 

Exhibit 10.1

 



 

SECOND AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT

 

Dated as of April 15, 2020

 

among

 

KRATON POLYMERS U.S. LLC,
and,

KRATON CHEMICAL, LLC,
as U.S. Borrowers and Guarantors,

 

KRATON CORPORATION,
as Parent,

 

KRATON POLYMERS LLC,
KRATON POLYMERS CAPITAL CORPORATION,
AZ CHEM US HOLDINGS INC.,
AZ CHEM US INC.,

AZ CHEM PARTNERS I LLC,

AZ CHEM PARTNERS II LLC,

AZ CHEM HOLDINGS LP,

AZ CHEM INTERMEDIATE LP,
and
ELASTOMERS HOLDINGS LLC,
as Guarantors,

KRATON POLYMERS NEDERLAND B.V.,
as Initial Dutch Kraton Borrower,

 

KRATON POLYMERS HOLDINGS B.V.,
Kraton Polymers Research B.V.,
and

K.P. Investment B.V.
as Foreign Guarantors,

any other Borrowers party hereto from time to time,

certain Persons party hereto from time to time as Guarantors,

 

CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,


 



 



 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Security Trustee



 

 

BANK OF AMERICA, N.A.,  

As Sole Lead Arranger and Sole Book Manager

 

 

 

 

TABLE OF CONTENTS

 

  Page     Section 1.        DEFINITIONS; RULES OF CONSTRUCTION 1 1.1.
Definitions 1 1.2. Accounting Terms 70 1.3. Uniform Commercial Code 71 1.4.
Certain Matters of Construction 71 1.5. Currency Calculations 72       Section
2.        CREDIT FACILITIES 73 2.1. Commitment 73 2.2. Dutch Letters of Credit
80 2.3. U.S. Letters of Credit 83 2.4. Resignation of Fronting Banks 86 2.5.
Applicable Foreign Borrower Sublimits 86       Section 3.        INTEREST, FEES
AND CHARGES 86 3.1. Interest 86 3.2. Fees 88 3.3. Computation of Interest and
Fees 89 3.4. Reimbursement Obligations 89 3.5. Illegality 90 3.6. Inability to
Determine Rates 90 3.7. Increased Costs; Capital Adequacy 92 3.8. [Reserved] 93
3.9. Mitigation 93 3.10. Funding Losses 93 3.11. Maximum Interest 93      
Section 4.        LOAN ADMINISTRATION 94 4.1. Manner of Borrowing and Funding
Loans 94 4.2. Defaulting Lender 96 4.3. Number and Amount of LIBOR Loans;
Determination of Rate 97 4.4. Loan Party Agents 97 4.5. One Obligation 98 4.6.
Effect of Termination 98       Section 5.        PAYMENTS 98 5.1. General
Payment Provisions 98 5.2. Repayment of Obligations 99 5.3. Payment of Other
Obligations 99 5.4. Marshaling; Payments Set Aside 100 5.5. Post-Default
Allocation of Payments 100 5.6. Application of Payments 102 5.7. Loan Account;
Account Stated 102 5.8. Taxes 103 5.9. Lender Tax Information 106 5.10.
Guarantees 108 5.11. Currency Matters 112

 



 

 

 

Section 6.        CONDITIONS PRECEDENT 113 6.1. Conditions Precedent to Loans on
the Closing Date 113 6.2. Conditions Precedent to All Subsequent Credit
Extensions 115       Section 7.        COLLATERAL 115 7.1. Grant of Security
Interest 115 7.2. Cash Collateral 120 7.3. Administration 120 7.4. No Assumption
of Liability 121 7.5. Further Assurances 121 7.6. Termination of Security
Interest 121 7.7. Real Estate Collateral 122       Section 8.        COLLATERAL
ADMINISTRATION 122 8.1. Borrowing Base Certificates 122 8.2. Administration of
Accounts 122 8.3. Administration of Inventory 124 8.4. Administration of Deposit
Accounts, Securities Accounts and Commodity Accounts 124 8.5. General Provisions
125 8.6. Power of Attorney 125       Section 9.        REPRESENTATIONS AND
WARRANTIES 126 9.1. General Representations and Warranties 126 9.2. Complete
Disclosure 132       Section 10.        COVENANTS AND CONTINUING AGREEMENTS 132
10.1. Affirmative Covenants 132 10.2. Negative Covenants 138 10.3. Financial
Covenants 153       Section 11.        EVENTS OF DEFAULT; REMEDIES ON DEFAULT
153 11.1. Events of Default 153 11.2. Remedies upon Default 155 11.3. License
156 11.4. Setoff 156 11.5. Remedies Cumulative; No Waiver 157 11.6. Judgment
Currency 157       Section 12.        AGENT AND SECURITY TRUSTEES 158 12.1.
Appointment, Authority and Duties of Agent 158 12.2. Dutch Kraton Security
Trustee 159 12.3. Agreements Regarding Collateral and Field Examination Reports
163 12.4. Reliance By Agent 165 12.5. Action Upon Default 165 12.6. Ratable
Sharing 165 12.7. Indemnification 166 12.8. Limitation on Responsibilities of
Agent 166 12.9. Successor Agent and Co-Agents 167 12.10. Due Diligence and
Non-Reliance 167 12.11. Remittance of Payments and Collections 168 12.12. Agent
in its Individual Capacity 168

 



 

 

 

12.13. Agent Titles 169 12.14. Bank Product Providers 169 12.15. Withholding
Taxes 169 12.16. No Third Party Beneficiaries 169       Section
13.        BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS 169 13.1.
Successors and Assigns 169 13.2. Participations 170 13.3. Assignments 171      
Section 14.        MISCELLANEOUS 172 14.1. Consents, Amendments and Waivers 172
14.2. Indemnity 175 14.3. Notices and Communications 176 14.4. Performance of
Loan Parties’ Obligations 177 14.5. Credit Inquiries 177 14.6. Severability 177
14.7. Cumulative Effect; Conflict of Terms 177 14.8. Counterparts 177 14.9.
Entire Agreement 178 14.10. Relationship with Lenders 178 14.11. No Advisory or
Fiduciary Responsibility 178 14.12. Confidentiality 178 14.13. [Reserved] 179
14.14. GOVERNING LAW 179 14.15. Consent to Forum 179 14.16. Patriot Act Notice
180 14.17. [Reserved] 181 14.18. Reinstatement 181 14.19. Nonliability of
Lenders 182 14.20. Restrictions on Foreign Pledges 182 14.21. NO ORAL AGREEMENTS
182 14.22. ABL Intercreditor Agreement 182 14.23. Amendment and Restatement 183

 



 

 

 

LIST OF EXHIBITS AND SCHEDULES

 



Exhibit A-1 Form of Assignment and Acceptance Exhibit A-2 Form of Assignment
Notice Exhibit B-1 Form of Dutch Kraton Borrowing Base Certificate Exhibit B-2
Form of Kraton Polymers Borrowing Base Certificate Exhibit B-3 Form of Kraton
Chemical Borrowing Base Certificate Exhibit C-1 Form of U.S. Revolver Note
Exhibit C-2 Form of Dutch Kraton Revolver Note Exhibit D Form of Compliance
Certificate Exhibit E Form of Notice of Borrowing Exhibit F Form of Notice of
Conversion/Continuation Exhibit G Form of Joinder Agreement Exhibit H-1 Form of
U.S. Tax Certificate for Foreign Lenders that are not Partnerships Exhibit H-2
Form of U.S. Tax Certificate for Foreign Participants that are not Partnerships
Exhibit H-3 Form of U.S. Tax Certificate for Foreign Participants that are
Partnerships Exhibit H-4 Form of U.S. Tax Certificate for Foreign Lenders that
are Partnerships Exhibit I Form of Release Confirmation Letter Exhibit J Form of
Solvency Certificate Schedule 2.1.1(a) Dutch Kraton Revolver Commitment Schedule
2.1.1(b) U.S. Revolver Commitment Schedule 7.1.3 Excluded Property Schedule 8.4
Accounts Schedule 8.5.1 Location of Inventory Schedule 9.1.4 Subsidiaries;
Capital Structure Schedule 9.1.8 Supplier Financing Transactions Schedule 9.1.11
Intellectual Property Schedule 9.1.14 Compliance with Environmental Laws
Schedule 9.1.15 Restrictive Agreements Schedule 9.1.16 Litigation Schedule
9.1.17 Insurance Schedule 9.1.20 Labor Relations Schedule 10.1.18 Post-Closing
Items Schedule 10.2.1(c) Permitted Debt Schedule 10.2.1(h) Permitted
Intercompany Debt Schedule 10.2.2 Permitted Liens Schedule 10.2.4 Investments
Existing on the Closing Date

 



 

 

 

SECOND AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT (this
“Agreement”) is dated as of April 15, 2020, among KRATON CORPORATION, a Delaware
corporation (“Parent”), KRATON POLYMERS U.S. LLC, a Delaware limited liability
company (“Kraton Polymers”), KRATON CHEMICAL, LLC, a Delaware limited liability
company (“Kraton Chemical”), and KRATON POLYMERS NEDERLAND B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
seat (statutaire zetel) in Rotterdam, the Netherlands and its registered office
address at Transistorstraat 16, 1322CE Almere, registered with the trade
register of the Dutch Chamber of Commerce (Kamer van Koophandel) under number
24294675 (the “Initial Dutch Kraton Borrower” and together with Kraton Polymers,
Kraton Chemical and each other Subsidiary of the Parent that becomes a Borrower
in accordance with Section 10.1.9, the “Borrowers” and each, a “Borrower”), the
other Persons from time to time party to this Agreement as Guarantors, the
financial institutions from time to time party to this Agreement as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, in its capacity as collateral agent, administrative agent and
security trustee for itself and the other Secured Parties (together with any
successor agent appointed pursuant to Section 12.9, the “Agent”).

 

R E C I T A L S:

 

WHEREAS, capitalized terms used in these Recitals and not otherwise defined
shall have the respective meanings set forth for such terms in Section 1.1
hereof.

 

WHEREAS, pursuant to the Existing Credit Agreement, the original lenders party
thereto have provided to Borrowers senior secured revolving credit facilities to
finance their mutual and collective business in an initial aggregate principal
amount of $250,000,000 consisting of a foreign revolving credit facility in the
initial facility amount of $85,000,000 and a U.S. revolving credit facility in
the initial facility amount of $165,000,000.

 

WHEREAS, subject to the terms and conditions of this Agreement, Agent, the
Lenders party hereto and the Loan Parties party hereto desire to amend and
restate the Existing Credit Agreement to among other things, (a) amend certain
terms and provisions of the credit facilities provided for in the Existing
Credit Agreement, and (b) ratify all Liens granted to Agent in connection with
the Existing Credit Agreement and the Obligations thereunder, without causing a
novation or extinguishment of any outstanding Obligations or termination of any
outstanding Liens (including for Belgian, English, Dutch, French and German law
purposes).

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

Section 1.          DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.     Definitions. As used herein, the following terms have the meanings set
forth below:

 

“2025 Senior Notes” means the 7.00% Senior Notes due 2025 of KPLLC and KPCC
issued pursuant to the 2025 Senior Notes Indenture and any additional notes
issued thereunder from time to time, as any such notes may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 



1

 

 

“2025 Senior Notes Indenture” means the indenture, dated as of March 24, 2017,
with KPLLC and KPCC, as issuers, the guarantors from time to time party thereto
and Wells Fargo Bank, National Association, as trustee, relating to the 2025
Senior Notes, as such document may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

 

“2026 Senior Notes” means the 5.25% Senior Notes due 2026 of KPLLC and KPCC
issued pursuant to the 2026 Senior Notes Indenture and any additional notes
issued thereunder from time to time, as any such notes may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“2026 Senior Notes Indenture” means the indenture, dated as of May 24, 2018,
with KPLLC and KPCC, as issuers, the guarantors from time to time party thereto
and Wells Fargo Bank, National Association, as trustee, Deutsche Bank AG, London
Branch, as principal paying agent, and Deutsche Bank Luxembourg S.A., as
authenticating agent, registrar and transfer agent, relating to the 2026 Senior
Notes, as such document may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

 

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement dated
January 6, 2016, by and among Term Agent, in its capacity as agent for the Fixed
Asset Lenders (as defined therein), Agent, and acknowledged by certain Loan
Parties, as amended from time to time in accordance with the terms thereof.

 

“ABL Priority Collateral” means the “ABL Priority Collateral” as defined in the
ABL Intercreditor Agreement.

 

“Account” has the meaning set forth in Article 9 of the UCC.

 

“Account Debtor” means any Person who is obligated under an Account.

 

“Accounting Changes” has the meaning set forth in Section 1.2.

 

“Acquisition” means a transaction or series of transactions resulting in (a)
acquisition of a business, division, or substantially all assets of a Person;
(b) record or beneficial ownership of more than 50% of the Equity Interests of a
Person; or (c) merger, consolidation or combination of Parent or any Restricted
Subsidiary with another Person.

 

“Additional Dutch Kraton Lender” has the meaning set forth in Section 2.1.7(a).

 

“Additional Foreign Borrower” means any Person that is organized and operates
outside of the U.S. that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.9 and has satisfied
the other requirements of Section 10.1.9 in order to become a Foreign Borrower
hereunder.

 

“Additional Lender” has the meaning set forth in Section 2.1.7(b).

 

“Additional U.S. Lender” has the meaning set forth in Section 2.1.7(b).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

2

 

 

“Affiliate” means with respect to any Person, any branch of such Person or any
other Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified. For purpose of this definition, (a) “Control” means the possession,
directly or indirectly, of the power (i) to vote 20% or more of the Equity
Interests having ordinary voting power for the election of directors, in the
case of a corporation, or equivalent governing body, in the case of any other
type of legal entity, of a Person or (ii) to otherwise direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise and (b) “Controlled” has a
correlative meaning. For the avoidance of doubt, none of the Sole Lead Arranger,
the Sole Book Manager, the Agent, their respective lending affiliates or any
entity acting as a Fronting Bank hereunder shall be deemed to be an Affiliate of
Parent, the Borrowers or any of their respective Subsidiaries.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Indemnitees” means the Agent and its officers, directors, employees,
Affiliates and agents, including, without limitation, the Security Trustees.

 

“Agent Professionals” means attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by the Agent.

 

“Agreement” means this Second Amended and Restated Loan, Security and Guarantee
Agreement, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Allocable Amount” has the meaning set forth in Section 5.10.3(b).

 

“AML Legislation” has the meaning set forth in Section 14.16.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, the U.K. Bribery Act of 2010,
as amended, and all other applicable laws and regulations or ordinances
concerning or relating to bribery or corruption in any jurisdiction in which any
Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Anti-Terrorism Law” means any law relating to terrorism or money laundering,
including the Proceeds of Crime Act and the Patriot Act.

 

“Applicable Dutch Kraton Borrower” means (a) Initial Dutch Kraton Borrower or
(b) any other Dutch Kraton Borrower, as the context may require.

 

“Applicable Dutch Kraton Borrower Commitment” means with respect to any Dutch
Kraton Borrower, the maximum amount of Dutch Kraton Revolver Commitments under
which such Dutch Kraton Borrower may borrow Dutch Kraton Revolver Loans or
request the issuance of Dutch Kraton Letters of Credit, as designated by the
North American Loan Party Agent from time to time, and in an aggregate amount
for all Dutch Kraton Borrowers not to exceed the total Dutch Kraton Revolver
Commitments.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

3

 

 

“Applicable Foreign Borrower” means (a) an Applicable Dutch Kraton Borrower, or
(b) any other Foreign Borrower, as the context requires.

 

“Applicable Foreign Borrower Commitment” means any Applicable Dutch Kraton
Borrower Commitment or the maximum amount of Revolver Commitments with respect
to an Applicable Foreign Borrower, from time to time, as the context may
require.

 

“Applicable Law” means all laws, rules, regulations and legally binding
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law and
common law, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities having the force of
law.

 

“Applicable Lenders” means (a) with respect to the U.S. Borrowers, the U.S.
Lenders, or (b) with respect to the Dutch Kraton Borrowers, the Dutch Kraton
Lenders.

 

“Applicable Margin” means with respect to any Type of Loan and any other
Obligations specified below, the respective margin set forth below, based on the
Borrowers’ Average Total Excess Availability for the most recent Fiscal Quarter
determined as of the most recent determination date:

 

Level   Average Total Excess Availability   LIBOR Loans, European Base Rate
Loans and Letter of Credit Fees   U.S. Base Rate Loans I   > $80,000,000   2.00%
  1.00%             II   ≥  $40,000,000 but <  $80,000,000   2.25%   1.25%      
        III   <  $40,000,000   2.50%   1.50%              

Until the delivery to the Agent, pursuant to Section 8.1, of a Borrowing Base
Certificate for each Borrowing Base covering the first calendar month ending
after the Closing Date, the Applicable Margin shall be determined as if Level I
were applicable. Thereafter, (a) the Applicable Margin shall be determined (i)
on the first day of the calendar month until the end of the first Fiscal Quarter
ended after the Closing Date and (ii) as of the end of each Fiscal Quarter, in
each case based upon the Borrowing Base Certificates delivered pursuant to
Section 8.1 and (b) each change in the Applicable Margin shall be effective
during the period commencing on the first day of the calendar month following
the receipt by the Agent of the financial statements and Compliance Certificate
for the Fiscal Quarter or, in the case of the last Fiscal Quarter of each year,
the calendar year then ended pursuant to Section 10.1.2(a) or (b), as
applicable, and ending on the date immediately preceding the effective date of
the next such change. Average Total Excess Availability shall be deemed to be in
Level III at the option of the Agent or at the request of the Required Lenders
if the Loan Party Agents fail to deliver any Borrowing Base Certificate required
to be delivered by any of them pursuant to Section 8.1, during the period from
the expiration of the time for delivery thereof until such Borrowing Base
Certificate is delivered.

 

“Applicable U.S. Borrower” means (a) Kraton Polymers, (b) Kraton Chemical, or
(c) any other U.S. Borrower, as the context may require.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

4

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its Ordinary Course of Business, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

 

“Assignment and Acceptance” means an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit A-1.

 

“Availability” Dutch Kraton Availability and/or U.S. Availability, as the
context may require.

 

“Average Total Excess Availability” means for any period, the average daily
Excess Availability during such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors and assigns.

 

“Bank of America (London)” means Bank of America (acting through its London
branch).

 

“Bank of America Indemnitees” means Bank of America, Bank of America (London),
and their respective officers, directors, employees, Affiliates and agents.

 

“Bank Product” means any of the following products, services (other than cash
management services) or facilities extended to any Loan Party or any other
Subsidiary of Parent by a Lender or any of its Affiliates or any Person that is
not a Lender hereunder (in the case of clause (b), at the time the Hedge
Agreement is executed or, if such time is prior to the Closing Date, on the
Closing Date): (a) Banking Services; (b) products under Hedge Agreements; (c)
other banking products or services as may be requested by any Borrower or any
other Loan Party, other than Loans and Letters of Credit and (d) any other
demand deposit, operating account relationships or money market accounts.

 

“Bank Product Debt” means Debt and other obligations of a Loan Party or any of
its Subsidiaries relating to Bank Products.

 

“Bank Product Document” means any agreement, instrument or other document
entered into in connection with any Bank Product Debt.

 

“Banking Services” means any of the following services: (a) commercial credit
cards, merchant cards, and purchasing card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (b) stored value cards and (c) Treasury Management Services.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

5

 

 

“Base Rate” means European Base Rate and/or U.S. Base Rate, as the context
requires.

 

“Base Rate Loan” means a European Base Rate Loan and/or U.S. Base Rate Loan, as
the context requires.

 

“Belgian Security Agreement” means each pledge and security agreement governed
by Belgian law by and among any Dutch Kraton Dutch Domiciled Loan Party and the
Dutch Kraton Security Trustee.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System.

 

“Borrowed Money” means with respect to any Loan Party or Restricted Subsidiary,
without duplication, its (a) Debt that (i) arises from the lending of money by
any Person to such Loan Party or Restricted Subsidiary, (ii) is evidenced by
notes, drafts, bonds, debentures, loan agreements or similar instruments, (iii)
accrues interest or is a type upon which interest charges are customarily paid;
(b) Capital Lease Obligations; (c) reimbursement obligations with respect to
letters of credit issued for the account of such Loan Party or Restricted
Subsidiary; and (d) guaranties of any Debt of the foregoing types owing by
another Person.

 

“Borrower” and “Borrowers” have the meaning set forth in the preamble to this
Agreement.

 

“Borrower Group” means a group consisting of (a) the U.S. Borrowers, (b) the
Dutch Kraton Borrowers, and (c) Additional Foreign Borrowers, as the context
requires.

 

“Borrower Group Commitment” means with respect to the commitment of (a) a U.S.
Lender, its U.S. Revolver Commitment, and (b) a Dutch Kraton Lender, its Dutch
Kraton Revolver Commitment. The term “Borrower Group Commitments” means (i) the
Borrower Group Commitment of all U.S. Lenders, or (ii) the Borrower Group
Commitment of all Dutch Kraton Lenders, as the context requires. To the extent
any Lender has more than one Borrower Group Commitment, each such Commitment
shall be considered as a separate Commitment for purposes of this definition.

 

“Borrower Materials” means Borrowing Base information, reports, financial
statements and other materials delivered in writing by Borrowers hereunder, as
well as other Reports and information provided by the Agent to Lenders.

 

“Borrowing” means a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.

 

“Borrowing Base” means (a) the U.S. Borrowing Base, and/or (b) the Dutch Kraton
Borrowing Base, as the context requires.

 

“Borrowing Base Certificate” means a certificate, duly executed by a Senior
Officer of the Foreign Loan Party Agent or the North American Loan Party Agent,
as applicable, in the form of (a) Exhibit B-1 with respect to the Dutch Kraton
Borrowing Base, (b) Exhibit B-2 with respect to the portion of the U.S.
Borrowing Base applicable to Kraton Polymers, and (c) Exhibit B-3 with respect
to the portion of the U.S. Borrowing Base applicable to Kraton Chemical, in each
case, with such changes as

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

6

 

 

may be agreed to by such Loan Party Agent and the Agent, setting forth the
Borrowers’ calculation of their respective Borrowing Base (including, without
limitation, the then-current listing of all Account Debtors participating in any
Supplier Financing Transaction with Parent and/or any of its Subsidiaries,
Affiliates or Kraton SPV, as applicable).

 

“Business Day” means any day excluding Saturday, Sunday and any other day that
is a legal holiday under the Applicable Laws of the State of New York, the State
of Texas or the United Kingdom, or is a day on which banking institutions
located in such states are authorized to close, or are in fact closed; and when
used with reference to (a) a LIBOR Loan (and related interest rate settings,
fundings, disbursements, settlements and payments), the term shall also exclude
any day on which banks are authorized to close, or are in fact closed for the
transaction of banking business in London, England, and (b) a Dutch Kraton
Revolver Loan (and related interest rate settings, fundings, disbursements,
settlements and payments), shall also exclude any day (i) on which banks are not
open for the transaction of banking business in London, England or the
Netherlands and (ii) in respect of any such Revolver Loan denominated in Euros
(and related interest rate settings, fundings, disbursements, settlements and
payments), any day that is not a TARGET Day.

 

“Capital Expenditures” means capital expenditures made by a Loan Party or
Restricted Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year; provided, however, that Capital Expenditures shall not include any
such expenditures which are: (a) made with the proceeds of any contribution of
capital to Parent or sale or issuance by Parent of Equity Interests (other than
Disqualified Equity Interests), in each case, the proceeds of which have been
contributed to Borrowers and which are designated as being for such purpose by
written notice from the applicable Loan Party Agent, (b) Permitted Acquisitions,
(c) made with net proceeds of the sale or other Disposition (including by
casualty or condemnation) of a capital asset reinvested in assets to the extent
made within 364 days of the date of such sale or disposition (or committed to be
invested within such 364 day period and invested within 180 days thereafter),
(d) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (I) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired, or (II) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (e) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (f) expenditures that are accounted for as capital
expenditures by the Parent or any Restricted Subsidiary and that actually are
paid for by a Person other than the Parent or any Restricted Subsidiary to the
extent neither the Parent nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such Person or any other Person (whether before, during or after
such period) to make payment for such assets, provided that (I) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure actually is made
and (II) such book value shall have been included in Capital Expenditures when
such asset was originally acquired or (g) that portion of interest on Debt
incurred for Capital Expenditures which is paid in cash and capitalized in
accordance with GAAP.

 

“Capital Lease” means as applied to any Person, any lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.

 

“Capital Lease Obligations” means as applied to any Person, all obligations
under Capital Leases of such Person or any of its Subsidiaries, in each case,
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

7

 

 

“Cash Collateral” means cash held in the applicable Cash Collateral Account
specifically for the purpose of constituting “Cash Collateral” under this
Agreement and which is subject to a first priority, perfected Lien in favor of
Agent or the applicable Security Trustee, and any interest or other income
earned thereon.

 

“Cash Collateral Account” means a U.S. Cash Collateral Account and/or Dutch
Kraton Cash Collateral Account, as the context may require.

 

“Cash Collateralize” means the delivery of Cash Collateral to the Agent or a
Security Trustee, as security for the payment of Secured Obligations, in an
amount equal to (a) with respect to LC Obligations, 105% of the aggregate LC
Obligations, and (b) with respect to any inchoate, contingent or other Secured
Obligations, the Agent’s good faith estimate of the amount that is due or could
become due, including all fees and other amounts relating to such Secured
Obligations. “Cash Collateralization” and “Cash Collateralized” have a
correlative meaning.

 

“Cash Dominion Event” means the occurrence of any one of the following events:
(a) an Event of Default under Section 11.1(a) or (g) shall have occurred and be
continuing, (b) any other Event of Default under Section 11.1 shall have
occurred and be continuing and the Agent or Required Lenders shall have
determined (by written notice to Borrowers) to declare a Cash Dominion Event as
a result of such Event of Default (until such time as such Event of Default is
no longer continuing), (c) U.S. Availability shall be less than the greater of
(A) 12.50% of the U.S. Line Cap and (B) $18,750,000 (and in the case of this
clause (c), the Agent has notified Parent thereof); provided that, to the extent
that a Cash Dominion Event has occurred as a result of clause (c)(A) above, if
U.S. Availability shall have exceeded the greater of (x) 12.50% of the U.S. Line
Cap and (y) $18,750,000 at all times for at least forty-five (45) consecutive
days, the Cash Dominion Event shall be deemed to be over. At any time that a
Cash Dominion Event shall be deemed to be over or otherwise cease to exist, the
Agent shall take such actions as may reasonably be requested by a Loan Party
Agent to terminate the cash sweeps and other transfers existing pursuant to
Section 5.6 as a result of any notice or direction given by the Agent during the
existence of a Cash Dominion Event (other than with respect to the Dutch Kraton
Borrowers).

 

“Cash Equivalents” means:

 

(a)             direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)            investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any Lender or any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d)            fully collateralized repurchase agreements with a term of not
more than thirty (30) days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

8

 

 

(e)             money market funds that (i) comply with the criteria set forth
in Securities and Exchange Commission Rule 2a 7 under the Investment Company Act
of 1940, (ii) are rated AAA by S&P and AAA by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;

 

(f)              securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;

 

(g)             any money market fund of which the assets are comprised of not
less than 90% of the items specified in clauses (a) through (c), (e) or (f)
above; and

 

(h)             with respect to any Foreign Subsidiary investments denominated
in the currency of the jurisdiction in which such Person is organized which are
similar to the items specified in clauses (a) through (f) above (other than the
nationality of the governmental or non-governmental issuer or counterparty
involved).

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).

 

“Change in Law” means the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

 

“Change of Control” means (a) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Parent ceases to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) of this clause (a)
who, at the time of such election or nomination, constitute at least a majority
of that board or equivalent governing body or a majority of any nominating
committee of the board, (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) of this clause (a) who, at the time of such election or
nomination, constitute at least a majority of that board or equivalent governing
body or a majority of any nominating committee of the board, or (iv) who were
members of that board or equivalent governing body on the Closing Date; (b)
Parent shall cease to own, directly or indirectly, 100% of the outstanding
Equity Interests in KPLLC; (c) subject to the actions permitted by Section
10.2.8, KPLLC shall cease to own, directly or indirectly, 100% of the
outstanding Equity Interests in the U.S. Borrowers or the Dutch Kraton
Borrowers; (d) so long as any Term Debt remains outstanding, the occurrence of
any “Change of Control”, as such term is defined in the Term Loan Agreement; (e)
so long as any Senior Notes remain outstanding, the occurrence of any “Change of
Control” as such term is defined in the Senior Notes Indentures; or (f) a sale
of all or substantially all of the assets of Parent in contravention of this
Agreement.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

9

 

 

“Claims” means all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses (including remedial
response costs, reasonable and documented attorneys’ fees which shall be limited
to the fees, disbursements and other charges of one outside counsel, and if
reasonably necessary, one local counsel in each relevant jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for the
Indemnitees (unless there is an actual or perceived conflict of interest or the
availability of different claims or defenses in which case each such Indemnitee
may retain its own counsel) and Extraordinary Expenses) at any time (including
after Full Payment of the Obligations or replacement of the Agent or any Lender)
incurred by any Indemnitee or asserted against any Indemnitee by any Loan Party
or other Person, in any way relating to (a) any Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration, settlement (which settlement costs
will be subject to consultation with the Borrowers) or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.

 

“Closing Date” has the meaning set forth in Section 6.1.

 

“Code” means the Internal Revenue Code of 1986 (unless as specifically provided
otherwise), as amended to the date hereof and from time to time hereafter, and
any successor statute.

 

“Collateral” means all Property described in Section 7.1, all Property described
in any Security Document as security for any Secured Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any Secured
Obligations.

 

“Commitment” means for any Lender, the aggregate amount of such Lender’s
Borrower Group Commitments. “Commitments” means the aggregate amount of all
Borrower Group Commitments (not to exceed the Maximum Facility Amount), which
amount shall on the Closing Date be equal to $250,000,000 consisting of (a)
$65,000,000 in respect of the Dutch Kraton Revolver Commitments, and (b)
$185,000,000 in respect of the U.S. Revolver Commitments, in each case as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement, including pursuant to any applicable Revolver Commitment Increases or
allocations.

 

“Commodity Account” has the meaning set forth in Article 9 of the UCC.

 

“Commodity Account Control Agreement” means the commodity account control
agreements (whether in the form of an agreement, notice and acknowledgement or
like instrument), in form and substance reasonably satisfactory to the Agent and
the applicable Loan Party, and, if required under the laws of the jurisdiction
of the commodity account, executed by each financial institution or commodity
intermediary maintaining a Commodity Account for such Loan Party, in favor of
the Agent or a Security Trustee.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

10

 

 

“Compliance Certificate” means a certificate, in the form of Exhibit D with such
changes as may be agreed to by North American Loan Party Agent and the Agent, by
which the North American Loan Party Agent certifies to the matters set forth in
Section 10.1.2(d).

 

“Consolidated Tangible Assets” means as of any date of determination, the
aggregate of the assets of the Parent and the Restricted Subsidiaries less
goodwill and all assets properly classified as intangible assets in accordance
with GAAP, in each case, on a consolidated basis, after giving effect to
purchase accounting and as of the most recent Fiscal Quarter ended for which
financial statements have been delivered pursuant to Section 10.1.2.

 

“Consolidated Total Assets” means, on any date, the total assets of Parent and
its Subsidiaries on a consolidated basis determined in accordance with GAAP as
of the last day of the Fiscal Quarter immediately preceding the date of
determination.

 

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Debt of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Debt or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such Debt or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Debt of the ability of the primary obligor to make payment
of such Debt or (d) otherwise to assure or hold harmless the holder of such Debt
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the Debt
in respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Contract Rights” means all rights of any Loan Party under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” means all contracts between any Loan Party and one or more
additional parties (including, without limitation, any hedging agreements,
licensing agreements and any partnership agreements, joint venture agreements
and limited liability company agreements).

 

“Copyrights” means with respect to any Loan Party, all of such Loan Party’s
right, title and interest in and to the following: (i) all copyrights, rights
and interests in copyrights, works protectable by copyright whether published or
unpublished, copyright registrations, and copyright applications; (ii) all
renewals of any of the foregoing; (iii) all income, royalties, damages, and
payments now or hereafter due and/or payable under any of the foregoing,
including, damages or payments for past or future infringements for any of the
foregoing; (iv) the right to sue for past, present, and future infringements of
any of the foregoing; and (v) all domestic rights corresponding to any of the
foregoing.

 

“Credit Documents” means the Loan Documents and the Secured Bank Product
Documents.

 

“Credit Party” means the Agent, a Lender or any Fronting Bank; and “Credit
Parties” means the Agent, Lenders and Fronting Banks.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

11

 

 

“Creditor Representative” means under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

 

“CWA” means the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

“Debt” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) the deferred purchase price
of assets or services that in accordance with GAAP would be included as
liabilities on the balance sheet of such Person; (c) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; (d) all Disqualified Equity Interests; (e) all non-recourse Debt secured
by any Lien on any property owned by such Person, whether or not such Debt has
been assumed; (f) all Capital Lease Obligations of such Person; (g) all
obligations of such Person under Hedge Agreements (but taking into account only
the mark-to-market value or, if any actual amount is due as a result of the
termination or close out of such transaction, that amount); and (h) all
Contingent Obligations of such Person; provided that Debt shall not include (i)
trade payables and accrued expenses, in each case arising in the Ordinary Course
of Business, (ii) deferred or prepaid revenue, (iii) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller, (iv) endorsements of
instruments for deposit or collection in the Ordinary Course of Business and (v)
indemnity obligations, purchase price adjustments or earn-out obligations in
effect on the Closing Date or entered into in connection with any Specified
Transaction or acquisition or disposition of assets or Equity Interests
permitted under this Agreement. The Debt of a Person shall include any recourse
Debt of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venture except to the extent such Person’s liability
for such Debt is otherwise limited and only to the extent (A) such Debt would be
included in the calculation of Total Debt and (B) in the case of Parent and its
Subsidiaries, such Debt does not include all intercompany Debt having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the Ordinary Course of Business. The amount of Debt of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Debt and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

 

“Default” means an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.

 

“Default Rate” means for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2.00% per annum plus the interest rate
otherwise applicable thereto, or if such Obligation does not bear interest, a
rate equal to the U.S. Base Rate plus 2.00% per annum.

 

“Defaulting Lender” means any Lender that, as reasonably determined by the
Agent, (a) has failed to perform any funding obligations hereunder, and such
failure is not cured within two (2) Business Days (unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied); (b) has
notified the Agent or any Borrower that such Lender does not intend to comply
with its funding obligations hereunder or has made a public statement to the
effect that it does not intend to comply with its funding obligations hereunder
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within one
(1) Business Day following written request by the Agent and/or Parent, to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

12

 

 

confirm in a manner reasonably satisfactory to the Agent that such Lender will
comply with its funding obligations hereunder; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Agent and/or the Parent of such confirmation; or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding or taken any action in furtherance thereof or (ii) become the subject
of a Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an Equity
Interest in such Lender or parent company, so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts made with such Lender.

 

“Deposit Account” means (i) any “deposit account” as such term is defined in
Article 9 of the UCC and (ii) with respect to any such Deposit Account located
outside of the U.S., any bank account with a deposit function.

 

“Deposit Account Control Agreements” means the deposit account control
agreements (whether in the form of an agreement, notice and acknowledgement or
like instrument) (i) other than in the case of any Dutch Kraton Dominion
Account, in form and substance reasonably satisfactory to the Agent and the
applicable Loan Party and executed by each lockbox servicer (if applicable) and
financial institution maintaining a lockbox and/or Deposit Account for a Loan
Party, in favor of the Agent or a Security Trustee, for the benefit of the
applicable Secured Parties and (ii) in the case of each Dutch Kraton Dominion
Account in substantially the form executed and delivered by the Initial Dutch
Kraton Borrower, the Dutch Kraton Security Trustee and Bank of America as
account bank as a condition precedent to the making of any Dutch Kraton Revolver
Loan or the issuing of any Dutch Kraton Letter of Credit (or such other form as
the Agent (acting reasonably) may approve).

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Parent or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 10.2.5(a) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Senior Officer of the
relevant Loan Party Agent, setting forth the basis of such valuation (which
amount will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

 

“Dilution Percent” means the percent, determined for each applicable Borrower
(and in the case of the U.S. Borrowers, determined for all U.S. Borrowers in the
aggregate) for the most recent Fiscal Quarter, equal to (a) bad debt write-downs
or write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to the applicable Borrower’s Accounts, divided by
(b) gross sales of the applicable Borrower.

 

“Disposition” has the meaning set forth in Section 10.2.5(a).

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Facility Termination Date.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Equity Interests solely because the holders of the
Equity Interests have the right to require the Parent or any Restricted
Subsidiary to repurchase such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Equity Interests if
the terms of such Equity Interests provide that the Parent or Restricted
Subsidiary, as applicable, may not repurchase or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

13

 

 

redeem any such Equity Interests pursuant to such provisions unless such
repurchase or redemption complies with Section 10.2.3. The amount of
Disqualified Equity Interests deemed to be outstanding at any time for purposes
of this Agreement will be the maximum amount that the Parent and the Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.

 

“Distribution” means any declaration or payment of a distribution, interest or
dividend (whether in cash, securities or other Property) on any Equity Interest
or Equity Interest Equivalent of Parent or any Subsidiary (other than
payment-in-kind); any distribution, advance or repayment of Debt to a holder of
Equity Interests or Equity Interest Equivalents of Parent or any Subsidiary; or
any purchase, redemption, or other acquisition or retirement for value of any
Equity Interest or Equity Interest Equivalent of Parent or any Subsidiary.

 

“Division Transaction” means (a) the division of a limited liability company
into two or more limited liability companies pursuant to a “plan of division” or
similar method or (b) the creation, or reorganization into, or allocation of its
assets to, one or more series, in each case, within the meaning of the Delaware
Limited Liability Company Act or similar statute in any other state.

 

“Document” has the meaning set forth in (i) Article 9 of the UCC and/or (ii)
with respect to any Document of a Dutch Kraton Dutch Domiciled Loan Party, a
ceel or other bearer document (stuk aan toonder of order) within the meaning of
section 7:607 of the Dutch Civil Code or any other Applicable Law, as
applicable.

 

“Dollar Equivalent” means on any date, (a) with respect to any amount
denominated in Dollars, such amount in Dollars, and (b) with respect to any
stated amount in a lawful currency other than Dollars, the amount of Dollars
that the Agent determines (which determination shall be conclusive and binding
absent manifest error) would be necessary to be sold on such date at the
applicable Exchange Rate to obtain the stated amount of the other currency.

 

“Dollars” and “$” means the lawful money of the United States.

 

“Domain Name” means all Internet domain names and associated URL addresses in or
to which any Loan Party now or hereafter has any right, title or interest.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the
Applicable Laws of the United States, any state thereof or the District of
Columbia.

 

“Dominion Account” means with respect to (a) the Dutch Kraton Dutch Domiciled
Loan Parties, each Dutch Kraton Dominion Account and (b) the U.S. Domiciled Loan
Parties, each U.S. Dominion Account.

 

“Dutch Bankruptcy Law” means the Faillissementswet as well as the Wet
homologatie onderhands akkoord as soon as this enters into force in the
Netherlands.

 

“Dutch Kraton Allocated U.S. Availability” means the U.S. Availability
designated by the North American Loan Party Agent for application to clause (e)
of a Dutch Kraton Borrowing Base.

 

“Dutch Kraton Allocated U.S. Availability Reserve” means Dutch Kraton
Availability Reserves established in respect of the Dutch Kraton Allocated U.S.
Availability.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

14

 

 

“Dutch Kraton Availability” means, as of any such date of determination, (a) the
lesser of (i) the Dutch Kraton Revolver Commitments, minus all Dutch Kraton
Availability Reserves and (ii) the Dutch Kraton Borrowing Base, minus, in each
case (b) the sum of (i) the Dollar Equivalent of the principal balance of all
Dutch Kraton Revolver Loans, and (ii) all Dutch Kraton LC Obligations.

 

“Dutch Kraton Availability Reserves” means the sum (without duplication) of (a)
the Dutch Kraton Rent Reserve; (b) the Dutch Kraton Bank Product Reserve; (c)
the Dutch Kraton Priority Payables Reserve; (d) the Dutch Kraton Inventory
Reserve; (e) the Dutch Kraton Dilution Reserve; and (f) such additional
reserves, in such amounts and with respect to such matters, as the Agent may
establish in its Permitted Discretion and in accordance with the terms hereof.

 

“Dutch Kraton Bank Product Reserve” means at any time with respect to Secured
Bank Product Obligations of the Dutch Kraton Dutch Domiciled Loan Parties and
their Subsidiaries, an amount equal to the sum of (a) the maximum amount of the
then outstanding Qualified Secured Bank Product Obligations of the Dutch Kraton
Dutch Domiciled Loan Parties and their Subsidiaries owing (i) to Bank of America
and its Affiliates as determined by the Agent in its Permitted Discretion and
(ii) to any other Secured Bank Product Provider as set forth in the notice
delivered by such Secured Bank Product Provider providing such Bank Product and
the North American Loan Party Agent to the Agent in accordance with the
definition of Secured Bank Product Obligations and (b) with respect to any other
Secured Bank Product Obligations of the Dutch Kraton Dutch Domiciled Loan
Parties and their Subsidiaries, reserves established by the Agent from time to
time in its Permitted Discretion to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
for the account of the Dutch Kraton Dutch Domiciled Loan Parties and their
Subsidiaries.

 

“Dutch Kraton Borrowers” means (a) the Initial Dutch Kraton Borrower and (b)
each other Dutch Kraton Subsidiary that, after the date hereof, has executed a
supplement or joinder to this Agreement in accordance with Section 10.1.9 and
has satisfied the other requirements set forth in Section 10.1.9 in order to
become a Dutch Kraton Borrower.

 

“Dutch Kraton Borrowing Base” means at any time, with respect to the Applicable
Dutch Kraton Borrower, an amount equal to the sum (expressed in Dollars, based
on the Dollar Equivalent thereof) of, without duplication:

 

(a)             the Value of Dutch Kraton Eligible Accounts (excluding
Investment Grade Receivables) of the Applicable Dutch Kraton Borrower multiplied
by the advance rate of 85%, plus

 

(b)             the lesser of (i) 70% of the Value of Dutch Kraton Eligible
Inventory composed of finished goods of the Applicable Dutch Kraton Borrower and
(ii) 85% of the NOLV Percentage of the Value of Dutch Kraton Eligible Inventory
composed of finished goods of the Applicable Dutch Kraton Borrower, plus

 

(c)             the lesser of (i) 70% of the Value of Dutch Kraton Eligible
Inventory not composed of finished goods of the Applicable Dutch Kraton Borrower
and (ii) 85% of the NOLV Percentage of the Value of Dutch Kraton Eligible
Inventory not composed of finished goods of the Applicable Dutch Kraton
Borrower, plus

 

(d)            the Value of Dutch Kraton Eligible Accounts constituting
Investment Grade Receivables multiplied by the advance rate of 90%, plus

 

(e)             Dutch Kraton Allocated U.S. Availability for such Applicable
Dutch Kraton Borrower, minus

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

15

 

 

(f)              all Dutch Kraton Availability Reserves with respect to the
Applicable Dutch Kraton Borrower, any change therein to become effective (i)
immediately upon or (ii) three (3) Business Days after, in the case of Dutch
Kraton Availability Reserves allocable to the Applicable Dutch Kraton Borrower
which would cause the aggregate amount of the Dutch Kraton Revolver Exposure
allocable to the Applicable Dutch Kraton Borrower at such time to exceed the
lesser of the Applicable Dutch Kraton Borrower’s Applicable Dutch Kraton
Borrower Commitment and the Applicable Dutch Kraton Borrower’s Dutch Kraton
Borrowing Base then in effect, notification thereof to the North American Loan
Party Agent by the Agent; provided that, the Agent shall have provided the North
American Loan Party Agent at least three (3) Business Days’ prior written notice
of any such establishment or increase; provided further that, the Agent may only
establish or increase a Dutch Kraton Availability Reserve after the date hereof
based on an event, condition or other circumstance arising after the Closing
Date or based on facts not known to the Agent as of the Closing Date. The amount
of any Dutch Kraton Availability Reserve established by the Agent shall have a
reasonable relationship to the event, condition, other circumstance or new fact
that is the basis for the Dutch Kraton Availability Reserve. Upon delivery of
such notice, the Agent shall be available to discuss the proposed Dutch Kraton
Availability Reserve or increase, and the applicable Borrowers may take such
action as may be required so that the event, condition, circumstance or new fact
that is the basis for such Dutch Kraton Availability Reserve or increase no
longer exists, in a manner and to the extent reasonably satisfactory to the
Agent in the exercise of its Permitted Discretion. In no event shall such notice
and opportunity limit the right of the Agent to establish or change such Dutch
Kraton Availability Reserve, unless the Agent shall have determined in its
Permitted Discretion that the event, condition, other circumstance or new fact
that is the basis for such new Dutch Kraton Availability Reserve or such change
no longer exists or has otherwise been adequately addressed by the applicable
Borrower. Notwithstanding anything herein to the contrary, Dutch Kraton
Availability Reserves shall not duplicate amounts that are ineligible under the
definition of “Dutch Kraton Eligible Inventory” or amounts already deducted in
or by other Dutch Kraton Availability Reserves or in connection with criteria
already used to calculate the NOLV Percentage of Dutch Kraton Eligible
Inventory.

 

The Dutch Kraton Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Dutch Kraton Borrowing Base is calculated in accordance with
the terms of this Agreement. It is the intention of the Agent to evaluate, in
its discretion, the inclusion of eligibility criteria with respect to Accounts
and Inventory of the Dutch Kraton Borrower that are guaranteed by the United
States of America or any instrumentality thereof in connection with an EXIM
Program.

 

“Dutch Kraton Cash Collateral Account” means a bank account established by the
Agent at Bank of America (London) in connection with the Dutch Kraton Revolver
Commitments that is (a) segregated, (b) for the benefit of the Dutch Kraton
Facility Secured Parties, (c) subject to the Agent’s or Security Trustee’s Liens
securing the Dutch Kraton Facility Secured Obligations and (d) under the
exclusive control of Agent or the applicable Security Trustee.

 

“Dutch Kraton Dilution Reserve” means with respect to an Applicable Dutch Kraton
Borrower, without duplication of any other reserves or items that are otherwise
addressed or excluded through eligibility criteria, the aggregate amount of
reserves, as established by the Agent from time to time, in an amount equal to
the sum of (x) the Value of the Applicable Dutch Kraton Borrower’s Eligible
Accounts (other than Investment Grade Receivables) multiplied by 1% for each
percentage point (or portion thereof) that the Applicable Dutch Kraton
Borrower’s Dilution Percent with respect thereto exceeds 5%, plus (y) the Value
of the Applicable Dutch Kraton Borrower’s Eligible Accounts constituting
Investment Grade Receivables multiplied by 1% for each percentage point (or
portion thereof) that the Applicable Dutch Kraton Borrower’s Dilution Percent
with respect thereto exceeds 2.5%.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

16

 

 

“Dutch Kraton Dominion Account” means each special deposit account established
by the Dutch Kraton Dutch Domiciled Loan Parties at Bank of America (London) or
another bank reasonably acceptable to the Agent (i) which is a collection
account and not a disbursement account and (ii) (subject to Section 8.2.4, save
in respect of the Dutch Kraton Excluded Dominion Accounts) is the subject of a
Deposit Account Control Agreement and a duly perfected and enforceable Lien
under the Applicable Law of the location of such special deposit account.

 

“Dutch Kraton Dutch Domiciled Loan Party” means any Dutch Kraton Borrower and
each Dutch Kraton Subsidiary of a Dutch Kraton Borrower now or hereafter party
hereto as a Loan Party, and “Dutch Kraton Dutch Domiciled Loan Parties” means
all such Persons, collectively.

 

“Dutch Kraton Eligible Accounts” means at any time, the Accounts of the
Applicable Dutch Kraton Borrower at such date except any Account:

 

(a)            which (i) is not subject to a duly perfected and enforceable Lien
in favor of the Agent or Security Trustee (as applicable) under the law where
the Applicable Dutch Kraton Borrower is organized or (ii) in the case of
Accounts owed by an account debtor organized in a Perfection Jurisdiction, are
not subject to a duly perfected and enforceable Lien in favor of the Agent under
the law where the account debtor is organized;

 

(b)            which is subject to any Lien (including Liens permitted by
Section 10.2.2) other than (i) a Lien in favor of the Agent, (ii) a Lien
permitted under Section 10.2.2(i) or (iii) a Lien permitted under Section
10.2.2(j) or (m) which does not have priority over the Lien in favor of the
Agent;

 

(c)             (i) for each invoice with an original due date not later than
thirty (30) days after the date thereof, which is unpaid for (A) more than sixty
(60) days after the original due date or (B) unless otherwise agreed in writing
by the Agent in its discretion, more than ninety (90) days after the original
invoice date; (ii) for each invoice with an original due date later than thirty
(30) days after the date thereof but not later than sixty (60) days after the
date thereof, which is unpaid for (A) more than sixty (60) days after the
original due date or (B) unless otherwise agreed in writing by the Agent in its
discretion, more than 120 days after the original invoice date; (iii) for each
invoice with an original due date later than sixty (60) days after the date
thereof but not later than ninety (90) days after the date thereof, which is
unpaid for (A) more than sixty (60) days after the original due date or (B)
unless otherwise agreed in writing by the Agent in its discretion, more than 150
days after the original invoice date;

 

(d)             which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above (in calculating the ineligible portion of Accounts
under clause (c) for purposes of this clause (d), credit balances that are
unapplied for more than ninety (90) days shall not reduce the amount of the
Accounts ineligible thereunder); provided that Accounts that are determined not
to be Dutch Kraton Eligible Accounts solely as a result of the provisions of
clause (e) below, shall be excluded in calculating such percentage;

 

(e)            which is owing by any Account Debtor to the extent the aggregate
amount of otherwise Dutch Kraton Eligible Accounts owing from such Account
Debtor and its Affiliates to the Borrowers exceeds 20% of the aggregate Dutch
Kraton Eligible Accounts (or such higher percentage as the Agent may establish
for the Account Debtor from time to time), only to the extent of such excess;

 

(f)              with respect to which any covenant, representation or warranty
relating to such Account contained in this Agreement or a Security Document has
been materially breached or is not true in any material respect respectively (or
with respect to such covenant, representation or warranty qualified by
materiality, after giving effect to such qualification, in all respects);

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

17

 

 

(g)             which (i) does not arise from the sale of goods or performance
of services in the Ordinary Course of Business, (ii) is not evidenced by an
invoice, or other similar documentation reasonably satisfactory to the Agent,
which has been sent to the Account Debtor, (iii) represents a progress billing
or a retention, (iv) is contingent upon the Applicable Dutch Kraton Borrower’s
completion of any further performance, (v) represents a cash or credit card sale
or a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on
approval, consignment which is billed by the Applicable Dutch Kraton Borrower,
as consignor, prior to actual sale to the end user, cash-on-delivery or any
other repurchase or return basis, or (vi) represents interest or fees; provided
that ineligibility as a result of this clause (vi) shall be limited to the
amount of such interest and fees;

 

(h)             for which the goods giving rise to such Account have not been
loaded on a carrier for shipment to the Account Debtor or for which the services
giving rise to such Account have not been performed by the Applicable Dutch
Kraton Borrower;

 

(i)              with respect to which any check or other instrument of payment
has been returned uncollected for any reason and such Account is or should be
written off of Parent’s books as uncollectible, consistent with Parent’s
collection policies;

 

(j)              which is owed by an Account Debtor in respect of which an
Insolvency Proceeding has been commenced or which is otherwise a debtor or a
debtor in possession under any bankruptcy law or any other federal, state or
foreign (including any province or territory) receivership, insolvency relief or
other law or laws for the relief of debtors, including the Dutch Bankruptcy Law
(Fallissementswet), unless the payment of Accounts from such Account Debtor is
secured by assets of, or guaranteed by, in either case, in a manner reasonably
satisfactory to the Agent, a Person that is reasonably acceptable to the Agent
or, if the Account from such Account Debtor arises subsequent to a decree or
order for relief with respect to such Account Debtor under the Dutch Bankruptcy
Law (Fallissementswet), as now or hereafter in effect, the Agent shall have
reasonably determined that the timely payment and collection of such Account
will not be impaired;

 

(k)             which is owed by an Account Debtor which has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or has
declared itself as or been declared by a court of competent jurisdiction, to be
not Solvent;

 

(l)              which is owed by an Account Debtor which is not organized or
incorporated under the Applicable Law of an Eligible Account Debtor Jurisdiction
unless (i) the Agent determines to include such Account Debtor in its Permitted
Discretion or (ii) such Account is backed by a letter of credit or other credit
support reasonably acceptable to the Agent; provided that notwithstanding the
foregoing, the Agent may, in its Permitted Discretion, deem Accounts that would
otherwise be ineligible as a result of this clause (l)(i) to be eligible in an
amount not to exceed $15,000,000 in the aggregate at any time.

 

(m)           which is owed in any currency other than Eligible Account
Currencies;

 

(n)             which is owed by any Governmental Authority, unless such Account
is backed by a letter of credit reasonably acceptable to the Agent or is
otherwise acceptable to the Agent in its Permitted Discretion;

 

(o)             which is owed by any Affiliate, employee, director, or officer
of any Loan Party;

 

(p)            which is owed by an Account Debtor or any Affiliate of such
Account Debtor which is the holder of Debt issued or incurred by any Loan Party;
provided that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

18

 

 

(q)             except as provided in clause (s) below, which is subject to any
counterclaim, deduction, defense, setoff, right of compensation or material
dispute, but only to the extent of the amount of such counterclaim, deduction,
defense, setoff, right of compensation or material dispute unless (i) the Agent,
in its Permitted Discretion, has established Dutch Kraton Availability Reserves
and determines to include such Account as a Dutch Kraton Eligible Account or
(ii) such Account Debtor has entered into an agreement reasonably acceptable to
the Agent to waive such rights;

 

(r)             which is evidenced by any promissory note, Chattel Paper or
Instrument;

 

(s)             with respect to which the Applicable Dutch Kraton Borrower has
made any agreement with the Account Debtor for any reduction thereof, but only
to the extent of such reduction, other than discounts and adjustments given in
the Ordinary Course of Business; or

 

(t)              which Account has been transferred pursuant to a Supplier
Financing Transaction.

 

Subject to Section 14.1.1 and the definition of Dutch Kraton Borrowing Base, the
Agent may modify the foregoing criteria and the application of the foregoing
criteria to any specific Account and may determine an Account is ineligible, in
each case, in its Permitted Discretion; provided that, the Agent shall have
provided the North American Loan Party Agent at least three (3) Business Days’
prior written notice of any such modification, application or determination;
provided further, that upon delivery of such notice, the Agent shall be
available to discuss the proposed modification, application or determination.
For the avoidance of doubt, it is acknowledged and agreed that any calculation
of ineligibility made pursuant to more than one clause above shall be made
without duplication.

 

“Dutch Kraton Eligible In-Transit Inventory” means at any date of determination
thereof, the lesser of (a) $10,000,000 and (b) the aggregate amount of all
Inventory owned by a Dutch Kraton Borrower at such date that would be Dutch
Kraton Eligible Inventory if it were not in transit to a location in the United
States, the Netherlands, Belgium, the U.K., France or Germany. Without limiting
the foregoing, no Inventory shall be Dutch Kraton Eligible In-Transit Inventory
unless it meets, and then only for so long as it continues to meet, the Agent’s
standard requirements for including in-transit Inventory in Eligible Inventory,
which include, among other things, the following:

 

(a)             title to the Inventory is in a Dutch Kraton Borrower or a U.S.
Borrower, the Inventory is owned by a Dutch Kraton Borrower or a U.S. Borrower,
and the Inventory is in transit to a location in the United States, the
Netherlands, Belgium, the U.K., France or Germany;

 

(b)             the Inventory is fully insured for not less than 100% of the
invoice cost thereof, and the Agent shall have received evidence of satisfactory
casualty insurance naming the Agent as loss payee and otherwise covering such
risks as the Agent may reasonably request;

 

(c)             the Inventory is subject to a first priority security interest
in and Lien upon such goods in favor of the Agent (except for any possessory
lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to the
applicable destination, and the Agent shall have established Dutch Kraton
Availability Reserves equal to the amount of such Lien or the Agent has received
a Lien waiver in form and substance reasonably satisfactory to it with respect
to such Lien); and

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

19

 

 

(d)             the Inventory is evidenced by and deliverable pursuant to a
tangible bill of lading or such other documentation of a type and in a form
acceptable to the Agent in its Permitted Discretion that has been issued by a
common carrier acceptable to the Agent, and if a bill of lading such bill of
lading shall be in the possession of either the Agent, or a freight forwarder or
customs broker in each case acting for the Agent under the terms of an Imported
Goods Agreement which has been delivered to the Agent.

 

Notwithstanding the foregoing clauses (c) and (d) above, Inventory which is
in-transit between Borrowers and would otherwise constitute Dutch Kraton
Eligible In-Transit Inventory except that it is not evidenced by and deliverable
pursuant to a Permitted Bill of Lading shall for the purposes of this Agreement
be considered Dutch Kraton Eligible In-Transit Inventory; provided, however, if
at any time (x) the amount of the U.S. Availability is less than $50,000,000 or
(y) the sum of the U.S. Availability and the Dutch Kraton Availability is less
than $75,000,000, then such Inventory shall no longer constitute Dutch Kraton
Eligible In-Transit Inventory unless such Inventory otherwise constitutes Dutch
Kraton Eligible In-Transit Inventory pursuant to the express provisions of this
definition.

 

“Dutch Kraton Eligible Inventory” means at any date of determination thereof,
the aggregate amount of all Inventory owned by the Applicable Dutch Kraton
Borrower at such date except any Inventory:

 

(a)             which, in the case of Inventory located in a Perfection
Jurisdiction, is not subject to a duly perfected and enforceable Lien in favor
of the Agent or the applicable Security Trustee;

 

(b)             which is subject to any Lien (including Liens permitted by
Section 10.2.2) other than (i) a Lien in favor of the Agent or applicable
Security Trustee or a Lien permitted under Section 10.2.2(gg) and (ii) a Lien
permitted under Section 10.2.2(i) but to the extent such Lien has priority over
the Lien of Agent or the applicable Security Trustee, the eligibility of such
Inventory shall be reduced by the amount determined by the Agent in its
Permitted Discretion; (iii) a Lien permitted under Section 10.2.2(j), provided
that clauses (h) and (i) below of this definition of Dutch Kraton Eligible
Inventory are satisfied in the case of a Lien of a landlord, bailee,
warehouseman or processor in a Perfection Jurisdiction; (iv) a Lien permitted
under Section 10.2.2(o) or (s) which does not have priority over the Lien in
favor of the Agent; or (v) a Lien permitted under Section 10.2.2(v) to the
extent of the amount of such payable customs duties secured by such Lien;

 

(c)             which is, in the Agent’s Permitted Discretion, slow moving
(unless the Inventory component of the Dutch Kraton Borrowing Base of the
Applicable Dutch Kraton Borrower is being determined pursuant to clause (b)(ii)
thereof and slow moving Inventory was taken into account in determining the NOLV
Percentage), obsolete, unmerchantable, defective, unfit for sale, not salable at
prices approximating at least the cost of such Inventory in the Ordinary Course
of Business or unacceptable due to age, type, category and/or quantity;

 

(d)             with respect to which any covenant, representation or warranty
regarding such Inventory contained in this Agreement or any Security Document
has been materially breached or is not true in any material respect;

 

(e)             which does not conform in all material respects to all standards
imposed by any applicable Governmental Authority (except that any standard that
is qualified as to “materiality” shall have been conformed to in all material
respects);

 

(f)              which constitutes packaging and shipping material, work in
process, manufacturing supplies, display items, returned or repossessed
Inventory (other than goods that are undamaged and able to be resold in the
Ordinary Course of Business), goods held on consignment by the Applicable Dutch

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

20

 

 

Kraton Borrower as consignee prior to any title passing to such Dutch Kraton
Borrower, as buyer, goods to be returned to the Applicable Dutch Kraton
Borrower’s suppliers (but not held for resale) or goods which are not of a type
held for sale in the Ordinary Course of Business or Inventory which is the
subject of a sale on a bill and hold basis, other than to the extent such bill
and hold sale would otherwise constitute a Dutch Kraton Eligible Account except
for the fact that such sale is on a bill and hold basis;

 

(g)             which is not located in a Perfection Jurisdiction or is not at a
location listed on Schedule 8.5.1 (as updated from time to time in accordance
with the provisions hereof) other than (i) Inventory in transit between
locations of the Dutch Kraton Dutch Domiciled Loan Parties; and (ii) Dutch
Kraton Eligible In-Transit Inventory;

 

(h)            which is located in any location in a Perfection Jurisdiction
leased by the Applicable Dutch Kraton Borrower, unless the lessor has delivered
to the Agent a Lien Acknowledgment; provided, that the exclusion in this clause
(h) shall not apply if the Applicable Dutch Kraton Borrower has used
commercially reasonable efforts to deliver a Lien Acknowledgment to Agent
(regardless of whether such Lien Acknowledgment is ultimately obtained by the
Applicable Dutch Kraton Borrower) or if such Lien Acknowledgment is not
customarily delivered or obtained in the applicable jurisdiction prior to the
occurrence and continuance of an Event of Default;

 

(i)              which is located in a Perfection Jurisdiction in any third
party warehouse or in the possession of a bailee or processor, unless such
warehouseman, bailee or processor has delivered to the Agent a Lien
Acknowledgment or such other documentation as the Agent may reasonably require;
provided, that the exclusion in this clause (i) shall not apply in relation to
Inventory located in the U.S. if the Applicable Dutch Kraton Borrower has used
commercially reasonable efforts to deliver a Lien Acknowledgment to Agent
(regardless of whether such Lien Acknowledgment is ultimately obtained by the
Applicable Dutch Kraton Borrower);

 

(j)              which is evidenced by a Document, except to the extent such
Inventory constitutes Dutch Kraton Eligible In-Transit Inventory;

 

(k)             which is the subject of a consignment by the Applicable Dutch
Kraton Borrower as consignor (except goods held on consignment that the Agent in
its Permitted Discretion allows to be Dutch Kraton Eligible Inventory);

 

(l)              [Reserved];

 

(m)            which constitutes movable assets as set out in section 21
paragraph 2 in conjunction with section 22 paragraph 3 of the Dutch Tax
Collection Act (Invorderingswet 1990); or

 

(n)             which is located in any location where the aggregate Value of
the Inventory is less than $2,000,000.

 

Subject to Section 14.1.1 and the definition of Dutch Kraton Borrowing Base, the
Agent may modify the foregoing criteria and the application of the foregoing
criteria to specific Inventory and may determine specific Inventory is otherwise
ineligible, in each case, in its Permitted Discretion; provided that, the Agent
shall have provided the North American Loan Party Agent at least three (3)
Business Days’ prior written notice of any such modification, application or
determination; provided further, that upon delivery of such notice, the Agent
shall be available to discuss the proposed modification, application or
determination.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

21

 

 

“Dutch Kraton Excluded Dominion Accounts” means the bank accounts of the Initial
Dutch Kraton Borrower designated as “EUR ZBA Child Collection-only Accounts” in
Milan (with account number 6641 13999011) and Madrid (with account number 6508
35706016) with Bank of America (London) (or successor accounts, in each case).

 

“Dutch Kraton Facility Collateral” means Collateral that now or hereafter
secures (or is intended to secure) any of the Dutch Kraton Facility Secured
Obligations, including Property of the Dutch Kraton Facility Guarantors pledged
to secure the Dutch Kraton Facility Secured Obligations.

 

“Dutch Kraton Facility Guarantor” means each U.S. Borrower, each U.S. Facility
Guarantor, each Dutch Kraton Borrower and each Dutch Kraton Dutch Domiciled Loan
Party, in each case who guarantees payment and performance of any Dutch Kraton
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee);
provided that, no Subsidiary shall be required to become a Guarantor hereunder
that is (i) an Excluded Subsidiary (as defined in the Term Loan Agreement),
(ii) an investment company under the Investment Company Act of 1940 (or would be
such an investment company if it were to provide or maintain a Guarantee
(including a Foreign Cross-Guarantee)), (iii) a Joint Venture (as defined in the
Term Loan Agreement), (iv) an Immaterial Subsidiary, (v) prohibited or
restricted by Applicable Law, rule or regulation or by any contractual
obligations existing on the Closing Date (or, if later, the date it becomes a
Restricted Subsidiary) from guaranteeing the Secured Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee unless such consent, approval, license or
authorization has been received, (vi) a not-for-profit Subsidiary or captive
insurance company, (vii) a Subsidiary for which the providing of a guarantee
could reasonably be expected to result in a violation or breach of, or conflict
with, fiduciary duties of such Subsidiary’s officers, directors or managers and
(viii) a Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with indebtedness permitted to be incurred pursuant to this Agreement
as assumed indebtedness and any Restricted Subsidiary thereof that guarantees
such indebtedness, in each case to the extent such secured indebtedness
prohibits such subsidiary from becoming a Guarantor.

 

“Dutch Kraton Facility Loan Party” means a Dutch Kraton Borrower or a Dutch
Kraton Facility Guarantor.

 

“Dutch Kraton Facility Obligations” means all Obligations of Dutch Kraton
Borrowers and the other Dutch Kraton Dutch Domiciled Loan Parties and the other
Foreign Facility Obligations that are the subject of a Foreign Cross-Guarantee
made by the Dutch Kraton Dutch Domiciled Loan Parties.

 

“Dutch Kraton Facility Secured Obligations” means all Secured Obligations of the
Dutch Kraton Dutch Domiciled Loan Parties and the other Foreign Facility Secured
Obligations that are the subject of a Foreign Cross-Guarantee made by the Dutch
Kraton Dutch Domiciled Loan Parties.

 

“Dutch Kraton Facility Secured Parties” means the Agent, any Dutch Kraton
Fronting Bank, Dutch Kraton Lenders and Secured Bank Product Providers of Bank
Products for the account of Dutch Kraton Dutch Domiciled Loan Parties and the
other Foreign Facility Secured Parties and their Subsidiaries that are the
beneficiaries of a Foreign Cross-Guarantee made by the Dutch Kraton Dutch
Domiciled Loan Parties.

 

“Dutch Kraton Fronting Bank” means Bank of America (London) or any Affiliate
thereof that agrees to issue Dutch Letters of Credit or, if reasonably
acceptable to North American Loan Party Agent, any other Dutch Kraton Lender or
Affiliate thereof that agrees to issue Dutch Letters of Credit.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

22

 

 

“Dutch Kraton Fronting Bank Indemnitees” means any Dutch Kraton Fronting Bank
and its officers, directors, employees, Affiliates and agents.

 

“Dutch Kraton Inventory Reserve” means the aggregate amount of reserves, as
established by the Agent from time to time in its Permitted Discretion, to
reflect factors that may negatively impact the value of Dutch Kraton Eligible
Inventory, including, without duplication of eligibility criteria, changes in
salability, slow moving, obsolescence, shrinkage, theft, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

 

“Dutch Kraton LC Application” means an application by any Dutch Kraton Borrower
on behalf of itself or any other Dutch Kraton Borrower or any Restricted
Subsidiary to a Dutch Kraton Fronting Bank for issuance of a Dutch Kraton Letter
of Credit, in form and substance reasonably satisfactory to such Dutch Kraton
Fronting Bank.

 

“Dutch Kraton LC Conditions” means the following conditions necessary for
issuance of a Dutch Kraton Letter of Credit: (a) each of the conditions set
forth in Section 6.2 being satisfied or waived; (b) after giving effect to such
issuance, the total Dutch Kraton LC Obligations do not exceed the Dutch Kraton
Letter of Credit Sublimit, no Dutch Kraton Overadvance exists or would result
therefrom and, in the case of any Dutch Kraton Borrower, Section 2.5 is
satisfied; (c) unless the applicable Dutch Kraton Fronting Bank and the Agent
otherwise consent, (i) the expiration date of such Dutch Kraton Letter of
Credit, if it is a documentary letter of credit, is no more than thirty (30)
days before the Facility Termination Date and (ii) the expiration date of such
Dutch Kraton Letter of Credit, if it is a standby letter of credit, is no more
than the lesser of thirty (30) days before the Facility Termination Date and
twelve (12) months from issuance of such standby letter of credit (or such other
expiry date longer than twelve (12) months from issuance to which the Dutch
Kraton Borrower, the applicable Dutch Kraton Fronting Bank and Agent shall
agree); provided that each Dutch Kraton Letter of Credit which is a standby
letter of credit may, upon the request of the Applicable Dutch Kraton Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of twelve (12) months or less; (d) the Dutch
Kraton Letter of Credit and payments thereunder are denominated in Euros,
Sterling or Dollars, or in any other currency acceptable to the Agent and the
applicable Dutch Kraton Fronting Bank; (e) the form of the proposed Dutch Kraton
Letter of Credit is reasonably satisfactory to the Agent and the applicable
Dutch Kraton Fronting Bank; and (f) the proposed use of the Dutch Kraton Letter
of Credit is for a lawful purpose.

 

“Dutch Kraton LC Documents” means all documents, instruments, and agreements
(including Dutch Kraton LC Requests and Dutch Kraton LC Applications) delivered
by any Dutch Kraton Borrower to a Dutch Kraton Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any Dutch
Kraton Letter of Credit.

 

“Dutch Kraton LC Obligations” means with respect to the Applicable Dutch Kraton
Borrower, the Dollar Equivalent of the sum (without duplication) of (a) all
amounts owing by such Applicable Dutch Kraton Borrower for any drawings under
Dutch Kraton Letters of Credit; (b) the stated amount of all outstanding Dutch
Kraton Letters of Credit applied for by a Dutch Kraton Borrower and issued for
the account of such Applicable Dutch Kraton Borrower or any Restricted
Subsidiary; and (c) all fees and other amounts owing with respect to such Dutch
Kraton Letters of Credit.

 

“Dutch Kraton LC Request” means a request for issuance of a Dutch Kraton Letter
of Credit, to be provided by a Dutch Kraton Borrower to a Dutch Kraton Fronting
Bank, in form reasonably satisfactory to the Agent and such Dutch Kraton
Fronting Bank.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

23

 

 

“Dutch Kraton Lenders” means Bank of America (London) and each other Lender that
has issued a Dutch Kraton Revolver Commitment.

 

“Dutch Kraton Letter of Credit” means any standby or commercial letter of credit
or documentary bankers’ acceptances, in each case, applied for by a Dutch Kraton
Borrower and issued by a Dutch Kraton Fronting Bank for the account of a Dutch
Kraton Borrower or any Restricted Subsidiary, or any indemnity, performance
bond, guarantee, exposure transmittal memorandum or similar form of credit
support issued by the Agent or a Dutch Kraton Fronting Bank for the benefit of a
Dutch Kraton Borrower or any Restricted Subsidiary, whether in existence on the
Closing Date or issued on or after the Closing Date.

 

“Dutch Kraton Letter of Credit Sublimit” means the lesser of (a) $10,000,000 and
(b) the Dutch Kraton Revolver Commitments.

 

“Dutch Kraton Overadvance” has the meaning set forth in Section 2.1.5(a).

 

“Dutch Kraton Overadvance Loan” means a Loan made to a Dutch Kraton Borrower
when a Dutch Kraton Overadvance exists or is caused by the funding thereof.

 

“Dutch Kraton Overadvance Loan Balance” means, on any date, the Dollar
Equivalent of the amount by which the aggregate Dutch Kraton Revolver Loans of
the Applicable Dutch Kraton Borrower or all Dutch Kraton Borrowers, as the case
may be, exceed the amount of the Dutch Kraton Borrowing Base of such Applicable
Dutch Kraton Borrower on such date.

 

“Dutch Kraton Priority Payables Reserve” means, on any date of determination, a
reserve in such amount as the Agent may determine in its Permitted Discretion
which reflects amounts secured by any Liens against the Collateral owned by a
Dutch Kraton Borrower, choate or inchoate, which rank or are capable of ranking
in priority to the Agent’s and/or the Secured Parties’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Agent’s or the
applicable Security Trustee’s Liens.

 

“Dutch Kraton Protective Advances” has the meaning set forth in Section
2.1.6(a).

 

“Dutch Kraton Reimbursement Date” has the meaning set forth in Section 2.2.2(a).

 

“Dutch Kraton Rent Reserve” means the aggregate of (a) all past due rent and
other past due charges owing by any Dutch Kraton Borrower to any landlord,
bailee, warehouseman or other Person who possesses any Dutch Kraton Facility
Collateral or could assert a Lien on such Dutch Kraton Facility Collateral; plus
(b) a reserve in an amount equal to at least three (3) months’ rent and other
charges that could be payable to any such Person, unless such Person has
executed a Lien Acknowledgment which validly waives or subordinates any such
Lien under any Applicable Law.

 

“Dutch Kraton Revolver Commitment” means for any Dutch Kraton Lender, its
obligation to make Dutch Kraton Revolver Loans and to issue Dutch Kraton Letters
of Credit, in the case of any Dutch Kraton Fronting Bank, or participate in
Dutch Kraton LC Obligations, in the case of the other Dutch Kraton Lenders, to
the Dutch Kraton Borrowers up to the maximum principal amount shown on Schedule
2.1.1(a), or as hereafter determined pursuant to each Assignment and Acceptance
to which it is a party, as such Dutch Kraton Revolver Commitment may be adjusted
from time to time in accordance with the provisions of Sections 2.1.4, 2.1.7 or
11.2. “Dutch Kraton Revolver Commitments” means the aggregate amount of such
commitments of all Dutch Kraton Lenders.

 

“Dutch Kraton Revolver Commitment Increase” has the meaning set forth in Section
2.1.7(a).

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

24

 

 

“Dutch Kraton Revolver Commitment Termination Date” means the earliest of (a)
the U.S. Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which the North American Loan Party Agent terminates
or reduces to zero all of the Dutch Kraton Revolver Commitments pursuant to
Section 2.1.4, and (c) the date on which the Dutch Kraton Revolver Commitments
are terminated pursuant to Section 11.2, in each case, such date being a
Business Day. From and after the Dutch Kraton Revolver Commitment Termination
Date, the Dutch Kraton Borrowers shall no longer be entitled to request a Dutch
Kraton Revolver Commitment Increase pursuant to Section 2.1.7 hereof.

 

“Dutch Kraton Revolver Exposure” means, on any date, the Dollar Equivalent of an
amount equal to the sum of (a) the Dutch Kraton Revolver Loans outstanding on
such date and (b) the Dutch Kraton LC Obligations on such date.

 

“Dutch Kraton Revolver Loan” means a Revolver Loan made by Dutch Kraton Lenders
to a Dutch Kraton Borrower pursuant to Section 2.1.1, which Revolver Loan shall,
if denominated in Euros, Sterling or Dollars, be a European Base Rate Loan or a
LIBOR Loan, in each case as selected by the Applicable Dutch Kraton Borrower,
and including any Dutch Kraton Swingline Loan, Dutch Kraton Overadvance Loan or
Dutch Kraton Protective Advance.

 

“Dutch Kraton Revolver Notes” means the promissory notes, if any, executed by
Dutch Kraton Borrowers in favor of each Dutch Kraton Lender to evidence the
Dutch Kraton Revolver Loans funded from time to time by such Dutch Kraton
Lender, which shall be in substantially the form of Exhibit C-2 to this
Agreement, together with any replacement or successor notes therefor.

 

“Dutch Kraton Security Agreement” means each pledge (including, without
limitation, each pledge over movable assets (undisclosed and non-possessory) and
each pledge of receivables) or security agreement governed by Dutch law among
any Dutch Kraton Dutch Domiciled Loan Party and the applicable Security Trustee.

 

“Dutch Kraton Security Trustee” means Bank of America in its capacity as Agent
and security trustee for the Lenders under the Foreign Security Agreements.

 

“Dutch Kraton Subsidiary” means each Subsidiary of Parent incorporated or
organized under the laws of the Netherlands.

 

“Dutch Kraton Swingline Lender” means Bank of America (London) or an Affiliate
of Bank of America (London).

 

“Dutch Kraton Swingline Loan” means a Swingline Loan made by the Dutch Kraton
Swingline Lender to a Dutch Kraton Borrower pursuant to Section 2.1.8(a), which
Swingline Loan shall, if denominated in Euros, Sterling or Dollars, be a
European Base Rate Loan.

 

“Dutch Kraton Swingline Sublimit” means 10% of the Dutch Kraton Revolver
Commitments.

 

“EBITDA” means, for any period, for Parent and its Restricted Subsidiaries on a
consolidated basis, an amount equal to the Net Income for such period:

 

(a)            increased (without duplication) by and to the extent deducted
(and not added back) in arriving at such Net Income, the sum of the following
amounts for such a period:

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

25

 

 

(i)            the amount of depreciation and amortization, as determined in
accordance with GAAP; plus

 

(ii)          total Interest Expense and, to the extent not reflected in such
total Interest Expense, the sum of (A) premium payments, debt discount, fees,
charges and related expenses incurred in connection with Borrowed Money
(including capitalized interest) or in connection with the deferred purchase
price of assets plus (B) the portion of rent expense with respect to such period
under Capital Leases that is treated as Interest Expense in accordance with GAAP
plus (C) the implied interest component of synthetic leases with respect to such
period plus (D) any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments plus (E) bank and letter of credit fees and costs of surety bonds in
connection with financing activities, plus (F) any commissions, discounts, yield
and other fees and charges; plus

 

(iii)          provision for Taxes based on income or profits or capital,
including, without limitation, federal, state, provincial, franchise, excise and
similar Taxes and foreign withholding Taxes (including any future Taxes or other
levies which replace or are intended to be in lieu of such Taxes and any
penalties and interest related to such Taxes or arising from tax examinations);
plus

 

(iv)          negative effects of purchase accounting; plus

 

(v)           all extraordinary, nonrecurring or one-time charges; plus

 

(vi)         the amount of “run rate” cost savings, operating expense
reductions, other operating improvements and synergies related to any
acquisition and other specified actions, any restructuring, cost saving
initiative or other initiative projected by the Borrowers in good faith to be
realized as a result of actions taken, committed to be taken or planned to be
taken, in each case on or prior to the date that is 24 months after the end of
the relevant period (including actions initiated prior to the Closing Date)
(which cost savings shall be added to EBITDA until fully realized and calculated
on a pro forma basis as though such cost savings had been realized on the first
day of the relevant period), net of the amount of actual benefits realized from
such actions; provided that such cost savings are reasonably identifiable and
quantifiable; plus

 

(vii)        all non-cash charges; provided, that for any such non-cash charges
resulting in a cash payment or cash outlay in a subsequent period, EBITDA will
be reduced by the amount of the cash payment or cash outlay in the period made;
plus

 

(viii)       any non-cash loss attributable to the mark-to-market movement in
the valuation of Hedge Agreements pursuant to FASB Accounting Standards
Codification 815—“Derivatives and Hedging”; plus

 

(ix)           (A) the amount of any restructuring provisions, restructuring
charges, restructuring accruals or restructuring reserves, (B) cost initiative
charges embedded in cost of goods sold (cash and non-cash charges) and (C) cost
initiative charges embedded in selling, general and administrative expenses
(cash and non-cash charges); plus

 

(x)           non-recurring operating location exit charges; provided no amounts
pursuant to this clause (x) may be added if such amount was added in a prior
period; plus

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

26

 

 

(xi)           actual plant turnaround costs and expenses to the extent deducted
in calculating Net Income in an aggregate amount not to exceed $7,500,000 in
such period; plus

 

(xii)          losses on sales of assets, disposals or abandonments other than
in the Ordinary Course of Business (cash and non-cash); plus

 

(xiii)         Transaction Costs and any fees, costs and expenses payable by
Parent and the Restricted Subsidiaries in connection with any offering of Equity
Interests of Parent, Permitted Acquisitions, joint ventures or other Investments
permitted hereunder (whether consummated or unsuccessful and other than
Investments made in the Ordinary Course of Business and other than Investments
in Subsidiaries) expensed or amortized in such period; plus

 

(xiv)       Pro Forma EBITDA;

 

(b)             decreased (without duplication) by and to the extent included in
arriving at such Net Income, the sum of the following amounts for such period:

 

(i)            gains on sales of assets other than in the Ordinary Course of
Business (cash and non-cash); minus

 

(ii)          any non-cash gains attributable to the mark-to-market movement in
the valuation of Hedge Agreements pursuant to FASB Accounting Standards
Codification 815—“Derivatives and Hedging”;

 

(c)            increased or decreased (without duplication) by, as applicable,
any effects of Inventory Revaluation; and

 

(d)             to the extent included in Net Income, there shall be excluded in
determining EBITDA currency translation gains and losses related to currency
re-measurements of assets or liabilities (including the net loss or gain
resulting from hedging agreements for currency exchange risk and revaluations of
intercompany balances).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elastomers” means Elastomers Holdings LLC, a Delaware limited liability
company.

 

“Eligible Account Currencies” means Dollars, Euros, Sterling, Yen and such other
currencies determined by the Agent in its discretion.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

27

 

 

“Eligible Account Debtor Jurisdictions” means (i) Belgium, France, Germany, the
Netherlands, the U.K., and the U.S. (together with any state or province
thereof, as applicable), (ii) as long as no Cash Dominion Event has occurred,
Australia, Austria, Canada, Denmark, Finland, Greece, Hong Kong, Ireland, Italy,
Japan, Luxembourg, New Zealand, Norway, Portugal, Singapore, South Korea, Spain,
Sweden and Switzerland (together, in each case, with any state or province
thereof, as applicable); provided, however, that during the continuance of a
Cash Dominion Event, any such jurisdiction shall continue to be an Eligible
Account Debtor Jurisdiction solely to the extent that the Agent determines, in
its Permitted Discretion, that Agent or a Security Trustee has a duly perfected
and enforceable Lien in the Accounts of Accounts Debtors organized or located in
such jurisdiction under the Applicable Law of such jurisdiction, and (iii) such
other jurisdictions as shall be acceptable to Agent, in its sole discretion;
provided, however, that, in the case of this clause (iii), the Agent shall in no
event determine such jurisdiction to be an “Eligible Account Debtor
Jurisdiction” unless Agent determines, in its Permitted Discretion, that Agent
or a Security Trustee has a duly perfected and enforceable Lien in the
applicable Accounts of Account Debtors organized or located in such jurisdiction
under the Applicable Law of such jurisdiction.

 

“Eligible Accounts” means the (a) Dutch Kraton Eligible Accounts and/or (b) U.S.
Eligible Accounts, as the context requires.

 

“Eligible Assignee” means, subject to the requirements of Section 13.3.3, a
Person that is (a) a Lender, an Affiliate of a Lender or an Approved Fund; (b)
any other financial institution approved by the Agent and North American Loan
Party Agent (which approval by North American Loan Party Agent shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within ten (10) Business Days after delivery of written notice of the
proposed assignment to the North American Loan Party Agent and which approval
shall not be required during any Event of Default under Section 11.1(a) or,
solely with respect to the Parent or any Borrower, Section 11.1(g)), that is
organized, registered or incorporated under the laws of a Participating Member
State, the United Kingdom or the United States or any state, province or
district thereof, and extends asset-based lending facilities in its Ordinary
Course of Business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law and would not immediately following any such assignment, result in
additional increased costs payable by the Loan Parties pursuant to Section 3.7;
and (c) during any Event of Default under Section 11.1(a) or, solely with
respect to the Parent or any Borrower, Section 11.1(g), any Person reasonably
acceptable to the Agent in its discretion.

 

“Eligible Inventory” means the (a) Dutch Kraton Eligible Inventory and/or (b)
U.S. Eligible Inventory, as the context requires.

 

“Enforcement Action” means any commercially reasonable action to enforce any
Obligations or Loan Documents or to exercise any rights or remedies relating to
any Collateral (whether by judicial action, self-help, notification of Account
Debtors, exercise of setoff or recoupment, exercise of any right to act in Loan
Party’s Insolvency Proceeding or to credit bid Obligations, or otherwise).

 

“Enhanced Reporting Trigger” means the occurrence of any one of the following
events: (a) Excess Availability shall be less than the greater of (i) 27.5% of
the Total Line Cap and (ii) $68,750,000 or (b) U.S. Availability shall be less
than the greater of (i) 27.5% of the U.S. Line Cap and (ii) $41,250,000;
provided that, to the extent that the Enhanced Reporting Trigger has occurred
due to clause (a) of this definition, if Excess Availability shall have exceeded
the greater of (w) 27.5% of the Total Line Cap and (x) $68,750,000 at all times
for at least forty-five (45) consecutive days, the Enhanced Reporting Trigger
shall be deemed to have ended; provided, further, that to the extent that the
Enhanced Reporting Trigger has occurred due to clause (b) of this definition, if
U.S. Availability shall have exceeded the greater of (y) 27.5% of the U.S. Line
Cap and (z) $41,250,000 at all times for at least forty-five (45) consecutive
days, the Enhanced Reporting Trigger shall be deemed to have ended.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

28

 

 

“Environmental Laws” means all Applicable Laws (including all applicable,
legally binding programs, permits and guidance promulgated by regulatory
agencies), relating to public health (but excluding occupational safety and
health, to the extent regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

 

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person of any potential noncompliance with,
investigation of a potential violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

 

“Environmental Release” means a release as defined in CERCLA or, with respect to
hazardous materials, under any other Environmental Law.

 

“Equity Interest” means all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests, Pledged Trust Interests and any other participation or
interests in any equity or profits of any business entity, including any trust
and all management rights relating to any entity whose equity interests are
included as Equity Interests.

 

“Equity Interest Equivalents” means all securities convertible into or
exchangeable for Equity Interests and all warrants, options or other rights to
purchase or subscribe for any Equity Interests, whether or not presently
convertible, exchangeable or exercisable.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (unless as
specifically provided otherwise, as amended to the date hereof and from time to
time hereafter and any successor statute).

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party or treated as a single employer with a
Loan Party, in each case within the meaning of Section 414 of the Code or
Section 4001(b)(1) of ERISA.

 

“ERISA Event” means (a) any Reportable Event; (b) the failure of a U.S. Employee
Plan to meet the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA (determined without regard to any waiver of the funding
provisions therein or in Section 430 of the Code or Section 303 of ERISA); (c)
the filing pursuant to Section 412 of the Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
U.S. Employee Plan; (d) the incurrence by any Loan Party or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
U.S. Employee Plan (including any liability in connection with the filing of a
notice of intent to terminate a U.S. Employee Plan or the treatment of a U.S.
Employee Plan amendment as a termination under Section 4041 of ERISA); (e) any
event or condition that results in the termination of a Multiemployer Plan
pursuant to 4041A of ERISA; (f) the filing of a notice of intent or the
commencement by the PBGC of proceeding to terminate any U.S. Employee Plan or to
appoint a trustee to administer any U.S. Employee Plan or the occurrence of any
other event or condition which might constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
U.S. Employee Plan; (g) the incurrence by any Loan Party or any ERISA Affiliate
of any liability under Section 4062(e) of ERISA or with respect to the
withdrawal or partial withdrawal from any U.S. Employee Plan (including as a
“substantial employer,” as defined in Section 4001(a)(2) of ERISA) or
Multiemployer Plan (including the incurrence by any Loan Party or any ERISA

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

29

 

 

Affiliate of any Withdrawal Liability); (h) a determination that a Multiemployer
Plan is, or is expected to be, in endangered or critical status, within the
meaning of Section 305 of ERISA, or insolvent or in reorganization, within the
meaning of Title IV of ERISA; or (i) imposition of any material liability under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA that are not past due.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and “€” means the lawful single currency of the Participating Member
States which have adopted the euro unit as their single currency pursuant to the
Treaty of Rome of March 25, 1957, establishing the European Community.

 

“European Base Rate” means, with respect to Euros, Sterling and Dollars outside
of the U.S. and Canada, as applicable, a fluctuating rate of interest per annum
equal to the rate of interest in effect for such day as announced from time to
time by the European Central Bank and used by the local branch of Bank of
America in the jurisdiction in which such currency is funded as its “base rate”
with respect to such currency. Any change in such rate shall take effect at the
opening of business on the day of such change. In no event shall the European
Base Rate be less than one percent (1.00%).

 

“European Base Rate Loan” means a Dutch Kraton Revolver Loan, or portion
thereof, funded in Sterling, Dollars or Euros and bearing interest calculated by
reference to the European Base Rate.

 

“Event of Default” has the meaning set forth in Section 11.1.

 

“Excess Availability” means, as of any date of determination, an amount equal to
(a) the lesser of (i) the Commitments, minus Reserves and (ii) the Total
Borrowing Base, minus (b) the sum of (i) the Dollar Equivalent of the principal
balance of all Revolver Loans and (ii) all LC Obligations.

 

“Excess Cash Flow” has the meaning given to the term “Consolidated Excess Cash
Flow” as set forth in the Term Loan Agreement as in effect on the Closing Date.

 

“Exchange Rate” means the exchange rate, as of any date, as determined by the
Agent (or, solely, for the purposes of Section 1.5(b), the North American Loan
Party Agent), applicable to conversion of a currency into Dollars that is (a)
the exchange rate reported by Bloomberg (or other commercially available source
designated by the Agent) as of the end of the preceding Business Day in the
financial market for such currency; or (b) if such report is unavailable for any
reason, the spot rate for the purchase of such currency with Dollars through the
Agent’s principal foreign exchange trading office for the currency during such
office’s preceding Business Day.

 

“Excluded Accounts” means (a) Deposit Accounts that are zero balance
disbursement accounts; (b) Deposit Accounts used solely to fund payroll, payroll
Taxes and similar employment Taxes or employee benefits in the Ordinary Course
of Business; (c) other Deposit Accounts with an amount on deposit of less than
$1,000,000 at any time in the aggregate for all such Deposit Accounts; (d)
Deposit Accounts used to secure lease or tax obligations; and (e) Deposit
Accounts and Securities Accounts holding proceeds from the sale of Property that
is not Collateral.

 

“Excluded Assets” means any asset of any Loan Party excluded from the Collateral
pursuant to Section 7.1.3, but only to the extent, and for so long as, so
excluded thereunder.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

30

 

 

“Excluded Swap Obligation” means, with respect to any U.S. Facility Guarantor,
any Swap Obligation arising under a swap transaction entered into after the date
hereof if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Tax” means with respect to any Recipient (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it (i) by the jurisdiction (or any political subdivision thereof) under the laws
of which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
such Recipient has a branch; (c) in the case of a Foreign Lender (other than an
assignee pursuant to Section 3.9), any withholding Tax that is imposed on
amounts payable to such Foreign Lender pursuant to laws in force at the date on
which such Foreign Lender becomes a Lender (or designates a new Lending Office)
hereunder, or any additional withholding Tax that is imposed on amounts payable
to a Foreign Lender after the date on which such Foreign Lender becomes a Lender
(or designates a new Lending Office) hereunder, except that Taxes in this clause
(c) shall not include (i) additional withholding Tax that may be imposed on
amounts payable to a Foreign Lender after the date such Foreign Lender becomes a
party to the Agreement (or designates a new Lending Office), as a result of a
Change in Tax Law after such time and (ii) any withholding Tax to the extent
that such Foreign Lender (or its assignor, if any) was previously entitled to
receive additional amounts in respect thereof pursuant to Section 5.8 of this
Agreement, at the time such Foreign Lender designates a new Lending Office (or
on the date of the assignment), if any; (d) any U.S. federal withholding Tax
imposed under FATCA; or (e) any Tax that is attributable to such Recipient’s
failure or inability to comply with Section 5.9.

 

“EXIM” means the Export-Import Bank of the United States.

 

“EXIM Program” means foreign trade insurance or guarantee program which (a) is
provided to a Borrower by EXIM; (b) is in form and substance acceptable to
Agent; and (c) as to which Agent has been named the beneficiary or loss payee
(or similar designation) thereof pursuant to an assignment, endorsement, or
similar writing in form and substance satisfactory to Agent.

 

“Existing Credit Agreement” means that certain Amended and Restated Loan,
Security and Guarantee Agreement dated as of January 6, 2016 among the
Borrowers, Parent, the Guarantors, Agent, as administrative agent, and the
lenders named therein, as amended, and as may be further amended, modified or
otherwise supplemented from time to time through the date hereof.

 

“Extraordinary Expenses” means all costs, expenses or advances that the Agent
and any Security Trustee may incur during an Event of Default, or during the
pendency of any Insolvency Proceeding of Parent or any Subsidiary, including
those relating to (a) any audit, inspection, repossession, storage, repair,
appraisal, insurance, manufacture, preparation or advertising for sale, sale,
collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against the
Agent, any Security Trustee, any Fronting Bank, any Lender, any Loan Party, any
representative of creditors of any Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of the Agent’s or any Security Trustee’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

31

 

 

remedies of the Agent or any Security Trustee in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any Taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, appraisal fees, brokers’ fees and commissions,
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Loan Party or independent
contractors in liquidating any Collateral, travel expenses, receivers’ and
managers’ fees and legal fees.

 

“Facility Termination Date” means January 6, 2023, or such earlier date on which
the Commitments are terminated in whole pursuant to the provisions hereof, or,
solely with respect to the Extended Commitments of each Lender, such later date
as shall be agreed to pursuant to the provisions of Section 14.1.1(f) hereof.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, and, in the case of any transaction involving aggregate
consideration in excess of $25,000,000, as determined in good faith by the board
of directors of Parent.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version to the extent substantively comparable and not
materially more onerous to comply with), and any current or future regulations
or official interpretations thereof, any intergovernmental agreements in force
with respect thereto, and any agreements entered into pursuant to Section
1471(b) of the Code.

 

“FCCR Test Event” means the occurrence of any one of the following events: (a)
Excess Availability shall be less than the greater of (i) 12.5% of the Total
Line Cap and (ii) $31,250,000 or (b) U.S. Availability shall be less than the
greater of (i) 12.5% of the U.S. Line Cap and (ii) $18,750,000; provided that,
to the extent that the FCCR Test Event has occurred due to clause (a) of this
definition, if Excess Availability shall have exceeded the greater of (w) 12.5%
of the Total Line Cap and (x) $31,250,000 at all times for at least forty-five
(45) consecutive days, the FCCR Test Event shall be deemed to have ended;
provided, further, that to the extent that the FCCR Test Event has occurred due
to clause (b) of this definition, if U.S. Availability shall have exceeded the
greater of (y) 12.5% of the U.S. Line Cap and (z) $18,750,000 at all times for
at least forty-five (45) consecutive days, the FCCR Test Event shall be deemed
to have ended.

 

“Federal Funds Rate” means (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by the Agent.

 

“Fee Letter” means the fee letter agreement, dated as of the Closing Date, among
Parent, the Borrowers and Agent.

 

“Fiscal Quarter” means each period of three calendar months, commencing on the
first day of a Fiscal Year.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

32

 

 

“Fiscal Year” means the twelve (12) month fiscal period of Parent and its
Subsidiaries for accounting and Tax purposes, ending on December 31 of each
calendar year.

 

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of the
last Fiscal Quarter of Parent and its Restricted Subsidiaries for the Test
Period then ended, of (a) (i) EBITDA minus (ii) the sum of Capital Expenditures
plus or minus Pro Forma CAPEX (in each case, except those financed with Debt
other than Revolver Loans) minus (iii) Taxes paid in cash (net of refunds
received in cash, but not less than $0) to (b) the sum of cash Interest Expense
plus scheduled principal payments on Borrowed Money (after giving effect to any
reductions in scheduled principal payments attributable to any optional or
mandatory prepayment and excluding payments in respect of intercompany debt owed
among the Loan Parties) plus Distributions paid in cash (other than
Distributions made pursuant to Sections 10.2.3(b)(ii), (e), (f), (g), (h) or
(j)) , all calculated for such period, without duplication, for Parent and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP.

 

“FLSA” means the Fair Labor Standards Act of 1938.

 

“Foreign Borrower Group” means a group consisting of (a) the Dutch Kraton
Borrowers or (b) any Additional Foreign Borrowers, as the context requires.

 

“Foreign Borrowers” means the Dutch Kraton Borrowers and Additional Foreign
Borrowers.

 

“Foreign Cross-Guarantee” has the meaning set forth in Section 5.10.4.

 

“Foreign Domiciled Loan Party” means the Dutch Kraton Dutch Domiciled Loan
Parties and any other Foreign Subsidiary now or hereafter party hereto as a Loan
Party, and “Foreign Domiciled Loan Parties” means all such Persons,
collectively.

 

“Foreign Facility Obligations” means the Dutch Kraton Facility Obligations and
similar Obligations of other Foreign Domiciled Loan Parties.

 

“Foreign Facility Secured Obligations” means the Dutch Kraton Facility Secured
Obligations and similar secured obligations of other Foreign Domiciled Loan
Parties.

 

“Foreign Facility Secured Parties” means Dutch Kraton Facility Secured Parties
and Secured Bank Product Providers of Bank Products to Foreign Domiciled Loan
Parties.

 

“Foreign Guarantor” means the Dutch Kraton Facility Guarantor and any other
Person that guarantees any Foreign Facility Secured Obligations in accordance
with this Agreement from time to time.

 

“Foreign Lender” means (a) with respect to each Borrower that is a U.S. Person,
each Lender or Fronting Bank that is not a U.S. Person, and (b) with respect to
each Borrower that is not a U.S. Person, each Lender or Fronting Bank that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for Tax purposes.

 

“Foreign Loan Party Agent” has the meaning set forth in Section 4.4.2.

 

“Foreign Plan” means any material pension plan maintained or contributed to by
Parent or any of its Subsidiaries with respect to employees employed outside of
the United States or Canada, other than any state social security arrangements.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

33

 

 

“Foreign Revolver Commitments” means the Dutch Kraton Revolver Commitment and
other Commitments to other Foreign Borrowers as provided hereunder from time to
time in accordance with the terms hereof.

 

“Foreign Security Agreements” means the Dutch Kraton Security Agreements, the
French Security Agreements, the French Second Ranking Security Agreements, the
Belgian Security Agreements, the German Security Agreements, the UK Security
Agreements and each other pledge or security agreement governed by the laws of
any jurisdiction outside of the United States of America and executed by a Dutch
Kraton Dutch Domiciled Loan Party in favor of a Security Trustee with respect to
the Dutch Kraton Facility Secured Obligations and the Deposit Account Control
Agreements with respect to such jurisdictions.

 

“Foreign Subsidiary” means a Subsidiary of Parent that is not a Domestic
Subsidiary.

 

“French Security Agreements” means each first ranking pledge or security
agreement governed by French law among any Dutch Kraton Dutch Domiciled Loan
Party and the Dutch Kraton Security Trustee.

 

“French Second Ranking Security Agreements” means each second ranking pledge or
security agreement governed by French law among any Dutch Kraton Domiciled Loan
Party and the Dutch Kraton Security Trustee.

 

“Fronting Bank” means (a) a Dutch Kraton Fronting Bank and/or (b) a U.S.
Fronting Bank, as the context requires.

 

“Fronting Bank Indemnitees” means (a) Dutch Kraton Fronting Bank Indemnitees
and/or (b) U.S. Fronting Bank Indemnitees, as the context requires.

 

“Full Payment” means with respect to any Obligations or Secured Obligations
(other than unasserted contingent indemnity claims), (a) the full cash payment
thereof in the applicable currency required hereunder, including any interest
and documented fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations or
Secured Obligations are LC Obligations, Secured Bank Product Obligations or
inchoate or contingent in nature, Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to the Agent in its discretion, in the
amount of required Cash Collateral). No Loans shall be deemed to have been paid
in full until all Commitments related to such Loans have expired or been
terminated.

 

“GAAP” means generally accepted accounting principles in effect in the United
States, from time to time, applied consistently, subject to Section 1.2 hereof.

 

“General Intangibles” has the meaning set forth in the UCC (and/or with respect
to any or any other Applicable Law, as applicable).

 

“German Documents” means the German Security Agreements, the German Tripartite
Agreement, the German Release Agreement and the German Notification of
Termination of the German Existing Tripartite Agreement, including but not
limited to, an account pledge agreement, a global assignment agreement and a
security transfer agreement, each among the Initial Dutch Kraton Borrower and
the Dutch Kraton Security Trustee.

 

“German Existing Security Agreements” means the following security agreements
governed by German law and entered into by the Initial Dutch Kraton Borrower and
the Dutch Kraton Security

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

34

 

 

Trustee: (i) the account pledge agreement dated April 29, 2013, (ii) the global
assignment agreement dated April 29, 2013 and (iii) the security transfer
agreement dated April 29, 2013, each confirmed by a confirmation agreement dated
January 6, 2016.

 

“German Existing Tripartite Agreement” means the tripartite agreement dated
April 29, 2013 and entered into between the Initial Dutch Kraton Borrower as
transferor, Kraton Polymers GmbH as warehouse keeper and the Dutch Kraton
Security Trustee.

 

“German Notification of Termination of the German Existing Tripartite Agreement”
means the notification to Kraton Polymers GmbH as warehouse keeper in relation
to the termination of the German Existing Tripartite Agreement.

 

“German Release Agreement” means the release agreement pursuant to which the
German Existing Security Agreements shall be released subject to this Agreement
becoming effective.

 

“German Security Agreements” means each pledge or security agreement governed by
German law among any Dutch Kraton Dutch Domiciled Loan Party and the Dutch
Kraton Security Trustee.

 

“German Tripartite Agreement” means the tripartite agreement which is entered
into between the Initial Dutch Kraton Borrower as transferor, Kraton Polymers
GmbH as warehouse keeper and the Dutch Kraton Security Trustee.

 

“Global Intercompany Note” means a promissory note evidencing all Debt of any
Loan Party or Restricted Subsidiary owed to any other Loan Party in a form
approved by the Agent.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

“Governmental Authority” means any federal, state, provincial, municipal,
foreign or other governmental department, agency, commission, board, bureau,
court, tribunal, instrumentality, political subdivision, authority, corporation
or body, regulatory or self-regulatory organization or other entity or officer
exercising executive, legislative, judicial, statutory, regulatory or
administrative functions for or pertaining to any government or court (including
any supranational bodies such as the European Union), in each case whether it is
or is not associated with the Netherlands or the United States or any state,
province, district or territory thereof, or any other foreign entity or
government.

 

“Guarantee” means each guarantee agreement (including this Agreement) executed
by a Guarantor in favor of the Agent guaranteeing all or any portion of the
Secured Obligations.

 

“Guarantor Payment” has the meaning set forth in Section 5.10.3(b).

 

“Guarantors” means (a) with respect to any Dutch Kraton Facility Obligations,
the Dutch Kraton Facility Guarantors and any other Person who guarantees payment
or performance of such Dutch Kraton Facility Obligations and (b) with respect to
any Secured Obligations, the U.S. Facility Guarantors, and each other Person who
guarantees payment or performance of such Secured Obligations.

 

“Hedge Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies entered
into for the purpose of hedging Parent’s or any Subsidiary of Parent’s exposure
to interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices not for speculative purposes.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

35

 

 

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
consolidated financial statements of Parent and its Subsidiaries for the Fiscal
Years ended December 31, 2017, December 31, 2018 and December 31, 2019, and (ii)
the unaudited consolidated statements of Parent and its Subsidiaries for the
Fiscal Quarters ended June 30, 2019, September 30, 2019 and December 31, 2019.

 

“HSBC Asian Production Facility” means Kraton Formosa Polymers Corporation, a
limited liability company formed under the laws of the Republic of China, or any
other Asian production facility the North American Loan Party Agent may choose
to pursue.

 

“Immaterial Subsidiary” means, at any date of determination, any one or more
Restricted Subsidiaries (other than a Borrower) whose (a) total tangible assets,
on the last day of the most recent Test Period for which financial statements
have been delivered pursuant to clause (a) or (b) of Section 10.1.2 were less
than 5% of Consolidated Tangible Assets, and (b) total revenues for such Test
Period ending on such date were less than 5% of total revenues of Parent and its
Restricted Subsidiaries, in each case determined in accordance with GAAP.

 

“Imported Goods Agreement” means each agreement that is mutually acceptable to
Agent, the applicable Borrower, and the applicable freight forwarding company,
customs brokerage house or other handler, as the case may be, with respect to
the transport of, access to and control of Eligible Inventory as set forth
therein.

 

“Increase Date” has the meaning set forth in Section 2.1.7(c).

 

“Increased Reporting Trigger” means the occurrence of:

 

(a)          any one of the following events for five (5) consecutive Business
Days:

 

(i)           Excess Availability shall be less than the greater of (A) 15% of
the Total Line Cap and (B) $37,500,000, or

 

(ii)           U.S. Availability shall be less than the greater of (A) 15% of
the U.S. Line Cap and (B) $22,500,000;

 

provided that, to the extent that the Increased Reporting Trigger has occurred
due to clause (a)(i) of this definition, if Excess Availability shall have
exceeded the greater of (A) 15% of the Total Line Cap and (B) $37,500,000 at all
times for at least forty-five (45) consecutive days, the Increased Reporting
Trigger shall be deemed to have ended;

 

provided, further, that to the extent that the Increased Reporting Trigger has
occurred due to clause (a)(ii) of this definition, if U.S. Availability shall
have exceeded the greater of (A) 15% of the U.S. Line Cap and (B) $22,500,000 at
all times for at least forty-five (45) consecutive days, the Increased Reporting
Trigger shall be deemed to have ended; and/or

 

(b)          a FCCR Test Event.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitees” means Agent Indemnitees, Lender Indemnitees, Fronting Bank
Indemnitees and Bank of America Indemnitees.

 

“Initial Dutch Kraton Borrower” has the meaning set forth in the preamble to
this Agreement.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

36

 

 

“Insolvency Proceeding” means any case or proceeding, application, meeting
convened, resolution passed, proposal, corporate action or any other proceeding
commenced by or against a Person under any state, provincial, federal or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the U.S. Bankruptcy Code, or any other insolvency, debtor relief,
bankruptcy, receivership, debt adjustment law or other similar law (whether
state, provincial, federal or foreign), including the Dutch Bankruptcy Law
(Faillissementswet); (b) the appointment of a Creditor Representative or other
custodian for such Person or any part of its Property; (c) an assignment or
trust mortgage for the benefit of creditors; (d) the winding up or strike off
the Person (other than in connection with a solvent reorganization permitted by
Section 10.2.8); (e) the proposal or implementation of a scheme of arrangement;
(f) a suspension of payment, moratorium of any debts, official assignment,
composition or arrangement with a Person’s creditors; or (g) in the case of a
Dutch Kraton Dutch Domiciled Loan Party, any (provisional) suspension of payment
(voorlopige) (surseance van betaling), bankruptcy (faillissement), dissolution
or winding up (ontbinding).

 

“Insolvency Regulation” means Regulation (EU) 2015/848 of 20 May 2015 on
insolvency proceedings (recast).

 

“Intellectual Property” means the rights in and to (i) all inventions and
discoveries (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (ii)
all trademarks, service marks, trade dress, logos, trade names and corporate
names, together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (iii) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (iv) all know-how, trade secrets and confidential business
information, whether patentable or unpatentable and whether or not reduced to
practice (including ideas, research and development, know-how, formulas,
compositions and manufacturing and production process and techniques, technical
data, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (v) designs, (vi)
all computer software (including data and related documentation), (vii) all
other proprietary rights and (viii) all licenses and agreements in connection
therewith.

 

“Intellectual Property Claim” means any claim or assertion (whether in writing,
by suit or otherwise) that the Parent’s or any Restricted Subsidiary’s
ownership, use, marketing, sale or distribution of any Inventory, Equipment,
Intellectual Property or other Property violates another Person’s Intellectual
Property.

 

“Interest Expense” means, with reference to any period, total interest expense
payable in cash (including that attributable to capital lease obligations) of
Parent and its Restricted Subsidiaries for such period with respect to all
outstanding Borrowed Money of Parent and its Restricted Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Hedge
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for Parent and its Restricted Subsidiaries for such period in accordance
with GAAP but excluding (a) amortization of deferred financing costs and any
other amounts of non-cash interest and (b) the accretion or accrual of
discounted liabilities during such period to the extent not paid in cash.

 

“Interest Period” has the meaning set forth in Section 3.1.3.

 

“Inventory” has the meaning set forth in Article 9 of the UCC.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

37

 

 

“Inventory Appraisal” means (a) in connection with the Transactions, the
appraisals prepared by HILCO Appraisal Services LLC dated December 23, 2019, as
to Borrowers and (b) thereafter the most recent inventory appraisal conducted by
an independent appraisal firm and delivered pursuant to Section 10.1.1 hereof.

 

“Inventory Revaluation” means an adjustment (positive or negative) to EBITDA
equal to the difference of (a) EBITDA as determined in accordance with the
“first-in-first-out” method of accounting minus (b) EBITDA as determined in
accordance with the “replacement cost” method of accounting, computed by
adjusting cost of sales to reflect the cost of raw material prices during the
applicable period.

 

“Investment” means, for any Person: (a) the purchase or acquisition (whether for
cash, property, services or securities or otherwise) of Equity Interests, Equity
Interest Equivalents, Debt or other securities of any other Person (including
any capital contribution); (b) the making of any deposit with, or advance, loan
or other extension of credit to, any other Person (including the purchase of
property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such property to such Person); or (c) the
entering into of any guarantee of, or other Contingent Obligation with respect
to, Debt of any other Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Receivables” means Accounts owing from Account Debtors, which
Account Debtor, or any parent thereof, has a credit rating of BBB- or Baa3 or
higher as determined by S&P or Moody’s, as applicable.

 

“IRS” means the United States Internal Revenue Service.

 

“KPCC” means Kraton Polymers Capital Corporation, a Delaware corporation.

 

“KPLLC” means Kraton Polymers LLC, a Delaware limited liability company.

 

“Kraton Polymers” has the meaning set forth in the preamble to this Agreement.

 

“Kraton Polymers Holdings” means Kraton Polymers Holdings B.V., a besloten
vennootschap (a private limited liability company) organized under the laws of
the Netherlands.

 

“Kraton SPV” has the meaning set forth in “Supplier Financing Transaction”.

 

“LC Document” means any of the Dutch Kraton LC Documents and/or the U.S. LC
Documents, as the context requires.

 

“LC Obligations” means the Dutch Kraton LC Obligations and/or the U.S. LC
Obligations, as the context requires.

 

“Lender Indemnitees” means Lenders, Affiliates of Lenders and their respective
officers, directors, members, partners, employees and agents.

 

“Lenders” has the meaning set forth in the preamble to this Agreement, including
(a) Bank of America and its Affiliates in their respective capacities as the
Dutch Kraton Swingline Lender and the U.S. Swingline Lender, (b) the Dutch
Kraton Lenders, (c) the U.S. Lenders and (d) their respective permitted
successors and assigns and, where applicable, any Fronting Bank, and any other
Person who hereafter becomes a “Lender” pursuant to an Assignment and
Acceptance.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

38

 

 

“Lending Office” means the office designated as such by the Applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to the Agent
and the relevant Loan Party Agent.

 

“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.

 

“Letters of Credit” means the Dutch Letters of Credit and/or the U.S. Letters of
Credit, as the context requires.

 

“LIBOR” means the per annum rate of interest (in no event less than one percent
(1.00%)) determined by Agent at or about 11:00 a.m. (London time) two Business
Days prior to an interest period, for a term equivalent to such interest period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Agent, as published on the applicable Reuters screen page (or other
commercially available source designated by Agent from time to time); provided,
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.

 

“LIBOR Loan” means each set of LIBOR Revolver Loans having a common currency,
length and commencement of Interest Period.

 

“LIBOR Revolver Loan” means a Revolver Loan that bears interest based on LIBOR;
provided, however, that a European Base Rate Loan bearing interest as set forth
in the definition of European Base Rate, or a U.S. Base Rate Loan bearing
interest as set forth in clause (c) of the definition of U.S. Base Rate, shall
not constitute a LIBOR Revolver Loan.

 

“LIBOR Successor Rate” has the meaning set forth in Section 3.6.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement).

 

“License” means, with respect to any Loan Party, all of such Loan Party’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in (i) Patents, (ii) Copyrights, (iii) Trademarks, (iv)
Trade Secrets or (v) Software, and (b) all rights to sue for past, present, and
future breaches thereof.

 

“Lien” means any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any agreement to give any of the foregoing, any
conditional sale, any retention of title or any other title retention agreement,
or any lease in the nature thereof.

 

“Lien Acknowledgment” means an agreement, in form and substance satisfactory to
the Agent (acting reasonably and in light of (A) the requirements of Applicable
Law to provide a valid and enforceable Lien over the relevant Inventory and (B)
the ability of the Agent or any Security Trustee to carry out an orderly
enforcement of its Liens over that Inventory following an Event of Default), by

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

39

 

 

which for any Eligible Inventory (a) located on leased premises or (b) held by a
warehouseman, such lessor or warehouseman is notified of the Agent’s or Security
Trustee’s Lien and, if required for perfection under the Applicable Law of such
jurisdiction and customary in such jurisdiction (i) acknowledges the Agent’s or
Security Trustee’s Lien on any such Eligible Inventory located on the premises
and (ii) agrees to permit the Agent or a Security Trustee to, upon an Event of
Default and for a reasonable time thereafter, (A) enter upon the premises, (B)
remove, store or dispose of such Collateral, (C) have the Collateral delivered
to the Agent upon the Agent’s instructions, or (D) in the case of warehouseman
agrees to hold the Goods as agent for the Agent, or such other documentation to
which the Agent may reasonably agree.

 

“Loan” means a Revolver Loan.

 

“Loan Account” has the meaning set forth in Section 5.7.1.

 

“Loan Documents” means this Agreement, the Other Agreements and the Security
Documents.

 

“Loan Parties” means the Dutch Kraton Facility Loan Parties and the U.S.
Facility Loan Parties, collectively, and “Loan Party” means any of the Loan
Parties, individually.

 

“Loan Party Agent” means the Foreign Loan Party Agent and/or the North American
Loan Party Agent, as the context requires.

 

“Loan Party Group” means a group consisting of (a) the Dutch Kraton Facility
Loan Parties or (b) the U.S. Facility Loan Parties, as the context requires.

 

“Loan Party Group Obligations” means with respect to (a) the Dutch Kraton
Facility Loan Parties, the Dutch Kraton Facility Obligations and (b) the U.S.
Facility Loan Parties, U.S. Facility Obligations.

 

“Local Time” means with respect to (a) U.S. Revolver Loans, Dallas, Texas time
in the United States and (b) Dutch Kraton Revolver Loans, prevailing time in
London, England.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect on, the
operations, business, assets, properties or financial condition of Parent and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Agent, any Secured Trustee or any Lender under any Loan
Documents; (c) a material impairment of the ability of (i) the U.S. Borrowers
and the U.S. Facility Guarantors, taken as a whole, to perform any of their
material obligations under any Loan Document or (ii) the Borrowers and the
Guarantors, taken as a whole, to perform any of their material obligations under
any Loan Document; or (d) a material adverse effect upon a material portion of
the Collateral or the validity or priority of the Agent’s or any Security
Trustee’s Liens thereon.

 

“Material Contract” means any agreement or arrangement to which any Loan Party
or any Restricted Subsidiary is party (other than the Loan Documents) (a) that
is deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933, as amended; (b) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (c) that relates to Material Debt.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

40

 

 

“Material Debt” means Debt (other than the Obligations and Letters of Credit),
or obligations in respect of one or more Hedge Agreements, of any one or more of
the Loan Parties and their Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Debt, the
“obligations” of any Loan Party or any Restricted Subsidiary in respect of any
Hedge Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Loan Party or such Restricted Subsidiary
would be required to pay if such Hedge Agreement were terminated at such time.

 

“Maximum Facility Amount” means $350,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a second-priority mortgage, deed of trust or deed to secure
debt in which a Loan Party grants a Lien on Mortgaged Property to Agent, as
security for the Obligations, in each case substantially similar in form and
substance to the corresponding “Mortgage” (as defined in the Term Loan
Agreement) against such Mortgaged Property granted by such Loan Party for the
benefit of the Term Loan Lenders (except with respect to priority).

 

“Mortgaged Property” has the meaning set forth in the Term Loan Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or ERISA Affiliate makes or is obligated to make contributions, or during
the preceding five (5) plan years, has made or been obligated to make
contributions.

 

“Net Income” means, for any period, the net income (or loss) of Parent and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of Parent or
is merged into or consolidated with Parent or any of its Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of Parent) in which Parent or any of its Restricted Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by Parent or such Restricted Subsidiary in the form of dividends or
similar distributions, (c) the undistributed earnings of any Restricted
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by such Restricted Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Applicable Law and (d) the cumulative effect of a change in
accounting principles during such period to the extent included in Net Income.

 

“New Loan Party” means any Person that executes a supplement or joinder to this
Agreement substantially in the form of Exhibit G and becomes a Loan Party under
this Agreement pursuant to Sections 10.1.9 or 10.2.8(b).

 

“NOLV Percentage” means the net orderly liquidation value of Inventory
(determined in accordance with the appraisal prepared in connection with the
Transactions or by any later such appraisal), expressed as a percentage, net of
all liquidation expenses, as determined from the most recent Inventory Appraisal
approved by the Agent.

 

“Non-Consenting Lender” has the meaning set forth in Section 13.3.4.

 

“North American Loan Party Agent” has the meaning set forth in Section 4.4.1.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

41

 

 

“Notice of Borrowing” means a Notice of Borrowing to be provided by the relevant
Loan Party Agent to request a Borrowing of Loans, in the form attached hereto as
Exhibit E or otherwise in form reasonably satisfactory to the Agent and such
Loan Party Agent.

 

“Notice of Conversion/Continuation” means a Notice of Conversion/Continuation to
be provided by the relevant Loan Party Agent to request a conversion or
continuation of any Loans as LIBOR Loans, in the form attached hereto as Exhibit
F or otherwise in form reasonably satisfactory to the Agent and such Loan Party
Agent.

 

“Obligations” means all (a) principal of and premium, if any, on the Loans, (b)
LC Obligations and other obligations of the Loan Parties with respect to Letters
of Credit, (c) interest, expenses, fees, indemnification obligations,
Extraordinary Expenses and other amounts payable by the Loan Parties from time
to time under the Loan Documents and (d) other Debt, obligations and liabilities
of any kind owing by the Loan Parties pursuant to the Loan Documents, whether
now existing or hereafter arising, whether evidenced by a note or other writing,
whether allowed in any Insolvency Proceeding, whether arising from an extension
of credit, issuance of a letter of credit, acceptance, loan, guarantee,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several,
including, without limitation, Secured Bank Product Obligations but (e) shall
exclude Excluded Swap Obligations.

 

“Ordinary Course of Business” means with respect to any Person, the ordinary
course of business of such Person, consistent with past practices or, with
respect to actions taken by such Person for which no past practice exists,
consistent with past practices of similarly situated companies, and, in each
case, undertaken in good faith.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“OSHA” means the Occupational Safety and Health Act of 1970.

 

“Other Agreement” means each Revolver Note, the ABL Intercreditor Agreement, LC
Document, Fee Letter, Lien Acknowledgment, Borrowing Base Certificate,
Compliance Certificate, Borrower Materials, or other document, instrument,
certificate, notice, report or agreement (other than this Agreement or a
Security Document) now or hereafter delivered by or on behalf of a Loan Party to
the Agent, a Security Trustee, a Fronting Bank or a Lender in connection with
any transactions relating hereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

42

 

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment pursuant to Section 3.9).

 

“Overadvance” means a Dutch Kraton Overadvance or a U.S. Overadvance, as the
context requires.

 

“Overadvance Loan” means a Dutch Kraton Overadvance Loan and/or a U.S.
Overadvance Loan, as the context requires.

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Patents” means, with respect to any Loan Party, all of such Loan Party’s right,
title, and interest in and to: (i) any and all patents and patent applications;
(ii) all inventions claimed therein; (iii) all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof; (iv) all
income, royalties, damages, claims and payments now or hereafter due or payable
under and with respect thereto, including damages and payments for past and
future infringements thereof; (v) all rights to sue for past, present, and
future infringements thereof; and (vi) all domestic rights corresponding to any
of the foregoing.

 

“Participant” has the meaning set forth in Section 13.2.

 

“Participant Register” has the meaning set forth in Section 13.2.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.

 

“Patriot Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

 

“Payment Conditions” means for Distributions, Acquisitions, Investments and Debt
payments, no Default or Event of Default has occurred and is continuing or would
result therefrom and either of the following:

 

(i)            Excess Availability shall be at least 25.0% of the Total Line Cap
on a pro forma basis for each day (A) during the consecutive thirty (30) day
period immediately preceding such Distribution, Acquisition, Investment or Debt
payment and (B) during the consecutive thirty (30)-day period after giving
effect thereto; or

 

(ii)          (A) the Pro Forma Fixed Charge Coverage Ratio for Parent and its
Restricted Subsidiaries after giving effect to such Distribution, Acquisition,
Investment or Debt payment shall be greater than 1.10 to 1.00 for the most
recently completed Test Period reported under Section 10.1.2 (calculated on a
pro forma basis in a manner acceptable to the Agent) as if a FCCR Test Event was
in effect and (B) Excess Availability shall be at least 17.5% of the Total Line
Cap, in the case of subclause (B), on a pro forma basis for each day (1) during
the consecutive thirty (30)-day period immediately preceding such Distribution,
Acquisition, Investment or Debt payment and (2) during the consecutive thirty
(30)-day period after giving effect thereto.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

43

 

 

For purposes of the foregoing paragraph, pro forma basis shall be determined by
the North American Loan Party Agent in good faith with respect to such
Distribution, Acquisition, Investment or Debt payment, as of the date such
payment is made; provided that (i) any Distribution for the purpose of making a
dividend to Parent shareholders may be determined solely as of the date of
declaration thereof so long as such dividend is actually made within sixty (60)
days, (ii) any Acquisition or Investment may be determined solely as of the date
of entry into definitive documentation with respect thereto, (iii) any Debt
payment may be determined solely as of the date of any required notice of
redemption or prepayment notice; provided further that an officer’s certificate
of the North American Loan Party Agent delivered to the Agent at least five (5)
Business Days prior to such date of determination stating that the North
American Loan Party Agent has determined in good faith that the foregoing
requirements have been satisfied shall be conclusive evidence that the foregoing
requirements have been satisfied unless the Agent notifies the Parent, as the
case may be, within such five (5) Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees).

 

“Payment Item” means each check, draft or other item of payment payable to a
Loan Party, including those constituting proceeds of any Collateral.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate” means a certificate disclosing information regarding
the Loan Parties in a form approved by the Agent.

 

“Perfection Jurisdiction” means each of Belgium, France, Germany, the
Netherlands, UK and U.S.

 

“Permitted Acquisition” means any Acquisition by a Loan Party or Restricted
Subsidiary in a transaction that satisfies each of the following requirements:

 

(a)            an Acquisition of the Equity Interests or assets of another
Person approved by the board of directors (or other comparable governing body)
of such other Person;

 

(b)             the business or assets acquired in connection with such
Acquisition is not engaged, directly or indirectly, in any line of business
other than the businesses in which the Loan Parties and Restricted Subsidiaries
are engaged on the Closing Date and any line of businesses or business
activities that are substantially similar, related, or incidental thereto;

 

(c)            if the North American Loan Party Agent elects to include the
Accounts and Inventory acquired in connection with such Acquisition in the
determination of the applicable Borrowing Base, prior to such inclusion, the
Agent shall have conducted an audit and field examination and, to the extent
required by the Agent, an appraisal of such Inventory to its satisfaction, any
applicable Reserves have been established, and all appropriate lien filings and
collateral documentation, including Lien Acknowledgments (if capable of being
obtained using commercially reasonable efforts), have been duly completed,
executed and delivered to the Agent;

 

(d)             [Reserved];

 

(e)             in connection with an Acquisition of the Equity Interests in any
Person, all Liens on property of such Person shall be terminated unless
permitted pursuant to the Loan Documents, and in connection with an Acquisition
of the assets of any Person, all Liens on such assets shall be terminated unless
permitted pursuant to the Loan Documents; and

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

44

 

 

(f)              no Default or Event of Default exists or would result
therefrom.

 

“Permitted Bill of Lading” means a tangible negotiable bill of lading, of a type
and in a form acceptable to the Agent (as determined in the Agent’s Permitted
Discretion), which bill of lading is (i) issued by a common carrier acceptable
to the Agent and (ii) in the possession of either the Agent or a freight
forwarder or customs broker, as applicable, acting for the Agent, in each case,
under the terms of an Imported Goods Agreement which has been delivered to the
Agent.

 

“Permitted Contingent Obligations” means Contingent Obligations (a) arising from
Hedge Agreements permitted hereunder; (b) existing on the Closing Date, and any
extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (c) take-or-pay obligations in
supply agreements entered into in the Ordinary Course of Business; (d) arising
under the Loan Documents, (e) arising with respect to Debt incurred pursuant to
Section 10.2.1(u) or (f) arising under the Senior Notes Documents.

 

“Permitted Discretion” means a determination made in good faith by the Agent and
in the exercise of reasonable credit judgment (from the perspective of a
secured, asset-based lender similarly situated).

 

“Permitted Lien” has the meaning set forth in Section 10.2.2.

 

“Permitted Payments” means without duplication as to amounts:

 

(a)           Distributions by any Restricted Subsidiary of Parent to pay
reasonable accounting, legal and administrative expenses and general corporate
operating and overhead costs and expenses when due, to the extent such expenses
are attributable to the ownership and operation of Parent and its Restricted
Subsidiaries; and

 

(b)          Distributions by any Restricted Subsidiary of Parent to Parent in
amounts required for Parent to pay federal, state and local income and similar
taxes attributable to the income of KPLLC and its Subsidiaries; provided that
the amount of such payments in any Fiscal Year does not exceed the amount that
KPLLC and its Subsidiaries would be required to pay in respect of foreign,
federal, state and local taxes for such Fiscal Year were KPLLC and its
Subsidiaries to pay such taxes separately from Parent.

 

“Permitted Purchase Money Debt” means Purchase Money Debt of Loan Parties and
Restricted Subsidiaries that is unsecured or secured only by a Purchase Money
Lien, as long as the aggregate amount does not exceed the greater of 5.0% of
Consolidated Total Assets or $150,000,000 at any time.

 

“Person” means any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

 

“Pledged Equity Interests” means all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and any other
participation or interests in any equity or profits of any business entity,
including any trust and all management rights relating to any entity whose
equity interests are included as Pledged Equity Interests.

 

“Pledged LLC Interests” means all interests now owned or hereafter acquired by
any Loan Party in any limited liability company and each series thereof,
including all limited liability company interests set forth on Schedule B to the
Perfection Certificate, and the certificates, if any, representing such limited

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

45

 

 

liability company interests and any interest of any Loan Party on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and all rights as a member of the related limited
liability company.

 

“Pledged Partnership Interests” means all interests now owned or hereafter
acquired by any Loan Party in any general partnership, limited partnership,
limited liability partnership or other partnership, including all partnership
interests set forth on Schedule B to the Perfection Certificate, and the
certificates, if any, representing such partnership interests and any interests
of any Loan Party on the books and records of such partnership or on the books
and records of any securities intermediary pertaining to such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for a portion of or all of
such partnership interests and all rights as a partner of the related
partnership.

 

“Pledged Stock” means all shares of capital stock now owned or hereafter
acquired by any Loan Party, including all shares of capital stock set forth on
Schedule B to the Perfection Certificate, and the certificates, if any,
representing such shares and any interest of any Loan Party in the entries on
the books of the issuer of such shares or on the books of any securities
intermediary pertaining to such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares.

 

“Pledged Trust Interests” means all interests now owned or hereafter acquired in
a Delaware business trust or other trust including, without limitation, all
trust interests listed on Schedule B to the Perfection Certificate, and the
certificates, if any, representing such trust interests and any interest of any
Loan Party on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests.

 

“Pro Forma Basis” means for purposes of calculating the Fixed Charge Coverage
Ratio under Section 10.3 (including Pro Forma CAPEX and Pro Forma EBITDA) for
any period during which one or more Specified Transactions occurs, such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the most recent four Fiscal Quarter period of measurement and
all income statement items (whether positive or negative) attributable to the
Property or Person disposed of in a Specified Disposition shall be excluded and
all income statement items (whether positive or negative) attributable to the
Property or Person acquired in a Permitted Acquisition shall be included;
provided that the foregoing pro forma adjustments may include anticipated cost
savings and synergies solely to the extent that such adjustments are factually
supportable and identifiable and reasonably expected to be realized within
twelve (12) months of such Specified Transaction as set forth in reasonable
detail on a certificate of a Senior Officer of the North American Loan Party
Agent delivered to the Agent; provided, further, that the foregoing pro forma
adjustment shall be without duplication of any cost savings or additional costs
that are already included in the calculation of EBITDA.

 

“Pro Forma CAPEX” means, with respect to any Specified Transaction for any
period, the amount for such period of Capital Expenditures calculated on a Pro
Forma Basis for such Specified Transaction.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

46

 

 

“Pro Forma EBITDA” means, with respect to any Specified Transaction for any
period, the amount for such period of EBITDA calculated on a Pro Forma Basis for
such Specified Transaction.

 

“Pro Forma Fixed Charge Coverage Ratio” means, for any period, the Fixed Charge
Coverage Ratio for such period calculated on a Pro Forma Basis, provided that
clause (b) of the definition of Fixed Charge Coverage Ratio shall include all
Distributions paid in cash (other than Distributions solely to Loan Parties and
Restricted Subsidiaries).

 

“Pro Rata” means (a) when used with reference to a Lender’s (i) share on any
date of the total Borrower Group Commitments to a Borrower Group, (ii)
participating interest in LC Obligations (if applicable) to the members of such
Borrower Group, (iii) share of payments made by the members of such Borrower
Group with respect to such Borrower Group’s Obligations, (iv) increases or
reductions to the Borrower Group Commitments pursuant to Section 2.1.4 or 2.1.7,
and (v) obligation to pay or reimburse the Agent for Extraordinary Expenses owed
by or in respect of such Borrower Group or to indemnify any Indemnitees for
Claims relating to such Borrower Group, a percentage (expressed as a decimal,
rounded to the ninth decimal place) derived by dividing the amount of the
Borrower Group Commitment of such Lender to such Borrower Group on such date by
the aggregate amount of the Borrower Group Commitments of all Lenders to such
Borrower Group on such date (or if such Borrower Group Commitments have been
terminated, by reference to the respective Borrower Group Commitments as in
effect immediately prior to the termination thereof) or (b) when used for any
other reason, a percentage (expressed as a decimal, rounded to the ninth decimal
place) derived by dividing the aggregate amount of the Lender’s Commitments on
such date by the aggregate amount of the Commitments of all Lenders on such date
(or if any such Commitments have been terminated, such Commitments as in effect
immediately prior to the termination thereof).

 

“Properly Contested” means with respect to any obligation of a Loan Party or a
Restricted Subsidiary, (a) the obligation is subject to a bona fide dispute
regarding amount or the Loan Party’s or a Restricted Subsidiary’s liability to
pay; (b) the obligation is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; (c) appropriate reserves
have been established in accordance with GAAP; (d) non-payment could not
reasonably be expected to have a Material Adverse Effect (other than a Permitted
Lien), nor reasonably be expected to result in forfeiture or sale of any
Collateral of the Loan Party or any Restricted Subsidiary; (e) no Lien is
imposed on assets of the Loan Party or any Restricted Subsidiary, unless bonded
and stayed to the satisfaction of the Agent; and (f) if the obligation results
from entry of a judgment or other order, such judgment or order is stayed
pending appeal or other judicial review.

 

“Property” means any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

 

“Protective Advances” means Dutch Kraton Protective Advances and/or U.S.
Protective Advances, as the context requires.

 

“Purchase Money Debt” means (a) Debt (other than the Obligations) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Debt assumed in connection
with the acquisition of any such assets; provided that such Debt is incurred
prior to or within ninety (90) days before or after acquisition or completion of
such construction or improvement; and (b) any renewals, extensions or
refinancings (but not increases) thereof.

 

“Purchase Money Lien” means a Lien that secures Purchase Money Debt, encumbering
only the fixed or capital assets acquired or financed with such Debt and
constituting a Capital Lease or a purchase money security interest under the
UCC; provided that Purchase Money Debt provided by a single lender may be
cross-collateralized to other Purchase Money Debt provided solely by such
lender.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

47

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each U.S.
Domiciled Loan Party that has total assets exceeding $10,000,000 at the time
such Swap Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

“Qualified Secured Bank Product Obligations” means Secured Bank Product
Obligations with respect to Hedge Agreements.

 

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. §§
6991-6991i).

 

“Real Estate” means all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

 

“Receivables” means the Accounts, Payment Intangibles, Chattel Paper and any
other rights or claims to receive money that are General Intangibles or that are
otherwise included as Collateral.

 

“Recipient” means any Agent, any Lender, any Fronting Bank, any Security Trustee
or any other recipient of a payment to be made by or on behalf of any Loan Party
on account of any Obligations under any Loan Document.

 

“Records” has the meaning set forth in Article 9 of the UCC.

 

“Refinancing Conditions” means the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed or refinanced (plus fees, expenses
and accrued interest); (b) it has a final maturity no sooner than, and a
weighted average life no less than, the Debt being modified, extended, renewed,
refunded, substituted, replaced or refinanced; (c) if the initial Debt is junior
Debt, such Refinancing Debt shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Debt being modified, extended, renewed,
refunded, substituted, replaced or refinanced; (d) the terms and conditions of
such Refinancing Debt are no more restrictive than the debt being refinanced in
any material respect and taken as a whole or not adverse to the Lenders in any
material respect (excluding as to interest rate, fees, funding discount and
prepayment or redemption premium); (e) the Liens to secure it shall not encumber
any additional property other than property securing the Debt being extended,
renewed or refinanced; and (f) no additional Person is obligated on such Debt;
provided that an officer’s certificate of the North American Loan Party Agent
delivered to the Agent at least five (5) Business Days prior to the incurrence
of such Debt, together with a reasonably detailed description of the material
terms and conditions of such Debt or drafts of the documentation relating
thereto, stating that the North American Loan Party Agent has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Agent notifies the Parent, as the case may be, within
such five (5) Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

 

“Refinancing Debt” means Borrowed Money that is issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing Debt) in
exchange for, or as a modification, extension, renewal, refunding, substitution,
replacement or refinancing, in whole or in part, of existing Debt (or unused
commitments).

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

48

 

 

“Register” has the meaning set forth in Section 13.1.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Report” has the meaning set forth in Section 12.3.4.

 

“Reportable Event” means the occurrence of any of the events set forth in
Section 4043(c) of ERISA and regulations thereunder with respect to a U.S.
Employee Plan (other than an event for which the thirty (30)-day notice period
is waived).

 

“Required Borrower Group Lenders” means, at any date of determination thereof,
Lenders having Borrower Group Commitments to a Borrower Group representing more
than 50% of the aggregate Borrower Group Commitments to such Borrower Group at
such time; provided, however, that if and for so long as any such Lender shall
be a Defaulting Lender, the term “Required Borrower Group Lenders” shall mean
Lenders (excluding such Defaulting Lender) having Borrower Group Commitments to
such Borrower Group representing more than 50% of the aggregate Borrower Group
Commitments to such Borrower Group (excluding the Borrower Group Commitments of
each Defaulting Lender) at such time; provided further, however, that if all of
the Borrower Group Commitments to such Borrower Group have been terminated, the
term “Required Borrower Group Lenders” shall mean Lenders to such Borrower Group
holding Revolver Loans to, and (if applicable) participating interest in LC
Obligations owing by, such Borrower Group representing more than 50% of the
aggregate outstanding principal amount of Revolver Loans and (if applicable) LC
Obligations owing by such Borrower Group at such time.

 

“Required Lenders” means, at any date of determination thereof, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided, however, that for so long as any Lender shall be a Defaulting
Lender, the term “Required Lenders” shall mean Lenders (excluding such
Defaulting Lender) having Commitments representing more than 50% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Commitments have been
terminated, the term “Required Lenders” shall be calculated based on the Dollar
Equivalent thereof using (a) in lieu of such Lender’s terminated Commitment, the
outstanding principal amount of the Revolver Loans by such Lender to, and (if
applicable) participation interests in LC Obligations owing by, all Borrowers
and (b) in lieu of the aggregate Commitments to all Borrowers, the aggregate
outstanding Revolver Loans to, and (if applicable) LC Obligations owing by all
Borrowers.

 

“Reserves” means Dutch Kraton Availability Reserves and/or U.S. Availability
Reserves, as the context requires.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Subsidiary” means any direct or indirect Subsidiary of Parent other
than an Unrestricted Subsidiary.

 

“Restrictive Agreement” means an agreement (other than a Loan Document) that
conditions or restricts the right of any Loan Party or Restricted Subsidiary to
incur or repay Borrowed Money, to grant Liens on any material asset, to declare
or make Distributions, to modify, extend or renew any agreement evidencing
Borrowed Money, or to repay any intercompany Debt.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

49

 

 

“Revolver Commitment Increase” and “Revolver Commitment Increases” have the
meaning set forth in Section 2.1.7(b).

 

“Revolver Commitment Termination Date” means the Dutch Kraton Revolver
Commitment Termination Date and/or the U.S. Revolver Commitment Termination
Date, as the context requires.

 

“Revolver Commitments” means, collectively, the U.S. Revolver Commitments and
the Dutch Kraton Revolver Commitments.

 

“Revolver Facilities” means the facilities established pursuant to this
Agreement under the U.S. Revolver Commitments and the Dutch Kraton Revolver
Commitments, and “Revolver Facility” means any one of such Revolver Facilities.

 

“Revolver Loan” means a loan made pursuant to Section 2.1.1, and any Overadvance
Loan, Swingline Loan or Protective Advance.

 

“Revolver Notes” means, collectively, the Dutch Kraton Revolver Notes and the
U.S. Revolver Notes.

 

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party or Restricted Subsidiary under a License.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, the U.S. Department of the Treasury’s Office of Foreign Assets Control
or through any existing or future executive order, (b) the United Nations
Security Council, (c) the European Union or any European Union member state,
(d) Her Majesty’s Treasury of the United Kingdom, or (e) any other Governmental
Authority with jurisdiction over any Lender or any Loan Party or any of their
respective Subsidiaries or Affiliates.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding thereto.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

50

 

 

“Secured Bank Product Document” means any agreement, instrument or other
document entered into in connection with any Secured Bank Product Obligations.

 

“Secured Bank Product Obligations” means Bank Product Debt owing to a Secured
Bank Product Provider (whether relating to Bank Products originally extended by
such Secured Bank Product Provider or Bank Product Debt assigned to such Secured
Bank Product Provider) and evidenced by one or more Secured Bank Product
Documents and, in the case of any Secured Bank Product Provider other than Bank
of America and its Affiliates, up to the maximum amount specified in writing to
the Agent pursuant to clause (b) of the definition of Secured Bank Product
Provider, which amount may be established and increased or decreased by further
written notice from such provider and a Loan Party Agent to the Agent from time
to time.

 

“Secured Bank Product Provider” means (a) Bank of America or any of its
Affiliates and (b) any other Lender or Affiliate of a Lender that is providing a
Bank Product, provided that such other provider and a Loan Party Agent shall
deliver a written notice to the Agent, in form and substance reasonably
satisfactory to the Agent, by, as to each such Bank Product in existence on the
Closing Date (including any Bank Product that was entered into on or prior to
the Closing Date), thirty (30) Business Days after the Closing Date, and as to
all other such Bank Products, thirty (30) Business Days (or such later time as
the Agent may agree in its reasonable discretion) following the later of the
creation of the Bank Product or such Secured Bank Product Provider (or its
Affiliate) becoming a Lender hereunder, (i) reasonably specifying the key
economic terms of the Bank Product and requesting that such Bank Product Debt
thereunder be treated as Secured Bank Product Obligations, (ii) setting forth
the amount of the related Secured Bank Product Obligations (and, if all or any
portion of such Secured Bank Product Obligations are to constitute Qualified
Secured Bank Product Obligations, the amount of such Qualified Secured Bank
Product Obligations) to be secured by the Collateral which amounts may be
revised from time to time by written notice to Agent from such provider and such
Loan Party Agent, and (iii) if such provider is not a Lender, agreeing to be
bound by Section 12.14.

 

“Secured Obligations” means Obligations and Secured Bank Product Obligations
(other than Excluded Swap Obligations), including in each case those under all
Loan Documents.

 

“Secured Parties” means Dutch Kraton Facility Secured Parties, U.S. Facility
Secured Parties and Secured Bank Product Providers.

 

“Securities Account Control Agreement” means the securities account control
agreements (whether in the form of an agreement, notice and acknowledgment or
like instrument), in form and substance reasonably satisfactory to the Agent and
the applicable Loan Party and, if required and customary under the laws of the
jurisdiction of the securities account, executed by each financial institution
maintaining a Securities Account for such Loan Party, in favor of the Agent or a
Security Trustee.

 

“Securities Account” has the meaning set forth in Article 8 of the UCC.

 

“Security Documents” means this Agreement, the Guarantees, the Foreign Security
Agreements, the Commodity Account Control Agreements, the Deposit Account
Control Agreements, the Securities Account Control Agreements, the Mortgages,
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Secured Obligations.

 

“Security Trustee” means the Dutch Kraton Security Trustee, and/or any other
security trustee appointed by the Agent from time to time, as the context
requires.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

51

 

 

“Senior Notes” means the 2025 Senior Notes and the 2026 Senior Notes.

 

“Senior Notes Documents” means the Senior Notes Indentures and each other
material document, instrument or material agreement which Parent, any Loan Party
or any of their Subsidiaries is or may hereafter become a party pertaining to
the Senior Notes.

 

“Senior Notes Indentures” means the 2025 Senior Notes Indenture and the 2026
Senior Notes Indenture.

 

“Senior Officer” means the president, the chief executive officer, the chief
financial officer, managing director (bestuurder), the treasurer, the
controller, the general counsel, the secretary or any other senior officer of a
Person designated as such in writing to the Agent by such Person, or in the case
of a Dutch Kraton Dutch Domiciled Loan Party, a director; provided, that in the
case of any Person with no such authorized officers or directors, “Senior
Officer” shall mean any of the foregoing listed individuals of such Person’s
general partner, member or stockholder (or equivalent), as applicable,
authorized to act on behalf of such Person. Notwithstanding the foregoing,
“Senior Officer” also means any member of the Management Board of any of the
Dutch Kraton Borrowers and any person who has been appointed an authorized
representative by a power of attorney, so long as such power of attorney remains
in effect.

 

“Settlement Report” means a report delivered by the Agent to the Applicable
Lenders summarizing the Revolver Loans and, if applicable, participations in LC
Obligations of the applicable Borrower Group outstanding as of a given
settlement date, allocated to the Applicable Lenders on a Pro Rata basis in
accordance with their Commitments.

 

“SOFR” means, with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Software” means computer programs, source code, object code and supporting
documentation including “software” as such term is defined in Article 9 of the
UCC, as well as computer programs that may be construed as included in the
definition of Goods.

 

“Sole Lead Arranger” means Bank of America, N.A.

 

“Solvent” means as it relates to (a) the Loan Parties, taken as a whole, (i) are
adequately capitalized with working capital to pay their debts as they become
due and (ii) have not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise), or made any conveyance in
connection therewith, in each case, with actual intent to hinder, delay or
defraud either present or future creditors of such Persons or any of their
Affiliates; and (b) (i) as to any other Person, such Person (1) owns Property
whose fair salable value is greater than the amount required to pay all of its
debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (2) owns Property whose present fair salable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (3) is able to pay all of its debts as they mature
or fall due in the normal course of business; (4) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (5) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (6) has not incurred (by way of

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

52

 

 

assumption or otherwise) any obligations or liabilities (contingent or
otherwise) or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates, (ii) as to any other Person incorporated or organized
under the laws of the Netherlands, (1) is able to pay all of its debts as they
mature or fall due in the normal course of business; and (2) is not in a
situation that it has ceased to pay within the meaning of section 1 paragraph 1
of the Dutch Bankruptcy Law. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably expected to become an actual or
matured liability. For the purposes of the foregoing, Debt shall be deemed due
as of its stated maturity date unless and until such maturity is accelerated.

 

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Restricted Subsidiary of Parent or any
division, business unit, product line or line of business of such Restricted
Subsidiary or Parent.

 

“Specified Transaction” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the incurrence or repayment of any Debt.

 

“Sterling” and “£” means the lawful currency of the United Kingdom.

 

“Subordinated Debt” means Debt incurred by a Loan Party or a Restricted
Subsidiary that is expressly subordinate and junior in right of payment to Full
Payment of all or any portion of Obligations, and is on terms (including
maturity, interest, fees, repayment, covenants and subordination) reasonably
satisfactory to the Agent.

 

“Subsidiary” means, with respect to any Person, (a) any corporation more than
50% of whose Equity Interests of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Equity Interests of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a direct or indirect Subsidiary of Parent.

 

“Successor Borrower” has the meaning set forth in Section 10.2.8(a).

 

“Successor Parent” has the meaning set forth in Section 10.2.8(f).

 

“Super-Majority Lenders” means, at any date of determination thereof, Lenders
having Commitments representing more than 66⅔% of the aggregate Commitments at
such time; provided, however, that for so long as any Lender shall be a
Defaulting Lender, the term “Super-Majority Lenders” shall mean Lenders
(excluding such Defaulting Lender) having Commitments representing more than
66⅔% of the aggregate Commitments (excluding the Commitments of each Defaulting
Lender) at such time; provided further, however, that if any of the Commitments
have been terminated, the term “Super-Majority Lenders” shall be calculated
based on the Dollar Equivalent thereof using (a) in lieu of such Lender’s
terminated Commitment, the outstanding principal amount of the Revolver Loans by
such Lender to, and (if applicable) participation interests in LC Obligations
owing by, all Borrowers and (b) in lieu of the aggregate Commitments to all
Borrowers, the aggregate outstanding Revolver Loans to, and (if applicable) LC
Obligations owing by all Borrowers.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

53

 

 

“Supplier Financing Transaction” means, any transaction in which the Borrowers
may, from time to time, transfer right, title and interest in certain Accounts
to a special purpose vehicle (each such special purpose vehicle, a “Kraton SPV”)
for an amount equal to the market value of such Accounts, which Kraton SPV will
promptly (a) sell to a bank buyer such Accounts and (b) transfer any and all
consideration received for such Accounts back to the applicable Borrower, in
each case on a non-recourse and true sale basis.

 

“Supporting Obligations” has the meaning set forth in Article 9 of the UCC.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Lender” means the Dutch Kraton Swingline Lender and/or the U.S.
Swingline Lender, as the context requires.

 

“Swingline Loan” means a loan made pursuant to Section 2.1.8.

 

“TARGET Day” means any day on which the Trans-European Automated Realtime Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of, any Taxes.

 

“Tax Deduction” means a deduction or withholding for or on account of Taxes
(other than Excluded Taxes) from a payment under any Loan Document.

 

“Tax Payment” means either the increase in a payment made by a Loan Party to any
Recipient under Section 5.8.2(a) or any payment made by a Loan Party to any
Recipient under Section 5.8.2(b) or Section 5.8.2(d).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed in the nature of taxation by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Agent” has the meaning set forth in the ABL Intercreditor Agreement.

 

“Term Debt” means all Borrowed Money owed to the Term Loan Lenders.

 

“Term Debt Documents” means (i) the Term Loan Agreement and (ii) each of the
other material agreements, instruments, and other material documents with
respect to the Term Debt, all as in effect on the date hereof or as may be
amended, modified or supplemented from time to time in accordance with the ABL
Intercreditor Agreement.

 

“Term Debt Priority Collateral” means the “Fixed Asset Priority Collateral” as
defined in the ABL Intercreditor Agreement.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

54

 

 

“Term Debt Priority Collateral Release Date” has the meaning set forth in
Section 12.3.1.

 

“Term Loan Agreement” means that certain Credit and Guarantee Agreement, dated
as of January 6, 2016, by and among KPLLC and Kraton Polymers Holdings, as
borrowers, Parent and certain subsidiaries of Parent, as guarantors, Credit
Suisse AG, Cayman Islands Branch, as administrative agent and collateral agent,
Nomura Securities International, Inc. and Deutsche Bank Securities Inc., as
syndication agents, and the lenders party thereto in their capacities as lenders
thereunder, as the same may be amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Debt thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case as and to the extent permitted by this Agreement and the ABL Intercreditor
Agreement.

 

“Term Loan Lenders” means each “Lender” as defined in the Term Loan Agreement.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

 

“Test Period” means, for any determination under this Agreement, the most recent
period of four consecutive Fiscal Quarters of Parent ended on or prior to such
time (taken as one accounting period) in respect of which financial statements
for each quarter or Fiscal Year in such period have been or are required to be
delivered. A Test Period may be designated by reference to the last day thereof
(i.e., the “June 30, 2019 Test Period” refers to the period of four consecutive
Fiscal Quarters of the Parent ended June 30, 2019, and a Test Period shall be
deemed to end on the last day thereof).

 

“Third Party Bank Product Debt” means Bank Product Debt owing by a Borrower or a
Restricted Subsidiary to a Person that is neither a Lender nor an Affiliate of a
Lender.

 

“Total Borrowing Base” means the sum of the Dutch Kraton Borrowing Base and the
U.S. Borrowing Base.

 

“Total Debt” means, as of any date of determination, (a) the aggregate principal
amount of Debt for Borrowed Money of the Parent and the Restricted Subsidiaries
outstanding on such date excluding Contingent Obligations, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of such Debt resulting from the application of purchase accounting
in connection with any Permitted Acquisition), minus (b) the aggregate amount of
unrestricted cash and Cash Equivalents held in accounts on the consolidated
balance sheet of the Parent and the Restricted Subsidiaries.

 

“Total Line Cap” means, as of any date of determination, the lesser of (i) the
Commitments as of such date of determination and (ii) the Total Borrowing Base
as of such date of determination.

 

“Total Revolver Exposure” means, as of any date of determination, the sum of the
Dutch Kraton Revolver Exposure and the U.S. Revolver Exposure on such date of
determination.

 

“Trademarks” means, with respect to any Loan Party, all of such Loan Party’s
right, title, and interest in and to the following: (i) all trademarks
(including service marks), trade names, trade dress, and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

55

 

 

logos, slogans and other similar indicia of origin and the registrations and
applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (ii) all renewals of the foregoing; (iii) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (iv) all rights to sue for past,
present, and future infringements of the foregoing; and (v) all domestic rights
corresponding to any of the foregoing.

 

“Trade Secrets” means, with respect to any Loan Party, all of such Loan Party’s
right, title and interest in and to the following: (i) trade secrets or other
confidential information, including unpatented inventions, invention
disclosures, engineering or other data, production procedures, know-how,
financial data, customer lists, supplier lists, business and marketing plans,
processes, schematics, algorithms, techniques, analyses, proposals, source code,
and data collections; (iii) all income, royalties, damages, and payments now or
hereafter due or payable with respect thereto, including, without limitation,
damages, claims and payments for past and future infringements thereof; (iii)
all rights to sue for past, present and future infringements of the foregoing;
and (iv) all rights corresponding to any of the foregoing.

 

“Transaction Costs” means, the fees, costs and expenses payable by the Loan
Parties in connection with the Transactions, including any premiums in
connection therewith and amounts payable to the Agent and the Lenders.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the repayment of all amounts due or
outstanding under or in respect of the Existing Credit Agreement and (c) the
payment of all related fees and expenses.

 

“Transfer” has the meaning set forth in Section 2.1.6(d).

 

“Transfer Date” has the meaning set forth in Section 2.1.6(d).

 

“Transferee” means any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations.

 

“Treasury Management Services” means any services provided from time to time by
any Lender or any of its Affiliates to Parent or any of its Restricted
Subsidiaries in connection with operating, collections, payroll, trust or other
depository or disbursement accounts, including automated clearinghouse,
e-payable, electronic funds transfer, wire transfer, controlled disbursement,
overdraft, depository, information reporting, lockbox and stop payment services.

 

“Type” means any type of a Loan (i.e., Base Rate Loan, LIBOR Loan or European
Base Rate Loan, etc.) and which shall be either a LIBOR Loan or a Base Rate
Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other U.S. state or territory govern the creation,
perfection, priority or enforcement of any Lien, the Uniform Commercial Code of
such state or territory.

 

“UK” or “United Kingdom” means the United Kingdom of Great Britain and Northern
Ireland.

 

“UK Debenture” means that certain Debenture in respect of the assets of the
Initial Dutch Kraton Borrower located in the UK, governed by English law, dated
April 29, 2013, among the Initial Dutch Kraton Borrower and the Dutch Kraton
Security Trustee, as amended, restated, supplemented or otherwise modified from
time to time.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

56

 

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“UK Security Agreements” means the UK Debenture and each other debenture or
security agreement governed by the laws of the United Kingdom among any Dutch
Kraton Dutch Domiciled Loan Party and the Agent or the Dutch Kraton Security
Trustee.

 

“Unrestricted Subsidiary” means (a) each Subsidiary of the Parent that has been
designated following the Closing Date as an Unrestricted Subsidiary in
compliance with Section 10.1.17 and (b) each Subsidiary of a Subsidiary
specified in clause (a) of this definition.

 

“U.S.” means the United States of America.

 

“U.S. Assignment of Claims Act” means the Assignment of Claims Act of 1940, 31
U.S.C. § 3727, 41 U.S.C. § 15, as amended.

 

“U.S. Availability” means, as of any such date of determination, (a) the lesser
of (i) the U.S. Revolver Commitments minus all U.S. Availability Reserves and
(ii) the U.S. Borrowing Base, minus, in each case (b) the sum of (i) the
principal balance of all U.S. Revolver Loan, and (ii) all U.S. LC Obligations.

 

“U.S. Availability Reserves” means the sum (without duplication) of (a) the U.S.
Rent Reserve; (b) the U.S. Bank Product Reserve; (c) the U.S. Inventory Reserve;
(d) the U.S. Dilution Reserve, (e) the Dutch Kraton Overadvance Loan Balance,
(f) the Dutch Kraton Allocated U.S. Availability Reserve and (g) such additional
reserves, in such amounts and with respect to such matters, as the Agent may
establish in its Permitted Discretion and in accordance with the terms hereof.

 

“U.S. Bank Product Reserve” means, at any time with respect to Secured Bank
Product Obligation for the accounts of the U.S. Domiciled Loan Parties and their
Subsidiaries, an amount equal to the sum of (a) the maximum amount of the then
outstanding Qualified Secured Bank Product Obligations for the accounts of the
U.S. Domiciled Loan Parties and their Subsidiaries owing (i) to Bank of America
and its Affiliates as determined by the Agent in its Permitted Discretion and
(ii) to any other Secured Bank Product Provider as set forth in the notice
delivered by such Secured Bank Product Provider providing such Bank Product and
the North American Loan Party Agent to the Agent in accordance with the
definition of Secured Bank Product Provider and (b) with respect to any other
Secured Bank Product Obligations for the account of the U.S. Domiciled Loan
Parties and their Subsidiaries, reserves established by the Agent from time to
time in its Permitted Discretion to reflect the reasonably anticipated
liabilities in respect for the account of the then outstanding Secured Bank
Product Obligations of the U.S. Domiciled Loan Parties and their Subsidiaries.

 

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

 

“U.S. Barge In-Transit Inventory” means, at any date of determination, all
Inventory of Kraton Polymers which is in-transit by river on barges from the
location of the relevant third-party seller within the United States to Kraton
Polymers’s plant located in Belpre, Ohio; provided, that at any date of
determination, the amount of U.S. Barge In-Transit Inventory which may be
included in U.S. Eligible Inventory may not exceed $15,000,000.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

57

 

 

“U.S. Base Rate” means, for any day, a per annum rate equal to the greatest of
(a) the U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day,
plus 0.50%; or (c) Dollar LIBOR for a 30 day interest period as determined on
such day, plus 1.0%. In no event shall the U.S. Base Rate be less than two
percent (2.00%).

 

“U.S. Base Rate Loan” means any Loan that bears interest based on the U.S. Base
Rate.

 

“U.S. Borrowers” means (a) Kraton Polymers, (b) Kraton Chemical and (c) each
other U.S. Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.9 specifying that it
wishes to be a U.S. Borrower.

 

“U.S. Borrowing Base” means, at any time, an amount equal to the sum (expressed
in Dollars) of, without duplication:

 

(a)            the Value of U.S. Eligible Accounts (excluding Investment Grade
Receivables) multiplied by the advance rate of 85%, plus

 

(b)             the lesser of (i) 70% of the Value of U.S. Eligible Inventory
composed of finished goods and (ii) 85% of the NOLV Percentage of the Value of
U.S. Eligible Inventory composed of finished goods, plus

 

(c)             the lesser of (i) 70% of the Value of U.S. Eligible Inventory
not composed of finished goods and (ii) 85% of the NOLV Percentage of the Value
of U.S. Eligible Inventory not composed of finished goods, plus

 

(d)             the Value of U.S. Eligible Accounts constituting Investment
Grade Receivables multiplied by the advance rate of 90%, minus

 

(e)             all U.S. Availability Reserves, any change therein to become
effective (i) immediately upon or (ii) three (3) Business Days after, in the
case of U.S. Availability Reserves which would cause the aggregate amount of the
U.S. Revolver Loans at such time to exceed the lesser of the U.S. Revolver
Commitments and the U.S. Borrowing Base then in effect, notification thereof to
the North American Loan Party Agent by the Agent (provided that the Dutch Kraton
Allocated U.S. Availability Reserve will be effective immediately without notice
to North American Loan Party Agent); provided that, the Agent shall have
provided the North American Loan Party Agent at least three (3) Business Days’
prior written notice of any such establishment or increase; provided further
that, the Agent may only establish or increase a U.S. Availability Reserve after
the date hereof based on an event, condition or other circumstance arising after
the Closing Date or based on facts not known to the Agent as of the Closing
Date. The amount of any U.S. Availability Reserve established by the Agent shall
have a reasonable relationship to the event, condition, other circumstance or
new fact that is the basis for the U.S. Availability Reserve. Upon delivery of
such notice, the Agent shall be available to discuss the proposed U.S.
Availability Reserve or increase, and the applicable Borrowers may take such
action as may be required so that the event, condition, circumstance or new fact
that is the basis for such U.S. Availability Reserve or increase no longer
exists, in a manner and to the extent reasonably satisfactory to the Agent in
the exercise of its Permitted Discretion. In no event shall such notice and
opportunity limit the right of the Agent to establish or change such U.S.
Availability Reserve, unless the Agent shall have determined in its Permitted
Discretion that the event, condition, other circumstance or new fact that is the
basis for such new U.S. Availability Reserve or such change no longer exists or
has otherwise been adequately

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

58

 

 

addressed by the applicable Borrower. Notwithstanding anything herein to the
contrary U.S. Availability Reserves shall not duplicate amounts already deducted
in or by other Availability Reserves or in connection with criteria already used
to calculate the NOLV Percentage of U.S. Eligible Inventory.

 

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent with such
adjustments as the Agent deems appropriate in its Permitted Discretion to assure
that the U.S. Borrowing Base is calculated in accordance with the terms of this
Agreement.

 

“U.S. Cash Collateral Account” means a bank account established by the Agent at
Bank of America in connection with the U.S. Revolver Commitments that is (a)
segregated, (b) for the benefit of the U.S. Facility Secured Parties, (c)
subject to the Agent’s Liens securing the Secured Obligations and (d) under the
exclusive control of Agent.

 

“U.S. Dilution Reserve” means, with respect to an Applicable U.S. Borrower,
without duplication of any other reserves or items that are otherwise addressed
or excluded through eligibility criteria, the aggregate amount of reserves, as
established by the Agent from time to time, in an amount equal to the sum of (x)
the Value of the U.S. Eligible Accounts (other than Investment Grade
Receivables) multiplied by 1% for each percentage point (or portion thereof)
that the U.S. Borrowers’ Dilution Percent with respect thereto exceeds 5%, plus
(y) the Value of the U.S. Eligible Accounts constituting Investment Grade
Receivables multiplied by 1% for each percentage point (or portion thereof) that
the U.S. Borrowers’ Dilution Percent with respect thereto exceeds 2.5%.

 

“U.S. Domiciled Loan Party” means any U.S. Borrower and each U.S. Facility
Guarantor, and “U.S. Domiciled Loan Parties” means all such Persons,
collectively.

 

“U.S. Dominion Account” means each special deposit account established by the
U.S. Domiciled Loan Parties, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, at Bank
of America or another bank reasonably acceptable to the Agent, over which the
Agent has control and over which, upon the commencement of an activation period
(which the Agent may trigger after a Cash Dominion Event hereunder), the Agent
may exercise exclusive control, which deposit account is a collection account
and not a disbursement account.

 

“U.S. Eligible Accounts” means, at any time, the Accounts of the U.S. Borrowers
at such date except any Account:

 

(a)            which is not subject to a duly perfected and enforceable security
interest in favor of the Agent under U.S. law;

 

(b)             which is subject to any Lien (including Liens permitted by
Section 10.2.2) other than (i) a Lien in favor of the Agent, (ii) a Lien
permitted under Section 10.2.1(i) or (iii) a Lien permitted under Section
10.2.2(j), (m) or (hh) which does not have priority over the Lien in favor of
the Agent;

 

(c)             (i) for each invoice with an original due date not later than
thirty (30) days after the date thereof, which is unpaid for (A) more than sixty
(60) days after the original due date or (B) unless otherwise agreed in writing
by the Agent in its discretion, more than ninety (90) days after the original
invoice date; (ii) for each invoice with an original due date later than thirty
(30) days after the date thereof but not later than sixty (60) days after the
date thereof, which is unpaid for (A) more than sixty (60) days after the
original due date or (B) unless otherwise agreed in writing by the Agent in its
discretion, more than 120 days after the original invoice date; (iii) for each
invoice with an original due date later than sixty (60) days after the date
thereof but not later than ninety (90) days after the date thereof, which is
unpaid for (A) more than sixty (60) days after the original due date or (B)
unless otherwise agreed in writing by the Agent in its discretion, more than 150
days after the original invoice date;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

59

 

 

(d)             which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above (in calculating the ineligible portion of Accounts
under clause (c) for purposes of this clause (d), credit balances that are
unapplied for more than ninety (90) days shall not reduce the amount of the
Accounts ineligible thereunder); provided that Accounts that are determined not
to be U.S. Eligible Accounts solely as a result of the provisions of clause (e)
below, shall be excluded in calculating such percentage;

 

(e)            which is owing by an Account Debtor to the extent the aggregate
amount of otherwise Eligible Accounts owing from such Account Debtor and its
Affiliates to the Borrowers exceeds 20% of the aggregate Eligible Accounts (or
such higher percentage as the Agent may establish for the Account Debtor from
time to time), in each case, only to the extent of such excess;

 

(f)              with respect to which any covenant, representation, or warranty
relating to such Account contained in this Agreement has been materially
breached or is not true in any material respect, respectively (or with respect
to such covenant, representation or warranty qualified by materiality, after
giving effect to such qualification in all respects);

 

(g)            which (i) does not arise from the sale of goods or performance of
services in the Ordinary Course of Business, (ii) is not evidenced by an
invoice, or other similar documentation reasonably satisfactory to the Agent,
which has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) represents contract retention, (v) is contingent upon such U.S. Borrower’s
completion of any further performance, (vi) represents a cash or credit card
sale, (vii) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment which is billed by the Applicable
U.S. Borrower, as consignor, prior to the actual sale to the end user,
cash-on-delivery or any other repurchase or return basis; provided that,
regardless of the foregoing, up to $15,000,000 at any time outstanding of
Accounts representing bill-and-hold transactions (documented to the reasonable
satisfaction of Agent, in its Permitted Discretion) will be deemed U.S. Eligible
Accounts for the period beginning October 1 of each calendar year and ending on
April 30 of the immediately following calendar year; or (viii) represents
interest or fees; provided that ineligibility as a result of this clause (viii)
shall be limited to the amount of such interest and fees;

 

(h)             for which the goods giving rise to such Account have not been
loaded on a carrier for shipment to the Account Debtor (other than goods for
which title has passed to the Account Debtor pursuant to bill-and-hold
transactions described in the proviso to subclause (vii) of clause (g) above in
the definition of U.S. Eligible Accounts) or for which the services giving rise
to such Account have not been performed by such U.S. Borrower;

 

(i)              with respect to which any check or other instrument of payment
has been returned uncollected for any reason and such Account is or should be
written off of Parent’s books as uncollectible, consistent with Parent’s
collection policies;

 

(j)              which is owed by an Account Debtor in respect of which an
Insolvency Proceeding has been commenced or which is otherwise a debtor or a
debtor in possession under any bankruptcy law or any other federal, state or
foreign (including any province or territory) receivership, insolvency relief or
other law or laws for the relief of debtors, including the U.S. Bankruptcy Code,
unless the payment of Accounts from such Account Debtor is secured by assets of,
or guaranteed by, in either case in a manner reasonably satisfactory to the
Agent, a Person that is reasonably acceptable to the Agent or, if the Account
from such Account Debtor arises subsequent to a decree or order for relief with
respect to such Account Debtor under the U.S. Bankruptcy Code, as now or
hereafter in effect, the Agent shall have reasonably determined that the timely
payment and collection of such Account will not be impaired;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

60

 

 

(k)             which is owed by an Account Debtor which has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or has
declared itself or has been declared by a court of competent jurisdiction, to
be, not Solvent;

 

(l)              which is owed by an Account Debtor which is not organized or
incorporated under the Applicable Law of an Eligible Account Debtor Jurisdiction
unless (i) the Agent determines to include such Account Debtor in its Permitted
Discretion or (ii) such Account is backed by a letter of credit or other credit
support reasonably acceptable to the Agent; provided that, notwithstanding the
foregoing, the amount of Accounts made eligible by Agent as a result of
subclause (i) of this clause (l) shall not exceed $20,000,000 in the aggregate
at any time;

 

(m)           which is owed in any currency other than an Eligible Account
Currency;

 

(n)             which is owed by any Governmental Authority, unless (i) the
Account Debtor is the United States or any department, agency or instrumentality
thereof, and the Account has been assigned to the Agent in compliance with the
U.S. Assignment of Claims Act, and any other steps necessary to perfect the Lien
of the Agent in such Account have been complied with to the Agent’s reasonable
satisfaction, (ii) the Account Debtor is the government of Canada or a province
or territory thereof, and the Account has been assigned to the Agent in
compliance with the Financial Administration Act (or similar Applicable Law of
such province or territory), and any other steps necessary to perfect the Lien
of the Agent in such Account have been complied with to the Agent’s reasonable
satisfaction, or (iii) such Account is backed by a letter of credit reasonably
acceptable to the Agent and which is in the possession of the Agent or is
otherwise acceptable to the Agent in its Permitted Discretion;

 

(o)             which is owed by any Affiliate, employee, director, or officer
of any Loan Party;

 

(p)            which is owed by an Account Debtor or any Affiliate of such
Account Debtor which is the holder of Debt issued or incurred by any Loan Party;
provided that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

 

(q)             except as provided in clause (t) below, which is subject to any
counterclaim, deduction, defense, setoff or material dispute, but only to the
extent of the amount of such counterclaim, deduction, defense, setoff or
dispute, unless (i) the Agent, in its Permitted Discretion, has established
appropriate U.S. Availability Reserves and determines to include such Account as
a U.S. Eligible Account or (ii) such Account Debtor has entered into an
agreement reasonably acceptable to the Agent to waive such rights;

 

(r)              which is evidenced by any promissory note, Chattel Paper, or
Instrument;

 

(s)            which is owed by an Account Debtor located in any State of the
U.S. to the extent such jurisdiction requires, as a condition to access to the
courts of such jurisdiction, that a creditor qualify to transact business, file
a business activities report or other report or form, or take one or more other
actions, unless such U.S. Borrower has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent such U.S. Borrower may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty reasonably
viewed by the Agent to be material in amount, and such later qualification cures
any access to such courts to enforce payment of such Account;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

61

 

 

(t)              with respect to which such U.S. Borrower has made any agreement
with the Account Debtor for any reduction thereof, but only to the extent of
such reduction, other than discounts and adjustments given in the Ordinary
Course of Business; or

 

(u)             which Account has been transferred pursuant to a Supplier
Financing Transaction.

 

Subject to Section 14.1.1 and the definition of U.S. Borrowing Base, the Agent
may modify the foregoing criteria and the application of the foregoing criteria
to any specific Account and may determine an Account is ineligible, in each
case, in its Permitted Discretion; provided that, the Agent shall have provided
the North American Loan Party Agent at least three (3) Business Days’ prior
written notice of any such modification, application or determination; provided
further, that upon delivery of such notice, the Agent shall be available to
discuss the proposed modification, application or determination. For the
avoidance of doubt, it is acknowledged and agreed that any calculation of
ineligibility made pursuant to more than one clause above shall be made without
duplication.

 

“U.S. Eligible In-Transit Inventory” means, at any date of determination, the
U.S. Eligible In-Transit Inventory of Kraton Polymers plus the U.S. Eligible
In-Transit Inventory of Kraton Chemical.

 

“U.S. Eligible In-Transit Inventory of Kraton Chemical” means, at any date of
determination thereof, (a) the lesser of (i) $5,000,000 and (ii) the aggregate
amount of all Inventory owned by Kraton Chemical at such date that would be U.S.
Eligible Inventory if it were not in transit from a foreign location to a
location within the United States (the “Kraton Chemical In-Bound In-Transit
Inventory”) and (b) the lesser of (i) $20,000,000 and (ii) aggregate amount of
all Inventory owned by Kraton Chemical at such date that would be U.S. Eligible
Inventory if it were not in transit from a location of Kraton Chemical within
the United States to a location within the Netherlands, Belgium, the U.K.,
France or Germany (“Kraton Chemical Out-Bound In-Transit Inventory”). Without
limiting the foregoing, no Inventory shall be U.S. Eligible In-Transit Inventory
of Kraton Chemical unless it meets, and then only for so long as it continues to
meet, the Agent’s standard requirements for including in-transit Inventory in
Eligible Inventory, which include, among other things, the following:

 

(a)            title to the Inventory is in Kraton Chemical and the Inventory is
owned by Kraton Chemical (except that in the cases of Kraton Chemical In-Bound
In-Transit Inventory that is in transit intercompany and Kraton Chemical
Out-Bound In-Transit Inventory, title to the Inventory may be in Kraton Chemical
or a Dutch Kraton Borrower and the Inventory may be owned by Kraton Chemical or
a Dutch Kraton Borrower);

 

(b)             in the case of Kraton Chemical In-Bound In-Transit Inventory,
the Inventory is in transit to Kraton Chemical to a location within in the
United States;

 

(c)             in the case of Kraton Chemical Out-Bound In-Transit Inventory,
the Inventory is in transit from Kraton Chemical to a location in the
Netherlands, Belgium, the U.K., France or Germany;

 

(d)             the Inventory is fully insured for not less than 100% of the
invoice cost thereof, and the Agent shall have received evidence of satisfactory
casualty insurance naming the Agent as loss payee and otherwise covering such
risks as the Agent may reasonably request;

 

(e)             the Inventory is subject to a first priority security interest
in and Lien upon such goods in favor of the Agent (except for any possessory
Lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to the
applicable destination, and the Agent shall have established U.S. Availability
Reserves equal to the amount of such lien or the Agent has received a Lien
waiver in form and substance reasonably satisfactory to it with respect to such
Lien);

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

62

 

 

(f)              in the case of Kraton Chemical In-Bound In-Transit Inventory
that is not in transit intercompany, the Inventory is evidenced by and
deliverable pursuant to a tangible bill of lading of a type and in a form
acceptable to the Agent in its Permitted Discretion that has been issued by a
common carrier acceptable to the Agent, and such bill of lading shall be in the
possession of either the Agent or a freight forwarder or customs broker in each
case acting for the Agent under the terms of an Imported Goods Agreement which
has been delivered to the Agent; and

 

(g)            in the cases of Kraton Chemical In-Bound In-Transit Inventory
that is in transit intercompany and Kraton Chemical Out-Bound In-Transit
Inventory, the Inventory is evidenced by and deliverable pursuant to a tangible
bill of lading or such other documentation of a type and in a form acceptable to
the Agent in its Permitted Discretion that has been issued by a common carrier
acceptable to the Agent, and if a bill of lading such bill of lading shall be in
the possession of either the Agent or a freight forwarder or customs broker in
each case acting for the Agent under the terms of an Imported Goods Agreement
which has been delivered to the Agent.

 

Notwithstanding the foregoing clauses (e) and (g) above, Kraton Chemical
Out-Bound In-Transit Inventory which is in-transit between Borrowers and would
otherwise constitute U.S. Eligible In-Transit Inventory of Kraton Chemical
except that it is not evidenced by and deliverable pursuant to a Permitted Bill
of Lading shall for the purposes of this Agreement be considered U.S. Eligible
In-Transit Inventory of Kraton Chemical; provided, however, if at any time (x)
the amount of the U.S. Availability is less than $50,000,000 or (y) the sum of
the U.S. Availability and the Dutch Kraton Availability is less than
$75,000,000, then such Kraton Chemical Out-Bound In-Transit Inventory shall no
longer constitute U.S. Eligible In-Transit Inventory of Kraton Chemical unless
such Kraton Chemical Out-Bound In-Transit Inventory otherwise constitutes U.S.
Eligible In-Transit Inventory of Kraton Chemical pursuant to the express
provisions of this definition.

 

“U.S. Eligible In-Transit Inventory of Kraton Polymers” means, at any date of
determination thereof, (a) the lesser of (i) $30,000,000 and (ii) the aggregate
amount of all Inventory owned by Kraton Polymers at such date that would be U.S.
Eligible Inventory if it were not in transit from a foreign location to a
location within the United States (the “Kraton Polymers In-Bound In-Transit
Inventory”) and (b) the lesser of (i) $15,000,000 and (ii) aggregate amount of
all Inventory owned by Kraton Polymers at such date that would be U.S. Eligible
Inventory if it were not in transit from a location of Kraton Polymers within
the United States to a location within the Netherlands, Belgium, the U.K.,
France or Germany (“Kraton Polymers Out-Bound In-Transit Inventory”). Without
limiting the foregoing, no Inventory shall be U.S. Eligible In-Transit Inventory
of Kraton Polymers unless it meets, and then only for so long as it continues to
meet, the Agent’s standard requirements for including in-transit Inventory in
Eligible Inventory, which include, among other things, the following:

 

(a)             title to the Inventory is in Kraton Polymers and the Inventory
is owned by Kraton Polymers (except that in the cases of Kraton Polymers
In-Bound In-Transit Inventory that is in transit intercompany and Kraton
Polymers Out-Bound In-Transit Inventory, title to the Inventory may be in Kraton
Polymers or a Dutch Kraton Borrower and the Inventory may be owned by Kraton
Polymers or a Dutch Kraton Borrower);

 

(b)             in the case of Kraton Polymers In-Bound In-Transit Inventory,
the Inventory is in transit to Kraton Polymers to a location within in the
United States;

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

63

 

 

(c)             in the case of Kraton Polymers Out-Bound In-Transit Inventory,
the Inventory is in transit from Kraton Polymers to a location in the
Netherlands, Belgium, the U.K., France or Germany;

 

(d)             the Inventory is fully insured for not less than 100% of the
invoice cost thereof, and the Agent shall have received evidence of satisfactory
casualty insurance naming the Agent as loss payee and otherwise covering such
risks as the Agent may reasonably request;

 

(e)             the Inventory is subject to a first priority security interest
in and Lien upon such goods in favor of the Agent (except for any possessory
Lien upon such goods in the possession of a freight carrier or shipping company
securing only the freight charges for the transportation of such goods to the
applicable destination, and the Agent shall have established U.S. Availability
Reserves equal to the amount of such lien or the Agent has received a Lien
waiver in form and substance reasonably satisfactory to it with respect to such
Lien);

 

(f)              in the case of Kraton Polymers In-Bound In-Transit Inventory
that is not in transit intercompany, the Inventory is evidenced by and
deliverable pursuant to a tangible bill of lading of a type and in a form
acceptable to the Agent in its Permitted Discretion that has been issued by a
common carrier acceptable to the Agent, and such bill of lading shall be in the
possession of either the Agent or a freight forwarder or customs broker in each
case acting for the Agent under the terms of an Imported Goods Agreement which
has been delivered to the Agent; and

 

(g)            in the cases of Kraton Polymers In-Bound In-Transit Inventory
that is in transit intercompany and Kraton Polymers Out-Bound In-Transit
Inventory, the Inventory is evidenced by and deliverable pursuant to a tangible
bill of lading or such other documentation of a type and in a form acceptable to
the Agent in its Permitted Discretion that has been issued by a common carrier
acceptable to the Agent, and if a bill of lading such bill of lading shall be in
the possession of either the Agent or a freight forwarder or customs broker in
each case acting for the Agent under the terms of an Imported Goods Agreement
which has been delivered to the Agent.

 

Notwithstanding the foregoing clauses (e) and (g) above, Kraton Polymers
Out-Bound In-Transit Inventory which is in-transit between Borrowers and would
otherwise constitute U.S. Eligible In-Transit Inventory of Kraton Polymers
except that it is not evidenced by and deliverable pursuant to a Permitted Bill
of Lading shall for the purposes of this Agreement be considered U.S. Eligible
In-Transit Inventory of Kraton Polymers; provided, however, if at any time (x)
the amount of the U.S. Availability is less than $50,000,000 or (y) the sum of
the U.S. Availability and the Dutch Kraton Availability is less than
$75,000,000, then such Kraton Polymers Out-Bound In-Transit Inventory shall no
longer constitute U.S. Eligible In-Transit Inventory of Kraton Polymers unless
such Kraton Polymers Out-Bound In-Transit Inventory otherwise constitutes U.S.
Eligible In-Transit Inventory of Kraton Polymers pursuant to the express
provisions of this definition.

 

“U.S. Eligible Inventory” means, at any date of determination thereof, the
aggregate amount of all Inventory owned by U.S. Borrowers at such date except
any Inventory:

 

(a)             which is not subject to a duly perfected security interest in
favor of the Agent;

 

(b)            which is subject to any Lien (including Liens permitted by
Section 10.2.2) other than (i) a Lien in favor of the Agent, (ii) a Lien
permitted under Section 10.2.2(i), but to the extent it has priority over the
Lien of Agent or the applicable Security Trustee, the eligibility of such
Inventory shall be reduced by the amount determined by the Agent in its
Permitted Discretion; (iii) a Lien permitted under Section 10.2.2(c) or (hh)
which does not have priority over the Lien in favor of the Agent, (iv) a Lien
permitted under Section 10.2.2(j); provided that clauses (h) and (i) below of
this definition of U.S.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

64

 

 

Eligible Inventory are satisfied in the case of a Lien of a landlord, bailee,
warehouseman or processor in the U.S.; (v) a Lien permitted under Section
10.2.2(o) or (s) which does not have priority over the Lien in favor of the
Agent; or (vi) a Lien permitted under Section 10.2.2(v) to the extent of the
amount of such payable customs duties secured by such Lien;

 

(c)             which is, in the Agent’s Permitted Discretion, slow moving
(unless the Inventory component of the U.S. Borrowing Base is being determined
pursuant to clause (b)(ii) thereof and slow moving Inventory was taken into
account in determining the NOLV Percentage), obsolete, unmerchantable,
defective, unfit for sale, not salable at prices approximating at least the cost
of such Inventory in the Ordinary Course of Business unacceptable due to age,
type, category and/or quantity;

 

(d)             with respect to which any covenant, representation or warranty
regarding such Inventory contained in this Agreement has been materially
breached or is not true in any material respect;

 

(e)             which does not conform in all material respects to all standards
imposed by any applicable Governmental Authority (except that any standard that
is qualified as to “materiality” shall have been conformed to in all material
respects);

 

(f)              which constitutes packaging and shipping material, work in
process, manufacturing supplies, display items, returned or repossessed
Inventory (other than goods that are undamaged and able to be resold in the
Ordinary Course of Business), Inventory held on consignment by the Applicable
U.S. Borrower as consignee prior to any title passing to such U.S. Borrower, as
buyer, Inventory to be returned to such U.S. Borrower’s suppliers (but not held
for resale) or goods which are not of a type held for sale in the Ordinary
Course of Business or Inventory which is the subject of a sale on a bill and
hold basis other than to the extent (i) such bill and hold sale does not create
a U.S. Eligible Account pursuant to clause (g)(v) of the definition of U.S.
Eligible Account and (ii) such bill and hold sale would otherwise constitute a
U.S. Eligible Account except for the fact that such sale is on a bill and hold
basis;

 

(g)             which is not located in the United States or Canada or is not at
a location listed on Schedule 8.5.1 (as updated from time to time in accordance
with the provisions hereof) other than (i) Inventory in transit between
locations of the U.S. Domiciled Loan Parties; and (ii) U.S. Eligible In-Transit
Inventory;

 

(h)            which is located in any location in the United States or Canada
leased by such U.S. Borrower, unless the lessor has delivered to the Agent a
Lien Acknowledgment; provided, that the exclusion in this clause (h) shall not
apply if such U.S. Borrower has used commercially reasonable efforts to deliver
a Lien Acknowledgment to Agent (regardless of whether such Lien Acknowledgment
is ultimately obtained by such U.S. Borrower) or if in Canada such Lien
Acknowledgment is not customarily delivered or obtained prior to the occurrence
and continuance of an Event of Default and (ii) for ninety (90) days after the
Closing Date (or such longer period with the prior consent of the Agent (such
consent not to be unreasonably withheld));

 

(i)              which is located in any third party warehouse or is in the
possession of a bailee or processor unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Lien Acknowledgment
and/or such other documentation as the Agent may reasonably require; provided,
that the exclusion in this clause (i) shall not apply (i) if such U.S. Borrower
has used commercially reasonable efforts to deliver a Lien Acknowledgment to
Agent (regardless of whether such Lien Acknowledgment is ultimately obtained by
such U.S. Borrower) or if in Canada such Lien Acknowledgment is not customarily
delivered or obtained prior to the occurrence and continuance of an Event of
Default and (ii) if such U.S. Borrower is Kraton Chemical, for ninety (90) days
after the Closing Date (or such longer period with the prior consent of the
Agent (such consent not to be unreasonably withheld));

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

65

 

 

(j)              which is evidenced by a Document, except to the extent such
Inventory constitutes U.S. Eligible In-Transit Inventory unless delivered to the
Agent;

 

(k)             which is the subject of a consignment by such U.S. Borrower as
consignor (except goods held on consignment that the Agent in its Permitted
Discretion allows to be U.S. Eligible Inventory);

 

(l)              [Reserved]; or

 

(m)            which is located in any location where the aggregate Value at
such location is less than $2,000,000.

 

Subject to Section 14.1.1 and the definition of U.S. Borrowing Base, the Agent
may modify the foregoing criteria or the application of the foregoing criteria
to specific items of Inventory and may determine Inventory is ineligible, in
each case, in its Permitted Discretion; provided that, the Agent shall have
provided the North American Loan Party Agent at least three (3) Business Days’
prior written notice of any such modification, application or determination;
provided further, that upon delivery of such notice, the Agent shall be
available to discuss the proposed modification, application or determination.

 

Notwithstanding the foregoing clause (g) above, (A) U.S. Barge In-Transit
Inventory which otherwise would constitute U.S. Eligible Inventory except that
it is not evidenced by and deliverable pursuant to a Permitted Bill of Lading
shall for purposes of this Agreement be considered U.S. Eligible Inventory;
provided, however, if at any time (x) the amount of the U.S. Availability is
less than $50,000,000 or (y) the sum of the U.S. Availability and the Dutch
Kraton Availability is less than $75,000,000, such U.S. Barge In-Transit
Inventory shall no longer constitute U.S. Eligible Inventory unless such U.S.
Barge In-Transit Inventory otherwise constitutes U.S. Eligible Inventory
pursuant to the express provisions of this definition; provided, further, that
clause (g) of the definition of U.S. Eligible Inventory shall not apply if such
Inventory is evidenced by a Permitted Bill of Lading, and (B) U.S. Rail
In-Transit Inventory which otherwise would constitute U.S. Eligible Inventory
except that it is not evidenced by and deliverable pursuant to a Permitted Bill
of Lading shall for purposes of this Agreement be considered U.S. Eligible
Inventory; provided, however, if at any time (x) the amount of the U.S.
Availability is less than $50,000,000 or (y) the sum of the U.S. Availability
and the Dutch Kraton Availability is less than $75,000,000, such U.S. Rail
In-Transit Inventory shall no longer constitute U.S. Eligible Inventory unless
such U.S. Rail In-Transit Inventory otherwise constitutes U.S. Eligible
Inventory pursuant to the express provisions of this definition; provided,
further, that clause (g) of the definition of U.S. Eligible Inventory shall not
apply if such Inventory is evidenced by a Permitted Bill of Lading.

 

“U.S. Employee Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), that is subject to the provisions of Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan), and is sponsored or maintained by any Loan Party or any ERISA Affiliate
or to which any Loan Party or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064 of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“U.S. Facility Collateral” means Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Secured Obligations.

 

“U.S. Facility Guarantor” means Parent, KPLLC, Elastomers, KPCC, AZ Chem
Partners I LLC, AZ Chem Partners II LLC, AZ Chem U.S. Holdings Inc., AZ Chem US
Inc., AZ Chem Holdings LP, AZ

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

66

 

 

Chem Intermediate LP, each U.S. Borrower and each U.S. Subsidiary that, after
the date hereof, has executed a supplement or joinder to this Agreement in
accordance with Section 10.1.9 specifying that it is a U.S. Facility Guarantor;
provided no Excluded Subsidiary (as defined in the Term Loan Agreement) shall be
required to become a U.S. Facility Guarantor hereunder.

 

“U.S. Facility Loan Party” means a U.S. Borrower or a U.S. Facility Guarantor.

 

“U.S. Facility Obligations” means all Obligations of the U.S. Facility Loan
Parties (including, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Loan Parties as guarantors of the Foreign Facility Obligations).

 

“U.S. Facility Secured Obligations” means all Secured Obligations of the U.S.
Facility Loan Parties (including, for the avoidance of doubt, the Secured
Obligations of the U.S. Domiciled Loan Parties as guarantors of the Foreign
Facility Secured Obligations).

 

“U.S. Facility Secured Parties” means the Agent, any U.S. Fronting Bank, U.S.
Lenders and Secured Bank Product Providers of Bank Products for the account of
U.S. Domiciled Loan Parties and their Subsidiaries.

 

“U.S. Fronting Bank” means Bank of America or any Affiliate thereof that agrees
to issue U.S. Letters of Credit or, if reasonably acceptable to North American
Loan Party Agent, any other U.S. Lender or Affiliate thereof that agrees to
issue U.S. Letters of Credit.

 

“U.S. Fronting Bank Indemnitees” means any U.S. Fronting Bank and its officers,
directors, employees, Affiliates and agents.

 

“U.S. Inventory Reserve” means the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion, to reflect factors
that may negatively impact the value of U.S. Eligible Inventory, including,
without duplication of eligibility criteria, changes in salability, slow moving,
obsolescence, shrinkage, theft, imbalance, change in composition or mix,
markdowns and vendor chargebacks.

 

“U.S. Investment Grade Receivables” means U.S. Eligible Accounts owing from
Investment Grade Customers.

 

“U.S. LC Application” means an application by North American Loan Party Agent on
behalf of a U.S. Borrower or any Restricted Subsidiary to a U.S. Fronting Bank
for issuance of a U.S. Letter of Credit, in form and substance reasonably
satisfactory to such U.S. Fronting Bank.

 

“U.S. LC Conditions” means the following conditions necessary for issuance of a
U.S. Letter of Credit: (a) each of the conditions set forth in Section 6.2 being
satisfied or waived; (b) after giving effect to such issuance, total U.S. LC
Obligations do not exceed the U.S. Letter of Credit Sublimit and no U.S.
Overadvance exists or would result therefrom; (c) after giving effect to such
issuance, total U.S. LC Obligations denominated in currencies other than Dollars
do not exceed the U.S. Letter of Credit Foreign Currency Sublimit; (d) unless
the applicable U.S. Fronting Bank and the Agent otherwise consent, the
expiration date of such U.S. Letter of Credit is no more than the lesser of (A)
thirty (30) days before the Facility Termination Date and (B) twelve (12) months
from issuance with respect to U.S. Letters of Credit other than documentary U.S.
Letters of Credit; provided that each standby U.S. Letter of Credit may, upon
the request of the applicable U.S. Borrower, include a provision whereby such
Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less; (e) the U.S. Letter of Credit and
payments thereunder are denominated in Dollars or such other currency as may be

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

67

 

 

agreed to by the applicable U.S. Fronting Bank; (f) the form of the proposed
U.S. Letter of Credit is reasonably satisfactory to the Agent and the applicable
U.S. Fronting Bank; and (g) the proposed use of the U.S. Letter of Credit is for
a lawful purpose.

 

“U.S. LC Documents” means all documents, instruments and agreements (including
U.S. LC Requests and U.S. LC Applications) delivered by North American Loan
Party Agent on behalf a U.S. Borrower or a Restricted Subsidiary to a U.S.
Fronting Bank or the Agent in connection with issuance, amendment or renewal of,
or payment under, any U.S. Letter of Credit.

 

“U.S. LC Obligations” means the Dollar Equivalent of the sum (without
duplication) of (a) all amounts owing for any drawings under U.S. Letters of
Credit; (b) the stated amount of all outstanding U.S. Letters of Credit; and (c)
all fees and other amounts owing with respect to U.S. Letters of Credit.

 

“U.S. LC Request” means a request for issuance of a U.S. Letter of Credit, to be
provided by North American Loan Party Agent on behalf of a U.S. Borrower to a
U.S. Fronting Bank, in form reasonably satisfactory to the Agent and such U.S.
Fronting Bank.

 

“U.S. Lenders” means Bank of America and each other Lender that has provided a
U.S. Revolver Commitment.

 

“U.S. Letter of Credit” means any standby or commercial letter of credit or
documentary bankers’ acceptances, in each case, issued by a U.S. Fronting Bank
for the account of a U.S. Borrower or any Restricted Subsidiary, whether in
existence on the Closing Date or issued on or after the Closing Date.

 

“U.S. Letter of Credit Foreign Currency Sublimit” means $15,000,000.

 

“U.S. Letter of Credit Sublimit” means $30,000,000.

 

“U.S. Line Cap” means, as of any date of determination, the lesser of (i) the
U.S. Revolver Commitments as of such date of determination and (ii) the U.S.
Borrowing Base as of such date of determination.

 

“U.S. Overadvance” has the meaning set forth in Section 2.1.5(b).

 

“U.S. Overadvance Loan” means a U.S. Base Rate Loan made to a U.S. Borrower when
a U.S. Overadvance exists or is caused by the funding thereof.

 

“U.S. Past Due Rent” has the meaning set forth in the definition “U.S. Rent
Reserve”.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Prime Rate” means the rate of interest announced by Bank of America from
time to time as its prime rate. Such rate is set by Bank of America on the basis
of various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“U.S. Protective Advances” has the meaning set forth in Section 2.1.6(b).

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

68

 

 

“U.S. Rail In-Transit Inventory” means, at any date of determination, all
Inventory of Kraton Chemical and Kraton Polymers which is in-transit within the
United States by rail or in-transit from the province of Ontario, Canada, into
the United States by rail, in each case from the location of the relevant third
party seller within the United States or the province of Ontario, Canada, to any
of the plants or distribution centers of Kraton Chemical or Kraton Polymers
located within the United States; provided, that at any date of determination,
the amount of U.S. Rail In-Transit Inventory which may be included in U.S.
Eligible Inventory may not exceed $17,000,000.

 

“U.S. Reimbursement Date” has the meaning set forth in Section 2.3.2(a).

 

“U.S. Rent Reserve” means the aggregate of (a) all past due rent and other past
due charges owing by any U.S. Borrower to any landlord, bailee, warehouseman or
other Person who possesses any U.S. Facility Collateral or could assert a Lien
on any U.S. Facility Collateral (such past due amount, the “U.S. Past Due
Rent”); plus (b) a reserve in an amount equal to at least three (3) months’ rent
and other charges that could be payable to any such Person, unless such Person
has executed a Lien Acknowledgment.

 

“U.S. Revolver Commitment” means for any U.S. Lender, its obligation to make
U.S. Revolver Loans and to issue U.S. Letters of Credit, in the case of any U.S.
Fronting Bank, or participate in U.S. LC Obligations, in the case of the other
U.S. Lenders, to the U.S. Borrowers up to the maximum principal amount, in each
case, shown on Schedule 2.1.1(b), or as hereafter determined pursuant to each
Assignment and Acceptance to which it is a party, as such U.S. Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Section 2.1.4, 2.1.7 or 11.2. “U.S. Revolver Commitments” means the aggregate
amount of such commitments of all U.S. Lenders.

 

“U.S. Revolver Commitment Increase” has the meaning set forth in Section
2.1.7(b).

 

“U.S. Revolver Commitment Termination Date” means the earliest of (a) the
Facility Termination Date, (b) the date on which the North American Loan Party
Agent terminates or reduces to zero the U.S. Revolver Commitments pursuant to
Section 2.1.4, and (c) the date on which the U.S. Revolver Commitments are
terminated pursuant to Section 11.2.

 

“U.S. Revolver Exposure” means, on any date, an amount equal to the sum of the
(a) U.S. Revolver Loans outstanding on such date and (b) U.S. LC Obligations on
such date.

 

“U.S. Revolver Loan” means a Revolver Loan made by a U.S. Lender to a U.S.
Borrower pursuant to Section 2.1.1(b) which Loan shall be denominated in Dollars
and shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case as
selected by North American Loan Party Agent, and including any U.S. Swingline
Loan, U.S. Overadvance Loan or U.S. Protective Advance.

 

“U.S. Revolver Notes” means the promissory notes, if any, executed by U.S.
Borrowers in favor of each U.S. Lender to evidence the U.S. Revolver Loans
funded from time to time by such U.S. Lender, which shall be substantially in
the form of Exhibit C-1 to this Agreement, together with any replacement or
successor notes therefor.

 

“U.S. Subsidiary” means each Subsidiary of Parent that is organized under the
laws of the United States, any state of the United States or the District of
Columbia.

 

“U.S. Swingline Lender” means Bank of America or an Affiliate of Bank of
America.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

69

 

 

“U.S. Swingline Loan” means a Swingline Loan made by the U.S. Swingline Lender
to a U.S. Borrower pursuant to Section 2.1.8(b), which Swingline Loan shall be
denominated in Dollars and shall be a U.S. Base Rate Loan.

 

“U.S. Swingline Sublimit” means 10% of the U.S. Revolver Commitments.

 

“U.S. Tax Certificate” has the meaning set forth in Section 5.9.2.

 

“Value” means (a) for Inventory composed of raw materials, its value determined
on the basis of the lower of weighted average cost or market and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; (b) for Inventory composed of finished goods, its value determined
on the basis of the lower of weighted average cost or market and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (c) for an Account, its book value.

 

“VAT” means:

 

(a)             any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added Tax (EC Directive 2006/112);
and

 

(b)             any other Tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
Tax referred to in paragraph (a) above, or imposed elsewhere.

 

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2.          Accounting Terms. Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to the Agent before the
Closing Date. In the event that any “Accounting Changes” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then at the North
American Loan Party Agent’s request, the Agent and the Lenders shall enter into
negotiations in good faith with such Loan Party Agent in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Loan Parties shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Loan Parties, the Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

70

 

 

had not occurred. Notwithstanding the forgoing or any provision herein to the
contrary, any lease that was, or would have been, characterized as (a) an
operating lease in accordance with GAAP prior to Parent’s adoption of FASB ASC
842 (regardless of the date on which such lease has been entered into) shall not
be a Capital Lease, and any such lease shall be, for all purposes of any Loan
Document, treated as though it were reflected on Parent’s consolidated financial
statements in the same manner as an operating lease would have been reflected
prior to the Parent’s adoption of FASB ASC 842 and (b) a Capital Lease in
accordance with GAAP prior to Parent’s adoption of FASB ASC 842 (regardless of
the date on which such lease has been entered into) shall not be an operating
lease, and any such lease shall be, for all purposes of any Loan Document,
treated as though it were reflected on Parent’s consolidated financial
statements in the same manner as a Capital Lease would have been reflected prior
to the Parent’s adoption of FASB ASC 842. “Accounting Changes” refers to changes
in accounting principles required by GAAP.

 

1.3.          Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper”, “Commercial Tort Claim”, “Lien Creditor”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “Goods”, “Instrument”, “Investment
Property”, “Payment Intangibles”, “Proceeds”, “Tangible Chattel Paper”. In
addition, other terms relating to Collateral used and not otherwise defined
herein that are defined in the UCC shall have the meanings set forth in the UCC
and as the context requires.

 

1.4.          Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any reference to any
Loan Document shall be deemed to include any amendments, restatements, waivers
and other modifications, extensions or supplements to, or renewals of, such Loan
Document; (c) section means, unless the context otherwise requires, a section of
this Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person includes successors, permitted transferees and
permitted assigns of such Person; (f) time of day means time of day in Dallas,
Texas (Central Time) unless otherwise specified herein; (g) discretion of the
Agent, any Security Trustee, any Fronting Bank or any Lender means the sole and
absolute discretion of such Person exercised in a manner consistent with its
duties of good faith and fair dealing; or (h) “property” or “asset” includes any
real or personal, present or future, tangible or intangible property or asset
and any right, interest, revenue or benefit in, under or derived from the
property or asset. To the extent not otherwise specified herein, Borrowing Base
calculations for each Borrower shall be consistent with historical methods of
valuation and calculation for such Borrower’s Borrowing Base, and otherwise
reasonably satisfactory to the Agent (and not necessarily calculated in
accordance with GAAP). Loan Parties shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by the Agent, any Security
Trustee, any Fronting Bank or any Lender under any Loan Documents. No provision
of any Loan Documents shall be construed against any party by reason of such
party having, or being deemed to have, drafted the provision. A reference to a
Loan Party’s “knowledge” or similar concept means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained if he or she had
engaged in due inquiry. Whenever any payment, certificate, notice or other
delivery shall be stated to be due on a day other than a Business Day, the due
date for such payment or delivery shall be extended to the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

71

 

 

provided, however, that if such extension would cause payment of interest on or
principal of any LIBOR Loan to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day. As used in the other
Loan Documents, “Dutch Borrowers”, “Dutch Domiciled Loan Party”, “Dutch Facility
Collateral”, “Dutch Facility Guarantor”, “Dutch Facility Loan Party”, “Dutch
Facility Obligations”, “Dutch Facility Secured Obligations”, “Dutch Facility
Secured Parties”, “Dutch Fronting Bank”, “Dutch Fronting Bank Indemnitees”,
“Dutch LC Documents”, “Dutch LC Request”, “Dutch Lender”, “Dutch Letter of
Credit”, “Dutch Protective Advances”, “Dutch Revolver Commitment”, “Dutch
Revolver Exposure”, “Dutch Revolver Loan” “Dutch Security Agreement”, “Dutch
Security Trustee”, “Dutch Subsidiary”, “Dutch Swingline Lender”, “Dutch
Swingline Loan” and “Dutch Overadvances”, shall have the meaning assigned to
“Dutch Kraton Borrowers”, “ Dutch Kraton Dutch Domiciled Loan Party”, “Dutch
Kraton Facility Collateral”, “Dutch Kraton Facility Guarantor”, “Dutch Kraton
Facility Loan Party”, “Dutch Kraton Facility Obligations”, “Dutch Kraton
Facility Secured Obligations”, “Dutch Kraton Facility Secured Parties”, “Dutch
Kraton Fronting Bank”, “Dutch Kraton Fronting Bank Indemnitees”, “Dutch Kraton
LC Documents”, “Dutch Kraton LC Request”, “Dutch Kraton Lender”, “Dutch Kraton
Letter of Credit”, “Dutch Kraton Protective Advances”, “Dutch Kraton Revolver
Commitment”, “Dutch Kraton Revolver Exposure”, “Dutch Kraton Revolver Loan”
“Dutch Kraton Security Agreement”, “Dutch Kraton Security Trustee”, “Dutch
Kraton Subsidiary”, “Dutch Kraton Swingline Lender”, “Dutch Kraton Swingline
Loan” and “Dutch Kraton Overadvances”, respectively.

 

1.5.        Currency Calculations.

 

(a)          All references in the Loan Documents to Loans, Letters of Credit,
Obligations and other amounts shall be denominated in Dollars, unless expressly
provided otherwise. The Dollar Equivalent of any amounts denominated or reported
under a Loan Document with respect to the components of the Total Borrowing Base
in a currency other than Dollars shall be determined by the Agent on a daily
basis based on the current Exchange Rate, with all other amounts determined and
reported in Dollars in accordance with GAAP. Each Borrower shall report Value
and other Borrowing Base components to the Agent in the currency invoiced by
such Borrower or shown in such Borrower’s financial records, and unless
expressly provided otherwise, Parent shall deliver consolidated financial
statements and calculate financial covenants in Dollars. Notwithstanding
anything herein to the contrary, if any Obligation is funded and expressly
denominated in a currency other than Dollars, Borrowers shall repay such
Obligation in such other currency.

 

(b)          For purposes of determining compliance with Section 10.2 with
respect to any Dollar denominated restriction on Debt, Investments, Liens or
Distributions, the dollar equivalent of such Debt, Investment, Lien or
Distribution, as applicable, denominated in a currency other than Dollars shall
be calculated based on the relevant currency Exchange Rate (as determined by the
North American Loan Party Agent) in effect on the date such Debt, Investment,
Lien or Distribution, as applicable, was first committed or incurred and, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Debt or Investment is incurred;
provided that if such Debt is incurred to refinance other Debt denominated in a
foreign currency, and such refinancing would cause the applicable Dollar
denominated restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, such Dollar denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Debt does not exceed the principal amount of such
Debt being refinanced; provided further that, for the avoidance of doubt, the
foregoing provisions of this Section 1.5(b) shall otherwise apply to such
Sections, including with respect to determining whether any Debt or Investment
may be incurred at any time under such Sections.

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement 

72

 

 

Section 2.           CREDIT FACILITIES

 

2.1.          Commitment

 

2.1.1.           Revolver Loans.

 

(a)            Dutch Kraton Revolver Loans. Each Dutch Kraton Lender agrees,
severally and not jointly with the other Dutch Kraton Lenders, upon the terms
and subject to the conditions set forth herein, to make Dutch Kraton Revolver
Loans to any of the Dutch Kraton Borrowers from time to time on any Business Day
during the period from the Closing Date to the Dutch Kraton Revolver Commitment
Termination Date, not to exceed in aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), together with such Dutch Kraton
Lender’s portion of the Dutch Kraton LC Obligations, such Dutch Kraton Lender’s
Dutch Kraton Revolver Commitment at such time, which Dutch Kraton Revolver Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however, that Dutch Kraton Lenders shall have no obligation
to the Dutch Kraton Borrowers whatsoever to honor any request for a Dutch Kraton
Revolver Loan (i) on or after the Dutch Kraton Revolver Commitment Termination
Date or (ii) if the Dollar Equivalent of the amount of the proposed Dutch Kraton
Revolver Loan exceeds Dutch Kraton Availability on the proposed funding date for
such Dutch Kraton Revolver Loan or, in the case of any Dutch Kraton Borrower,
the limit contained in Section 2.5. Each Borrowing of Dutch Kraton Revolver
Loans shall be funded by Dutch Kraton Lenders on a Pro Rata basis. The Dutch
Kraton Revolver Loans shall bear interest as set forth in Section 3.1. Each
Dutch Kraton Revolver Loan shall, at the option of the Applicable Dutch Kraton
Borrower, be made or continued as, or converted into, part of one or more
Borrowings that, unless specifically provided herein, shall consist entirely of
European Base Rate Loans or LIBOR Loans if denominated in Sterling, European
Base Rate Loans or LIBOR Loans if denominated in Euros, or European Base Rate
Loans or LIBOR Loans if denominated in Dollars. The Dutch Kraton Revolver Loans
shall be repaid in accordance with the terms of this Agreement and shall be
secured by all of the Dutch Kraton Facility Collateral. Each Dutch Kraton
Revolver Loan shall be funded in Euros or, at the option of the Applicable Dutch
Kraton Borrower, Dollars or Sterling and repaid in the same currency as the
underlying Dutch Kraton Revolver Loan was made.

 

(b)            U.S. Revolver Loans to U.S. Borrowers. Each U.S. Lender agrees,
severally and not jointly with the other U.S. Lenders, upon the terms and
subject to the conditions set forth herein, to make U.S. Revolver Loans to any
of the U.S. Borrowers from time to time on any Business Day during the period
from the Closing Date to the U.S. Revolver Commitment Termination Date, not to
exceed in aggregate principal amount outstanding at any time, together with such
U.S. Lender’s portion of the U.S. LC Obligations, such U.S. Lender’s U.S.
Revolver Commitment at such time, which U.S. Revolver Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that such U.S. Lenders shall have no obligation to U.S. Borrowers
whatsoever to honor any request for a U.S. Revolver Loan (i) on or after the
U.S. Revolver Commitment Termination Date or (ii) if the amount of the proposed
U.S. Revolver Loan exceeds U.S. Availability on the proposed funding date for
such U.S. Revolver Loan. Each Borrowing of U.S. Revolver Loans shall be funded
by U.S. Lenders on a Pro Rata basis. The U.S. Revolver Loans shall bear interest
as set forth in Section 3.1. Each U.S. Revolver Loan shall, at the option of the
North American Loan Party Agent, be made or continued as, or converted into,
part of one or more Borrowings that, unless specifically provided herein, shall
consist entirely of U.S. Base Rate Loans or LIBOR Loans. The U.S. Revolver Loans
shall be repaid in accordance with the terms of this Agreement and shall be
secured by all of the U.S. Facility Collateral. U.S. Borrowers shall be jointly
and severally liable to pay all of the U.S. Revolver Loans. Each U.S. Revolver
Loan shall be funded and repaid in Dollars.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 

73

 

 

(c)            Cap on Total Revolver Exposure. Notwithstanding anything to the
contrary contained in this Section 2.1.1, in no event shall any Borrower be
entitled to receive a Revolver Loan if at the time of the proposed funding of
such Loan (and after giving effect thereto and all pending requests for Loans),
the Total Revolver Exposure exceeds (or would exceed) the aggregate amount of
the Commitments at such time.

 

2.1.2.            Revolver Notes. The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of the Agent and
such Lender. At the request of any Lender, the Borrowers within the Borrower
Group to which such Lender has extended Commitments shall deliver a Revolver
Note to such Lender in the amount of such Lender’s Commitment to such Borrower
Group, provided such request is made at least two (2) Business Days prior to the
Closing Date.

 

2.1.3.            Use of Proceeds. The proceeds of Revolver Loans shall be used
by Borrowers solely (a) to refinance the Existing Credit Agreement; (b) to pay
fees and expenses associated with the Transaction; and (c) for other lawful,
general corporate purposes of the Loan Parties and their Subsidiaries.

 

2.1.4.            Reduction or Termination of Commitments.

 

(a)            Dutch Kraton Revolver Commitments. Unless sooner terminated in
accordance with this Agreement, the Dutch Kraton Revolver Commitments shall
terminate on the Dutch Kraton Revolver Commitment Termination Date. Upon at
least thirty (30) days’ prior written notice to the Agent from the North
American Loan Party Agent, Dutch Kraton Borrowers may, at their option,
terminate the Dutch Kraton Revolver Commitments in full without premium or
penalty (other than funding losses payable pursuant to Section 3.10). On the
Dutch Kraton Revolver Commitment Termination Date, the Dutch Kraton Facility
Loan Parties shall make Full Payment of all Dutch Kraton Facility Obligations.

 

(b)            U.S. Revolver Commitments. Unless sooner terminated in accordance
with this Agreement, the U.S. Revolver Commitments shall terminate on the U.S.
Revolver Commitment Termination Date. Upon at least thirty (30) days’ prior
written notice to the Agent from the North American Loan Party Agent, U.S.
Borrowers may, at their option, terminate the U.S. Revolver Commitments in full
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). If the U.S. Borrowers elect to permanently reduce to zero or
terminate the U.S. Revolver Commitments pursuant to the previous sentence, the
Foreign Revolver Commitments shall automatically terminate concurrently with the
termination of the U.S. Revolver Commitments. On the U.S. Revolver Commitment
Termination Date, the U.S. Facility Loan Parties shall make Full Payment of all
U.S. Facility Obligations.

 

(c)            Partial Reductions. So long as no Default or Event of Default
then exists or would result therefrom and after giving effect thereto, a Loan
Party Agent may permanently and irrevocably reduce the Commitments by giving the
Agent at least 10 Business Days’ prior irrevocable written notice thereof from a
Senior Officer of such Loan Party Agent, which notice shall (i) specify the date
(which shall be a Business Day) and amount of such reduction (which shall, in
the case of the U.S. Revolver Commitments, be in a minimum amount of $5,000,000
and increments of $1,000,000 in excess thereof and, in the case of a Foreign
Revolver Commitment, be in a minimum amount of $5,000,000 and increments of
$1,000,000 in excess thereof), and (ii) specify the allocation of such reduction
to, and the corresponding reductions of, each Foreign Revolver Commitment and/or
the U.S. Revolver Commitment (each of which shall be allocated to the Lenders
among the affected Borrower Groups on a Pro Rata basis at the time of such
reduction); provided that in no event may any reduction of a Borrower Group
Commitment be made pursuant to this Section 2.1.4(c), if after giving effect
thereto, the U.S. Revolver Commitments would be less than sixty percent (60%) of
the Commitment. Without limiting the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



74

 

 

foregoing, (A) each reduction in the U.S. Revolver Commitments may not exceed
U.S. Availability, and (B) each reduction in the Dutch Kraton Revolver
Commitments may not exceed Dutch Kraton Availability.

 

(d)           Notices Irrevocable. Any notice of termination or partial
reduction given pursuant to this Section 2.1.4 shall be irrevocable; provided,
however, that notice of termination of the Commitments in full may be contingent
on the occurrence of a financing or refinancing or the consummation of a sale,
transfer, lease or other disposition of assets or the occurrence of a Change of
Control and may be revoked or the termination date deferred if the financing or
refinancing or sale, transfer, lease or other disposition of assets or Change of
Control does not occur.

 

2.1.5.           Overadvances.

 

(a)            Dutch Kraton Overadvance. If at any time the Dollar Equivalent of
the aggregate principal balance of all Dutch Kraton Revolver Loans owing by a
Dutch Kraton Borrower exceeds the Dutch Kraton Borrowing Base of such Dutch
Kraton Borrower (a “Dutch Kraton Overadvance”), the excess amount shall, subject
to Section 5.2(b), be payable by the Applicable Dutch Kraton Borrower on demand
by the Agent; provided however that if such excess is a result of fluctuations
in the Exchange Rate, the Applicable Dutch Kraton Borrower shall have three (3)
Business Days to prepay such excess pursuant to Section 1.5 of this Agreement
before the Agent makes such Dutch Kraton Overadvance; provided further that, no
new Loans (including, without limitation, Dutch Kraton Overadvances) will be
made during such period. All Dutch Kraton Overadvance Loans shall constitute
Dutch Kraton Facility Obligations secured by the Dutch Kraton Facility
Collateral and shall be entitled to all benefits of the Loan Documents.

 

(b)            U.S. Overadvance. If at any time the aggregate principal balance
of all U.S. Revolver Loans exceeds the U.S. Borrowing Base (a “U.S.
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the U.S. Borrowers on demand by the Agent; provided however that if such excess
is a result of fluctuations in the Exchange Rate, the Applicable U.S. Borrower
shall have three (3) Business Days to prepay such excess pursuant to Section 1.5
of this Agreement before the Agent makes such U.S. Overadvance; provided further
that, no new Loans (including, without limitation, U.S. Overadvances) will be
made during such period. All U.S. Overadvance Loans shall constitute U.S.
Facility Obligations secured by the U.S. Facility Collateral and shall be
entitled to all benefits of the Loan Documents.

 

(c)            Funding of Overadvance Loans. The Agent may require Applicable
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the applicable Borrower(s) to cure an Overadvance as long as (i) such
Overadvance does not continue for more than 30 consecutive days, (ii) the
aggregate amount of Overadvances existing at any time do not exceed ten percent
(10%) of the Commitments then in effect and (iii) the aggregate amount of the
Overadvances existing at any time, together with the Protective Advances
outstanding at any time pursuant to Section 2.1.6 below, do not exceed fifteen
percent (15%) of the Commitments then in effect. Required Lenders may at any
time revoke the Agent’s authority to make further Overadvance Loans to any or
all Borrowers by written notice to the Agent. In no event shall Overadvance
Loans be required that would cause (A) the U.S. Revolver Exposure to exceed the
aggregate U.S. Revolver Commitments or (B) the Dutch Kraton Revolver Exposure to
exceed the aggregate Dutch Kraton Revolver Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute an Event
of Default unless the relevant Borrower fails to pay such Overadvance within the
time period provided in Sections 2.1.5(a) and 2.1.5(b), as applicable, or a
waiver by the Agent or Lenders of the Default caused thereby. In no event shall
any Borrower or other Loan Party be deemed a beneficiary of this Section
2.1.5(c) nor authorized to enforce any of its terms.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



75

 

 

2.1.6.            Protective Advances.

 

(a)            Dutch Kraton Protective Advances. The Agent shall be authorized
by each Dutch Kraton Borrower and the Dutch Kraton Lenders, from time to time in
the Agent’s discretion (but shall have absolutely no obligation to), to make
European Base Rate Loans to any Dutch Kraton Borrower on behalf of the Dutch
Kraton Lenders (any of such Loans are herein referred to as “Dutch Kraton
Protective Advances”) which the Agent in its Permitted Discretion deems
necessary or desirable to (i) preserve or protect Dutch Kraton Facility
Collateral or any portion thereof or (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Dutch Kraton Revolver Loans and other
Dutch Kraton Facility Obligations; provided that no Dutch Kraton Protective
Advance shall cause the aggregate amount of the Dutch Kraton Revolver Exposure
at such time to exceed the Dutch Kraton Revolver Commitments then in effect. All
Dutch Kraton Protective Advances made by the Agent with respect to each Dutch
Kraton Dutch Domiciled Loan Party shall be Dutch Kraton Facility Obligations of
such Dutch Kraton Dutch Domiciled Loan Party, secured by the applicable Dutch
Kraton Facility Collateral and, if denominated in Euros, shall be treated for
all purposes as a European Base Rate Loan or, if denominated in Dollars, shall
be treated for all purposes as a European Base Rate Loan or if denominated in
Sterling, shall be treated for all purposes as a European Base Rate Loan.

 

(b)           U.S. Protective Advances. The Agent shall be authorized by each
U.S. Borrower and the U.S. Lenders, from time to time in the Agent’s discretion
(but shall have absolutely no obligation to), to make U.S. Base Rate Loans to
the U.S. Borrowers on behalf of the U.S. Lenders (any of such Loans are herein
referred to as “U.S. Protective Advances”) which the Agent in its Permitted
Discretion deems necessary or desirable to (i) preserve or protect U.S. Facility
Collateral or any portion thereof or (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the U.S. Revolver Loans and other U.S.
Facility Obligations; provided that no U.S. Protective Advance shall cause the
aggregate amount of the U.S. Revolver Exposure at such time to exceed the U.S.
Revolver Commitments then in effect. All U.S. Protective Advances made by the
Agent with respect to U.S. Domiciled Loan Parties shall be U.S. Facility
Obligations, secured by the U.S. Facility Collateral and shall be treated for
all purposes as U.S. Base Rate Loans.

 

(c)            Limitations on Protective Advances. The aggregate amount of
Protective Advances outstanding at any time pursuant to this Section 2.1.6 shall
not exceed five percent (5%) of the Commitments then in effect. Protective
Advances may be made even if the conditions set forth in Section 6.2 have not
been satisfied. Each Applicable Lender shall participate in each Protective
Advance on a Pro Rata basis. Required Lenders may at any time revoke the Agent’s
authority to make further Protective Advances to any or all Borrowers by written
notice to the Agent. Absent such revocation, the Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. At any time
that there is sufficient Availability for the applicable Borrower Group and the
conditions precedent set forth in Section 6 have been satisfied, the Agent may
request the Applicable Lenders to make a Revolver Loan to repay a Protective
Advance. At any other time, the Agent may require the Applicable Lenders to fund
their risk participations described in Section 2.1.6(d).

 

(d)            Transfers. Upon the making of a Protective Advance by the Agent
(whether before or after the occurrence of a Default or Event of Default), each
Applicable Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata share of such Protective Advance. Each
Applicable Lender shall transfer (a “Transfer”) the amount of such Applicable
Lender’s Pro Rata share of the outstanding principal amount of the applicable
Protective Advance with respect to such purchased interest and participation
promptly when requested to the Agent, to such account of the Agent as the Agent
may designate, but in any case not later than 3:00 p.m. (Local Time) on the
Business Day notified (if notice is provided by the Agent

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



76

 

 

prior to 12:00 p.m. (Local Time)) and otherwise on the immediately following
Business Day (the “Transfer Date”). Transfers may occur during the existence of
a Default or Event of Default and whether or not the applicable conditions
precedent set forth in Section 6 have then been satisfied. Such amounts
transferred to the Agent shall be applied against the amount of the Protective
Advance and, together with Applicable Lender’s Pro Rata share of such Protective
Advance, shall constitute Loans of such Applicable Lenders, respectively. If any
such amount is not transferred to the Agent by any Applicable Lender on such
Transfer Date, the Agent shall be entitled to recover such amount on demand from
such Applicable Lender together with interest thereon as specified in Section
3.1. From and after the date, if any, on which any Applicable Lender is required
to fund, and funds, its participation in any Protective Advance purchased
hereunder, the Agent shall promptly distribute to such Applicable Lender, such
Applicable Lender’s Pro Rata share of all payments of principal and interest and
all proceeds of Collateral received by the Agent in respect of such Protective
Advance.

 

2.1.7.            Increase in Revolver Commitments; Reallocations.

 

(a)            Dutch Kraton Revolver Commitment Increase. The North American
Loan Party Agent may by written notice to the Agent request an increase in the
Dutch Kraton Revolver Commitments then in effect (a “Dutch Kraton Revolver
Commitment Increase”) by increasing the Dutch Kraton Revolver Commitment of a
Dutch Kraton Lender (with the consent of such Dutch Kraton Lender) or by causing
a Person that constitutes an Eligible Assignee and at such time is not a Dutch
Kraton Lender to become a Dutch Kraton Lender (an “Additional Dutch Kraton
Lender”). After giving effect to any Dutch Kraton Revolver Commitment Increase,
the Dutch Kraton Revolver Commitment of each Dutch Kraton Lender (and the
percentage of each Dutch Kraton Revolver Loan that each Participant must
purchase a Dutch Kraton Revolver Loan participation in) shall be equal to such
Dutch Kraton Lender’s (or such Participant’s) Pro Rata share of the amount of
the increased Dutch Kraton Revolver Commitments.

 

(b)           U.S. Revolver Commitment Increase. The North American Loan Party
Agent may by written notice to the Agent elect to increase the U.S. Revolver
Commitments then in effect (a “U.S. Revolver Commitment Increase” and together
with any Dutch Kraton Revolver Commitment Increase, “Revolver Commitment
Increases”) by increasing the U.S. Revolver Commitment of a U.S. Lender (with
the consent of such U.S. Lender) or by causing a Person that constitutes an
Eligible Assignee and at such time is not a U.S. Lender to become a U.S. Lender
(an “Additional U.S. Lender” and together with any Additional Dutch Kraton
Lender, “Additional Lenders”). After giving effect to any U.S. Revolver
Commitment Increase, the U.S. Revolver Commitment of each U.S. Lender (and the
percentage of each U.S. Revolver Loan that each Participant must purchase a U.S.
Revolver Loan participation in) shall be equal to such U.S. Lender’s (or such
Participant’s) Pro Rata share of the amount of the increased U.S. Revolver
Commitments.

 

(c)           Terms of Revolver Commitment Increases. Each notice of an increase
in any Borrower Group Commitment shall specify the proposed date (each, an
“Increase Date”) for the effectiveness of the Revolver Commitment Increase,
which date shall be not less than ten (10) Business Days after the date on which
such notice is delivered to the Agent. Any such increase shall be subject to the
following additional conditions: (i) no Default or Event of Default shall have
occurred and be continuing as of the date of such notice or both immediately
before and after giving effect to such Revolver Commitment Increase as of the
Increase Date; (ii) after giving effect to the proposed increase, the U.S.
Revolver Commitment shall be at least sixty percent (60%) of the Commitments,
(iii) no Lender shall be obligated to participate in the Revolver Commitment
Increase by increasing its Commitment; (iv) the Revolver Commitment Increase
shall be on the same terms and conditions as this Agreement, except with respect
to closing fees; (v) the Revolver Commitment Increase, to the extent arising
from the admission of an Additional Lender, shall be effected pursuant to one or
more joinder agreements executed and delivered by the applicable Borrowers, the
Additional Lender(s) and the Agent, each of which shall

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



77

 

 

be in form and substance reasonably satisfactory to the Agent; (vi) the relevant
Loan Party Agent shall deliver or cause to be delivered any officers’
certificates, board resolutions, legal opinions or other documents reasonably
requested by the Agent in connection with the Revolver Commitment Increase;
(vii) the Borrowers shall pay all reasonable and documented fees and expenses in
connection with the Revolver Commitment Increase, including payments required
pursuant to Section 3.10 in connection with the Revolver Commitment Increase and
any applicable arrangement fees; (viii) the Agent shall have consented in
writing to such Revolver Commitment Increase (which consent shall not be
unreasonably withheld); and (ix) such increase shall be in a minimum amount of
$25,000,000 in the case of the U.S. Revolver Commitments or in a minimum amount
of $10,000,000 in the case of each of the Foreign Revolver Commitments.
Notwithstanding the foregoing, in no event shall the aggregate amount of all
Revolver Commitment Increases made under this Section 2.1.7 exceed the sum of
$100,000,000.

 

(d)            Increases Generally. The Agent shall promptly inform the Lenders
of any request for a Revolver Commitment Increase made by a Loan Party Agent. If
the conditions set forth in clause (c) above are not satisfied on the applicable
Increase Date (or, to the extent such conditions relate to an earlier date, such
earlier date), the Agent shall notify such Loan Party Agent in writing that the
requested Revolver Commitment Increase will not be effectuated. On each Increase
Date, the Agent shall notify the Lenders and the relevant Loan Party Agent, on
or before 3:00 p.m. (Local Time), by facsimile, e-mail or other electronic
means, of the occurrence of the Revolver Commitment Increase to be effected on
such Increase Date, the amount of Revolver Loans held by each Lender as a result
thereof, the amount of the Commitment of each Lender (and the percentage of each
Revolver Loan, if any, that each Participant must purchase a participation
interest in) as a result thereof.

 

(e)           Reallocation Mechanism. Subject to the terms and conditions of
Section 2.1.7(e) and (f), the North American Loan Party Agent may, effective as
of the first day of a specified Fiscal Quarter, effective for such Fiscal
Quarter, require that the Lenders to certain Borrower Groups (and such Lenders
shall be deemed to agree to) change the then current allocation of each such
Lender’s (and, if applicable, its affiliate’s) Commitment among the Borrower
Group Commitments in order to effect an increase or decrease in particular
Borrower Group Commitments, with any such increase or decrease in a Borrower
Group Commitment to be accompanied by a concurrent and equal decrease or
increase, respectively, in another Borrower Group Commitment (each, a
“Reallocation”). In addition to the conditions set forth in Section 2.1.7(f),
any such Reallocation shall be subject to the following conditions: (i) the
North American Loan Party Agent shall have provided to the Agent a written
notice (in reasonable detail) at least ten (10) Business Days prior to the
requested effective date therefor (which effective date must be the first day of
a Fiscal Quarter) (the “Reallocation Date”) setting forth the Reallocation Date
and the amounts of the proposed Borrower Group Commitment reallocations to be
effected, (ii) any such Reallocation shall increase or decrease the applicable
Borrower Group Commitments in an amount equal to $5,000,000 and in increments of
$1,000,000 in excess thereof, (iii) after giving effect to any such
Reallocation, the U.S. Revolver Commitments shall be at least 60% of the
Commitments, (iv) no Default or Event of Default shall have occurred and be
continuing either as of the date of such notice or on the Reallocation Date
(both immediately before and after giving effect to such Reallocation), (v) any
increase in a Borrower Group Commitment shall result in a dollar-for-dollar
decrease in another Borrower Group Commitment, (vi) in no event shall the sum of
all the Borrower Group Commitments exceed the aggregate amount of the
Commitments then in effect, (vii) after giving effect to such Reallocation, no
Overadvance would exist or would result therefrom, and (viii) at least three (3)
Business Days prior to the proposed Reallocation Date, a Senior Officer of the
North American Loan Party Agent shall have delivered to the Agent a certificate
certifying as to compliance with preceding clauses (iv), (vi) and (vii) and
demonstrating (in reasonable detail) the calculations, if any, required in
connection therewith, which certificate shall be deemed recertified to the Agent
by a Senior Officer of the North American Loan Party Agent on and as of the
Reallocation Date.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



78

 

 

(f)             Reallocations Generally. The Agent shall promptly inform the
Lenders of the affected Borrower Groups of any notice of a Reallocation. If the
conditions set forth in Section 2.1.7(e) and (f) are not satisfied on the
applicable Reallocation Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Agent shall notify the North American Loan
Party Agent in writing that the requested Reallocation will not be effectuated;
provided that the Agent shall in all cases be entitled to rely (without
liability) on the certificate delivered by the North American Loan Party Agent
pursuant to Section 2.1.7(viii) in making its determination as to the
satisfaction of certain conditions set forth in Section 2.1.7(e). On each
Reallocation Date, the Agent shall notify the Lenders of the affected Borrower
Groups and the North American Loan Party Agent, on or before 3:00 p.m. by
facsimile, e-mail or other electronic means, of the occurrence of the
Reallocation to be effected on such Reallocation Date, the amount of the Loans
held by each such Lender as a result thereof and the amount of the affected
Borrower Group Commitments of each such Lender as a result thereof. To the
extent necessary where a Lender in one Borrower Group and its separate affiliate
that is a Lender in another Borrower Group are participating in a Reallocation,
the Reallocation among such Persons shall be deemed to have been consummated
pursuant to an Assignment and Acceptance. The respective Pro Rata shares of the
Lenders shall thereafter, to the extent applicable, be determined based on such
reallocated amounts (subject to any subsequent changes thereto), and the Agent
and the affected Lenders shall make such adjustments as the Agent shall deem
necessary so that the outstanding Loans and LC Obligations of each Lender equals
its Pro Rata share thereafter giving effect to the Reallocation.

 

2.1.8.            Swingline Loans.

 

(a)            Dutch Kraton Swingline Loans to Dutch Kraton Borrowers. The Dutch
Kraton Swingline Lender will, in the Dutch Kraton Swingline Lender’s discretion,
make Dutch Kraton Swingline Loans to any of the Dutch Kraton Borrowers on any
Business Day during the period from the Closing Date to the Dutch Kraton
Revolver Commitment Termination Date, not to exceed the Dutch Kraton Swingline
Sublimit in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Dutch Kraton Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that the Dutch Kraton Swingline Lender shall not honor any request for
a Dutch Kraton Swingline Loan (i) on or after the Dutch Kraton Revolver
Commitment Termination Date, (ii) if the Dollar Equivalent of the amount of the
proposed Dutch Kraton Swingline Loan exceeds Dutch Kraton Availability on the
proposed funding date for such Dutch Kraton Swingline Loan, (iii) if the
requirements of Section 2.5 are not satisfied or (iv) if the Dutch Kraton
Swingline Lender has knowledge that any of the conditions in Section 6.2 are not
satisfied. The Dutch Kraton Swingline Loans shall be European Base Rate Loans if
denominated in Euros and European Base Rate Loans if denominated in Dollars and
bear interest as set forth in Section 3.1. Each Dutch Kraton Swingline Loan
shall constitute a Revolver Loan for all purposes except that payments thereon
shall be made to the Dutch Kraton Swingline Lender for its own account. The
Dutch Kraton Swingline Loans of each Dutch Kraton Borrower shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
Dutch Kraton Facility Collateral of such Dutch Kraton Borrower. Each Dutch
Kraton Swingline Loan shall be funded in Euros or, at the option of the
Applicable Dutch Kraton Borrower, Dollars or Sterling and repaid in the same
currency as the underlying Dutch Kraton Swingline Loan was made.

 

(b)           U.S. Swingline Loans to U.S. Borrowers. The U.S. Swingline Lender
will, in the U.S. Swingline Lender’s discretion, make U.S. Swingline Loans to
any of the U.S. Borrowers on any Business Day during the period from the Closing
Date to the U.S. Revolver Commitment Termination Date, not to exceed the U.S.
Swingline Sublimit in aggregate principal amount outstanding at any time, which
U.S. Swingline Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that the U.S. Swingline Lender
shall not honor any request for a U.S. Swingline Loan (i) on or after the U.S.
Revolver Commitment Termination Date, (ii) if the amount of the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



79

 

 

proposed U.S. Swingline Loan exceeds U.S. Availability on the proposed funding
date for such U.S. Swingline Loan or (iii) if the U.S. Swingline Lender has
knowledge that any of the conditions in Section 6.2 are not satisfied. The U.S.
Swingline Loans shall be U.S. Base Rate Loans and bear interest as set forth in
Section 3.1. Each U.S. Swingline Loan shall constitute a Revolver Loan for all
purposes except that payments thereon shall be made to the U.S. Swingline Lender
for its own account. The U.S. Swingline Loans shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the U.S. Facility
Collateral. The U.S. Borrowers shall be jointly and severally liable to pay all
of the U.S. Swingline Loans. Each U.S. Swingline Loan shall be funded and repaid
in Dollars.

 

(c)            Swinglines Generally. The Swingline Loans made by each Swingline
Lender and interest accruing thereon shall be evidenced by the records of the
Agent and such Swingline Lender and need not be evidenced by any promissory
note.

 

2.2.         Dutch Letters of Credit.

 

2.2.1.           Issuance of Dutch Letters of Credit.

 

(a)            Issuance of Dutch Kraton Letters of Credit. Each Dutch Kraton
Fronting Bank agrees to issue Dutch Kraton Letters of Credit for the account of
any Dutch Kraton Borrower or any Restricted Subsidiary from time to time until
the Facility Termination Date (or until the Dutch Kraton Revolver Commitment
Termination Date, if earlier), in Euros or, at the option of the Applicable
Dutch Kraton Borrower, Dollars or Sterling, or in any other currency acceptable
to the Agent or Dutch Kraton Fronting Bank, on the terms set forth herein,
including the following:

 

(i)            Each Dutch Kraton Borrower acknowledges that each Dutch Kraton
Fronting Bank’s willingness to issue any Dutch Kraton Letter of Credit is
conditioned upon such Dutch Kraton Fronting Bank’s receipt of a Dutch Kraton LC
Application with respect to the requested Dutch Kraton Letter of Credit, as well
as such other instruments and agreements as such Dutch Kraton Fronting Bank may
customarily require for issuance of a letter of credit of similar type and
amount. No Dutch Kraton Fronting Bank shall have any obligation to issue any
Dutch Kraton Letter of Credit unless (A) such Dutch Kraton Fronting Bank and the
Agent receive a Dutch Kraton LC Application and Dutch Kraton LC Application at
least three (3) Business Days prior to the requested date of issuance; (B) each
Dutch Kraton LC Condition is satisfied; and (C) if a Defaulting Lender that is a
Dutch Kraton Lender exists, such Lender or Dutch Kraton Borrowers have entered
into arrangements reasonably satisfactory to the Agent and such Dutch Kraton
Fronting Bank to eliminate any funding risk associated with such Defaulting
Lender. If a Dutch Kraton Fronting Bank receives written notice from a Dutch
Kraton Lender at least three (3) Business Days before issuance of a Dutch Kraton
Letter of Credit that any Dutch Kraton LC Condition has not been satisfied, such
Dutch Kraton Fronting Bank shall have no obligation to issue the requested Dutch
Kraton Letter of Credit (or any other) until such notice is withdrawn in writing
by the Required Borrower Group Lenders or until the Required Borrower Group
Lenders have waived such condition in accordance with this Agreement. Prior to
receipt of any such notice, a Dutch Kraton Fronting Bank shall not be deemed to
have knowledge of any failure of Dutch Kraton LC Conditions.

 

(ii)            Dutch Kraton Letters of Credit may be requested by the North
American Loan Party Agent or the Foreign Loan Party Agent to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
The renewal or extension of any Dutch Kraton Letter of Credit shall be treated
as the issuance of a new Dutch Kraton Letter of Credit, except that delivery of
a new Dutch Kraton LC Application shall be required at the discretion of the
applicable Dutch Kraton Fronting Bank. No Dutch Kraton Fronting Bank shall renew
or extend any Dutch Kraton Letter of Credit if it receives written notice from
the Agent or the Required Borrower Group Lenders of the existence of a Default
or Event of Default.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



80

 

 

(iii)           Dutch Kraton Borrowers assume all risks of the acts, omissions
or misuses of any Dutch Kraton Letter of Credit by the beneficiary. In
connection with issuance of any Dutch Kraton Letter of Credit, none of the
Agent, any Dutch Kraton Fronting Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Dutch Kraton Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Dutch Kraton Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Dutch Kraton Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Dutch Kraton Fronting Bank, the
Agent or any Dutch Kraton Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Dutch Kraton Fronting
Bank under the Loan Documents shall be cumulative. Each Dutch Kraton Fronting
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against Borrowers are discharged with proceeds of any Dutch Kraton
Letter of Credit issued by such Dutch Kraton Fronting Bank.

 

(iv)              In connection with its administration of and enforcement of
rights or remedies under any Dutch Kraton Letters of Credit or Dutch Kraton LC
Documents, each Dutch Kraton Fronting Bank shall be entitled to act, and shall
be fully protected in acting, upon any certification, documentation or
communication in whatever form believed by such Dutch Kraton Fronting Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Each Dutch Kraton Fronting Bank may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Each Dutch Kraton Fronting Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Dutch Kraton Letters
of Credit or Dutch Kraton LC Documents, and shall not be liable for the gross
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

2.2.2.            Dutch Kraton LC Reimbursement; Dutch Kraton LC Participations.

 

(a)            If a Dutch Kraton Fronting Bank honors any request for payment
under a Dutch Kraton Letter of Credit, the Applicable Dutch Kraton Borrower
shall pay to such Dutch Kraton Fronting Bank, on the same day (“Dutch Kraton
Reimbursement Date”), the amount paid by such Dutch Kraton Fronting Bank under
such Letter of Credit, together with interest at the interest rate for European
Base Rate Loans from the Dutch Kraton Reimbursement Date until payment by Dutch
Kraton Borrower. The obligation of the Applicable Dutch Kraton Borrower to
reimburse each Dutch Kraton Fronting Bank for any payment made under a Dutch
Kraton Letter of Credit issued by such Dutch Kraton Fronting Bank shall be
absolute, unconditional, irrevocable, and shall be paid without regard to any
lack of validity or enforceability of any Dutch Kraton Letter of Credit or the
existence of any claim, setoff, defense or other right that the Applicable Dutch
Kraton Borrower or Loan Parties may have at any time against the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



81

 

 

beneficiary. Whether or not the Applicable Dutch Kraton Borrower submits a
Notice of Borrowing, the Applicable Dutch Kraton Borrower shall be deemed to
have requested a Borrowing of European Base Rate Loans, as applicable, in an
amount necessary to pay all amounts due to a Dutch Kraton Fronting Bank in the
currency in which the underlying Dutch Kraton Letter of Credit was issued on any
Dutch Kraton Reimbursement Date and each Dutch Kraton Lender agrees to fund its
Pro Rata share of such Borrowing whether or not the Commitments have terminated,
an Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

 

(b)            Upon issuance of a Dutch Kraton Letter of Credit, each Dutch
Kraton Lender shall be deemed to have irrevocably and unconditionally purchased
from the Dutch Kraton Fronting Bank that issued such Dutch Kraton Letter of
Credit, without recourse or warranty, an undivided Pro Rata interest and
participation in all Dutch Kraton LC Obligations relating to the Dutch Kraton
Letter of Credit. If the applicable Dutch Kraton Fronting Bank makes any payment
under a Dutch Kraton Letter of Credit and the Applicable Dutch Kraton Borrower
does not reimburse such payment on the Dutch Kraton Reimbursement Date, the
Agent shall promptly notify Dutch Kraton Lenders and each Dutch Kraton Lender
shall promptly (within one Business Day) and unconditionally pay to the Agent in
the currency of the payment made under such Dutch Kraton Letter of Credit, for
the benefit of the Dutch Kraton Fronting Bank, the Dutch Kraton Lender’s Pro
Rata share of such payment. Upon request by a Dutch Kraton Lender, the
applicable Dutch Kraton Fronting Bank shall furnish copies of any Dutch Kraton
Letters of Credit and Dutch Kraton LC Documents in its possession at such time.

 

(c)            The obligation of each Dutch Kraton Lender to make payments to
the Agent for the account of the applicable Dutch Kraton Fronting Bank in
connection with such Dutch Kraton Fronting Bank’s payment under a Dutch Kraton
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Dutch Kraton Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
the existence of any setoff or defense that any Loan Party may have with respect
to any Obligations. No Dutch Kraton Fronting Bank assumes any responsibility for
any failure or delay in performance or any breach by any Dutch Kraton Borrower
or other Person of any obligations under any Dutch Kraton LC Documents. No Dutch
Kraton Fronting Bank makes any express or implied warranty, representation or
guarantee to Dutch Kraton Lenders with respect to the Dutch Kraton Facility
Collateral, Dutch Kraton LC Documents or any Dutch Kraton Facility Loan Party.
No Dutch Kraton Fronting Bank shall be responsible to any Dutch Kraton Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any Dutch Kraton LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Dutch Kraton
Facility Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Dutch Kraton Facility Loan Party.

 

(d)            No Dutch Kraton Fronting Bank Indemnitee shall be liable to any
Loan Party or other Person for any action taken or omitted to be taken in
connection with any Dutch Kraton LC Documents except as a result of such Dutch
Kraton Fronting Bank’s actual gross negligence, willful misconduct or bad faith,
as determined by a final, nonappealable judgment of a court of competent
jurisdiction. No Dutch Kraton Fronting Bank shall have any liability to any
Lender if such Dutch Kraton Fronting Bank refrains from any action under any
Dutch Kraton Letter of Credit or Dutch Kraton LC Documents until it receives
written instructions from Required Borrower Group Lenders.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



82

 

 

2.2.3.            Dutch Kraton LC Cash Collateral. If any Dutch Kraton LC
Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default exists, (b) that a Dutch
Kraton Overadvance exists, (c) after the Dutch Kraton Revolver Commitment
Termination Date, or (d) within 20 Business Days prior to the Facility
Termination Date, then Dutch Kraton Borrowers shall, within three (3) Business
Days of the Dutch Kraton Fronting Bank’s or the Agent’s request, Cash
Collateralize the stated amount of all outstanding Dutch Kraton Letters of
Credit and pay to each Dutch Kraton Fronting Bank the amount of all other Dutch
Kraton LC Obligations to such Dutch Kraton Fronting Bank. If the reallocation
described in Section 4.2.1 cannot, or can only be partially effected, the Dutch
Kraton Borrowers shall, within three (3) Business Days of demand by the Dutch
Kraton Fronting Bank or the Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Dutch Kraton Lender. If as a
result of fluctuations in Exchange Rates or otherwise the Dollar Equivalent of
the Dutch Kraton LC Obligations exceeds the Dutch Kraton Letter of Credit
Sublimit, the excess amount shall be payable by the Dutch Kraton Borrowers
within three (3) Business Days following demand by the Agent or the Dutch Kraton
Fronting Bank. If Dutch Kraton Borrowers fail to provide any Cash Collateral as
required hereunder, Dutch Kraton Lenders may (and shall upon direction of the
Agent) advance, as Dutch Kraton Revolver Loans, the amount of the Cash
Collateral required (whether or not the Dutch Kraton Revolver Commitments have
terminated, any Dutch Kraton Overadvance exists or would result therefrom or the
conditions in Section 6 are satisfied).

 

2.3.          U.S. Letters of Credit.

 

2.3.1.            Issuance of U.S. Letters of Credit. Each U.S. Fronting Bank
agrees to issue U.S. Letters of Credit for the account of any U.S. Borrower or
Restricted Subsidiary; provided that each U.S. Borrower agrees that it is
jointly and severally liable with respect to, and guarantees payment under
Section 5.10.1 with respect to, any U.S. Letter of Credit issued for the account
of a Restricted Subsidiary that is not a U.S. Borrower from time to time until
the Facility Termination Date (or until the U.S. Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

 

(a)            Each U.S. Borrower acknowledges that each U.S. Fronting Bank’s
willingness to issue any U.S. Letter of Credit is conditioned upon such U.S.
Fronting Bank’s receipt of a U.S. LC Application with respect to the requested
U.S. Letter of Credit, as well as such other instruments and agreements as such
U.S. Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount. No U.S. Fronting Bank shall have any obligation to
issue any U.S. Letter of Credit unless (i) such U.S. Fronting Bank and the Bank
of America (London) Agent receive a U.S. LC Request and U.S. LC Application at
least two (2) Business Days prior to the requested date of issuance; (ii) each
U.S. LC Condition is satisfied; and (iii) if a Defaulting Lender that is a U.S.
Lender exists, U.S. Borrowers have entered into arrangements reasonably
satisfactory to the Agent and such U.S. Fronting Bank to eliminate any funding
risk associated with such Defaulting Lender. If a U.S. Fronting Bank receives
written notice from a U.S. Lender at least two (2) Business Days before issuance
of a U.S. Letter of Credit that any U.S. LC Condition has not been satisfied,
such U.S. Fronting Bank shall have no obligation to issue the requested U.S.
Letter of Credit (or any other) until such notice is withdrawn in writing by the
Required Borrower Group Lenders or until the Required Borrower Group Lenders
have waived such condition in accordance with this Agreement. Prior to receipt
of any such notice, a U.S. Fronting Bank shall not be deemed to have knowledge
of any failure of U.S. LC Conditions.

 

(b)            Letters of Credit may be requested by the North American Loan
Party Agent to support obligations incurred in the Ordinary Course of Business,
or as otherwise approved by Agent. The renewal or extension of any U.S. Letter
of Credit shall be treated as the issuance of a new U.S. Letter of Credit,
except that delivery of a new U.S. LC Application shall be required at the
discretion of the applicable U.S. Fronting Bank. No U.S. Fronting Bank shall
renew or extend any U.S. Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



83

 

 

(c)            U.S. Borrowers assume all risks of the acts, omissions or misuses
of any U.S. Letter of Credit by the beneficiary. In connection with issuance of
any U.S. Letter of Credit, none of the Agent, any U.S. Fronting Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a U.S. Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a U.S. Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any U.S. Fronting Bank, the Agent or
any U.S. Lender, including any act or omission of a Governmental Authority. The
rights and remedies of each U.S. Fronting Bank under the Loan Documents shall be
cumulative. Each U.S. Fronting Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any U.S. Letter of Credit issued by such U.S. Fronting Bank.

 

(d)            In connection with its administration of and enforcement of
rights or remedies under any U.S. Letters of Credit or U.S. LC Documents, each
U.S. Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such U.S. Fronting Bank, in good faith, to be genuine and correct
and to have been signed, sent or made by a proper Person. Each U.S. Fronting
Bank may consult with and employ legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts. Each U.S. Fronting Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
U.S. Letters of Credit or U.S. LC Documents, and shall not be liable for the
gross negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

2.3.2.           U.S. LC Reimbursement; U.S. LC Participations.

 

(a)           If a U.S. Fronting Bank honors any request for payment under a
U.S. Letter of Credit, U.S. Borrowers shall pay to such U.S. Fronting Bank, on
the same day (“U.S. Reimbursement Date”), the amount paid by such U.S. Fronting
Bank under such U.S. Letter of Credit, together with interest at the interest
rate for U.S. Base Rate Loans from the U.S. Reimbursement Date until payment by
U.S. Borrowers. The obligation of U.S. Borrowers to reimburse each U.S. Fronting
Bank for any payment made under a U.S. Letter of Credit issued by such U.S.
Fronting Bank shall be absolute, unconditional, irrevocable, and joint and
several among U.S. Borrowers, and shall be paid without regard to any lack of
validity or enforceability of any U.S. Letter of Credit or the existence of any
claim, setoff, defense or other right that U.S. Borrowers or Loan Parties may
have at any time against the beneficiary. Whether or not the North American Loan
Party Agent submits a Notice of Borrowing, U.S. Borrowers shall be deemed to
have requested a Borrowing of U.S. Base Rate Loans in an amount necessary (based
on the Dollar Equivalent thereof) to pay all amounts due to a U.S. Fronting Bank
on any U.S. Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



84

 

 

(b)            Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall
be deemed to have irrevocably and unconditionally purchased from the U.S.
Fronting Bank that issued such U.S. Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all U.S. LC
Obligations relating to the U.S. Letter of Credit. If the applicable U.S.
Fronting Bank makes any payment under a U.S. Letter of Credit and U.S. Borrowers
do not reimburse such payment on the U.S. Reimbursement Date, the Agent shall
promptly notify U.S. Lenders and each U.S. Lender shall promptly (within one
Business Day) and unconditionally pay to the Agent in Dollars, for the benefit
of U.S. Fronting Bank, the U.S. Lender’s Pro Rata share of such payment (based
on the Dollar Equivalent thereof). Upon request by a U.S. Lender, the applicable
U.S. Fronting Bank shall furnish copies of any U.S. Letters of Credit and U.S.
LC Documents in its possession at such time.

 

(c)           The obligation of each U.S. Lender to make payments to the Agent
for the account of the applicable U.S. Fronting Bank in connection with such
U.S. Fronting Bank’s payment under a U.S. Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a U.S. Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No U.S.
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any U.S. Borrower or other Person of any obligations under any
U.S. LC Documents. No U.S. Fronting Bank makes any express or implied warranty,
representation or guarantee to U.S. Lenders with respect to the U.S. Facility
Collateral, U.S. LC Documents or any U.S. Facility Loan Party. No U.S. Fronting
Bank shall be responsible to any U.S. Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any U.S. LC Documents;
the validity, genuineness, enforceability, collectability, value or sufficiency
of any U.S. Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S. Facility Loan Party.

 

(d)            No U.S. Fronting Bank Indemnitee shall be liable to any Loan
Party or other Person for any action taken or omitted to be taken in connection
with any U.S. LC Documents except as a result of each U.S. Fronting Bank’s gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No U.S. Fronting
Bank shall have any liability to any Lender if such U.S. Fronting Bank refrains
from any action under any U.S. Letter of Credit or U.S. LC Documents until it
receives written instructions from Required Borrower Group Lenders of the
Borrower Group consisting of U.S. Borrowers.

 

2.3.3.            U.S. LC Cash Collateral. If any U.S. LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time (a)
that an Event of Default exists, (b) that a U.S. Overadvance exists, (c) after
the U.S. Revolver Commitment Termination Date, or (d) within five Business Days
prior to the Facility Termination Date, then U.S. Borrowers shall, within one
Business Day of U.S. Fronting Bank’s or the Agent’s request, Cash Collateralize
the stated amount of all outstanding U.S. Letters of Credit (based on the Dollar
Equivalent thereof) and pay to each U.S. Fronting Bank the amount of all other
U.S. LC Obligations to such U.S. Fronting Bank. If the reallocation described in
Section 4.2.1 cannot, or can only partially be effected, the U.S. Borrowers
shall, within one Business Day of demand by U.S. Fronting Bank’s or the Agent,
Cash Collateralize the U.S. LC Obligations of any Defaulting Lender that is a
U.S. Lender. If as a result of fluctuations in Exchange Rates or otherwise the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



85

 

 

Dollar Equivalent of the U.S. LC Obligations exceeds the U.S. Letter of Credit
Sublimit, the excess amount shall be payable by the U.S. Borrowers within three
(3) Business Days following demand by the Agent or the U.S. Fronting Bank. If
U.S. Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of the Agent) advance, as U.S. Revolver
Loans, the amount of the Cash Collateral required (whether or not the U.S.
Revolver Commitments have terminated, any U.S. Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

 

2.4.         Resignation of Fronting Banks. A Fronting Bank may resign at any
time upon notice to the Agent and the applicable Loan Party Agent. On and after
the effective date of such resignation, such Fronting Bank shall have no
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit, but shall continue to have all rights and other obligations of a
Fronting Bank hereunder relating to any Letter of Credit issued by it prior to
such date. The Agent shall promptly appoint a replacement Fronting Bank as soon
as practicable, which, so long as no Default or Event of Default exists, shall
be reasonably acceptable to the relevant Loan Party Agent.

 

2.5.         Applicable Foreign Borrower Sublimits. Notwithstanding anything to
the contrary contained in this Section 2, in no event shall any Applicable
Foreign Borrower be entitled to receive a Revolver Loan or the issuance of a
Letter of Credit (and no Lender shall be required to make or support the same)
if at the time of the proposed funding of such Revolver Loan or the issuance of
such Letter of Credit (and after giving effect thereto and all pending requests
for Revolver Loans and Letters of Credit by or on behalf of such Borrower), the
sum of (a) the Dollar Equivalent of the outstanding amount of all Revolver Loans
made to such Borrower on such date and (b) the LC Obligations of such Borrower
on such date exceeds the lesser of such Borrower’s individual Borrowing Base or
the Applicable Foreign Borrower Commitment. If as a result of fluctuations in
Exchange Rates or otherwise the Dollar Equivalent of the sum of all outstanding
Revolver Loans made to an Applicable Foreign Borrower and the LC Obligations of
such Borrower exceed such Borrower’s Applicable Foreign Borrower Commitment, the
excess amount shall be payable by the Applicable Foreign Borrower within three
(3) Business Days following written demand by the Agent. In no event shall the
aggregate Applicable Foreign Borrower Commitments for all members of a Foreign
Borrower Group exceed the Foreign Revolver Commitments for such Foreign Borrower
Group.

 

Section 3.           INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.            Rates and Payment of Interest.

 

(a)            The Obligations shall bear interest as follows:

 

(i)           in the case of a U.S. Base Rate Loan, at the U.S. Base Rate in
effect from time to time, plus the Applicable Margin for such U.S. Base Rate
Loan;

 

(ii)            in the case of a European Base Rate Loan, at the European Base
Rate in effect from time to time, plus the Applicable Margin for European Base
Rate Loans;

 

(iii)           in the case of a LIBOR Loan, at LIBOR for the applicable
Interest Period, plus the Applicable Margin for LIBOR Loans;

 

(iv)           in the case of any other Dutch Kraton Facility Obligation (other
than Secured Bank Product Obligations) that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at the European
Base Rate in effect from time to time, plus the Applicable Margin for European
Base Rate Loans; and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



86

 

 

(v)            in the case of any other U.S. Facility Obligation (other than
Secured Bank Product Obligations) that is then due and payable (including, to
the extent permitted by law, interest not paid when due), at the U.S. Base Rate
in effect from time to time, plus the Applicable Margin for the related U.S.
Base Rate Loans.

 

Interest shall accrue from the date the Loan is advanced or the Obligation
becomes payable, until paid by the applicable Borrower(s). If a Loan is repaid
on the same day made, one Business Day’s interest shall accrue.

 

(b)            Interest on the Revolver Loans shall be payable in the currency
of the underlying Revolver Loan.

 

(c)            If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon or (iii) following notice from the Agent, any other
amounts payable hereunder, in each case, shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue amount shall
bear interest (including post-petition interest during the pendency of any
Insolvency Proceeding) at a rate per annum that is (x) in the case of overdue
principal, the Default Rate or (y) in the case of any overdue interest, to the
extent permitted by Applicable Law, the Default Rate, from and including the
date of such non-payment to but excluding the date on which such amount is paid
in full (after as well as before judgment). Payment or acceptance of the
increased rates of interest provided for in this Section 3.1.1(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of the
Agent, any Security Trustee or any Lender.

 

(d)            Interest accrued on the Loans shall be due and payable in
arrears, (i) for any Base Rate Loan or on the first day of each month; (ii) for
any LIBOR Loan, on the last day of its Interest Period (and, if its Interest
Period exceeds three months, at the end of each period of three months) and
(iii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid. In addition, interest accrued on the (1) U.S. Revolver Loans
shall be due and payable on the U.S. Revolver Commitment Termination Date and
(2) Dutch Kraton Revolver Loans shall be due and payable on the Dutch Kraton
Revolver Commitment Termination Date. Interest accrued on any other Obligations
shall be due and payable as provided in the Loan Documents and, if no payment
date is specified, shall be due and payable on demand. Notwithstanding the
foregoing, interest accrued at the Default Rate shall be due and payable on
demand.

 

3.1.2.            Application of LIBOR to Outstanding Loans.

 

(a)            Borrowers may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of any Base Rate Loan funded in Dollars, Euros or Sterling (as
applicable) to, or to continue any LIBOR Loan at the end of its Interest Period
as, a LIBOR Loan. During any Event of Default, the Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

 

(b)           Whenever Borrowers within a Borrower Group desire to convert or
continue Loans as LIBOR Loans, the relevant Loan Party Agent shall give the
Agent (and in the case of any such request by Dutch Kraton Borrowers Bank of
America (London)) a Notice of Conversion/Continuation, no later than 11:00 a.m.
(Local Time) or 1:00 pm (Local Time) in the case of a request on behalf of U.S.
Borrowers at least three (3) Business Days prior to the requested conversion or
continuation date.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



87

 

 

Promptly after receiving any such notice, the Agent shall notify each Applicable
Lender thereof. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Loans to be converted or continued, the conversion
or continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be thirty (30) days if not specified).
If, upon the expiration of any Interest Period in respect of any LIBOR Loans,
the relevant Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, Borrowers shall
be deemed to have elected to convert such Loans into Base Rate Loans.

 

3.1.3.           Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, the relevant Loan Party Agent, on behalf of the
applicable Borrower(s), shall select an interest period to apply (the “Interest
Period”), which interest period shall be a one, two, three, six (or if available
to all Applicable Lenders as determined by such Applicable Lenders in good faith
based upon prevailing market conditions) twelve month period; provided, however,
that:

 

(a)            the Interest Period shall commence on the date the Loan is made
or continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

 

(b)            if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

 

(c)           if any Interest Period would expire on a day that is not a
Business Day, the period shall expire on the next Business Day; and

 

(d)           no Interest Period shall extend beyond the Facility Termination
Date (or, in the case of any Loan owing by (i) any U.S. Borrower, the U.S.
Revolver Commitment Termination Date, or (ii) any Dutch Kraton Borrower, the
Dutch Kraton Revolver Commitment Termination Date, in each case if earlier).

 

3.2.          Fees.

 

3.2.1.            Unused Line Fee.

 

(a)            Dutch Unused Line Fee. Dutch Kraton Borrowers shall pay to the
Agent for the Pro Rata benefit of Dutch Kraton Lenders, a fee equal to 0.375%
per annum times the average daily amount by which the Dutch Kraton Revolver
Commitments exceed the Dutch Kraton Revolver Exposure during any month.
Notwithstanding anything to the contrary set forth herein, outstanding Dutch
Kraton Swingline Loans shall not be taken into account when determining Dutch
Kraton Revolver Exposure for purposes of this Section 3.2.1(a). Such fee shall
be payable in arrears, on the first day of each month and on the Dutch Kraton
Revolver Commitment Termination Date.

 

(b)            U.S. Unused Line Fee. U.S. Borrowers shall pay to the Agent, for
the Pro Rata benefit of U.S. Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the U.S. Revolver Commitments exceed the U.S.
Revolver Exposure during any month. Notwithstanding anything to the contrary set
forth herein, outstanding U.S. Swingline Loans shall not be taken into account
when determining U.S. Revolver Exposure for purposes of this Section 3.2.1(b).
Such fee shall be payable in arrears, on the first day of each month and on the
U.S. Revolver Commitment Termination Date.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



88

 

 

3.2.2.                   Dutch Letters of Credit Fees. Each Applicable Dutch
Kraton Borrower shall pay (i) to the Agent, for the Pro Rata benefit of Dutch
Kraton Lenders, a fee equal to the per annum rate of the Applicable Margin in
effect for Letter of Credit Fees times the average daily stated amount of such
Applicable Dutch Kraton Borrower’s Dutch Letters of Credit, which fee shall be
payable monthly in arrears, on the first day of each month; (ii) to each Dutch
Kraton Fronting Bank, for its own account, a fronting fee equal to 0.125% per
annum on the stated amount of each Dutch Kraton Letter of Credit issued by it,
which fee shall be payable monthly in arrears, on the first day of each month;
and (iii) to each Dutch Kraton Fronting Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Dutch Kraton Letters of Credit issued
by it, which charges shall be paid as and when incurred.

 

3.2.3.                   U.S. Letters of Credit Fees. U.S. Borrowers shall pay
(i) to the Agent, for the Pro Rata benefit of U.S. Lenders, a fee equal to the
per annum rate of the Applicable Margin in effect for Letter of Credit Fees
times the average daily stated amount of U.S. Letters of Credit (based on the
Dollar Equivalent thereof), which fee shall be payable monthly in arrears, on
the first day of each month; (ii) to each U.S. Fronting Bank, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
U.S. Letter of Credit issued by it, which fee shall be payable monthly in
arrears, on the first day of each month; and (iii) to each U.S. Fronting Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of U.S.
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

 

3.2.4.                   Other Fees. The Borrowers shall pay such other fees as
described in the Fee Letter.

 

3.3.        Computation of Interest and Fees. All interest, as well as fees and
other charges calculated on a per annum basis, shall be computed for the actual
days elapsed, based on a year of 360 days, or, in the case of interest on U.S.
Base Rate Loans (unless U.S. Base Rate is being determined based on clause (c)
of the definition thereof) or Loans denominated in Sterling, on the basis of a
365 day year. Each determination by the Agent of any interest, fees or interest
rate hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be subject
to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money, except to
the extent such treatment is inconsistent with any Applicable Law. A certificate
setting forth in reasonable detail amounts payable by any Borrower under Section
3.4, 3.7 or 3.10 and the basis therefor, submitted to a Loan Party Agent by the
Agent or the affected Lender or Fronting Bank shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within ten (10) Business Days following receipt
of the certificate.

 

3.4.         Reimbursement Obligations. Borrowers shall reimburse the Agent and
Security Trustees for all Extraordinary Expenses. In addition to such
Extraordinary Expenses, Borrowers shall also reimburse the Agent and Security
Trustees for all reasonable and documented legal, accounting, appraisal and
other reasonable and documented fees, costs and expenses, without duplication,
incurred by them in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of the Agent’s or any Security Trustee’s Liens on any such
Collateral, to maintain any insurance required hereunder or to verify such
Collateral; and (c) each inspection, field exam, audit or appraisal with respect
to any Loan Party or Collateral, whether prepared by the Agent’s personnel or a
third party (subject to the limitations of Section 10.1.1). All reasonable and
documented legal and accounting fees incurred by Agent Professionals or any
applicable Security Trustee shall be charged to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 





89



 



Borrowers at the actual rate charged by such Agent Professionals or such
Security Trustee; provided that Borrower’s obligation to reimburse Agent and
Security Trustees for legal fees shall be limited to the reasonable and
documented legal fees and expenses of Holland & Knight LLP, U.S. counsel to the
Agent, Norton Rose Fulbright LLP, as foreign counsel to the Agent and Security
Trustees, and if necessary, of one local counsel in each other relevant
jurisdiction (which may include a local counsel acting in each of multiple
jurisdictions, so long as no Event of Default then exists, with the written
consent of Parent, such consent not to be unreasonably withheld). In addition to
the Extraordinary Expenses of Agent and Security Trustees, upon the occurrence
and during the continuance of an Event Default, Borrowers shall reimburse
Fronting Banks and Lenders for the reasonable and documented fees, charges and
disbursements of one counsel (and if necessary, of one local counsel in each
other relevant jurisdiction (which may include a local counsel acting in each of
multiple jurisdictions)) for the Fronting Banks and Lenders, as a whole, in
connection with the enforcement, collection or protection of their respective
rights under the Loan Documents, including all such expenses incurred during any
workout, restructuring or Insolvency Proceeding; provided, that, notwithstanding
anything to the contrary herein, in the event that there is a conflict of
interest amongst the Lenders on the one hand or the Agent and the Lenders on the
other hand, the Lenders may engage and be reimbursed for one additional counsel,
subject to the foregoing limitations. If, for any reason (including inaccurate
reporting on financial statements), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall pay to the
Agent, for the Pro Rata benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid. All amounts payable by Borrowers under this
Section 3.4 shall be due and payable within ten (10) Business Days of demand.

 

3.5.             Illegality. If any Lender in good faith determines that any
Applicable Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund LIBOR Loans, or to determine or charge interest rates
based upon the European Base Rate, LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell bills of exchange denominated in, or to take deposits of, a currency in the
London interbank market, or then, on notice thereof by such Lender to the Agent
and Parent, any obligation of such Lender to make or continue affected LIBOR
Loans or to convert Base Rate Loans to affected LIBOR Loans shall be suspended
until such Lender notifies the Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers of the
affected Borrower Group may revoke any pending request for a Borrowing of,
conversion to or continuation of any Loans and shall upon demand from such
Lender (with a copy to the Agent), prepay or, if applicable, convert all
affected LIBOR Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such LIBOR Loans. Upon any such prepayment or
conversion, Borrowers of the affected Borrower Group shall also pay accrued
interest on the amount so prepaid or converted. If any Lender invokes this
Section 3.5, such Lender shall use commercially reasonable efforts to notify a
Loan Party Agent and the Agent when the conditions giving rise to such action no
longer exists, provided, however, that such Lender shall have no liability to
Borrowers or to any other Person for its failure to provide such notice. Each
Lender (solely to the extent having multiple Lending Offices) agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

3.6.             Inability to Determine Rates. Notwithstanding anything to the
contrary in this Agreement or any other Loan Documents, if the Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Agent (with, in the case of the Required Lenders,
a copy to the Borrower) that the Borrower or Required Lenders (as applicable)
have determined, that:

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



90



 

(i)         adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Agent, that will continue to provide
LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.6, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrowers may amend
this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates or (y)
another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment”; and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Agent shall have posted such proposed amendment
to all Lenders and the Borrower unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended, (to the extent of the affected LIBOR Loans or Interest
Periods), and (y) the European Base Rate component shall no longer be utilized
in determining the Base Rate.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



91





 

the contrary herein or in any other Loan Document, any amendments implementing
such LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

3.7.          Increased Costs; Capital Adequacy.

 

3.7.1.                   Change in Law. If any Change in Law shall:

 

(a)                 impose, modify or deem applicable any reserve, liquidity,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in
LIBOR) or Fronting Bank;

 

(b)                 subject any Lender or Fronting Bank to any Taxes (other than
(i) Indemnified Taxes, which shall be covered solely by Section 5.8.1, (ii)
Excluded Taxes, (iii) Other Taxes, which shall be covered solely by Section
5.8.1, or (iv) Taxes described in Section 5.8.2(b)(ii)) on its Loans, Letters of
Credit, Commitments or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(c)                 impose on any Lender or Fronting Bank or the London
interbank market or any other condition, cost or expense affecting any Loan,
Loan Document, Letter of Credit or participation in LC Obligations;

 

and the result thereof shall be to increase the cost to such Lender of making,
converting or continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
Fronting Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or Fronting Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Fronting Bank, the Borrower Group
to which such Lender or Fronting Bank has a Commitment shall pay to such Lender
or Fronting Bank such additional amount or amounts as will compensate such
Lender or Fronting Bank for such additional costs incurred or reduction
suffered; provided, further, however, that the Borrowers will only be required
to pay such additional amounts as a result of a Change in Law if it is the
general policy or practice of such Lender or Fronting Bank to pass on such costs
to similarly situated borrowers under similar credit facilities (to the extent
such Lender or such Fronting Bank has the right under such similar credit
facilities to do so).

 

3.7.2.                  Capital Adequacy. If any Lender or Fronting Bank
determines that any Change in Law affecting such Lender or Fronting Bank or any
Lending Office of such Lender or such Lender’s or Fronting Bank’s holding
company, if any, regarding capital, liquidity or leverage requirements has or
would have the effect of reducing the rate of return on such Lender’s, Fronting
Bank’s or holding company’s capital as a consequence of this Agreement, or such
Lender’s or Fronting Bank’s Commitments, Loans, Letters of Credit or
participations in LC Obligations to a level below that which such Lender,
Fronting Bank or holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s, Fronting Bank’s and holding company’s
policies with respect to capital adequacy and liquidity), then from time to time
the Borrower Group to which such Lender or Fronting Bank has a Commitment will
pay to such Lender or Fronting Bank, as the case may be, such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered, in each case, in accordance with Section 3.3 provided, further,
however, that the Borrowers will only be required to pay such additional amounts
as a result of a Change in Law if it is the general policy or practice of such
Lender or Fronting Bank to pass on such costs to similarly situated borrowers
under similar credit facilities (to the extent such Lender or such Fronting Bank
has the right under such similar credit facilities to do so).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



92



 

3.7.3.                   Compensation. Failure or delay on the part of any
Lender or Fronting Bank to demand compensation pursuant to this Section 3.7
shall not constitute a waiver of its right to demand such compensation, but
Borrowers of a Borrower Group shall not be required to compensate a Lender to
such Borrower Group or Fronting Bank for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that the Lender
or Fronting Bank notifies a Loan Party Agent of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Fronting Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the six
(6) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.8.         [Reserved].

 

3.9.          Mitigation. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under Section
5.8, then such Lender shall use reasonable efforts to designate a different
Lending Office or to assign its rights and obligations hereunder to another of
its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or unlawful. The Borrower
or Borrowers of each affected Borrower Group shall pay all reasonable costs and
expenses incurred by any Lender that has issued a Commitment to such Borrower
Group in connection with any such designation or assignment.

 

3.10.      Funding Losses. Upon written demand of any Lender (with a copy to the
Agent), which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrowers shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense reasonably incurred
if for any reason (other than a default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, an LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of an LIBOR Loan
occurs on a day other than the end of its Interest Period, or (c) any Borrower
of any Borrower Group fails to repay an LIBOR Loan when required hereunder, then
Borrowers of such Borrower Group shall pay to the Agent its customary
administrative charge and to each Lender all losses and expenses that it
sustains as a consequence thereof, including any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds, but excluding loss of margin. All amounts payable by
Borrowers under this Section 3.10 shall be due and payable in accordance with
Section 3.3. Lenders shall not be required to purchase deposits in the London
interbank market or any other applicable market to fund any LIBOR Loan, but the
provisions hereof shall be deemed to apply as if each Lender had purchased such
deposits to fund such Loans.

 

3.11.      Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations of the Borrower Group to which
such excess interest relates or, if it exceeds such unpaid principal, refunded
to such Borrower Group. In determining whether the interest contracted for,
charged or received by the Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



93



 

expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 

Section 4.                LOAN ADMINISTRATION

 

4.1.          Manner of Borrowing and Funding Loans.

 

4.1.1.                   Notice of Borrowing.

 

(a)                U.S. Revolver Loans. Whenever any U.S. Borrower desires
funding of a Borrowing of Revolver Loans, the North American Loan Party Agent
shall give the Agent a Notice of Borrowing. Such notice must be received by the
Agent no later than 11:00 a.m. (Local Time) (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans and (ii) at least three
(3) Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after 11:00 a.m. (Local Time) shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as a
U.S. Base Rate Loan or a LIBOR Revolver Loan, in the case of a U.S. Borrower,
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be one (1) month if not specified) and (E) the
Borrower Group Commitment under which such Borrowing is proposed to be made.

 

(b)                 Dutch Kraton Revolver Loans. Whenever any Dutch Kraton
Borrower desires funding of a Borrowing of Revolver Loans, the Foreign Loan
Party Agent shall give the Agent and Bank of America (London) a Notice of
Borrowing. Such notice must be received by the Agent and Bank of America
(London) no later than 11:00 a.m. (Local Time) (i) at least two (2) Business
Days prior to the requested funding date, in the case of Base Rate Loans;
provided that a Notice of Borrowing that requests a Revolver Loan denominated
other than in Euros must be received no later than 11:00 a.m. (Local Time) three
(3) Business Days prior to the requested funding date (or such shorter time as
may be agreed to by the Agent and Dutch Kraton Lenders) and (ii) at least three
(3) Business Days prior to the requested funding date in the case of LIBOR
Loans. Notices received after 11:00 a.m. (Local Time) shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (u) the amount of the Borrowing, (v) the requested funding date
(which must be a Business Day), (w) whether the Borrowing is to be made as a
European Base Rate Loan or a LIBOR Loan, (x) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be one
month if not specified), (y) the name of the Applicable Dutch Kraton Borrower
and (z) the currency in which such Loan will be denominated (which must be a
currency permitted under this Agreement for such Loan).

 

(c)                 Dutch Kraton Swingline Loans. Whenever any Dutch Kraton
Borrower desires funding of a Borrowing of Swingline Loans, the Foreign Loan
Party Agent shall give the Agent and Bank of America (London) a Notice of
Borrowing. Such notice must be received by the Agent and Bank of America
(London) no later than 11:00 a.m. (Local Time) on the Business Day of the
requested funding date provided that a Notice of Borrowing that requests a
Swingline Loan denominated in Dollars or Sterling must be received no later than
11:00 a.m. (Local Time) three (3) Business Days prior to the requested funding
date (or such shorter time as may be agreed to by the Agent). Notices received
after 11:00 a.m. (Local Time) shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) the name of the Applicable Dutch Kraton Borrower and (D) the currency in
which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



94



 

(d)                 U.S. Swingline Loans. Whenever any U.S. Borrower desires
funding of a Borrowing of Swingline Loans, the North American Loan Party Agent
shall give the Agent a Notice of Borrowing. Such notice must be received by the
Agent no later than 11:00 a.m. (Local Time) on the Business Day of the requested
funding date. Notices received after 11:00 a.m. (Local Time) shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing and (B) the requested funding
date (which must be a Business Day).

 

(e)                 Deemed Requests for Revolver Loans. Unless payment is
otherwise timely made by each Borrower within a Borrower Group, the becoming due
of any amount required to be paid with respect to any of the Obligations of the
Loan Party Group to which such Borrower Group belongs (whether principal,
interest, fees or other charges, including unused line fees payable under
Section 3.2.1, Extraordinary Expenses, LC Obligations and Cash Collateral) shall
be deemed to be a request for Revolver Loans by such Borrower Group on the due
date in the amount of such Obligations and shall bear interest at the per annum
rate applicable hereunder to Base Rate Loans, in the case of such Obligations
(other than Secured Bank Product Obligations) owing by any Loan Party. The
proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation.

 

(f)                  Controlled Disbursement Accounts. If any Borrower within a
Borrower Group establishes a controlled disbursement account with Bank of
America or any branch or Affiliate of Bank of America, then the presentation for
payment of any check, ACH or electronic debit or other payment item drawn on
such account at a time when there are insufficient funds to cover it shall be
deemed to be a request for Revolver Loans by such Borrower Group on the date of
such presentation, in the amount of such payment item, and shall bear interest
at the per annum rate applicable hereunder to Base Rate Loans, in the case of
insufficient funds owing by any Loan Party. The proceeds of such Revolver Loans
may be disbursed directly to the controlled disbursement account or other
appropriate account.

 

4.1.2.                   Fundings by Lenders; Settlement.

 

(a)                 Each Applicable Lender shall timely honor its Borrower Group
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
under such Borrower Group Commitment that is properly requested hereunder. The
Agent shall endeavor to notify the Applicable Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by (i) 12:00 noon (Local Time) on
the proposed funding date for Base Rate Loans to U.S. Borrowers, (ii) 12:00 noon
(Local Time) two (2) Business Days before any proposed funding date for Base
Rate Loans to Foreign Borrowers, or (iii) 12:00 noon (Local Time) at least two
(2) Business Days before any proposed funding of LIBOR Loans. Each Applicable
Lender shall fund to the Agent such Lender’s Pro Rata share of the Borrowing to
the account specified by the Agent in immediately available funds not later than
2:00 p.m. (Local Time) on the requested funding date, unless the Agent’s notice
is received after the times provided above, in which event each Applicable
Lender shall fund its Pro Rata share by 11:00 a.m. (Local Time) on the next
Business Day. Subject to its receipt of such amounts from the Applicable
Lenders, the Agent shall disburse the proceeds of the Revolver Loans as directed
by the applicable Loan Party Agent. Unless the Agent shall have received (in
sufficient time to act) written notice from an Applicable Lender that it does
not intend to fund its Pro Rata share of a Borrowing, the Agent may assume that
such Applicable Lender has deposited or promptly will deposit its share with the
Agent, and the Agent may disburse a corresponding amount to the Borrower or
Borrowers within such Borrower Group. If an Applicable Lender’s share of any
Borrowing is not received by the Agent, then the Borrower or Borrowers within
the Borrower Group jointly and severally agree to repay to the Agent on demand
the amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to such Borrowing. Notwithstanding the
foregoing, the Agent may, in its discretion, fund any request for a Borrowing of
Revolver Loans as Swingline Loans. Each Applicable Lender at its option may make
any

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



95





 

LIBOR Loan by causing any domestic or foreign branch or Affiliate of such
Applicable Lender to make such LIBOR Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrowers to repay such
LIBOR Loan in accordance with the terms of this Agreement.

 

(b)                 To facilitate administration of the Revolver Loans, the
Lenders, the Swingline Lenders and the Agent agree (which agreement is solely
among them, and not for the benefit of or enforceable by any Borrower or any
other Loan Party) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
the Agent, which shall occur at least once every (i) five (5) Business Days with
respect to U.S. Swingline Loans and any other Revolver Loans and (ii) ten (10)
Business Days with respect to Dutch Kraton Swingline Loans. On each settlement
date, settlement shall be made with each Lender in accordance with the
Settlement Report delivered by the Agent to the Lenders. Between settlement
dates, the Agent may in its discretion (but is not obligated to) apply payments
on Revolver Loans to Swingline Loans, regardless of any designation by a Loan
Party Agent or any Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with the Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to any
Borrower or any other Loan Party or otherwise, any Swingline Loan may not be
settled among the Lenders hereunder, then each Applicable Lender shall be deemed
to have purchased from the applicable Swingline Lender a Pro Rata participation
in each unpaid Swingline Loan and shall transfer the amount of such
participation to the applicable Swingline Lender, in immediately available
funds, within one Business Day after the Agent’s request therefor.

 

4.1.3.                   Notices. Each Borrower authorizes the Agent and Lenders
to extend Loans, convert or continue Revolver Loans, effect selections of
interest rates, and transfer funds to or on behalf of applicable Borrowers based
on telephonic or e-mailed instructions by Loan Party Agents to the Agent. Each
Loan Party Agent shall confirm each such request by prompt delivery to the Agent
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs in any material respect from the action taken by the Agent or
Lenders, the records of the Agent and Lenders shall govern. Neither the Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of the Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by the Agent or any
Lender to be a person authorized to give such instructions on a Loan Party
Agent’s behalf.

 

4.2.         Defaulting Lender.

 

4.2.1.                   Reallocation of Pro Rata Share; Amendments. For
purposes of determining Lenders’ obligations to fund or participate in Loans or
Letters of Credit, the Agent may exclude the Commitments and Loans of any
Defaulting Lender from the calculation of Pro Rata shares. If any Loan or Letter
of Credit is outstanding at the time a Lender becomes a Defaulting Lender, then
all or any part of such Loan or Letter of Credit shall be reallocated among the
non-Defaulting Lenders in accordance with their Pro Rata shares, but only to the
extent that such reallocation would not cause such non-Defaulting Lenders’ Dutch
Kraton Revolver Exposure or U.S. Revolver Exposure, as applicable, to exceed
such non-Defaulting Lender’s Commitment. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c). Subject to Section 14.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



96



 

4.2.2.                   Payments; Fees. The Agent may, in its discretion,
receive and retain any amounts payable to a Defaulting Lender under the Loan
Documents, and a Defaulting Lender shall be deemed to have assigned to the Agent
such amounts until all Obligations owing to the Agent, non-Defaulting Lenders
and other Secured Parties have been paid in full. The Agent may apply such
amounts to the Defaulting Lender’s defaulted obligations, use the funds to Cash
Collateralize such Lender’s LC Obligations, or readvance the amounts to
Borrowers hereunder. A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
unused line fee under Section 3.2.1. If any LC Obligations owing to a Defaulting
Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Sections 3.2.2 or 3.2.3 shall be paid to such Lenders. The
Agent shall be paid all fees attributable to LC Obligations that are not
reallocated.

 

4.2.3.                  Cure. Borrowers, the Agent and each Fronting Bank may
agree in writing that a Lender is no longer a Defaulting Lender. At such time,
Pro Rata shares shall be reallocated without exclusion of such Lender’s
Commitment and Loans, and all outstanding Revolver Loans, LC Obligations and
other exposures under the Commitments shall be reallocated among Lenders and
settled by the Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, the Agent and each Fronting Bank, no reinstatement of a Defaulting
Lender shall constitute a waiver or release of claims against such Lender. The
failure of any Lender to fund a Loan, to make a payment in respect of LC
Obligations or otherwise to perform its obligations hereunder shall not relieve
any other Lender of its obligations, and no Lender shall be responsible for
default by another Lender.

 

4.3.       Number and Amount of LIBOR Loans; Determination of Rate. For ease of
administration, all LIBOR Loans of the same Type to a Borrower Group having the
same length and beginning date of their Interest Periods and the same currency
shall be aggregated together, and such Loans shall be allocated among the
Applicable Lenders on a Pro Rata basis. With respect to any Borrower Group, no
more than six (6) Borrowings of LIBOR Loans may be outstanding at any time, and
each Borrowing of LIBOR Loans when made, continued or converted shall be in a
minimum amount of $1,000,000, or an increment of $100,000 in excess thereof.
Upon determining LIBOR for any Interest Period requested by Borrowers within a
Borrower Group, the Agent shall promptly notify the applicable Loan Party Agent
thereof by telephone or electronically and, if requested by such Loan Party
Agent, shall confirm any telephonic notice in writing.

 

4.4.        Loan Party Agents.

 

4.4.1.                   North American Loan Party Agent. Each U.S. Domiciled
Loan Party hereby designates Kraton Polymers U.S. LLC (“North American Loan
Party Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of any Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Agent, any Fronting Bank or any Lender. North American Loan
Party Agent hereby accepts such appointment.

 

4.4.2.                   Foreign Loan Party Agent. Each Dutch Kraton Dutch
Domiciled Loan Party hereby designates each of Kraton Polymers U.S. LLC and
Kraton Polymers Nederland B.V. (each, a “Foreign Loan Party Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of any Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



97



 

Loan Documents (including in respect of compliance with covenants), and all
other dealings with the Agent, any Security Trustee, any Fronting Bank or any
Lender. Each Foreign Loan Party Agent hereby accepts such appointment.

 

4.4.3.                   Loan Party Agents Generally. The Agent, each Security
Trustee, each Fronting Bank and each Lender shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any Notice of Borrowing) delivered by a Loan Party Agent on behalf of any Loan
Party. The Agent, any Security Trustee, any Fronting Bank and any Lender may
give any notice or communication with a Loan Party hereunder to a Loan Party
Agent on behalf of such Loan Party. Each of the Agent, any Security Trustee, any
Fronting Bank and any Lender shall have the right, in its discretion, to deal
exclusively with a Loan Party Agent for any or all purposes under the Loan
Documents. Each Loan Party agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the applicable
Loan Party Agent shall be binding upon and enforceable against it.

 

4.5.        One Obligation. Without in any way limiting any Guarantee of the
Secured Obligations, (a) the U.S. Facility Secured Obligations owing by each
U.S. Facility Loan Party shall constitute one general obligation of the U.S.
Facility Loan Parties and (unless otherwise expressly provided in any Loan
Document) shall be secured by the Agent’s Lien upon all Collateral of each U.S.
Facility Loan Party, provided that each Credit Party shall be deemed to be a
creditor of, and the holder of a separate claim against, each U.S. Facility Loan
Party to the extent of any U.S. Facility Secured Obligations owed by such U.S.
Facility Loan Party to such Credit Party and (b) the Dutch Kraton Facility
Secured Obligations owing by each Dutch Kraton Facility Loan Party shall
constitute one general obligation of the Dutch Kraton Facility Loan Parties and
(unless otherwise expressly provided in any Loan Document) shall be secured by
the Agent’s Lien upon all Collateral of each Dutch Kraton Facility Loan Party,
provided that each Credit Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Dutch Kraton Facility Loan Party to the
extent of any Dutch Kraton Facility Secured Obligations owed by such Dutch
Kraton Facility Loan Party to such Credit Party.

 

4.6.        Effect of Termination. On the effective date of termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Secured Bank Product Obligations
(including, only with the consent of the Agent, any Treasury Management
Services). All undertakings of Loan Parties contained in the Loan Documents
shall survive, and the Agent and Security Trustees shall retain their Liens in
the Collateral and all of their rights and remedies under the Loan Documents
until Full Payment of the Secured Obligations. Notwithstanding Full Payment of
the Secured Obligations, the Agent and Security Trustees shall not be required
to terminate their Liens in any Collateral unless, with respect to any damages
the Agent may incur as a result of the dishonor or return of Payment Items
applied to Secured Obligations, the Agent receives (a) a written agreement,
executed by the relevant Loan Party Agent and any Person whose advances are used
in whole or in part to satisfy the Secured Obligations, indemnifying the Agent
and Lenders from any such damages; or (b) such Cash Collateral as the Agent, in
its Permitted Discretion, deems necessary to protect against any such damages.
Sections 2.2, 2.3, 3.4, 3.7, 3.10, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6,
and the obligation of each Loan Party and Lender with respect to each indemnity
given by it in any Loan Document, shall survive Full Payment of the Secured
Obligations and any release relating to this credit facility.

 

Section 5.                PAYMENTS

 

5.1.         General Payment Provisions. All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, (other than for Taxes,
as to which Section 5.8 applies), and in immediately available funds, not later
than 1:00 p.m. (Local Time) on the due date. Any payment after

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



98



 

such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of
an LIBOR Loan prior to the end of its Interest Period shall be accompanied by
all amounts due under Section 3.10. Any prepayment of Loans made by a Borrower
Group shall be applied first to costs and expenses of the Agent and Security
Trustees (including any Extraordinary Expenses) relating to such Borrower Group,
second to Base Rate Loans (and the Agent may, in its discretion, apply such
prepayment to Swingline Loans before other Revolver Loans) of such Borrower
Group, and then to LIBOR Loans of such Borrower Group; provided, however, that
as long as no Default or Event of Default exists, prepayments of LIBOR Loans
may, at the option of Borrowers of the applicable Borrower Group and the Agent,
be held by the Agent as Cash Collateral and applied to such Loans at the end of
their Interest Periods (in which case no compensation under Section 3.10 hereof
shall be payable with respect to such prepayment). All payments with respect to
any U.S. Facility Obligations shall be made in Dollars and all payments with
respect to any other Obligation shall be made in the currency of the underlying
Obligation. Any payment made contrary to the requirements of the preceding
sentence shall be subject to the terms of Section 5.11.

 

5.2.         Repayment of Obligations.

 

(a)                 All (i) U.S. Facility Obligations shall be immediately due
and payable in full on the U.S. Revolver Commitment Termination Date, and (ii)
Dutch Kraton Facility Obligations shall be immediately due and payable in full
on the Dutch Kraton Revolver Commitment Termination Date, in each case, unless
payment of such Obligations is sooner required hereunder. Revolver Loans may be
prepaid from time to time, without penalty or premium, subject to, in the case
of LIBOR Loans, the payment of costs set forth in Section 3.10 (except to the
extent provided in Section 5.1).

 

(b)                 If any Disposition in excess of $5,000,000 is comprised of
proceeds from any U.S. Facility Collateral which is ABL Priority Collateral not
in the Ordinary Course of Business, then 100% of the net proceeds of such
Disposition of such U.S. Facility Collateral, shall be either applied to the
U.S. Revolver Loans or used to Cash Collateralize the U.S. Letters of Credit,
provided, that, such application to the U.S. Revolver Loans or to Cash
Collateralize the U.S. Letters of Credit shall only occur in the event U.S.
Availability (after giving pro forma effect to such proposed Disposition) is
less than 15% of the U.S. Line Cap; provided, further, that the consideration
for the U.S. Facility Collateral shall be 100% in cash. If any Disposition is
comprised of proceeds from any Dutch Kraton Facility Collateral not in the
Ordinary Course of Business, then 100% of the net proceeds of such Disposition
shall be either applied to the Dutch Kraton Revolver Loans or used to Cash
Collateralize the Dutch Letters of Credit. Revolver Loans may be prepaid from
time to time without penalty or premium. Notwithstanding anything herein to the
contrary, if an Overadvance exists, Borrowers of the Borrower Group owing such
Overadvance shall, on the sooner of the Agent’s demand or the first Business Day
after any Borrower of such Borrower Group has knowledge thereof (or, in the
event such Overadvance is the result of fluctuations in Exchange Rates, within
three (3) Business Days of the Agent’s demand or of any Borrower of such
Borrower Group’s knowledge thereof), repay the outstanding Loans in an amount
sufficient to reduce the principal balance of the related Overadvance Loan to
zero. If as a result of fluctuations in Exchange Rates or otherwise the sum of
all outstanding U.S. Revolver Loans and U.S. LC Obligations exceeds the U.S.
Revolver Commitments, the excess amount shall be payable by the U.S. Borrowers
within three (3) Business Days following demand by the Agent.

 

5.3.         Payment of Other Obligations. Obligations other than Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents, or, if no payment date is specified, within
ten (10) Business Days of demand therefor by Agent.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



99



 

5.4.        Marshaling; Payments Set Aside. None of the Agent, Security
Trustees, Fronting Banks or Lenders shall be under any obligation to marshal any
assets in favor of any Loan Party or against any Secured Obligations. If any
payment by or on behalf of any Borrower or Borrowers is made to the Agent, any
Security Trustee, any Fronting Bank, or any Lender, or the Agent, any applicable
Security Trustee, any Fronting Bank or any Lender exercises a right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent,
such Security Trustee, such Fronting Bank or such Lender in its discretion) to
be repaid to a Creditor Representative or any other Person, then to the extent
of such recovery, the Secured Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

 

5.5.          Post-Default Allocation of Payments.

 

5.5.1.                   Allocation. Notwithstanding anything herein to the
contrary, during an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by or on behalf of any Loan Party,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

 

(a)           with respect to monies, payments, Property or Collateral of or
from the U.S. Domiciled Loan Parties, together with any allocations pursuant to
subclause (a)(ix) of any other clause of this Section 5.5.1:

 

(i)                 first, to all costs and expenses, including Extraordinary
Expenses, owing to the Agent or any Security Trustee, to the extent owing by any
U.S. Domiciled Loan Party;

 

(ii)               second, to all amounts owing to U.S. Swingline Lender on U.S.
Swingline Loans;

 

(iii)               third, to all amounts owing to any U.S. Fronting Bank on
U.S. LC Obligations;

 

(iv)               fourth, to all U.S. Facility Obligations constituting fees
owing by the U.S. Domiciled Loan Parties (exclusive of any Foreign Facility
Secured Obligations which are guaranteed by the U.S. Domiciled Loan Parties);

 

(v)              fifth, to all U.S. Facility Obligations constituting interest
owing by the U.S. Domiciled Loan Parties (exclusive of any Foreign Facility
Secured Obligations which are guaranteed by the U.S. Domiciled Loan Parties);

 

(vi)               sixth, to Cash Collateralization of U.S. LC Obligations;

 

(vii)              seventh, to the principal amount of all U.S. Revolver Loans
and all Qualified Secured Bank Product Obligations of any U.S. Domiciled Loan
Party (exclusive of any Qualified Secured Bank Product Obligations which are
guaranteed by the U.S. Domiciled Loan Parties as guarantors of the Foreign
Facility Obligations) to the extent a U.S. Bank Product Reserve has been
established with respect thereto up to and including (with respect to Secured
Bank Product Providers other than Bank of America and its Affiliates) the amount
most recently specified to the Agent pursuant to the terms hereof;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



100



 

(viii)           eighth, to all other U.S. Facility Secured Obligations
(exclusive of any Foreign Facility Secured Obligations which are guaranteed by
the U.S. Domiciled Loan Parties); and

 

(ix)               ninth, to be applied to clause (b) below, to the extent there
are insufficient funds for the Full Payment of all Secured Obligations under
such clause.

 

(b)           with respect to monies, payments, Property or Collateral of or
from any Dutch Kraton Dutch Domiciled Loan Party, together with any allocations
pursuant to subclause (ix) of any clause of this Section 5.5.1:

 

(i)                 first, to all costs and expenses, including Extraordinary
Expenses, owing to the Agent and the Security Trustees, to the extent owing by
such Dutch Kraton Dutch Domiciled Loan Party;

 

(ii)               second, to all amounts owing to Dutch Kraton Swingline Lender
on Dutch Kraton Swingline Loans to such Dutch Kraton Dutch Domiciled Loan Party;

 

(iii)                third, to all amounts owing by such Dutch Kraton Dutch
Domiciled Loan Party to any Dutch Kraton Fronting Bank on Dutch Kraton LC
Obligations of such Dutch Kraton Dutch Domiciled Loan Party;

 

(iv)              fourth, to all Dutch Kraton Facility Obligations of such Dutch
Kraton Dutch Domiciled Loan Party constituting fees (exclusive of any other
Foreign Facility Obligations which are guaranteed by such Dutch Kraton Dutch
Domiciled Loan Party);

 

(v)              fifth, to all Dutch Kraton Facility Obligations of such Dutch
Kraton Dutch Domiciled Loan Party constituting interest (exclusive of any other
Foreign Facility Obligations which are guaranteed by such Dutch Kraton Dutch
Domiciled Loan Party);

 

(vi)              sixth, to Cash Collateralization of Dutch Kraton LC
Obligations of such Dutch Kraton Dutch Domiciled Loan Party;

 

(vii)             seventh, to the principal amount of all Dutch Kraton Revolver
Loans and all Qualified Secured Bank Product Obligations of such Dutch Kraton
Dutch Domiciled Loan Party (exclusive of any Qualified Secured Bank Product
Obligations which are guaranteed by such Dutch Kraton Dutch Domiciled Loan
Party) to the extent a Dutch Kraton Bank Product Reserve has been established
with respect thereto up to and including (with respect to Secured Bank Product
Providers other than Bank of America and its Affiliates) the amount most
recently specified to the Agent pursuant to the terms hereof;

 

(viii)            eighth, to all other Dutch Kraton Facility Secured Obligations
of such Dutch Kraton Dutch Domiciled Loan Party (exclusive of any other Foreign
Facility Secured Obligations which are guaranteed by such Dutch Kraton Dutch
Domiciled Loan Party); and

 

(ix)              ninth, to be applied ratably to the Secured Obligations of
other Loan Parties that are the subject of a Guarantee by such Dutch Kraton
Dutch Domiciled Loan Party in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Secured
Obligations.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



101



 

Amounts shall be applied to each category of Secured Obligations set forth
within subsection (a) through (b) above, as applicable, until Full Payment
thereof and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Secured
Obligations in the category. Amounts distributed with respect to any Secured
Bank Product Obligations or Qualified Secured Bank Product Obligations shall be
the lesser of the Secured Bank Product Obligations or Qualified Secured Bank
Product Obligations, as the case may be, last reported to the Agent or the
actual Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, as the case may be, as calculated by the Secured Bank Product
Provider and reported to the Agent for determining the amount due. The Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations or Qualified Secured Bank Product
Obligations, and may request a reasonably detailed calculation of such amount
from the applicable Secured Party. If a Secured Party fails to deliver such
calculation within five (5) Business Days following request by the Agent, the
Agent may assume the amount to be distributed is zero (0). The allocations set
forth in this Section 5.5.1 are solely to determine the rights and priorities of
the Agent and Secured Parties as among themselves, and any allocation within
subsection (a) through (b) of proceeds of the realization of Collateral may be
changed by agreement among them without the consent of any Loan Party. This
Section 5.5.1 is not for the benefit of or enforceable by any Borrower.

 

(c)                 Notwithstanding subsections (a) and (b) above, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or, for the avoidance of doubt, with proceeds of
any Collateral pledged by such Guarantor, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 5.5.1.

 

5.5.2.                  Erroneous Application. The Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.6.        Application of Payments. The ledger balance in the Dominion Accounts
of each Borrower Group as of the end of a Business Day shall be applied to the
Loan Party Group Obligations of such Borrower Group at the beginning of the next
Business Day during the existence of any Cash Dominion Event; provided that the
Agent may, in its discretion, either apply the ledger balance in any Dominion
Account of any Dutch Kraton Borrower to the respective Loan Party Group
Obligations of such Borrower Group or direct such balances to an operating
account of a member of such Borrower Group, whether or not a Cash Dominion Event
exists. If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers of the applicable Borrower Group as long as no Event of
Default exists. If application thereof is not otherwise specified herein or in
any other Loan Documents, each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds, and agrees that the
Agent shall have the continuing, exclusive right to apply and reapply same
against the Obligations, in such manner as the Agent deems advisable; provided,
however, that, unless an Event of Default has occurred and is continuing or
otherwise directed by a Loan Party Agent, the Agent shall not apply any payments
to any LIBOR Loans prior to the last day of the applicable Interest Period.

 

5.7.        Loan Account; Account Stated.

 

5.7.1.                  Loan Account. The Agent shall maintain in accordance
with its usual and customary practices an account or accounts (“Loan Account”)
evidencing the Obligations of Borrowers within each Borrower Group resulting
from each Loan made to such Borrowers or issuance of a Letter of

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



102



 

Credit for the account of Borrowers from time to time. Any failure of the Agent
to record anything in the Loan Account, or any error in doing so, shall not
limit or otherwise affect the obligation of any Borrower to pay any amount owing
hereunder. With respect to U.S. Borrowers, the Agent may maintain a single Loan
Account in the name of the North American Loan Party Agent, and each U.S.
Borrower confirms that such arrangement shall have no effect on the joint and
several character of its liability for the Secured Obligations including its
guarantee of the Secured Obligations of the Foreign Borrowers.

 

5.7.2.                  Entries Binding. Entries made in the Loan Account shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Account is provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
the Agent in writing within forty-five (45) days after receipt or inspection
that specific information is subject to dispute.

 

5.8.          Taxes.

 

5.8.1.                U.S. Tax Matters.

 

(a)                 Payments Free of Taxes. All payments of any U.S. Facility
Obligation by or on behalf of any U.S. Facility Loan Party shall be free and
clear of and without deduction or withholding for any Taxes, unless required by
Applicable Law. If Applicable Law requires any U.S. Facility Loan Party or the
Agent to withhold or deduct any Tax (including backup withholding or withholding
Tax) from any payment in respect of the U.S. Facility Obligations, the U.S.
Facility Loan Party or the Agent shall pay the amount withheld or deducted to
the relevant Governmental Authority in accordance with Applicable Law. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the applicable U.S. Facility Loan Party shall be increased so
that the applicable Credit Parties and Security Trustees receive an amount equal
to the sum they would have received if no such withholding or deduction
(including deductions for Indemnified Taxes and Other Taxes applicable to
additional sums payable under this Section 5.8.1) had been made. Without
limiting the foregoing, U.S. Borrowers shall timely pay all Other Taxes imposed
in respect of this Agreement to the relevant Governmental Authorities.

 

(b)                Payment. The U.S. Facility Loan Parties shall indemnify, hold
harmless and reimburse (within ten (10) days after demand therefor) each Credit
Party and each Security Trustee for the full amount of any Indemnified Taxes or
Other Taxes (including those attributable to amounts payable under this Section)
withheld or deducted by any U.S. Facility Loan Party or the Agent, or paid by
such Credit Party or such Security Trustee, with respect to any U.S. Facility
Obligations, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all reasonable expenses relating thereto.
A certificate as to the amount of any such payment or liability delivered to a
Loan Party Agent by a Credit Party or Security Trustee (with a copy to the
Agent), shall be conclusive, absent manifest error. As soon as practicable after
any payment of Indemnified Taxes or Other Taxes by a Borrower, the relevant Loan
Party Agent shall deliver to the Agent a receipt from the Governmental Authority
or other evidence of payment reasonably satisfactory to the Agent.

 

(c)                 Treatment of Certain Refunds. If any party hereto
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.8.1 (including by the payment of additional amounts pursuant to this
Section 5.8.1(c)), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



103





 

Such indemnifying party, upon the request of such indemnified party, shall repay
to such indemnified party the amount paid over pursuant to this paragraph (c)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (c), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

5.8.2.                   Dutch and Foreign Domiciled Loan Party Tax Matters. For
the purposes of this Section 5.8.2 a “Relevant Borrower” shall mean the Dutch
Kraton Borrowers and any other Foreign Domiciled Loan Party that is required to
make a Tax Deduction in accordance with Applicable Law.

 

(a)           Tax Gross-Up.

 

(i)           All payments of any Foreign Facility Obligation by or on behalf of
any Foreign Domiciled Loan Party shall be made without any Tax Deduction, unless
required by Applicable Law.

 

(ii)           The Dutch Kraton Borrowers shall promptly upon becoming aware
that a Foreign Domiciled Loan Party is required by Applicable Law to make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly a Lender shall notify the
Agent on becoming so aware in respect of a payment made payable to that Lender.
If the Agent receives such notification from a Lender it shall notify the Dutch
Kraton Borrowers and that Foreign Domiciled Loan Party.

 

(iii)          If a Tax Deduction is required by Applicable Law to be made by a
Foreign Domiciled Loan Party, the amount of the payment due from that Foreign
Domiciled Loan Party shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.

 

(b)          Tax Indemnity.

 

(i)           The Relevant Borrowers shall (within three (3) Business Days of
demand by the Agent) pay to a Lender an amount equal to the loss, liability or
cost which that Lender determines will be or has been (directly or indirectly)
suffered for or on account of Taxes by that Lender in respect of a Loan
Document.

 

(ii)           Clause (b)(i) above shall not apply:

 

(A)         with respect to any Taxes assessed on a Lender:

 

(1)                 under the law of the jurisdiction in which such Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Lender is treated as resident for tax purposes; or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

104



 

(2)            under the law of the jurisdiction in which such Lender’s Lending
Office is located in respect of amounts received or receivable in such
jurisdiction,

 

if such Taxes are imposed on or calculated by reference to the net income
received or receivable by such Lender; or

 

(B)           to a loss, liability or cost that is compensated for by an
increased payment under clause 5.8.2(a) above, or would have been compensated
for by such an increased payment, but was not so compensated solely because the
Lender failed to comply with Section 5.9; or

 

(C)          any United States federal withholding Tax imposed by FATCA.

 

(iii)          A Lender making, or intending to make a claim under Section
5.8.2(b)(i) above shall promptly notify Agent of the event which will give, or
has given, rise to the claim, following which Agent shall notify the Borrowers.

 

(iv)         A Lender shall, on receiving a payment from the Relevant Borrowers
under this Section 5.8.2(b), notify Agent.

 

(c)          Tax Credit. If a Relevant Borrower makes a Tax Payment and the
relevant Lender determines that:

 

(i)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment; and

 

(ii)          that Lender has obtained, utilized and retained that Tax Credit,

 

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

 

(d)          Value Added Tax.

 

(i)           All amounts set out or expressed in a Loan Document to be payable
by any party to any Lender which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, subject to clause (ii) below, if VAT is or becomes chargeable on
any supply made by any Lender to any party under a Loan Document, that party
shall pay to the Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any Lender
(the “Supplier”) to any other Lender (the “Recipient”) under a Loan Document,
and any party other than the Recipient (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for such
supply to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

 



[Kraton] Second A&R Loan, Security and Guarantee Agreement

 

 

  105

 

 

(A)           (where the Supplier is the person required to account to the
relevant tax authority for the VAT), the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of VAT; the Recipient must (where this subsection (ii)(A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(B)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT), the Relevant Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply. The Recipient must (where this subsection (ii)(B)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify a Lender for any cost or expense incurred in connection with such Loan
Document, the reimbursement or indemnity (as the case may be) shall be for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Lender reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(iv)         Any reference in this Section 5.8.2(d) to any party shall, at any
time when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Dutch Value Added Tax Code).

 

(v)         In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

 

(e)          Except as otherwise expressly provided in Section 5.8.2, a
reference to “determines” or “determined” in connection with tax provisions
contained in Section 5.8.2 means a determination made in the absolute discretion
of the person making the determination, acting reasonably.

 

5.9.         Lender Tax Information. For purposes of this Section 5.9, the term
“Lender” includes any Fronting Bank.

 

5.9.1.       Generally. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding Tax under the law of the jurisdiction in which a
relevant Loan Party is resident for Tax purposes, or under any treaty to which
such jurisdiction is a party, with respect to payments under any Loan Document
shall deliver to the Agent and the relevant Loan Party Agent, at the time or
times prescribed by Applicable Law or reasonably requested by the Agent or the
relevant Loan Party Agent, such properly completed and executed documentation or
such other evidence as prescribed by Applicable Law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition
and only to the extent applicable, any Lender, if requested by the Agent or a
Loan Party Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  106

 

 

Agent or such Loan Party Agent as will enable the Agent and such Loan Party
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.2) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

5.9.2.      U.S. Borrowers. If a Borrower is a U.S. Person, (a) any Recipient
that is a U.S. Person shall deliver to the Agent and North American Loan Party
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by the Agent or North American Loan Party
Agent to determine whether such Recipient is subject to information reporting
requirements and to establish that such Recipient is not subject to backup
withholding and (b) any Recipient that is not a U.S. Person shall, to the extent
it is legally entitled to do so, deliver to the Agent and the North American
Loan Party Agent (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date it
becomes a party hereunder (or, in the case of any Participant, on or before the
date such Participant purchases the related participation), whichever of the
following is applicable:

 

(i)             in the case of a Recipient claiming the benefits of an
applicable treaty to which the United States is a party (A) with respect to
payments of interest (or amounts deemed to be payments interest for U.S. federal
income tax purposes) under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such treaty and (B) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such treaty;

 

(ii)           executed originals of IRS Form W-8ECI;

 

(iii)           in the case of a Recipient claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Recipient is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (B)
executed originals of IRS Form W-8BEN; and

 

(iv)           to the extent a Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Recipient is a
partnership and one or more direct or indirect partners of such Recipient are
claiming the portfolio interest exemption, such Recipient may provide a U.S. Tax
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner.

 

In addition, upon request of the North American Loan Party Agent, each Recipient
shall deliver such forms promptly upon the obsolescence, expiration, or
invalidity of any form previously delivered by such Recipient. Each Recipient
shall promptly notify the North American Loan Party Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the North American Loan Party Agent (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  107

 

 

5.9.3.             FATCA. If a payment made to a Recipient under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA, such Recipient shall deliver to the Borrowers and the
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrowers or the Agent such documentation
prescribed by Applicable Law and such additional documentation reasonably
requested by the Borrowers or the Agent as may be necessary for the Borrowers
and the Agent to comply with their obligations under FATCA and to determine that
such Recipient has complied with its obligations under FATCA, or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 5.9.3, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

5.10.      Guarantees.

 

5.10.1.            Joint and Several Liability of U.S. Domiciled Loan Parties.
Each U.S. Domiciled Loan Party agrees that it is jointly and severally liable
for, and absolutely and unconditionally guarantees to the Agent and the other
Secured Parties the prompt payment and performance of, all Secured Obligations
and all agreements of each other Loan Party under the Loan Documents. Each U.S.
Domiciled Loan Party agrees that its guarantee obligations as a Guarantor of the
Secured Obligations hereunder constitute a continuing guarantee of payment and
not of collection, that such guarantee obligations shall not be discharged until
Full Payment of the Secured Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Secured Obligations or Loan Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Loan Document, or any waiver, consent or indulgence
of any kind by the Agent or any other Secured Party with respect thereto; (c)
the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guarantee for the Secured Obligations
or any action, or the absence of any action, by the Agent or any other Secured
Party in respect thereof (including the release of any security or guarantee);
(d) the insolvency of any Loan Party; (e) any election by the Agent or any other
Secured Party in an Insolvency Proceeding for the application of Section
1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing or grant of a Lien by
any other Loan Party, as debtor-in-possession under Section 364 of the U.S.
Bankruptcy Code or otherwise; (g) the disallowance of any claims of the Agent or
any other Secured Party against any Loan Party for the repayment of any Secured
Obligations under Section 502 of the U.S. Bankruptcy Code or otherwise; or (h)
any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Secured Obligations.

 

5.10.2.           Waivers by U.S. Domiciled Loan Parties.

 

(a)          Each U.S. Domiciled Loan Party hereby expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel the Agent or the other Secured Parties to marshal
assets or to proceed against any Loan Party, other Person or security for the
payment or performance of any Secured Obligations before, or as a condition to,
proceeding against such Loan Party. To the extent permitted by Applicable Law,
each U.S. Domiciled Loan Party waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all Secured
Obligations. It is agreed among each U.S. Domiciled Loan Party, the Agent and
the other Secured Parties that the provisions of this Section 5.10 are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, the Agent, Fronting Banks and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  108

 

 

Lenders would decline to make Loans and issue Letters of Credit. Each U.S.
Domiciled Loan Party acknowledges that its guarantee pursuant to this Section
5.10 is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

 

(b)          The Agent and the other Secured Parties may, in their discretion,
pursue such rights and remedies as they deem appropriate, including realization
upon the Collateral of the U.S. Domiciled Loan Parties by judicial foreclosure
or non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.10. If, in taking any action in connection with the
exercise of any rights or remedies, the Agent or any other Secured Party shall
forfeit any other rights or remedies, including the right to enter a deficiency
judgment against any U.S. Domiciled Loan Party or other Person, whether because
of any Applicable Laws pertaining to “election of remedies” or otherwise, each
U.S. Domiciled Loan Party consents to such action and, to the extent permitted
under Applicable Law, waives any claim based upon it, even if the action may
result in loss of any rights of subrogation that any U.S. Domiciled Loan Party
might otherwise have had. To the extent permitted under Applicable Law, any
election of remedies that results in denial or impairment of the right of the
Agent or any other Secured Party to seek a deficiency judgment against any U.S.
Domiciled Loan Party shall not impair any other U.S. Domiciled Loan Party’s
obligation to pay the full amount of the Secured Obligations. To the extent
permitted under Applicable Law, each U.S. Domiciled Loan Party waives all rights
and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Secured Obligations, even
though that election of remedies destroys such U.S. Domiciled Loan Party’s
rights of subrogation against any other Person. To the extent permitted under
Applicable Law, the Agent may bid all or a portion of the Secured Obligations at
any foreclosure or trustee’s sale or at any private sale, and the amount of such
bid need not be paid by the Agent but shall be credited against the Secured
Obligations in accordance with the terms of this Agreement.

 

5.10.3.           Extent of Liability of U.S. Domiciled Loan Parties;
Contribution; Keepwell.

 

(a)          Notwithstanding anything herein to the contrary, each U.S.
Domiciled Loan Party’s liability under this Section 5.10 shall be limited to the
greater of (i) all amounts for which such U.S. Domiciled Loan Party is primarily
liable, as described below, and (ii) such U.S. Domiciled Loan Party’s Allocable
Amount.

 

(b)          If any U.S. Domiciled Loan Party makes a payment under this Section
5.10 of any Secured Obligations (other than amounts for which such U.S.
Domiciled Loan Party is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments previously or concurrently made by any
other U.S. Domiciled Loan Party, exceeds the amount that such U.S. Domiciled
Loan Party would otherwise have paid if each U.S. Domiciled Loan Party had paid
the aggregate Secured Obligations satisfied by such Guarantor Payments in the
same proportion that such U.S. Domiciled Loan Party’s Allocable Amount bore to
the total Allocable Amounts of all U.S. Domiciled Loan Parties, then such U.S.
Domiciled Loan Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other U.S.
Domiciled Loan Party for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Domiciled Loan Party shall be the
maximum amount that could then be recovered from such U.S. Domiciled Loan Party
under this Section 5.10 without rendering such payment voidable under Section
548 of the U.S. Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

(c)          Nothing contained in this Section 5.10 shall limit the liability of
any Loan Party to pay Loans made directly or indirectly to that Loan Party
(including Loans advanced to any other Loan Party and then re-loaned or
otherwise transferred to, or for the benefit of, such Loan Party), LC

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  109

 

 

Obligations relating to Letters of Credit issued to support such Loan Party’s
business, and all accrued interest, fees, expenses and other related Secured
Obligations with respect thereto, for which such Loan Party shall be primarily
liable for all purposes hereunder.

 

(d)          Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other U.S. Domiciled
Loan Party to honor all of its obligations under this Guarantee in respect of
Swap Obligations provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 5.10.3 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
5.10.3, or otherwise under this Guarantee, as it relates to such other U.S.
Domiciled Loan Party, voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a Full Payment. Each Qualified ECP Guarantor intends
that this Section 5.10.3 constitute, and this Section 5.10.3 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

5.10.4.          Joint and Several Liability of Foreign Domiciled Loan Parties.

 

(a)          Each Foreign Domiciled Loan Party agrees that it is jointly and
severally liable for, and absolutely, irrevocably and unconditionally guarantees
to the Agent and the other Foreign Facility Secured Parties the prompt payment
and performance of, all Foreign Facility Secured Obligations and all agreements
of each other Foreign Domiciled Loan Party under the Loan Documents (but
excluding for the avoidance of doubt, any U.S. Facility Secured Obligations)
(the “Foreign Cross-Guarantee”). Each Foreign Domiciled Loan Party agrees that
its guarantee obligations as a Guarantor of the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties hereunder constitute a
continuing guarantee of payment and not of collection, that such guarantee
obligations shall not be discharged until Full Payment of the Foreign Facility
Secured Obligations, and that such guarantee obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Foreign Facility Secured Obligations or Loan Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (ii) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Loan Document, or any waiver, consent or indulgence
of any kind by the Agent or any other Foreign Facility Secured Party with
respect thereto; (iii) the existence, value or condition of, or failure to
perfect, register, stamp or terminate a Lien or to preserve rights against, any
security or guarantee for the Foreign Facility Secured Obligations or any
action, or the absence of any action, by the Agent or any other Foreign Facility
Secured Party in respect thereof (including the release, variation or discharge
(except upon Full Payment of all Foreign Facility Secured Obligations) of any
security or guarantee of, or the release of, any Foreign Domiciled Loan Party or
any other Person (other than a release of such Foreign Domiciled Loan Party)
whether under the terms of any composition or arrangement with any creditor of
any Foreign Domiciled Loan Party or any other Person or otherwise); (iv) the
insolvency of any Loan Party or any Insolvency Proceeding in relation to any
Loan Party; (v) any election by the Agent or any other Secured Party in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code (or the equivalent under any other Applicable Law); (vi) any
borrowing or grant of a Lien by any other Loan Party, as debtor-in-possession
under Section 364 of the U.S. Bankruptcy Code (or the equivalent under any other
Applicable Law) or otherwise; (vii) the disallowance of any claims of the Agent
or any other Secured Party against any Loan Party for the repayment of any
Secured Obligations under Section 502 of the U.S. Bankruptcy Code (or the
equivalent under any other Applicable Law) or otherwise; (viii) any incapacity
or lack of power, authority or legal personality of, or dissolution or change in
the members or status of, any Foreign Domiciled Loan Party or any other Person;
or (ix) any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor, except Full
Payment of all Foreign Facility Secured Obligations.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  110

 

 

(b)          Without prejudice to the generality of Section 5.10.4(a) above,
each Foreign Domiciled Loan Party expressly confirms that it intends that the
guarantee created by this Section 5.10.4 shall extend from time to time to any
(however fundamental) variation, increase, extension or addition of or to any of
the Loan Documents and/or any facility or amount made available under any of the
Loan Documents for the purposes of or in connection with (i) acquisitions of any
nature; (ii) increasing working capital; (iii) enabling investor distributions
to be made; (iv) carrying out restructurings; (v) refinancing existing credit
facilities; (vi) refinancing any other Debt; (vii) making credit available to
new Borrowers; (viii) any other variation or extension of the purposes for which
any such facility or amount might be made available from time to time; and (ix)
any fees, costs and/or expenses associated with any of the foregoing.

 

5.10.5.            Waivers by Foreign Domiciled Loan Parties.

 

(a)          Each Foreign Domiciled Loan Party hereby expressly waives all
rights that it may have now or in the future under any statute, at common law,
in equity or otherwise, to compel the Agent or the other Foreign Facility
Secured Parties to marshal assets or to proceed against any Loan Party, other
Person or security for the payment or performance of any Foreign Facility
Secured Obligations before, or as a condition to, proceeding against such Loan
Party. To the extent permitted by Applicable Law, each Foreign Domiciled Loan
Party waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of all Foreign Facility Secured Obligations.
It is agreed among each Foreign Domiciled Loan Party, the Agent and the other
Foreign Facility Secured Parties that the provisions of this Section 5.10 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, the Agent, Fronting Banks and Lenders (as applicable) would
decline to make Loans and issue Letters of Credit to Foreign Domiciled Loan
Parties. Each Foreign Domiciled Loan Party acknowledges that its guarantee
pursuant to this Section 5.10 is necessary to the conduct and promotion of its
business and those of its direct or indirect holding companies, and can be
expected to benefit such business.

 

(b)          The Agent and the other Foreign Facility Secured Parties may, in
their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon the Collateral by judicial foreclosure or
non-judicial sale or enforcement, to the extent permitted under Applicable Law,
without affecting any rights and remedies under this Section 5.10. If, in taking
any action in connection with the exercise of any rights or remedies, the Agent
or any other Foreign Facility Secured Party shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any Foreign
Domiciled Loan Party or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Foreign Domiciled Loan
Party consents to such action and waives, to the extent permitted under
Applicable Law, any claim based upon it, even if the action may result in loss
of any rights of subrogation that any Foreign Domiciled Loan Party might
otherwise have had. To the extent permitted under Applicable Law, any election
of remedies that results in denial or impairment of the right of the Agent or
any other Foreign Facility Secured Party to seek a deficiency judgment against
any Foreign Domiciled Loan Party shall not impair any other Foreign Domiciled
Loan Party’s obligation to pay the full amount of the Foreign Facility Secured
Obligations. To the extent permitted under Applicable Law, each Foreign
Domiciled Loan Party, waives all rights and defenses arising out of an election
of remedies, such as nonjudicial foreclosure with respect to any security for
the Foreign Facility Secured Obligations, even though that election of remedies
destroys such Foreign Domiciled Loan Party’s rights of subrogation against any
other Person. To the extent permitted under Applicable Law, the Agent may bid
all or a portion of the Foreign Facility Secured Obligations at any foreclosure
or trustee’s sale or at any private sale or sale as a result of an enforcement
action, and the amount of such bid need not be paid by the Agent but shall be
credited against the Foreign Facility Secured Obligations in accordance with the
terms of this Agreement.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  111

 

 

5.10.6.            [Reserved].

 

5.10.7.            U.S. Limitations. To the extent that an adverse Tax
consequence would result, the Foreign Cross-Guarantee shall not require any
Foreign Domiciled Loan Party (that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code) or any Subsidiary of any such Foreign
Domiciled Loan Party to guarantee any Secured Obligations of any other Foreign
Domiciled Loan Party that is disregarded as an entity separate from any U.S.
Subsidiary for U.S. federal income Tax purposes.

 

5.10.8.            [Reserved].

 

5.10.9.            Subordination. Each Loan Party hereby subordinates any
claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Loan Party, howsoever arising, to the
Full Payment of all Secured Obligations.

 

5.11.       Currency Matters. Dollars are the currency of account and payment
for each and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by the Agent; provided that:

 

(a)          each repayment of a Revolver Loan, LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

 

(b)          each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

 

(c)          (i) each payment of fees pursuant to Section 3.2.1(a) shall be in
Dollars, Euros or Sterling, as applicable, which payment currency shall be at
the option of the North American Loan Party Agent, and the amount of any such
payment made in a currency other than Dollars determined by the Agent based on
the Exchange Rate, and (ii) each payment of fees pursuant to 3.2.1(b) shall be
in Dollars;

 

(d)          each payment of fees pursuant to Sections 3.2.2 through 3.2.3
(other than Section 3.2.3(e)) shall be in the currency of the underlying Letter
of Credit; and

 

(e)          each payment in respect of Extraordinary Expenses and any other
costs, expenses and indemnities shall be made in the currency in which the same
were incurred by the party to whom payment is to be made.

 

No payment to any Credit Party or any Security Trustee (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Loan Party in respect of which it was made unless and until
such Credit Party or such Security Trustee shall have received Full Payment in
the currency in which such obligation or liability is payable pursuant to the
above provisions of this Section 5.11. The Agent has the right, at the expense
of the applicable Loan Party, to convert any payment made in an incorrect
currency into the applicable currency required under this Agreement. To the
extent that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Loan Party Group or other obligors pursuant to any Guarantee
of the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  112

 

 

Obligations of such Loan Party Group) agrees to indemnify and hold harmless such
Credit Party or such Security Trustee, with respect to the amount of the
shortfall with respect to amounts payable by such Loan Party hereunder, with
such indemnity surviving the termination of this Agreement and any legal
proceeding, judgment or court order pursuant to which the original payment was
made which resulted in the shortfall. To the extent that the amount of any such
payment to a Credit Party or a Security Trustee shall, upon an actual conversion
into such currency, exceed such obligation or liability, actual or contingent,
expressed in that currency, such Credit Party or such Security Trustee shall
return such excess to the members of the affected Borrower Group.

 

Section 6.       CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Loans on the Closing Date. The Lenders and
Fronting Banks shall not be required to fund any requested Loan, issue any
Letter of Credit, or otherwise extend credit to Borrowers hereunder, until the
date (“Closing Date”) on which each of the following conditions has been
satisfied (or waived by the Agent) and with respect to deliveries of Loan
Documents, each such delivery shall be fully-executed (where applicable) and in
form and substance reasonably satisfactory to the Agent and its counsel:

 

(a)          Loan Documents. Each Loan Document, including the German Documents
and a Belgian law security confirmation and registration agreement in relation
to the Belgian Security Agreements, to which a Loan Party is a party (other than
any Foreign Security Agreements, Deposit Account Control Agreement, Commodity
Account Control Agreement, Securities Account Control Agreement, and Lien
Acknowledgment that is permitted to be delivered on a post-closing basis
pursuant to Section 8.4 or 10.1.18 (and in the latter case, is described on
Schedule 10.1.18 hereof)) shall have been duly executed (where applicable) by
each of the signatories thereto and delivered to the Agent, and each Loan Party
shall be in compliance with all terms thereof.

 

(b)          Perfected First-Priority Liens. The Agent shall have received (i)
subject to Section 10.1.18, reasonably satisfactory evidence that the Agent
and/or Security Trustees shall have a valid and perfected first priority (except
as otherwise permitted hereunder) Lien, security interest and hypothecation in
the U.S. Facility Collateral (including acknowledgments of all filings or
recordations necessary to perfect its Liens in the U.S. Facility Collateral) in
each case under the law of the applicable U.S. state and (ii) releases,
satisfactions and payoff letters terminating all Liens on the Collateral not
permitted under Section 10.2.2.

 

(c)          Closing Certificates. The Agent shall have received a certificate
of each Loan Party, dated the Closing Date, in form and substance reasonably
satisfactory to the Agent, executed by a Senior Officer of such Loan Party, and
attaching the documents referred to in Section ‎6.1(d).

 

(d)          Organization Documents; Incumbency. The Agent shall have received a
copy of (i) each Organization Document of each Loan Party certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Senior Officers of each Loan
Party executing the Loan Documents to which it is a party; (iii) resolutions of
the board of directors or similar governing body of each Loan Party (A)
approving and authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and (B) in the case of each Borrower, the
extensions of credit contemplated hereunder, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; and (iv) a good standing certificate (or
other similar instrument) from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation (to the
extent a good standing certificate or similar instrument may be obtained in such
jurisdiction).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  113

 

 

(e)          Fees. (i) The Agent shall have received the fees to be paid on the
Closing Date set forth in the Fee Letter; and (ii) all reasonable and documented
out-of-pocket expenses of the Agent and Security Trustees (including the
reasonable and documented fees, disbursements and other charges of counsel
(which shall be limited to the reasonable and documented out-of-pocket legal
fees and expenses of Holland & Knight LLP, U.S. counsel to the Agent and
Security Trustees, Norton Rose Fulbright, foreign counsel to the Agent and
Security Trustees, and, if necessary, of one local counsel in each other
relevant jurisdiction)) for which invoices have been presented at least three
(3) Business Days prior to the Closing Date shall have been paid.

 

(f)           Certificates. On the Closing Date, the Agent shall have received
(i) a certificate from a Senior Officer of the North American Loan Party Agent
certifying that as of the Closing Date, after giving effect to the Transactions,
(A) the representations and warranties set forth herein are true and correct in
all material respects (except in the case of any representation or warranty
which expressly relates to a given date or period, such representation or
warranty shall be true and correct in all material respects as of the respective
date or for the respective period, as the case may be) and (B) no part of the
proceeds of the Loans made on the Closing Date will be used, directly or
indirectly, in violation of applicable Sanctions, and (ii) a Solvency
Certificate from a Senior Officer of Kraton Polymers in the form of Exhibit J
attached hereto.

 

(g)          Historical Financial Statements. Lenders shall have received the
Historical Financial Statements.

 

(h)          [Reserved].

 

(i)           Borrowing Base Certificate. The Agent shall have received (i)
Borrowing Base Certificate with respect to the Dutch Kraton Borrowing Base
effective as of February 29, 2020, and (ii) a certificate (or if desired by
North American Loan Party Agent, certificates) duly executed by a Senior Officer
of North American Loan Party setting forth the U.S. Borrowing Base.

 

(j)           [Reserved].

 

(k)          [Reserved].

 

(l)           Legal Opinions. The Agent shall have received reasonably
satisfactory opinion of Baker & McKenzie LLP, counsel to the Loan Parties,
Norton Rose Fulbright LLP (French and German counsel to the Agent), Lydian
(Belgian counsel to the Agent), customary for transactions of this type (which
shall cover, among other things, authority, validity, binding effect and
enforceability of the Loan Documents and the creation and perfection of Liens in
the Collateral) and of Delaware counsel.

 

(m)          Know Your Customer. The Agent and the Secured Parties shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information that they reasonably determine is required
by regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT ACT and Beneficial Ownership
Regulation, to the extent reasonably requested at least ten (10) Business Days
prior to the Closing Date. If any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall have provided a
Beneficial Ownership Certification to Agent and Lenders in relation to such
Borrower.

 

(n)          No Material Adverse Effect. Since December 31, 2019 there shall not
have been any Material Adverse Effect.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  114

 

 

(o)          Term Loan Agreement and Senior Notes. The Agent shall have received
a certificate from a Senior Officer of the North American Loan Party Agent,
dated the Closing Date, in form and substance reasonably satisfactory to the
Agent, executed by a Senior Officer of the North American Loan Party Agent, and
attaching (i) the Term Loan Agreement and all amendments thereto and (ii) the
Senior Notes, and all amendments thereto.

 

For purposes of determining compliance with the conditions specified in this
Section 6.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
to a Lender or the Agent unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

6.2.        Conditions Precedent to All Subsequent Credit Extensions. The Agent,
Fronting Banks and Lenders shall not be required to fund any Loans, arrange for
issuance of any Letters of Credit or grant any other accommodation to or for the
benefit of Borrowers (including the initial Loans on the Closing Date), unless
the following conditions are satisfied:

 

(a)          No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

(b)          The representations and warranties of each Loan Party in the Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) on
the date of, and upon giving effect to, such funding, issuance or grant (except
for representations and warranties that expressly relate to an earlier date);

 

(c)          Availability of not less than the amount of the proposed Borrowing
shall exist;

 

(d)          [Reserved];

 

(e)          With respect to the issuance of a Letter of Credit, the applicable
U.S. LC Conditions or Dutch Kraton LC Conditions shall be satisfied; and

 

(f)           With respect to the funding of any Revolver Loan or arrangement
for issuance of any Letter of Credit to a Foreign Borrower, or grant of any
other accommodation to or for the benefit of any Foreign Borrower, the
requirements of Section 2.5 are satisfied.

 

Each request (or any deemed request, except a deemed request in connection with
a Protective Advance or pursuant to Sections 2.2.2(a), 2.3.2(a) and 3.1.2) by a
Loan Party Agent or any Borrower for funding of a Loan, issuance of a Letter of
Credit or grant of an accommodation shall constitute a representation by all
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding, issuance or grant.

 

Section 7.       COLLATERAL

 

7.1.         Grant of Security Interest.

 

7.1.1.             Grant of Security Interest by U.S. Domiciled Loan Parties. As
security for the payment or performance, as the case may be, in full of the
Secured Obligations when due (whether at the stated maturity, by acceleration or
otherwise), each U.S. Domiciled Loan Party hereby grants to the Agent, for the
benefit of the Secured Parties, a security interest in and continuing lien on
all of such U.S. Domiciled Loan Party’s right, title and interest in, to and
under all personal property of such Loan Party, including all of such Loan
Party’s right, title and interest in, to and under any and all of the following
assets, in each case whether now owned or hereafter acquired and wherever
located:

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  115

 

 

(a)          Until the Term Debt Priority Collateral Release Date:

 

(i)            Accounts and Payment Intangibles;

 

(ii)           Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);

 

(iii)          Commercial Tort Claims now or hereafter described on Schedule
7.1.1;

 

(iv)          Contracts, together with all Contract Rights arising thereunder;

 

(v)           Copyrights, Patents, Trademarks and Trade Secrets;

 

(vi)          Deposit Accounts, Securities Accounts, and Commodity Accounts;

 

(vii)         Documents;

 

(viii)       Domain Names;

 

(ix)          Equipment

 

(x)          Fixtures;

 

(xi)          General Intangibles;

 

(xii)        Instruments;

 

(xiii)        Inventory;

 

(xiv)       Investment Property;

 

(xv)         letters of credit and Letter-of-Credit Rights;

 

(xvi)        Licenses;

 

(xvii)      Money, cash and cash equivalents;

 

(xviii)     Pledged Equity Interests;

 

(xix)        Receivables;

 

(xx)          Software and all recorded data of any kind or nature, regardless
of the medium of recording;

 

(xxi)         Goods not otherwise described above;

 

(xxii)       Supporting Obligations relating to any of the foregoing;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  116

 

 

(xxiii)       to the extent not otherwise included above, all personal property
of any kind, including, without limitation, any other contract rights or rights
to the payment of money, insurance claims and proceeds and tort claims relating
to the foregoing; and



 

(xxiv)      to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing, together
with all books and records, ledger cards, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

 

(b)          Beginning with the Term Debt Priority Collateral Release Date and
thereafter:

 

(i)            all Accounts;

 

(ii)          all Inventory;

 

(iii)          all Chattel Paper, including electronic chattel paper, in each
case, to the extent relating to Accounts or Inventory;

 

(iv)          all Instruments to the extent relating to Accounts or Inventory;

 

(v)           all letters of credit (as defined in the UCC) and all
Letter-of-Credit Rights, in each case, to the extent relating to Accounts or
Inventory;

 

(vi)          all Documents, customs receipts, insurance certificates, shipping
documents and other written materials related to the purchase or import of any
Inventory;

 

(vii)         all Investment Property to the extent (i) consisting of Equity
Interests in any Borrower or Guarantor, subject to the limitation set forth
below in Section 7.1.3 as to such pledge of Equity Interests in a Foreign
Subsidiary or (ii) purchased with the proceeds of any of the above-described
Collateral;

 

(viii)        all General Intangibles (other than Intellectual Property) and all
rights under Hedge Agreements and other Secured Bank Product Documents, in each
case, to the extent relating to Accounts or Inventory;

 

(ix)           all Commodity Accounts, Deposit Accounts and Securities Accounts,
including all cash, checks and other evidences of payment, marketable
securities, securities entitlements, financial assets and other funds or
Property held in or on deposit in any of the foregoing, in each case if any of
the proceeds of the above-described Collateral are deposited therein;

 

(x)            all Records, Supporting Obligations and related letters of credit
(as defined in the UCC), in each case to the extent related to the foregoing;

 

(xi)           the proceeds of business interruption insurance;

 

(xii)          all monies, cash and deposits, whether or not in the possession
or under the control of the Agent, a Lender, or a bailee or Affiliate of the
Agent or a Lender, including any Cash Collateral to the extent related to the
foregoing; and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  117

 

 

(xiii)         all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral.

 

The parties hereto agree that nothing above is intended, nor shall it be
construed, to affect, replace, impair or extinguish the creation, attachment,
perfection or priority of the security interests in, and other Liens on, any
Collateral covered both under Section 7.1.1(a) and Section 7.1.1(b).

 

7.1.2.             Grant of Security Interest by Dutch Kraton Dutch Domiciled
Loan Parties. To secure the prompt payment and performance of all Dutch Kraton
Facility Secured Obligations, each Dutch Kraton Dutch Domiciled Loan Party
hereby grants to the Agent, for the benefit of the Dutch Kraton Facility Secured
Parties, a continuing security interest in and Lien upon all of the following
Property of such Loan Party, whether now owned or hereafter acquired, and
wherever located:

 

(a)          all Accounts;

 

(b)          all Inventory;

 

(c)          all Chattel Paper, including electronic chattel paper, in each
case, to the extent relating to Accounts or Inventory;

 

(d)          all Instruments to the extent relating to Accounts or Inventory;

 

(e)          all letters of credit (as defined in the UCC) and all
Letter-of-Credit Rights, in each case, to the extent relating to Accounts or
Inventory;

 

(f)            all Documents, customs receipts, insurance certificates, shipping
documents and other written materials related to the purchase or import of any
Inventory;

 

(g)          all Investment Property to the extent (i) consisting of Equity
Interests in any Borrower or Guarantor, subject to the limitation set forth
below in Section 7.1.3 as to such pledge of Equity Interests in a Foreign
Subsidiary or (ii) purchased with the proceeds of any of the above-described
Collateral;

 

(h)          all General Intangibles (other than Intellectual Property) and all
rights under Hedge Agreements and other Secured Bank Product Documents, in each
case, to the extent relating to Accounts or Inventory;

 

(i)            all Commodity Accounts, Deposit Accounts and Securities Accounts,
including all cash, checks and other evidences of payment, marketable
securities, securities entitlements, financial assets and other funds or
Property held in or on deposit in any of the foregoing, in each case, if any of
the proceeds of the above-described Collateral are deposited therein;

 

(j)            all Records, Supporting Obligations and related letters of credit
(as defined in the UCC), in each case to the extent related to the foregoing;

 

(k)          the proceeds of business interruption insurance;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  118

 

 

(l)             all monies, cash and deposits, whether or not in the possession
or under the control of the Agent, a Lender, or a bailee or Affiliate of the
Agent or a Lender, including any Cash Collateral to the extent related to the
foregoing; and

 

(m)         all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral.

 

7.1.3.             Excluded Collateral. Notwithstanding anything herein to the
contrary, in no event shall the Collateral subject to this Agreement include or
the security interest or lien granted under Section 7.1.1 or Section 7.1.2
attach to (a) any of the outstanding voting capital stock of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (or in any Subsidiary that is classified as a
disregarded entity for U.S. federal income Tax purposes and that holds directly,
or through other disregarded entities, Equity Interests of a Foreign Subsidiary
that is a “controlled foreign corporation” within the meaning of Section 957 of
the Code) in excess of 65% of the voting power of all classes of capital stock
of such Foreign Subsidiary entitled to vote; provided that immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock in such a Foreign Subsidiary
without adverse tax consequences to Parent and its Subsidiaries, the Collateral
shall include, and such security interest and lien shall attach to, such greater
percentage of capital stock of each such Foreign Subsidiary, (b) all Commercial
Tort Claims in an individual amount of less than or equal to $10,000,000, (c)
Margin Stock, (d) any asset to the extent and for so long as the grant of a
security interest therein would be prohibited by Applicable Law or would require
any Governmental Approval (other than to the extent that any such prohibition or
requirement would be rendered ineffective pursuant to the anti-non-assignment
provisions of the UCC or other Applicable Law), (e) Equity Interests in any
Person other than the Loan Parties to the extent not permitted by the terms of
such Person’s organizational or joint venture documents (other than to the
extent that any such restriction would be rendered ineffective pursuant to the
anti-non- assignment provisions of the UCC or other Applicable Law), (f) Equity
Interests in Unrestricted Subsidiaries, (g) in the case of assets consisting of
Licenses, leases, agreements or other contracts or assets that are subject to
Purchase Money Debt or Capital Leases, to the extent and for so long as the
grant of security therein is prohibited or restricted by any Applicable Law or
by the terms of such License, lease, agreement or other contract (including
anti-assignment provisions of any such contract) or would require the consent of
a Governmental Authority or a third party that is party to such contract (unless
such consent has already been received or the applicable third party has agreed
to cooperate with the establishment of any secured financing) or would trigger
termination of (or a right to terminate) any such contract pursuant to any
“change of control” or similar provision or the ability for any third party to
amend any rights, benefits and/or obligations of the Loan Parties in respect of
those assets, or which would require any Loan Party or any Subsidiary of any
Loan Party to take any action materially adverse to the interests of such Loan
Party or such Subsidiary (in each case, to the extent applicable and other than
to the extent that any of the foregoing would be rendered ineffective pursuant
to the anti-non-assignment provisions of the UCC or other Applicable Law), (h)
any other asset to the extent that the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course) of obtaining or perfecting a
security interest therein outweighs the benefit of the security afforded
thereby, as reasonably determined by the applicable Borrower and the Agent (it
being acknowledged that the maximum guaranteed or secured amount may be limited
to minimize stamp duty, notarization, registration or other applicable fees,
taxes and duties where the applicable Borrower and the Agent reasonably
determine that the benefit to the Lenders of increasing the guaranteed or
secured amount is disproportionate to the level of such fee, taxes and duties),
(i) any asset to the extent that the grant of a security interest therein would
result in materially adverse tax consequences to Parent and its Subsidiaries, as
reasonably determined by the Borrowers in consultation with the Agent, (j) any
“intent-to-use” trademark applications prior to the accepted filing of a
“Statement of Use” or “Amendment to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  119

 

 

Allege Use” and any other Intellectual Property in any jurisdiction where, with
respect thereto, the grant of a security interest therein would cause the
invalidation or abandonment or unenforceability of such Intellectual Property
under Applicable Law, (k) Property that is sold or subjected to a Lien pursuant
to a Supplier Financing Transaction; (l) Property described on Schedule 7.1.3;
and (m) any asset upon which a Lien is granted by way of any Dutch Kraton
Security Agreement; provided, however, that any Proceeds, products,
substitutions or replacements of Excluded Assets shall not constitute Excluded
Assets unless such Proceeds, products, substitutions or replacements would
themselves constitute Excluded Assets.

 

Further, (a) no foreign Intellectual Property filings or searches shall be
required and (b) no actions shall be required to perfect the grant of the
security interest in vehicles and any other assets subject to certificates of
title or ownership, commercial tort claims and letter of credit rights, in each
case except to the extent perfection of a security interest therein may be
accomplished by the filing of financing statements under the UCC.

 

7.2.        Cash Collateral. Any Cash Collateral may be invested, at the Agent’s
discretion (and with the consent of the applicable Loan Party Agent, as long as
no Event of Default exists), but the Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. To further secure the prompt
payment and performance of all (a) Secured Obligations, each U.S. Domiciled Loan
Party hereby grants to the Agent, for the benefit of the Secured Parties and (b)
Dutch Kraton Facility Secured Obligations, each Dutch Kraton Dutch Domiciled
Loan Party hereby grants to the Agent and the Security Trustee, for the benefit
of the Dutch Kraton Facility Secured Parties, in each case, a continuing
security interest and Lien on all Cash Collateral of such Loan Party from time
to time and all proceeds thereof, whether such Cash Collateral is held in a Cash
Collateral Account or otherwise. Loan Parties organized or incorporated outside
of the U.S. shall grant Liens to the applicable Security Trustee on Cash
Collateral pursuant to the relevant Security Documents. The Agent and each
Security Trustee may apply Cash Collateral of (i) a U.S. Domiciled Loan Party to
the payment of any Secured Obligations and (ii) a Dutch Kraton Dutch Domiciled
Loan Party to the payment of any Dutch Kraton Facility Secured Obligations, in
each case, in accordance with Section 5.5.1, as they become due and payable.
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of the Agent and the Security Trustees. No U.S. Domiciled
Loan Party or other Person claiming through or on behalf of any U.S. Domiciled
Loan Party shall have any right to any Cash Collateral, until Full Payment of
all Secured Obligations. No Dutch Kraton Dutch Domiciled Loan Party or other
Person claiming through or on behalf of any Dutch Kraton Dutch Domiciled Loan
Party shall have any right to any Cash Collateral, until Full Payment of all
Dutch Kraton Facility Secured Obligations.

 

7.3.         Administration.

 

7.3.1.             After-Acquired Collateral. If after the Closing Date, any
Loan Party acquires an interest with a Value in excess of $2,000,000 in (a)
Chattel Paper (other than pre-buy agreements or in the Ordinary Course of
Business), (b) negotiable Documents (other than in the Ordinary Course of
Business), (c) Investment Property, (d) Letter-of-Credit Rights (that are not
Supporting Obligations), (e) promissory notes (other than in the Ordinary Course
of Business) and other Instruments (in each case, other than checks or other
Instruments provided for in the Ordinary Course of Business), in each case
constituting Collateral, the applicable Loan Party Agent will notify the Agent
in writing within thirty (30) days of such acquisition. Upon the Agent’s
request, such Loan Party shall use commercially reasonable efforts to take such
actions as the Agent or its Security Trustee reasonably deems appropriate to
effect a duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession or control agreement, as appropriate,
and/or executing such additional Security Documents as may be reasonably
requested by the Agent or a Security Trustee. Notwithstanding the foregoing,
nothing in this Section 7.3.1 shall require any Loan Party to effectuate a
security interest in any after-acquired Collateral if such security interest
would violate Section 14.20 of this Agreement.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  120

 

 

7.3.2.             Commodity Account, Deposit Account or Securities Account. If
after the Closing Date, any Loan Party opens or closes a Commodity Account,
Deposit Account or Securities Account (in each case, other than any Excluded
Account) in a Perfection Jurisdiction, in each case constituting or holding
Collateral, the applicable Loan Party Agent shall notify the Agent or Security
Trustee in writing within forty-five (45) days thereof and amend Schedule 8.4 to
reflect the same. Upon the Agent’s or Security Trustee’s request, the Loan Party
shall deliver a fully-executed Deposit Account Control Agreement, Securities
Account Control Agreement or Commodity Account Control Agreement (as applicable)
within forty-five (45) days (or such longer period with the prior consent of the
Agent or Security Trustee (such consent not to be unreasonably withheld)) of the
Agent’s or Security Trustee’s request and amend Schedule 8.4 to reflect the
same; provided that with respect to Securities Accounts or Commodity Accounts,
any such control agreement shall only be requested by Agent or the Security
Trustee for Securities Accounts or Commodity Accounts, in each case, with an
average monthly balance or Value in excess of $2,000,000.

 

7.3.3.             Collateral in Possession of a Third Party. If, after the
Closing Date, any Collateral constituting Inventory in a Perfection Jurisdiction
with an aggregate Value exceeding $2,000,000 is in the possession of a warehouse
or bailee, such Loan Party shall notify the Agent within ninety (90) days of
such warehouse or bailee obtaining possession of such Inventory.

 

7.4.         No Assumption of Liability. The Lien on Collateral granted
hereunder is given as security only and shall not subject the Agent, any
Security Trustee or any Lender to, or in any way modify, any obligation or
liability of Loan Parties relating to any Collateral.

 

7.5.         Further Assurances. Each Loan Party will promptly execute any and
all further documents, financing statements, agreements, title certificates,
assignments and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Agent, any Security Trustee or
the Required Lenders may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the Liens created or intended
to be created by the Security Documents, or otherwise to give effect to the
intent of this Agreement, all at the expense of the Loan Parties. Each U.S.
Domiciled Loan Party authorizes the Agent to file any financing statement that
accurately describes the Collateral.

 

7.6.         Termination of Security Interest.

 

7.6.1.             All security interests granted hereby shall automatically
terminate upon the Full Payment of the Secured Obligations; provided that with
respect to the LC Obligations, the aggregate amount available to be drawn under
any Letters of Credit has been reduced to zero (or the applicable Fronting Bank
has consented to the termination as a result of the Cash Collateralization of
the Letters of Credit or other arrangement satisfactory to the applicable
Fronting Bank) and no Fronting Bank has any further obligation to issue or amend
Letters of Credit under this Agreement.

 

7.6.2.             All security interests granted hereby shall also terminate
and be released at the time or times and in the manner set forth in Section
12.3.1 of this Agreement.

 

7.6.3.             In connection with any termination or release pursuant to
Sections 7.6.1 or 7.6.2, the Agent or Security Trustee shall execute and deliver
to any Loan Party, at such Loan Party’s expense, all documents that such Loan
Party shall reasonably request to evidence such termination or release so long
as the applicable Loan Party shall have provided the Agent such certifications
or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  121

 

 

documents as the Agent shall reasonably request in order to demonstrate
compliance with this Section 7.6. The covenants contained in this Section 7.6
shall survive the Full Payment of the Secured Obligations.

 

7.7.         Real Estate Collateral

 

7.7.1.            Upon request by Agent and in accordance with the timing and
procedures set forth in Section 7.7.2 below, the Obligations shall also be
secured by Mortgages upon all Mortgaged Property. The Mortgages shall be duly
recorded at U.S. Borrowers’ expense, in each office where such recording is
required to constitute a fully perfected second-priority Lien on the Mortgaged
Property covered thereby.

 

7.7.2.             Upon request by Agent, the relevant Loan Party shall execute
and deliver to Agent a Mortgage against any Mortgaged Property for which a
“Mortgage” (as defined in the Term Loan Agreement) has been recorded for the
benefit of Term Loan Lenders, which Mortgage shall be substantially in the same
form and substance as such “Mortgage” (except with respect to priority). In
addition, such Loan Party shall timely deliver to Agent upon request by Agent,
such information and materials necessary in order for federally regulated U.S.
lenders to comply with the requirements of the Flood Program (as defined in the
Term Loan Agreement) and if the Mortgaged Property is in a Flood Zone (as
defined in the Term Loan Agreement), shall deliver evidence to Agent that such
Loan Party has obtained a policy of flood insurance relating to such Mortgaged
Property that is in compliance with applicable regulations.

 

Section 8.      COLLATERAL ADMINISTRATION

 

8.1.         Borrowing Base Certificates. As soon as available but in any event
within, twenty (20) days after the end of each calendar month (or such longer
period as the Agent may agree in its Permitted Discretion), the Loan Party
Agents shall deliver to the Agent Borrowing Base Certificates covering each
Borrowing Base and supporting information in connection therewith (including
information regarding any retention of title from vendors to any Dutch Kraton
Borrower), provided that (a) the Loan Party Agents will be required to furnish
Borrowing Base Certificates for each calendar week and supporting information in
connection therewith within two (2) Business Days after the end of each such
calendar week after an Increased Reporting Trigger, and (b) within five (5)
Business Days after consummation of any sale or disposition of Accounts or
Inventory that are a part of the Collateral not in the Ordinary Course of
Business resulting in net proceeds exceeding $5,000,000 (individually or in the
aggregate for all such sales and dispositions since the date of the most recent
Borrowing Base Certificates), the Loan Party Agents shall deliver an updated
Borrowing Base Certificate giving effect to any such sale or disposition.
Borrowing Base Certificates for Foreign Borrowers shall calculate an individual
Borrowing Base for each Foreign Borrower on a stand-alone basis. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by the Borrowers and certified by a Senior Officer of the applicable
Loan Party Agent, provided that the Agent may from time to time review and
adjust any such calculation (x) to reflect its reasonable estimate of declines
in value of any Collateral, due to collections received in the Dominion Account
or otherwise; (y) to adjust advance rates and to impose additional reserves in
its Permitted Discretion to reflect changes in dilution, quality, mix and other
factors affecting Collateral; and (z) to the extent the calculation is not made
in accordance with this Agreement or does not accurately reflect the Reserves.

 

8.2.         Administration of Accounts.

 

8.2.1.             Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  122

 

 

the Agent sales, collection, reconciliation and other reports in form reasonably
satisfactory to the Agent, on such periodic basis as the Agent may request. Each
Borrower shall provide to the Agent, on or before the 20th day of each month, a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and address, amount,
invoice date and due date, and, upon request by the Agent during the existence
of an Event of Default, showing any discount, allowance, credit, authorized
return or dispute, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as the Agent may reasonably request. If Accounts
of a Borrower in an aggregate face amount of $5,000,000 or more cease to be
Eligible Accounts, then such Borrower or a Loan Party Agent shall notify the
Agent of such occurrence promptly (and in any event within five (5) Business
Days) after such Borrower or Loan Party Agent has knowledge thereof.

 

8.2.2.             Taxes. If an Account of any Borrower includes a charge for
any Taxes, the Agent is authorized, in its discretion, if such Borrower has not
paid such Taxes when due, to pay the amount thereof to the proper Governmental
Authority for the account of such Borrower and to charge the Loan Parties
therefor; provided, however, that neither the Agent nor any other Secured Party
shall be liable for any Taxes that may be due from the Loan Parties or with
respect to any Collateral.

 

8.2.3.             Account Verification. During the continuance of an Event of
Default the Agent shall have the right at any time, in the name of the Agent,
any designee of the Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of the Borrowers by mail, telephone or
otherwise. Loan Parties shall cooperate fully with the Agent in an effort to
facilitate and promptly conclude any such verification process.

 

8.2.4.            Maintenance of Dominion Accounts. Except as otherwise provided
in this Section 8.2.4, (a) the Loan Parties shall maintain Dominion Accounts
pursuant to lockbox or other arrangements reasonably acceptable to the Agent,
(b) other than (until required in accordance with the other provisions of this
Section 8.2.4) in relation to the Dutch Kraton Excluded Dominion Accounts, the
Loan Parties shall obtain a Deposit Account Control Agreement from each lockbox
servicer (if applicable) and Dominion Account bank, establishing the Agent’s (or
a Security Trustee’s) control over and Lien on the lockbox or Dominion Account,
requiring prompt deposit of all remittances received in the lockbox (or
otherwise) to a Dominion Account and waiving offset rights of such servicer or
bank, except for customary administrative and other charges and returned items,
(c) other than (until required in accordance with the other provisions of this
Section 8.2.4) in relation to the Dutch Kraton Excluded Dominion Accounts, the
Dutch Kraton Dominion Accounts shall be under the sole dominion and exclusive
control of the Agent (or its Security Trustee) whether or not a Cash Dominion
Event exists; provided that collected funds will, in the discretion of Agent,
either be disbursed from such Dominion Accounts to an operating account of one
of such Loan Parties or be applied to the Loans of such Loan Parties, (d) at any
time after the occurrence of a Cash Dominion Event, and while the same is
continuing, the Initial Dutch Kraton Borrower shall (i) execute and deliver a
duly perfected and enforceable Lien over each Dutch Kraton Excluded Dominion
Account in accordance with the relevant Applicable Law and (ii) ensure that each
Dutch Kraton Excluded Dominion Account is the subject of a Deposit Account
Control Agreement, (e) if, with the prior consent of the Agent, a Dutch Kraton
Dominion Account is not maintained with Bank of America, the applicable Dutch
Kraton Dutch Domiciled Loan Parties, whether or not a Cash Dominion Event
exists, shall ensure that such account is the subject of a Deposit Account
Control Agreement which provides for all cash receipts in any such account to be
swept on a daily basis to a Dominion Account maintained with Bank of America,
and (f) if a U.S. Dominion Account is not maintained with Bank of America, the
Agent (or its Security Trustee) may, during the existence of any Cash Dominion
Event, require immediate transfer of all cash receipts in such account to a
Dominion Account maintained with Bank of America. The Agent, Security Trustees
and Lenders assume no responsibility to Loan Parties for any lockbox arrangement
or Dominion Account, including any claim of accord and satisfaction or release
with respect to any Payment Items accepted by any bank.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  123

 

 

8.2.5.             Proceeds of Collateral. Loan Parties shall request in writing
and otherwise take all necessary steps to instruct that all payments on Accounts
or otherwise relating to Collateral of Account Debtors in any Eligible Account
Debtor Jurisdiction are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Loan Party receives cash or Payment
Items with respect to any Collateral, it shall hold same in trust for the Agent
and the Security Trustees and within five (5) Business Days deposit same into a
Dominion Account.

 

8.3.         Administration of Inventory.

 

8.3.1.             Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, and, when submitting a Borrowing
Base Certificate to the Agent, shall submit to the Agent inventory and
reconciliation reports in form reasonably satisfactory to the Agent, on such
periodic basis as the Agent may reasonably request. Each Borrower shall conduct
periodic cycle counts consistent with historical practices, and shall provide to
the Agent a copy of any report produced based on such count, together with
supporting information, in each case, as the Agent may reasonably request. The
Agent may observe each physical count at its own expense or as part of an
inspection, audit or field exam under Section 10.1.1.

 

8.3.2.             Returns of Inventory. No Borrower shall return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise
during the existence of a Cash Dominion Event, unless (a) such return is a
return of defective Inventory in the Ordinary Course of Business or (b) the
aggregate Value of all such returned Inventory does not exceed during any
calendar month (i) $10,000,000 so long as no Event of Default has occurred and
is continuing and (ii) $5,000,000 at any time an Event of Default has occurred
and is continuing.

 

8.3.3.             Acquisition, Sale and Maintenance. No Borrower shall acquire
or accept any Inventory on consignment or approval, except in the Ordinary
Course of Business, and shall take all steps to assure that all Inventory is
produced in accordance with the FLSA and otherwise in all material respects with
Applicable Law. No Borrower shall sell any Inventory on consignment or approval
or any other basis under which the customer may return or require a Borrower to
repurchase such Inventory, except in the Ordinary Course of Business. Borrowers
shall use, store and maintain all Inventory with reasonable care and caution, in
the Ordinary Course of Business and in conformity in all material respects with
all Applicable Law, and shall make current rent payments (within applicable
grace periods provided for in leases) at all locations where any Collateral is
located.

 

8.4.         Administration of Deposit Accounts, Securities Accounts and
Commodity Accounts. Schedule 8.4 sets forth all Deposit Accounts, Securities
Accounts and Commodity Accounts (other than Excluded Accounts) in a Perfection
Jurisdiction maintained by the Loan Parties as of the Closing Date, including
all Dominion Accounts. Each such U.S. Facility Loan Party shall take
commercially reasonable steps to establish the Agent’s or its Security Trustee’s
control of each such Deposit Account, Securities Account or Commodity Account
through a Deposit Account Control Agreement, Securities Account Control
Agreement or Commodity Account Control Agreement, as applicable, within ninety
(90) days following the Closing Date; provided, that with respect to Securities
Accounts or Commodity Accounts, such control agreements should only be required
for Securities Accounts or Commodity Accounts, in each case, with an average
monthly balance or Value in excess of $2,000,000. A Loan Party Agent shall
notify the Agent of any opening or closing of a Deposit Account, Securities
Account or Commodity Account in accordance with Section 7.3.2 and will amend
Schedule 8.4 to reflect the same.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  124

 

 

8.5.         General Provisions.

 

8.5.1.             Location of Collateral. All Inventory with an aggregate Value
exceeding $2,000,000 located at a location in a Perfection Jurisdiction and
constituting Collateral (other than such Inventory in transit) is kept by the
Loan Parties at the locations set forth in Schedule 8.5.1. Upon providing any
notice required under Section 7.3.3, such Loan Party or the applicable Loan
Party Agent shall amend Schedule 8.5.1 to reflect the same.

 

8.5.2.             Certain Organizational Changes. No Loan Party may change its
name, charter or other organizational number, form or jurisdiction of
organization without at least fifteen (15) days prior written notice to the
Agent (or such shorter period to which the Agent may agree) and taking such
actions (including entering into supplemental documentation) as the Agent may
reasonably request to maintain the perfection and priority of its security
interest in the Collateral.

 

8.5.3.             [Reserved].

 

8.5.4.             Protection of Collateral. All reasonable expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral of a Loan Party Group, all Taxes payable with respect to any
Collateral of a Loan Party Group (including any sale thereof), and all other
reasonable payments required to be made by the Agent or a Security Trustee to
any Person to realize upon any Collateral of a Loan Party Group, shall be borne
and paid by Loan Parties of such Loan Party Group. Neither the Agent nor any
Security Trustee shall be liable or responsible in any way for the safekeeping
of any Collateral, for any loss or damage thereto (except for reasonable care in
its custody while Collateral is in the Agent’s or such Security Trustee’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Loan Parties’ sole risk.

 

8.5.5.             Defense of Title to Collateral. Each Loan Party shall at all
times defend its title to Collateral (if such defense is required by Agent or
the applicable Security Trustee in its Permitted Discretion) and the Agent’s or
Security Trustees’ Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.

 

8.6.         Power of Attorney. Each of the U.S. Domiciled Loan Parties hereby
irrevocably constitutes and appoints the Agent (and all Persons designated by
the Agent) as such Loan Party’s true and lawful attorney (and agent-in-fact),
coupled with an interest, for the purposes provided in this Section. The Agent,
or the Agent’s designee, may, without notice and in either its or such U.S.
Domiciled Loan Party’s name, but at the cost and expense of such Loan Parties
within such Loan Party’s Loan Party Group:

 

(a)          Endorse a U.S. Domiciled Loan Party’s name on any Payment Item or
other proceeds of Collateral (including proceeds of insurance) that come into
the Agent’s possession or control; and

 

(b)          During the continuance of an Event of Default, (i) notify any
Account Debtors of a U.S. Domiciled Loan Party of the assignment of their
Accounts, demand and enforce payment of such Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to such
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral of the U.S. Domiciled Loan Parties, or any legal
proceedings brought to collect Accounts or Collateral of the U.S. Domiciled Loan
Parties; (iii) sell or assign any Accounts and other Collateral of the U.S.
Domiciled Loan Parties upon such terms, for such amounts and at such times as
the Agent deems advisable; (iv) collect, liquidate and receive balances in
Deposit Accounts or Securities Accounts of the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  125

 

 

U.S. Domiciled Loan Parties which constitute or contain the proceeds of
Collateral, and take control, in any manner, of proceeds of Collateral of the
U.S. Domiciled Loan Parties; (v) prepare, file and sign a U.S. Domiciled Loan
Party’s name to a proof of claim or other document in a bankruptcy of an Account
Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to a U.S. Domiciled
Loan Party, and notify postal authorities to deliver any such mail to an address
designated by the Agent; (vii) endorse any Chattel Paper, Document, Instrument,
bill of lading, or other document or agreement relating to any Accounts,
Inventory or other Collateral of the U.S. Domiciled Loan Parties; (viii) use a
U.S. Domiciled Loan Party’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors of the U.S. Domiciled Loan Parties; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral of the U.S. Domiciled Loan Parties; (x) make and
adjust claims under insurance policies of the U.S. Domiciled Loan Parties; (xi)
take any action as may be necessary or appropriate to obtain payment under any
letter of credit, banker’s acceptance or other instrument for which a U.S.
Domiciled Loan Party is a beneficiary; and (xii) take all other actions as the
Agent reasonably deems appropriate to fulfill any U.S. Domiciled Loan Party’s
obligations under the Loan Documents.

 

Section 9.      REPRESENTATIONS AND WARRANTIES

 

9.1.         General Representations and Warranties. In order to induce the
Lenders to enter into this Agreement, to make the Loans and issue or participate
in Letters of Credit as provided for herein, each Loan Party (with respect to
itself and its Restricted Subsidiaries) makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

9.1.1.             Organization and Qualification. Each of the Loan Parties and
its Restricted Subsidiaries (a) is a duly organized or incorporated and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization or incorporation (to the extent such
jurisdiction provides for the designation of entities organized or incorporated
thereunder as existing in good standing) and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and in good standing in all jurisdictions where it is
required to be so qualified, except, in each case, where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect. The information included in the Beneficial Ownership Certification most
recently provided to Agent and each Lender is true and complete in all respects.

 

9.1.2.             Power and Authority. Each Loan Party is duly authorized to
execute, deliver and perform under the Loan Documents to which it is a party.
The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary corporate or other organizational action, and do not
(a) require the consent or approval of any holders of Equity Interests in any
Loan Party, except for such consents as have been obtained and are in full force
and effect; (b) contravene the Organization Documents of any Loan Party; (c)
violate or cause a default under any Applicable Law or Material Contract or (d)
conflict with or result in any breach or contravention of, or the creation of
any Lien under (i) any contractual obligation to which such Person is a party or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject, except in each
case referred to in clauses (b), (c) or (d), where such violation or default
could not reasonably be expected to result in a Material Adverse Effect.

 

9.1.3.             Enforceability. Each Loan Document is a legal, valid and
binding obligation of each Loan Party party thereto, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  126

 

 

9.1.4.             Subsidiaries; Capital Structure. Schedule 9.1.4 lists each
Subsidiary of Parent (and the direct and indirect ownership interest of Parent
therein), in each case existing on the Closing Date. As of the Closing Date,
Schedule 9.1.4 shows, for each Loan Party, its name, jurisdiction of
organization and issued Equity Interests. Except as disclosed on Schedule 9.1.4,
in the five years preceding the Closing Date, no Loan Party has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination. As of the Closing Date, each Loan Party has good title to
its Equity Interests in its Subsidiaries, and all such Equity Interests are duly
issued, fully paid and non-assessable to the extent applicable. As of the
Closing Date, except as disclosed on Schedule 9.1.4, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Loan Party or Subsidiary.

 

9.1.5.             Title to Properties; Priority of Liens. Each of the Loan
Parties and its Restricted Subsidiaries has good and marketable title to (or
valid leasehold interests in) all of its Real Estate, and good title to all of
its personal Property, including all Property reflected in any financial
statements delivered to the Agent or Lenders, in each case free of Liens except
Permitted Liens and except where the failure to have such good title or such
leasehold interest could not reasonably be expected to have a Material Adverse
Effect. Each of the Loan Parties and its Restricted Subsidiaries has paid and
discharged all material lawful claims that, if unpaid, are being Properly
Contested or that, could become a Lien on its Properties, other than Permitted
Liens, except where the failure to have such good title or such leasehold
interest could not reasonably be expected to have a Material Adverse Effect or
as otherwise set forth in Section 9.1.6 or 9.1.29, as applicable. All Liens of
the Agent in the Collateral in a Perfection Jurisdiction are duly perfected,
first priority Liens subject only to Permitted Liens; provided that no such
representation is given with respect to any such Collateral that requires a
notice to or agreement of a third party that is not required to be obtained
hereunder.

 

9.1.6.             Accounts. The Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Borrowers
in writing with respect thereto. Each Borrower warrants with respect to each of
its Accounts at the time it is shown as an Eligible Account in a Borrowing Base
Certificate that to such Borrower’s knowledge in all material respects:

 

(a)          it is genuine and what it purports to be, and is not evidenced by a
judgment;

 

(b)          it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the Ordinary Course of Business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;

 

(c)          it is for a sum certain, maturing as stated in the invoice covering
such sale or rendition of services, a copy of which has been furnished or is
available to the Agent on request;

 

(d)          it is not subject to any offset, Lien (other than the Agent’s or
Security Trustee’s Liens and Liens permitted under the definition of Dutch
Kraton Eligible Accounts or U.S. Eligible Accounts hereto), deduction, defense,
dispute, counterclaim or other adverse condition except as arising in the
Ordinary Course of Business; and it is otherwise absolutely owing by the Account
Debtor, without contingency in any respect;

 

(e)          no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to the Agent or a Security Trustee unless (i) under
the UCC, other Applicable Law or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  127

 

 

public policy, the restriction is ineffective or (ii) such restriction does not
prevent any Loan Party from granting a security interest in such Account under
the UCC or any Applicable Law, and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

 

(f)            no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected in the reports submitted to the Agent hereunder; and

 

(g)          (i) there are no facts or circumstances that are reasonably likely
to impair the enforceability or collectability of such Account; (ii) the Account
Debtor, to the applicable Loan Party’s knowledge, had the capacity to contract
when the Account arose, continues to meet the applicable Borrower’s customary
credit standards, is, to the applicable Loan Party’s knowledge, Solvent and, to
the applicable Loan Party’s knowledge, has not failed, or suspended or ceased
doing business; and (iii) to the applicable Loan Party’s knowledge, there are no
proceedings or actions pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

9.1.7.             Financial Statements. The consolidated balance sheets, and
related statements of income, cash flow and shareholder’s equity, of Parent and
its Subsidiaries that have been and are hereafter delivered to the Agent and
Lenders in accordance with Section 6.1 and clauses (a) and (b) of Section
10.1.2, are prepared in accordance with GAAP (except with respect to Section
10.1.2(c)), and fairly present in all material respects the financial position
and results of operations of Parent and its Subsidiaries at the dates and for
the periods indicated, and for unaudited financial statements, subject to normal
year-end adjustments and the absence of footnotes. As of the date of delivery
thereof, all projections delivered from time to time to the Agent and Lenders
have been prepared in good faith, based on reasonable assumptions in light of
the circumstances at such time. Since December 31, 2019, there has been no
change in the condition, financial or otherwise, of any Loan Party or Subsidiary
that could reasonably be expected to have a Material Adverse Effect. Each Loan
Party is Solvent on a consolidated basis.

 

9.1.8.            Supplier Financing Transaction. As of the Closing Date, no
Loan Party or Restricted Subsidiary is party to any Supplier Financing
Transaction, except those listed on Schedule 9.1.8.

 

9.1.9.            Taxes. Each of the Loan Parties and its Restricted
Subsidiaries has filed all material federal, state and other Tax returns and
other material tax reports that it is required by law to file, and has paid, or
made reasonably adequate provision for the payment of, all Taxes upon it, its
income and its Properties that are shown due and payable on such returns, except
to the extent being Properly Contested.

 

9.1.10.         EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

9.1.11.          Intellectual Property. To the knowledge of each Loan Party, the
conduct of the business as currently conducted of each of the Loan Parties and
its Restricted Subsidiaries does not infringe or misappropriate any third party
Intellectual Property of any third party, except where such infringement or
misappropriation could not be reasonably expected to have a Material Adverse
Effect. There is no pending or, to any Loan Party’s knowledge, threatened
Intellectual Property written Claim with respect to any Loan Party, any
Restricted Subsidiary or any of their Property (including any Intellectual
Property). To the knowledge of each Loan Party, except as disclosed on Schedule
9.1.11, no Loan Party or Restricted Subsidiary pays or owes any Royalty or other
compensation to any Person with

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  128

 

 

respect to any Intellectual Property. All material registered and applied for
Intellectual Property owned by, or otherwise subject to any interests of, any
Loan Party or Restricted Subsidiary and all material Intellectual Property
Licenses which License any Loan Party or Restricted Subsidiary has the right to
use Intellectual Property owned by a third party on the Closing Date is shown on
Schedule 9.1.11.

 

9.1.12.          Governmental Approvals. Each of the Loan Parties has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not be reasonably expected to have a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any Inventory or other Collateral
have been procured and are in effect, and Loan Parties and their Restricted
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any Inventory or Collateral, except where the
noncompliance or failure to procure or maintain in effect could not reasonably
be expected to have a Material Adverse Effect.

 

9.1.13.          Compliance with Laws. Each of the Loan Parties and its
Restricted Subsidiaries has duly complied, and its Properties and business
operations are in compliance with all Applicable Law, except where noncompliance
could not reasonably be expected to have a Material Adverse Effect. There have
been no citations, notices or orders of material noncompliance issued to any
Loan Party or Restricted Subsidiary under any Applicable Law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

9.1.14.          Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, as of the Closing Date to the knowledge of each Loan Party,
neither such Loan Party’s nor any Restricted Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up. Except as could not be reasonably expected to have a Material Adverse
Effect, no Loan Party or Subsidiary has received any Environmental Notice. No
Loan Party or Restricted Subsidiary has any material contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it
that could reasonably be expected to have a Material Adverse Effect.

 

9.1.15.           Restrictive Agreements. As of the Closing Date, no Loan Party
or Restricted Subsidiary is party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.15.

 

9.1.16.           Litigation. Except as shown on Schedule 9.1.16, there are no
material proceedings or investigations pending or, to any Loan Party’s
knowledge, threatened against any Loan Party or Restricted Subsidiary, or any of
their businesses, operations, Properties, prospects or conditions, that (a)
relate to any Loan Documents or transactions contemplated thereby; or (b) could
reasonably be expected to have a Material Adverse Effect if determined adversely
to any Loan Party or Restricted Subsidiary. No Loan Party or Restricted
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority, except where such default could not be reasonably
expected to have a Material Adverse Effect.

 

9.1.17.           Insurance. The insurance coverage of the Loan Parties and the
Restricted Subsidiaries as in effect on the Closing Date in excess of
$10,000,000 is outlined as to carrier, policy number, type and deductible on
Schedule 9.1.17. As of the Closing Date, all premiums due and payable in respect
insurance covering a material portion of the Collateral have been paid.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  129

 

 

9.1.18.           No Defaults. No event or circumstance has occurred and is
continuing or exists that constitutes a Default or Event of Default. No Loan
Party or Restricted Subsidiary is in default, and no event or circumstance has
occurred or exists that with the passage of time or giving of notice would
constitute a default, under and with respect to any Material Contract (excluding
Material Debt), except where such default could not reasonably be expected to
have a Material Adverse Effect.

 

9.1.19.           Employee Benefit Plans.

 

(a)          ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken with all other such ERISA Events for which liability is
reasonably expected to occur, could be reasonably likely to have a Material
Adverse Effect. No Loan Party nor any ERISA Affiliate has incurred or reasonably
expects to incur, any liability (and no event has occurred which, after the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan, which
has resulted or could reasonably be expected to result in a Material Adverse
Effect. Each Loan Party and each ERISA Affiliate (i) has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each U.S. Employee Plan and (ii) is in compliance with the presently
applicable provisions of ERISA, the Code and any Applicable Law with respect to
each “employee benefit plan” (as defined in Section 3(3) of ERISA, but excluding
any Multiemployer Plan) maintained or contributed to for employees in the United
States and in respect of which any Loan Party or any ERISA Affiliate could
reasonably be expected to have liability, except as could not, individually or
in the aggregate, be reasonably likely to have a Material Adverse Effect. Except
as has not or could not reasonably be expected to result in a Material Adverse
Effect, neither any Loan Party nor any ERISA Affiliate has failed to make any
required contribution or payment to any U.S. Employee Plan or Multiemployer
Plan, or made any amendment to any U.S. Employee Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code. No Loan Party nor any ERISA Affiliate has engaged in
any non-exempt prohibited transaction, as that term is defined in Section 406 of
ERISA or Section 4975 of the Code, except as has not or could not reasonably be
expected to results in a Material Adverse Effect.

 

(b)          Foreign Plans. All Foreign Plans are in compliance with, and have
been established, administered and operated in accordance with, the terms of
such Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All required contributions or other
payments which are due with respect to each Foreign Plan have been or will
timely be made in full and there are no funding deficiencies thereunder, except
to the extent any such events would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(c)          Except as disclosed on the Parent’s Annual Report on Form 10-K as
promulgated by the SEC, or any successor form thereof, no Loan Party or ERISA
Affiliate maintains or is required to contribute to any plan which provides
health, accident, or life insurance benefits to former employees, their spouses
or dependents, other than in accordance with Code Section 4980B.

 

9.1.20.           Labor Relations. Except as described on Schedule 9.1.20, as of
the Closing Date, no Loan Party or Subsidiary is party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of any Loan Party’s or
Restricted Subsidiary’s employees, or, to any Loan Party’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining within the last five (5) years, except as could not be expected to
have a Material Adverse Effect.

 

9.1.21.           Investment Company Act. No Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  130

 

 

9.1.22.           Margin Stock. No Loan Party nor any of its Restricted
Subsidiaries is engaged, principally or as one of its important activities, in
the business of purchasing or carrying any Margin Stock (within the meaning of
Regulation U).

 

9.1.23.           [Reserved].

 

9.1.24.           Centre of Main Interests and Establishments. For the purposes
of the Insolvency Regulation, each of the Dutch Kraton Dutch Domiciled Loan
Parties’ centre of main interest (as that term is used in Article 3(1) of the
Insolvency Regulation) is situated in its jurisdiction of incorporation and none
of them have an “establishment” (as that term is used in Article 2(10) of the
Insolvency Regulation) in any other jurisdiction.

 

9.1.25.          Pari Passu Ranking. Each Dutch Kraton Borrower’s payment
obligations under the Loan Documents rank at least pari passu under the laws of
the Netherlands or other applicable jurisdictions with the claims of all its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

 

9.1.26.           Ranking. Each Foreign Security Agreement has or will have the
ranking in priority which it is expressed to have in the relevant Security
Document and, other than as permitted under or contemplated by the Loan
Documents, it is not subject to any prior ranking or pari passu ranking Lien.

 

9.1.27.           OFAC. No Loan Party (a) is a Person whose Property or interest
in Property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2, or (c) is a Person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

9.1.28.           Patriot Act. Each Loan Party is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

9.1.29.           Eligible Inventory. As to each item of Inventory that is
identified as Eligible Inventory in a Borrowing Base Certificate submitted to
the Agent, as of the date of such Borrowing Base Certificate, such Inventory is
(a) to the knowledge of the Loan Parties, of good and merchantable quality, free
from known defects, and (b) to the knowledge of the Loan Parties, not excluded
as ineligible by virtue of one or more of the excluding criteria (other than any
such criteria requiring Agent’s discretion) set forth in the relevant
definitions of Eligible Inventory (and in the case of U.S. Eligible In-Transit
Inventory or Dutch Kraton Eligible In-Transit Inventory, as applicable, after
giving effect to any exclusions therefrom specified in the related definitions
therefor).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  131

 

 

9.2.       Complete Disclosure. The factual information and data (taken as a
whole) furnished by or on behalf of the Parent or its Subsidiaries in writing to
the Agent and/or any Lender (including information and data included in the Loan
Documents) in connection with the Transactions does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading as of the date any such information and data was
furnished and as updated from time to time, it being understood and agreed that
for purposes of this Section 9.2, such information and data shall not include
any financial information forecast or projection.

 

Section 10.      COVENANTS AND CONTINUING AGREEMENTS

 

10.1.       Affirmative Covenants. The Loan Parties, jointly and severally,
hereby covenant and agree that on the Closing Date and thereafter until the
Commitments have terminated and Full Payment of all Obligations has occurred:

 

10.1.1.          Inspections; Field Examinations and Appraisals.

 

(a)          The Loan Parties will permit the Agent (including, without
limitation, the Agent’s employees, agents and designated representatives) from
time to time at the Loan Parties’ reasonable expense, subject (except when a
Default or Event of Default exists) to reasonable advance notice and at such
reasonable times during normal business hours, to visit and inspect the
Properties of any Loan Party, inspect, audit and make extracts from any Loan
Party’s books and records, and discuss with its officers, employees, agents,
advisors and independent accountants such Loan Party’s business, financial
condition, assets, prospects and results of operations; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Agent, on behalf of the Lenders may exercise rights of the Agent and
the Lenders under this Section 10.1.1(a) and the Agent shall not exercise such
rights more often than two (2) times during any calendar year absent the
existence of an Event of Default and only one (1) such time shall be at the
Parent’s expense; provided further that when an Event of Default exists, the
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Parent at any
time during normal business hours and upon reasonable advance notice.
Notwithstanding the foregoing, nothing contained herein shall prohibit the Agent
or any Lender from exercising such inspection rights more often at their own
expense; provided however that any such additional inspections must be during
normal business hours and upon reasonable advance notice. Neither the Agent nor
any Lender shall have any duty to any Loan Party to make any inspection, nor to
share any results of any inspection, appraisal or report with any Loan Party.
Loan Parties acknowledge that all inspections, appraisals and reports are
prepared by the Agent and Lenders for their purposes, and Loan Parties shall not
be entitled to rely upon them.

 

(b)          The Borrowers will permit Agent (including the Agent’s employees,
agents and designated representatives reasonably acceptable to Parent) to
conduct, and will reimburse the Agent for all reasonable and documented charges,
costs and expenses of the Agent in connection with (i) examinations of any Loan
Party’s books and records or any other financial or Collateral matters as the
Agent deems appropriate; and (ii) appraisals of Inventory; provided, however,
that if no Default or Event of Default shall have occurred and be continuing,
only one such appraisal and one such examination per Fiscal Year shall be
conducted at the Borrowers’ expense (exclusive of any appraisals and field
examinations conducted pursuant to Section 10.1.9); provided, further, that
during an Enhanced Reporting Trigger, one additional appraisal and one
additional examination per Fiscal Year may be conducted at the Borrowers’
expense (exclusive of any appraisals and field examinations conducted pursuant
to Section 10.1.9); provided, further, that after an Increased Reporting
Trigger, a total of up to three (3) such examinations per Fiscal Year may be
conducted at the Borrowers’ expense (exclusive of

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  132

 

 

any appraisals and field examinations conducted pursuant to Section 10.1.9). The
foregoing shall not limit the Agent’s ability to perform additional appraisals
or examinations at the sole expense of the Borrowers upon the occurrence and
continuance of a Default or Event of Default (or if a Default or Event of
Default was in existence at the time such appraisal or examination was
initiated). Subject to the limitations set forth herein, Borrowers agree to pay
the Agent’s then standard charges for examination and appraisal activities,
including the standard charges of the Agent’s internal examination and appraisal
groups, as well as the reasonable and documented charges of any third party used
for such purposes. Notwithstanding anything to the contrary in this Section
10.1.1, none of the Parent or any of the Restricted Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) in respect of which disclosure to the Agent or any Lender (or their
respective representatives or contractors) is prohibited by Applicable Law or
any binding agreement or (ii) is subject to attorney-client or similar privilege
or constitutes attorney work product.

 

10.1.2.          Financial and Other Information. Each Loan Party will, and will
cause its Restricted Subsidiaries to, keep adequate records and books of account
with respect to its business activities, in which proper entries are made in
accordance with GAAP reflecting all financial transactions; and will furnish to
the Agent and Lenders:

 

(a)          as soon as available and in any event on or before the date on
which such financial statements are required to be filed with the SEC (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is ninety (90) days after the end of each such Fiscal
Year), the consolidated balance sheet of Parent and its Restricted Subsidiaries
as of the end of such Fiscal Year and the related consolidated statements of
income, cash flow and shareholders’ equity for such Fiscal Year, on a
consolidated basis for Parent and its Restricted Subsidiaries, which
consolidated statements shall be audited and certified (without qualification
other than a qualification with respect to Debt under this Agreement becoming
due and payable by its terms within one year of such opinion with regard to the
opinion for Fiscal Year 2022) by a firm of independent certified public
accountants of recognized standing selected by Parent and acceptable to the
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to the Agent;

 

(b)          as soon as available, and in any event within forty-five (45) days
(or ninety (90) days, for the Fiscal Quarter ending December 31st) after the end
of each of the first three Fiscal Quarters of Parent, an unaudited balance sheet
as of the end of such Fiscal Quarter and the related statements of income and
cash flow for such Fiscal Quarter and for the portion of the Fiscal Year then
elapsed, on a consolidated basis for Parent and its Restricted Subsidiaries,
setting forth in comparative form corresponding figures for the preceding Fiscal
Year and certified by the chief financial officer of Parent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;

 

(c)          as soon as available, and in any event within thirty (30) days
after the end of each month (other than the third, sixth, ninth and last months
of each Fiscal Year), consolidated management unaudited financial statements
consisting of a balance sheet, income statement and cash flows without footnotes
as of the end of such month and for the portion of the Fiscal Year then elapsed,
for Parent and its Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year which financial statements are not
required to be in conformity with GAAP;

 

(d)          concurrently with delivery of financial statements under clauses
(a) and (b) above, a Compliance Certificate executed by a Senior Officer of the
North American Loan Party Agent;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  133

 

 

(e)          [Reserved];

 

(f)           not later than ninety (90) days after the beginning of each Fiscal
Year, projections of Parent’s and its Restricted Subsidiaries consolidated
balance sheets, results of operations, cash flow, budgets and Availability for
the next Fiscal Year, month by month;

 

(g)          promptly after the sending or filing thereof, copies of any
regular, periodic and special reports or registration statements or prospectuses
that Parent or any Restricted Subsidiary files with the SEC or any other
Governmental Authority, or any securities exchange (it being agreed by the
parties hereto filings of a Form 10-K or 10-Q as promulgated by the SEC and in
accordance with Applicable Laws will satisfy the requirements of Sections
10.1.2(a) and 10.1.2(b), respectively, if filed with the SEC in the time periods
for each set forth therein);

 

(h)          promptly after the sending or filing thereof, copies of any annual
information report (including all actuarial reports and other schedules and
attachments thereto) required to be filed with a Governmental Authority in
connection with each U.S. Employee Plan or any Foreign Plan that is required by
Applicable Law to be funded; promptly upon receipt, copies of any notice,
demand, inquiry or subpoena received in connection with any U.S. Employee Plan
from a Governmental Authority (other than routine inquiries in the course of
application for a favorable IRS determination letter); and at the Agent’s
request, copies of any annual report required to be filed with a Governmental
Authority in connection with any other U.S. Employee Plan; and

 

(i)           such other reports and information (financial or otherwise) as the
Agent may reasonably request from time to time in connection with any Collateral
or Parent’s, any Loan Party’s or any Restricted Subsidiary’s financial condition
or business.

 

10.1.3.           Notices. The Loan Parties will notify the Agent in writing,
promptly after a Loan Party’s obtaining knowledge thereof, of any of the
following that affects a Loan Party: (a) the threat or commencement of any
proceeding, lawsuit or investigation, whether or not covered by insurance that
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract that has not been cured; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $5,000,000; (f) any violation
or asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), that could reasonably be expected to have a Material
Adverse Effect; (g) any default notices received under or with respect to any
material leased location or material public warehouse or storage yard where
Collateral is located; (h) any opening of a new office holding Eligible
Inventory in an amount exceeding $2,000,000 in Value at the time of delivery of
the next Borrowing Base Certificate; and (i) any casualty or other physical loss
of Collateral with a fair market value of $10,000,000 or more.

 

10.1.4.           Landlord and Storage Agreements. Each Loan Party will, upon
reasonable request of the Agent, provide the Agent with copies of all existing
agreements, and upon Agent’s reasonable request, provide the Agent with copies
of all future agreements, between such Loan Party and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

 

10.1.5.           Compliance with Laws. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, comply with all Applicable Laws,
including ERISA, Environmental Laws, OSHA, Anti-Terrorism Laws (in each case to
the extent applicable), and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless (a) such requirement of Applicable Law is
being Properly Contested or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  134

 

 

(b) failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Loan Party or Restricted Subsidiary, it
shall act promptly and diligently to investigate and report to all appropriate
Governmental Authorities (and in the case of a material Environmental Release,
the Agent) the extent of, and to take appropriate remedial action to eliminate,
such Environmental Release to the extent required by Environmental Laws, whether
or not directed to do so by any Governmental Authority.

 

10.1.6.           Taxes. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes prior to the
date on which they become delinquent or penalties attach, unless such Taxes are
being Properly Contested.

 

10.1.7.           Insurance. Each Loan Party will, and will cause its Restricted
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies or reinsurance with respect to any captive insurance, in
each case with respect to the Properties and business of Loan Parties and
Restricted Subsidiaries of such type (including business interruption, product
liability, workers’ compensation and casualty), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated, as
to insurance covering Collateral, will cause to be delivered to the Agent or the
Security Trustee, as applicable, (a) certificates of insurance evidencing the
existence of insurance to be maintained by the Loan Parties pursuant to this
Section 10.1.7, (b) an additional insured endorsement with respect to the Loan
Parties’ liability insurance with a coverage amount in excess of $10,000,000
naming Agent or Security Trustee, as applicable, as an additional insured
thereunder, and (c) lender loss payable endorsement naming Agent or Security
Trustee, as applicable, as lender loss payee with respect to Loan Parties’
casualty insurance with a coverage amount in excess of $10,000,000, in each
case, in the form and substance reasonably satisfactory to the Collateral Agent
and Security Trustee.

 

10.1.8.           Licenses. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, keep each License affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) of such
Loan Party or its Restricted Subsidiaries in full force and effect; (other than
the expiration or termination of Licenses in the Ordinary Course of Business
that do not materially adversely affect the manufacture, distribution or
disposition of Inventory) and pay all Royalties when due with respect thereto
except to the extent being contested by appropriate proceedings and for which
adequate reserves have been set aside.

 

10.1.9.           Additional Loan Parties. (a) Any Subsidiary may, at the
election of the North American Loan Party Agent or the Foreign Loan Party Agent,
as applicable, become a Borrower hereunder within the applicable Borrower Group
for its jurisdiction of organization (and if its jurisdiction of organization is
the Netherlands, as a Dutch Kraton Borrower) upon (i) the execution and delivery
to the Agent and/or Security Trustees (A) by such Subsidiary of a supplement or
joinder to this Agreement, substantially in the form of Exhibit G, (B) by such
Subsidiary of Security Documents in form and substance reasonably satisfactory
to the Agent and the relevant Security Trustee as may be required for the
relevant jurisdiction; provided that any such new Security Document shall be in
substantially the same form as the comparable Security Documents to which the
existing Loan Parties of the Loan Party Group of the New Loan Party (if any) are
party, (C) by a Senior Officer of the applicable Loan Party Agent for such
Subsidiary of a (i) Borrowing Base Certificate for such Subsidiary effective as
of not more than sixty (60) days preceding the date on which such Subsidiary
becomes a Foreign Borrower and (ii) written notice of such Subsidiary’s
Applicable Foreign Borrower Commitment and (D) by such Subsidiary of a
certificate (including delivery of related attachments) of the type described in
Section 6.1(d) and such other documents, instruments and agreements as Agent may
reasonably require, and (ii) the completion of the Agent’s and each applicable
Lender’s due diligence to its reasonable satisfaction and of compliance
procedures for applicable “know your customer” and anti-money laundering rules;
provided that, prior to

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  135

 

 

permitting such Subsidiary to borrow any Revolver Loans or obtain the issuance
of any Letters of Credit hereunder, the Agent, in its discretion, shall have the
right to conduct an appraisal and field examination with respect to such
Subsidiary, including, without limitation, of (x) such Subsidiary’s practices in
the computation of its Borrowing Base and (y) the assets included in such
Subsidiary’s Borrowing Base and related financial information such as, but not
limited to, sales, gross margins, payables, accruals and reserves, in each case,
prepared on a basis reasonably satisfactory to the Agent and at the sole expense
of such Subsidiary, and (b) [Reserved], and (c) the Parent will cause any
Subsidiary which, pursuant to the Term Loan Agreement, guarantees Debt in
respect of the Term Loan Agreement, to become a U.S. Facility Guarantor or a
Dutch Kraton Facility Guarantor, as applicable, hereunder upon (i) the execution
and delivery to the Agent by such Subsidiary of a supplement or joinder to this
Agreement, substantially in the form of Exhibit G, and (ii) the completion of
the Agent’s and each applicable Lender’s due diligence to its reasonable
satisfaction and of compliance procedures for applicable “know your customer”
and anti-money laundering rules, and Notwithstanding the foregoing, at the
election of Foreign Loan Party Agent and pursuant to the documentation,
conditions precedent, and provisions specified in Section 10.1.9(a), any such
Subsidiary organized under the laws of The Netherlands may become a Dutch Kraton
Borrower hereunder.

 

10.1.10.       ERISA. The North American Loan Party Agent will deliver to each
Lender (i) promptly upon becoming aware of the occurrence of any ERISA Event a
written notice signed by a Senior Officer of the North American Loan Party Agent
specifying the nature thereof, what action the Loan Party or the ERISA Affiliate
is taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the IRS, the Department of Labor, the PBGC or other
Governmental Authority with respect thereto, and (ii) promptly upon receipt
thereof, copies of any notice of the PBGC’s intention to terminate or to have a
trustee appointed to administer any U.S. Employee Plan or Multiemployer Plan.
The Loan Parties will timely pay an amount at least equal to the quarterly
minimum funding requirement in accordance with Applicable Law and the IRS, the
Department of Labor, the PBGC or other applicable Governmental Authority with
respect thereto.

 

10.1.11.        Dutch Pension Plans. Each Dutch Kraton Borrower will comply with
all laws and regulations in respect of all its pension liabilities.

 

10.1.12.        Use of Proceeds. The Borrowers will use the proceeds of all
Revolver Loans solely (a) to refinance the Existing Credit Agreement; (b) to pay
fees and transaction expenses associated with the Transactions; (c) to issue
Letters of Credit; (d) to finance Capital Expenditures and ongoing working
capital needs; and (e) for other lawful corporate purposes of the Loan Parties
and their Subsidiaries permitted hereunder; provided that (x) no part of the
proceeds of the Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors, (y) no part of the proceeds of any Loan or Letter of
Credit will be used, directly or indirectly, in any manner that would result in
a violation of Sanctions by an Person, including to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, or to fund any operations, activities or business
of a Sanctioned Entity or a Sanctioned Person, and (z) that no part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

 

10.1.13.        Preservation of Existence. Each Loan Party will do, and will
cause each Restricted Subsidiary to do, or cause to be done, all things
necessary to preserve and keep in full force and effect its legal existence,
corporate rights and authority under the Applicable Law of the jurisdiction of
its organization; provided, however, that any Loan Party and its Restricted
Subsidiaries may consummate any transaction permitted under Section 10.2.5 and
10.2.8.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  136

 

 

10.1.14.        Maintenance of Properties. Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, subject to ordinary
wear and tear, casualty and condemnation, and except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

10.1.15.        Payment of Obligations. Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all Material Debt and all other
material liabilities and obligations, before the same shall become delinquent or
in default, except where the validity or amount thereof is being Properly
Contested.

 

10.1.16.        Material Contracts. Each Loan Party will, and will cause each
Restricted Subsidiary to, comply in all respects with each term, condition and
provision of all Material Contracts, except as could not reasonably be expected
to have a Material Adverse Effect.

 

10.1.17.        Designations with Respect to Subsidiary.

 

(a)          Subject to clause (c) below, any Subsidiary of Parent that is
formed or acquired after the Closing Date shall be deemed a Restricted
Subsidiary unless at such time (or promptly thereafter) the North American Loan
Party Agent designates such Subsidiary an Unrestricted Subsidiary in a written
notice to the Agent.

 

(b)          Subject to clause (c) below, the North American Loan Party Agent
may designate any Restricted Subsidiary (other than a Borrower or any parent
company of a Borrower) as an Unrestricted Subsidiary by a written notice to the
Agent.

 

(c)          Neither the Parent nor any Restricted Subsidiary may form or
acquire any new Unrestricted Subsidiary after the Closing Date, nor may the
North American Loan Party Agent designate any existing Restricted Subsidiary as
an Unrestricted Subsidiary, unless each of the following conditions is satisfied
in connection with such acquisition or formation or such designation (as
applicable):

 

(i)             any Investment in such Unrestricted Subsidiary is permitted
under Section 10.2.4(u);

 

(ii)            except as permitted by Section 10.2.15, the Subsidiary being
formed, acquired or designated as an Unrestricted Subsidiary, as applicable, is
not a party to any agreement, contract, arrangement or understanding with Parent
or any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Parent or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of Parent;

 

(iii)          the Subsidiary being formed, acquired or designated as an
Unrestricted Subsidiary, as applicable, is a Person with respect to which none
of the Parent or any of the Restricted Subsidiaries has any direct or indirect
obligation (A) to subscribe for additional Equity Interests or (B) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; and

 

(iv)          No Default or Event of Default shall result and be continuing from
such acquisition, formation or designation (as applicable).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement



  137

 

 

(d)                Any designation or re-designation of a Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment on the date of such
designation or re-designation in an Unrestricted Subsidiary in an amount equal
to the Fair Market Value of the outstanding Investments of Parent and the
Restricted Subsidiaries in such Unrestricted Subsidiary.

 

(e)                 The North American Loan Party Agent may designate any
Unrestricted Subsidiary as a Restricted Subsidiary by a written notice to the
Agent, provided that no Default or Event of Default would result from such
designation. An Unrestricted Subsidiary which has been re-designated as a
Restricted Subsidiary may not be subsequently redesignated as an Unrestricted
Subsidiary. The designation of an Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Debt or Liens of such Subsidiary existing at such time.

 

(f)                 All “Unrestricted Subsidiaries” designated in this Agreement
and under the applicable provisions of the Term Loan Agreement must be the same
persons.

 

(g)                 All “Unrestricted Subsidiaries” designated under this
Agreement and under the applicable provisions of the Senior Notes Indentures
must be the same Persons.

 

10.1.18.           Post-Closing. Each Loan Party will, and will cause each
Restricted Subsidiary to, complete each of the actions applicable to it that is
described in Schedule 10.1.18 as soon as commercially reasonable, but in any
event no later than the date set forth in Schedule 10.1.18 with respect to such
action, or such later date as the Agent may agree.

 

10.2.         Negative Covenants. The Loan Parties, jointly and severally,
hereby covenant and agree that on the Closing Date and thereafter until the
Commitments have terminated and Full Payment of all Obligations has occurred:

 

10.2.1.              Permitted Debt. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, create, incur, guarantee or suffer
to exist any Debt, except:

 

(a)                the Obligations;

 

(b)                Guarantees by a Borrower of Debt of a Loan Party to the
extent such Debt is otherwise permitted by the provisions of this Agreement;

 

(c)                 Debt existing on the date hereof and set forth in Schedule
10.2.1(c) and any Refinancing Debt in respect thereof, so long as each
Refinancing Conditions is satisfied;

 

(d)                Permitted Purchase Money Debt;

 

(e)               (i) Debt arising under Capital Leases entered into in
connection with sale and leaseback transactions permitted by Section 10.2.6 and
(ii) Debt arising under Capital Leases other than those entered into pursuant to
subclause (i) of this clause (e) or those existing on the date hereof and, in
each case, any Refinancing Debt thereof, so long as each Refinancing Conditions
is satisfied; provided that the aggregate principal amount of Debt at any one
time outstanding pursuant to this clause (e) shall not exceed the greater of
$150,000,000 and 5% of Consolidated Total Assets;

 

(f)                Permitted Contingent Obligations;

 

(g)               without duplication, Refinancing Debt as long as each
Refinancing Condition is satisfied;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 



138

 

 

(h)                Debt of any Loan Party and any Restricted Subsidiary to any
other Loan Party or Restricted Subsidiary; provided that (i) all such Debt of
any Loan Party owed to any other Loan Party shall be evidenced by the Global
Intercompany Note except as otherwise set forth on Schedule 10.2.1(h), (ii) all
such Debt of any Loan Party to any Restricted Subsidiary which is not a Loan
Party shall be Subordinated Debt, (iii) all such Debt of a Restricted Subsidiary
that is not a Loan Party owed to any Loan Party shall be evidenced by a
promissory note (which may be the Global Intercompany Note) pledged to the Agent
or a Security Trustee except as otherwise set forth on Schedule 10.2.1(h) and
(iv) such Debt is permitted by Section 10.2.4;

 

(i)                 the Term Debt, subject to the limitations, if any, set forth
in the ABL Intercreditor Agreement and any Refinancing Debt in respect thereof,
so long as each Refinancing Conditions is satisfied;

 

(j)                Debt with respect to Bank Products incurred in the Ordinary
Course of Business, including Debt arising from time to time by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds, but only to the extent such Debt on account of
a check, draft or similar instrument drawn against insufficient funds is repaid
within three (3) Business Days;

 

(k)                 Contingent Obligations by any Loan Party or Restricted
Subsidiary of Debt of any other Loan Party or Restricted Subsidiary that was
permitted to be incurred under another clause of this Section 10.2.1 (both as to
the obligor thereunder and as if the guarantor had incurred such Debt directly);
provided that if the Debt being guaranteed is subordinated to or pari passu with
the Obligations, then the guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Debt guaranteed;

 

(l)                 Debt constituting reimbursement obligations with respect to
letters of credit, performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the Ordinary Course of Business
and any Refinancing Debt in respect thereof, so long as each Refinancing
Conditions is satisfied;

 

(m)              Debt owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person or insurance premium financing provided by such Person, in each case
incurred in the Ordinary Course of Business;

 

(n)                Debt (other than the Foreign Facility Obligations) of Foreign
Subsidiaries in an aggregate principal amount not to exceed the greater of
$100,000,000 and 5% of Consolidated Total Assets at any time outstanding, and
any Refinancing Debt in respect thereof, so long as each Refinancing Conditions
is satisfied;

 

(o)                Debt in connection with the repurchase, redemption or other
acquisition or retirement of Equity Interests held by any current or former
officer, director or employee of a Loan Party or a Restricted Subsidiary;
provided that such repurchase, redemption or other acquisition or retirement is
permitted by Section 10.2.3, and any Refinancing Debt in respect thereof, so
long as each Refinancing Conditions is satisfied;

 

(p)                Debt of Persons that are acquired by the Parent or a
Restricted Subsidiary or merged into the Parent or a Restricted Subsidiary as
part of a Permitted Acquisition in an aggregate principal amount, not to exceed
the greater of $150,000,000 and 5% of Consolidated Total Assets at any time
outstanding; provided that (i) such Debt exists at the time such Person becomes
a Subsidiary or is merged into the Parent or a Restricted Subsidiary and is not
created in contemplation of or in connection with such merger or such Person
becoming a Subsidiary and (ii) no other Loan Party becomes liable for any such
Debt;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



139

 

 



 

(q)                 Debt arising from agreements providing for indemnification,
adjustment of purchase price, earnout or other similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business, assets or a Restricted Subsidiary, other than guarantees of Debt
incurred by any Person acquiring all or any portion of such business, assets or
Restricted Subsidiary for the purpose of financing such acquisition;

 

(r)                 all premiums (if any), fees, expenses, charges and interest
on Debt incurred in compliance with this Section 10.2.1;

 

(s)                 Debt and any guarantees thereof with respect to the HSBC
Asian Production Facility not to exceed $200,000,000 at any time outstanding;

 

(t)                 Debt of Restricted Subsidiaries that are not Loan Parties
arising under Hedge Agreements entered into in the Ordinary Course of Business;

 

(u)                 to the extent not included in any of the other clauses of
this Section 10.2.1, unsecured Debt and guarantees thereof permitted by the
provisions of the Term Loan Agreement, as such provisions are in effect as of
the Closing Date, and any Refinancing Debt in respect thereof, so long as each
Refinancing Conditions is satisfied;

 

(v)                Third Party Bank Product Debt (excluding such Debt that is
Secured Bank Product Obligations), solely to the extent not secured in nature;

 

(w)               earnest money deposits required in connection with a purchase
agreement, letter of intent, or other acquisitions to the extent not otherwise
prohibited by this Agreement;

 

(x)                Debt in respect of any EXIM Program;

 

(y)                Debt in respect of the Senior Notes and any Refinancing Debt
in respect thereof, so long as each Refinancing Conditions is satisfied;

 

(z)                 to the extent not included in any of the other clauses of
this Section 10.2.1, secured Debt and guarantees thereof permitted by the
provisions of the Term Loan Agreement, as such provisions are in effect as of
the Closing Date and any Refinancing Debt in respect thereof, so long as each of
the Refinancing Conditions is satisfied; provided, however, such Debt shall not
be secured by Liens against ABL Priority Collateral unless such Liens are
subordinated to the Liens of Agent in a manner and pursuant to documentation
satisfactory to Agent, including an intercreditor agreement on the same terms as
the ABL Intercreditor Agreement or otherwise in form and substance satisfactory
to the Agent, in its Permitted Discretion, and any Refinancing Debt in respect
thereof, so long as each Refinancing Conditions is satisfied;

 

(aa)             Debt incurred (i) under a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) used for the purpose of Article 2:403
Dutch Civil Code (and any residual liability (overblijvende aansprakelijkheid)
under such declaration arising pursuant to Article 2:404(2) Dutch Civil Code)
and issued by Kraton Polymers Holdings in respect of any of its wholly-owned
Subsidiaries or (ii) incurred under any joint and several liability arising as a
result of (the establishment of) a fiscal unity (fiscale eenheid) between
Subsidiaries incorporated in the Netherlands; and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



140

 

 

(bb)             Debt that is not included in any of the preceding clauses of
this Section 10.2.1 in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding not to exceed the greater of $150,000,000
and 5.5% of Consolidated Total Assets.

 

10.2.2.               Permitted Liens. The Loan Parties will not, and will not
permit any of their Restricted Subsidiaries to, create or suffer to exist any
Lien upon any of its Property, except the following (collectively, “Permitted
Liens”):

 

(a)                 Liens created pursuant to any Credit Documents;

 

(b)                 [Reserved];

 

(c)                 Liens in favor of a Loan Party or any Restricted Subsidiary;

 

(d)                 Liens on Property of a Person existing at the time such
Person is merged with or into or consolidated with the Parent or any Restricted
Subsidiary of Parent and securing Debt permitted under Section 10.2.1(p);
provided that such Liens were in existence prior to the contemplation of, and
were not incurred in contemplation of, such merger or consolidation and do not
extend to any assets other than those the Person merged into or consolidated
with the Parent or the Restricted Subsidiary;

 

(e)                 Liens on Property existing at the time of acquisition of the
Property by the Parent or any Restricted Subsidiary of Parent and securing Debt
permitted under Section 10.2.1(p); provided that such Liens were in existence
prior to, and were not incurred in contemplation of, such acquisition;

 

(f)                  Liens in respect of performance bonds, surety bonds or like
obligations in respect of performance guarantees or similar commitments of the
Parent or Restricted Subsidiaries in the Ordinary Course of Business;

 

(g)                 Purchase Money Liens securing Permitted Purchase Money Debt;

 

(h)                 any Lien on any Property of any Loan Party or Restricted
Subsidiary existing on the date hereof that is not otherwise permitted by this
Section 10.2.2 and set forth in Schedule 10.2.2; provided that (i) such Lien
shall not apply to any other Property of such Loan Party or Restricted
Subsidiary (or Property of any other Loan Party or Restricted Subsidiary) after
the date hereof and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof and
is otherwise permitted under Section 10.2.1(g);

 

(i)                  Liens for Taxes not yet due or being Properly Contested;

 

(j)                  statutory Liens (other than Liens for Taxes or imposed
under ERISA) arising in the Ordinary Course of Business (including carriers’,
warehousemen’s, mechanic’s, materialman’s, repairmen’s and other like Liens
imposed by law), but only if payment of the obligations secured thereby is not
yet due or is being Properly Contested;

 

(k)                 easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business and, with respect to any Real Estate located in
Canada, the qualifications, limitations, reservations and provisos contained in
the original grant from the Crown, as varied by statutes;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



141

 

 

(l)                   Liens arising by virtue of a judgment or judicial order
against any Loan Party or Restricted Subsidiary, or any Property of a Loan Party
or Restricted Subsidiary, not giving rise to an Event of Default;

 

(m)               Liens upon specific items of Inventory or other goods and
proceeds of the Parent or any Restricted Subsidiary securing such Person’s
obligations in respect of bankers’ acceptances and trade letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such Inventory or other goods;

 

(n)                Liens on the Properties (other than Collateral) of Foreign
Subsidiaries securing Debt of such Foreign Subsidiaries permitted to be incurred
pursuant to Section 10.2.1(n) provided that such Liens do not attach to any
Collateral unless the Agent in its discretion obtains a satisfactory
intercreditor agreement with respect thereto;

 

(o)                any provision for the retention of title to an asset by the
vendor or transferor of such asset (including any lessor) which asset is
acquired by the Parent or a Restricted Subsidiary in a transaction entered into
in the Ordinary Course of Business;

 

(p)                any extension, renewal or replacement in whole or in part of
any Lien described in clauses (d), (e), (f), (g), or (h); provided that (i) any
such extension, renewal or replacement is no more restrictive in any material
respect than the Lien so extended, renewed or replaced and does not extend to
any additional Property and (ii) the Debt secured by such Lien at such time is
not increased to any amount greater than the outstanding principal amount of the
Debt described under such clauses (d), (e), (f), (g), or (h) at such time the
original Lien became a Permitted Lien;

 

(q)                leases, licenses, subleases or sublicenses (including with
respect to Intellectual Property) granted to others in the Ordinary Course of
Business that do not (i) interfere in any material respect with the business of
the Parent or the Restricted Subsidiaries or (ii) secure any Debt;

 

(r)                 Liens (i) of a collection bank arising under Section 4-210
of the UCC or similar provisions of applicable non-U.S. law on items in the
course of collection, and (ii) that are contractual rights of setoff (A)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Debt, (B) relating to sweep accounts of the
Parent or any Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations and other cash management activities incurred in the
Ordinary Course of Business or (C) relating to purchase orders and other
agreements entered into with customers of the Parent or any Restricted
Subsidiaries in the Ordinary Course of Business;

 

(s)                Liens arising from UCC financing statements filed regarding
(i) operating leases entered into by the Parent or a Restricted Subsidiary in
the Ordinary Course of Business and (ii) goods consigned or entrusted to or
bailed to a Person in connection with the processing, reprocessing, recycling or
tolling of such goods;

 

(t)                 Liens encumbering customary initial deposits and margin
deposits and similar liens attaching to brokerage accounts incurred in the
Ordinary Course of Business and not for speculative purposes;

 

(u)                 Liens securing reimbursement obligations with respect to
letters of credit or bankers’ acceptances issued in the Ordinary Course of
Business or pledges and deposits in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other similar reimbursement-type obligations
permitted under Section 10.2.1(l) or (m) respectively; provided that upon the
drawing of such letters of credit or bankers’ acceptances such obligations are
reimbursed and extinguished within thirty (30) days following drawing;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



142

 

 

(v)                 Liens in favor of customs or revenue authorities to secure
payment of customs duties in connection with the importation of goods;

 

(w)              Liens solely on any cash earnest money deposits made by the
Parent or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted under this Agreement;

 

(x)                 Liens on insurance policies and proceeds thereof, or other
deposits, to secure insurance premium financings or to secure liability to
insurance carriers;

 

(y)                Liens on cash, cash equivalents or other Property arising in
connection with the defeasance, discharge or redemption of Debt otherwise
permitted under this Agreement;

 

(z)                 Liens constituting customary restrictions on assets pursuant
to merger agreements, stock or asset purchase agreements and similar agreements
in respect of the disposition of such assets otherwise permitted under this
Agreement for so long as such agreements are in effect;

 

(aa)             Liens arising on any Real Estate as a result of eminent domain,
condemnation or similar proceedings against such Property;

 

(bb)             any provisions in joint venture agreements, partnership
agreements, limited liability company operating agreements and other similar
agreements which (i) are customary or (ii) do not materially and adversely
affect the Parent’s or the Restricted Subsidiaries’ ability to make payments
with respect to the Obligations when due;

 

(cc)             ground leases in respect of Real Estate on which facilities
owned or leased by Parent or any of its Restricted Subsidiaries are located;

 

(dd)             Liens securing Hedge Agreements permitted hereunder that do not
attach to any Collateral;

 

(ee)             Liens arising out of (i) Capital Leases permitted by Section
10.2.1(e)(ii) and (ii) sale and leaseback transactions permitted by Section
10.2.6;

 

(ff)               Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 10.2.4;

 

(gg)             Liens securing an EXIM Program; provided that such Liens with
respect to any Collateral are junior to the Lien of the Agent hereunder and are
subject to a subordination agreement satisfactory to the Agent;

 

(hh)            Liens securing the Debt that is permitted under Section
10.2.1(i), subject to the limitations, if any, set forth in the ABL
Intercreditor Agreement;

 

(ii)                 Liens securing the Debt that is permitted under Section
10.2.1(z), provided that such Liens are at all times subject to the terms of an
intercreditor agreement on the same terms as the ABL Intercreditor Agreement or
otherwise in form and substance satisfactory to the Agent in its Permitted
Discretion;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



143

 

 

(jj)                 Liens on Accounts and related assets incurred in connection
with a Supplier Financing Transaction otherwise permitted hereunder; and

 

(kk)             Liens that are not included in any of the preceding clauses of
this Section 10.2.2 that do not attach to any Collateral securing Debt and other
obligations in an aggregate principal amount not to exceed the greater of (x)
2.75% of Consolidated Total Assets and (y) $82,500,000 at any one time
outstanding; provided that, to the extent such Liens relate to Collateral, the
Agent, in its discretion, obtains a satisfactory intercreditor agreement with
respect thereto.

 

10.2.3.              Limitation on Distributions. The Loan Parties will not, and
will not permit any of their Restricted Subsidiaries to, declare or pay any
Distributions or redeem, retire, purchase or otherwise acquire, directly or
indirectly, the Equity Interests or Equity Interest Equivalents of any direct or
indirect parent now or hereafter outstanding, or set aside any funds for any of
the foregoing purposes, except:

 

(a)                 Parent or any Restricted Subsidiary may make Distributions
payable solely in their respective Equity Interests (other than Disqualified
Equity Interests);

 

(b)                Parent may make any Distribution (i) of Equity Interests
(other than Disqualified Equity Interests) in exchange for Equity Interests of
Parent (other than Disqualified Equity Interests) and (ii) out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of
Parent) of Equity Interests (other than Disqualified Equity Interests) or from
the substantially concurrent cash contributions of common equity capital to
Parent;

 

(c)                any Restricted Subsidiary of Parent may pay any dividend (or
in the case of any partnership or limited liability company, any similar
distribution) to the holders of its Equity Interests (other than Disqualified
Equity Interests) on a pro rata basis;

 

(d)                so long as no Default or Event of Default exists or would
result therefrom, Parent or any Restricted Subsidiary may repurchase, redeem,
acquire or retire for value any Equity Interests or Equity Interest Equivalents
of the Parent or any Restricted Subsidiary held by any current or former
officer, director or employee of the Parent or any Restricted Subsidiary
pursuant to any equity subscription agreement, stock option agreement,
shareholders’ agreement or other agreement (or may make Distributions to permit
any direct or indirect parent thereof to do so); provided that the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests and Equity Interest Equivalents may not exceed the sum of (i)
$10,000,000 in any twelve-month period (plus the net cash proceeds from the
issuance of Equity Interests to officers, directors or employees) (with unused
amounts in any twelve-month period being carried over to succeeding twelve-month
periods and added to such amount) and (ii) the net cash proceeds of “key-man”
life insurance policies on officers, directors or employees received by the
Parent and the Restricted Subsidiaries after the date hereof;

 

(e)                Parent or any Restricted Subsidiary may make Distributions
constituting the payment of dividends or the consummation of any irrevocable
redemption within sixty (60) days after the date of declaration of the dividend
or the giving of the redemption notice, as the case may be, if at the date of
declaration or notice, such Distribution would have complied with and been
permitted pursuant to the other provisions of this Section 10.2.3;

 

(f)                  Parent may make Distributions constituting the repurchase
of Equity Interests deemed to occur upon the exercise of stock options, warrants
or other similar stock-based awards under equity plans of Parent to the extent
such Equity Interests represent a portion of the exercise price of those stock
options, warrants or other similar stock-based awards under equity plans of
Parent or made in lieu of withholding Taxes resulting from the exercise or
exchange of options, warrants, other rights to purchase or acquire Equity
Interests or Equity Interest Equivalents;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



144

 

 

(g)                 Parent or any Restricted Subsidiary may make Distributions
constituting cash payments in lieu of issuance of fractional shares in
connection with the exercise of Equity Interest Equivalents;

 

(h)                Parent or any Restricted Subsidiary may make Permitted
Payments;

 

(i)                  [Reserved];

 

(j)                  provided that the Payment Conditions are satisfied, Parent
or any Restricted Subsidiary may make other Distributions; and

 

(k)                 so long as no Default or Event of Default exists or would
not result therefrom, Parent or any Restricted Subsidiary may make Distributions
not otherwise permitted pursuant to this Section 10.2.3 not to exceed the
greater of $127,500,000 and 4.25% of Consolidated Total Assets in the aggregate
since the date of this Agreement.

 

10.2.4.               Limitation on Investments. Each Loan Party will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
Investment in, any Person, except:

 

(a)                (i) any Investment by a U.S. Domiciled Loan Party in any
other U.S. Domiciled Loan Party (other than Parent), (ii) any Investment by a
Foreign Domiciled Loan Party in any other Foreign Domiciled Loan Party, (iii)
any Investment by a Subsidiary that is not a Loan Party in any other Subsidiary
that is not a Loan Party, (iv) any Investment by a U.S. Domiciled Loan Party in
a Foreign Domiciled Loan Party if, immediately prior to and after giving effect
thereto, no (A) Default or Event of Default exists or has or would result from
such Investment and (B) Excess Availability shall be at least 25.0% of the Total
Line Cap on a pro forma basis for each day during the consecutive thirty
(30)-day period immediately preceding such Investment and (v) any Investment by
a Foreign Domiciled Loan Party in a U.S. Domiciled Loan Party;

 

(b)                extensions of trade credit and asset purchases in the
Ordinary Course of Business;

 

(c)                 any Cash Equivalents;

 

(d)                 to the extent not prohibited by Applicable Law, loans and
advances to officers, directors and employees of any Loan Party or any of its
Restricted Subsidiaries in an aggregate principal amount outstanding not to
exceed $15,000,000;

 

(e)                 Investments existing on, or contemplated as of, the Closing
Date and listed on Schedule 10.2.4 and any extensions, renewals or reinvestments
thereof, so long as the amount of any such Investment pursuant to this clause
(e) is not increased at any time above the amount of such Investment existing on
the date hereof, unless such increase is otherwise permitted by this Section
10.2.4;

 

(f)                 Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the Ordinary
Course of Business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



145

 

 

(g)                 Investments to the extent that payment for such Investments
is made solely with Equity Interests or Equity Interest Equivalents (other than
Disqualified Equity Interests) of the Parent;

 

(h)                Provided that the Payment Conditions are satisfied, Permitted
Acquisitions; provided, however, notwithstanding anything to the contrary in the
foregoing, the Loan Parties may consummate Acquisitions when the Payment
Conditions are not satisfied in an aggregate amount not to exceed $75,000,000 in
any calendar year;

 

(i)                   Investments constituting non-cash proceeds of sales,
transfers and other dispositions of assets to the extent permitted by Section
10.2.5;

 

(j)                  Investments permitted under Section 10.2.3;

 

(k)                Investments represented by Hedge Agreements entered into in
compliance with Section 10.2.13;

 

(l)                  Loans and advances to any direct or indirect parent of any
Loan Party in lieu of, and not in excess of the amount of, Distributions to the
extent permitted to be made to such parent in accordance with Section 10.2.3;

 

(m)              Investments in the Ordinary Course of Business consisting of
UCC Article 3 endorsements for collection or deposit;

 

(n)                Contingent Obligations of any Loan Party or any Restricted
Subsidiary of leases (other than Capital Leases) or of other obligations that do
not constitute Debt, in each case entered into in the Ordinary Course of
Business;

 

(o)                Investments constituting Contingent Obligations in respect of
Debt permitted under Section 10.2.1 that could have been incurred by such Loan
Party or Restricted Subsidiary;

 

(p)                 pledges and deposits made in the Ordinary Course of Business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations or letters of credit or guarantees issued in
lieu thereof;

 

(q)                 pledges or deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds, utilities and other obligations of a like nature, in each case in the
Ordinary Course of Business or letters of credit or guarantees issued in lieu
thereof;

 

(r)                  any Investment to the extent that payment for such
Investment is made solely with the proceeds of any equity investments in Parent
by Persons who are not Loan Parties (other than Disqualified Equity Interests),
provided that such proceeds are used substantially contemporaneously to make
such Investment and designated as being for the purpose of making such
Investment by written notice to the Agent;

 

(s)                Investments of any Person existing at such time such Person
becomes a Restricted Subsidiary of a Loan Party or consolidates or merges with a
Loan Party or any of the Restricted Subsidiaries so long as such Investments
were not made in contemplation thereof;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



146

 

 

(t)                  Investments with respect to Supplier Financing Transactions
permitted pursuant to Section 10.2.5(i);

 

(u)                provided that the Payment Conditions are satisfied, other
Investments not otherwise permitted by this Section 10.2.4;

 

(v)                 provided that no Event of Default exists or would result
therefrom Investments in the HSBC Asian Production Facility in an aggregate
principal amount not to exceed $125,000,000 at any time;

 

(w)              any guarantee of any liability constituting an Investment
arising (i) under a declaration of joint and several liability (hoofdelijke
aansprakelijkheid) used for the purpose of Article 2:403 Dutch Civil Code (and
any residual liability (overblijvende aansprakelijkheid) under such declaration
arising pursuant to Article 2:404(2) Dutch Civil Code) provided that any such
403 declaration is issued (A) by Kraton Polymers Holdings and (B) in respect of
a wholly-owned Subsidiary of Kraton Polymers Holdings or (ii) as a result of two
or more Subsidiaries belonging to a fiscal unity (fiscale eenheid); and

 

(x)                 Investments having an aggregate fair market value, not to
exceed the greater of $165,000,000 and 5.5% of Consolidated Total Assets.

 

10.2.5.               Asset Sales. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose of any Property, including any Equity Interest owned by it, nor will any
Loan Party permit any Restricted Subsidiary to issue any additional Equity
Interest or Equity Interest Equivalent in such Restricted Subsidiary (other than
to another Loan Party or another Restricted Subsidiary in compliance with
Section 10.2.4), except:

 

(a)                 sales, transfers and other dispositions of assets that are
not permitted by any other paragraph of this Section (each a “Disposition”) for
fair value, provided that (i) with respect to any Disposition pursuant to this
clause (a) for a purchase price in excess of $25,000,000, Parent or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents; provided that for the purposes of this clause (i), (A)
any liabilities (as shown on Parent’s or such Restricted Subsidiary’s most
recent balance sheet provided hereunder or in the footnotes thereto) of Parent
or such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which Parent and
all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by Parent or such
Restricted Subsidiary from such transferee that are converted by Parent or such
Restricted Subsidiary into cash (to the extent of the cash received) within 180
days following the closing of the applicable Disposition, and (C) any Designated
Non-Cash Consideration received by Parent or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section 10.2.5(a) that is at that time outstanding, not in excess of the
greater of $82,500,000 and 2.75% of Consolidated Tangible Assets at the time of
the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value, shall in
each case under this clause (i) be deemed to be cash; and (ii) after giving
effect to any such sale, transfer or disposition, no Default or Event of Default
shall have occurred and be continuing;

 

(b)                sales, transfers and dispositions of (i) Inventory in the
Ordinary Course of Business, (ii) cash and Cash Equivalents in the Ordinary
Course of Business, (iii) used, obsolete, worn out or surplus Property or the
abandonment of Intellectual Property rights in the Ordinary Course of Business
and (iv) Collateral outside the Ordinary Course of Business in accordance with
Section 5.2(b);

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



147

 

 

(c)                 sales, transfers and dispositions to another Loan Party or
Restricted Subsidiary; provided that any such sales, transfers or dispositions
shall be made in compliance with Section 10.2.15 unless such transactions are
solely among members of a Loan Party Group and no other Person; provided further
that all such sales, transfers, leases or other dispositions shall be made for
fair value and 75% of such consideration will be in the form of cash or Cash
Equivalents;

 

(d)                 sales, transfers and dispositions of delinquent Accounts in
connection with the compromise, settlement or collection thereof;

 

(e)                any transactions permitted by Sections 10.2.2, 10.2.3,
10.2.4, 10.2.6 or 10.2.8;

 

(f)                 dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Loan Party or any Restricted
Subsidiary;

 

(g)                sales, transfers and other dispositions of assets that are
not permitted by any other paragraph of this Section, provided that the
aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed the greater of
$300,000,000 and 10% of Consolidated Total Assets during any Fiscal Year of the
Parent;

 

(h)                 non-exclusive licensing agreements for any Intellectual
Property, leases or subleases, in each case in the Ordinary Course of Business;

 

(i)                  a sale or other disposition of Accounts in connection with
a Supplier Financing Transaction upon prior written notice to the Agent for each
such Supplier Financing Transaction (or series of Supplier Financing
Transactions) with a corresponding account debtor; provided that at the time of
such sale or other disposition and having given effect thereto, no Cash Dominion
Event shall have occurred and continue to exist unless otherwise consented to in
writing by the Agent, and provided further Liens on receivables disposed of and
paid for in full by the applicable account debtor to the applicable Kraton SPV
pursuant to and accordance with this Agreement and this Section 10.2.5(i) shall
be automatically and unconditionally released as provided in this Agreement and
evidenced by a release confirmation letter substantially the form of Exhibit I
with blanks appropriately completed in conformity with the terms of each such
Supplier Financing Transaction, which confirmation letter shall be executed by
the Agent, the Borrower and the applicable Investor (as defined in Exhibit I);
provided further that that (x) if any such Lien release made pursuant to this
Section 10.2.5(i) is evidenced by the filing of a Uniform Commercial Code
amendment, such Uniform Commercial Code amendment shall be in a form previously
provided and reasonably acceptable to the Agent and (y) for the avoidance of
doubt, upon entry into any Supplier Financing Transaction, the applicable
Borrower shall be deemed to represent and warrant that such Supplier Financing
Transaction and any Dispositions in connection therewith are made in accordance
with the terms and conditions of this Agreement (including this Section
10.2.5(i)); and

 

(j)                  sales, transfers and dispositions of Term Debt Priority
Collateral provided such sales, transfers and dispositions are authorized
pursuant to the provisions of the Term Loan Agreement as in effect on the
Closing Date and comply with the provisions of the ABL Intercreditor Agreement.

 

10.2.6.               Sale and Leaseback Transactions. The Loan Parties will
not, and will not permit any of the Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



148

 

 

hereafter acquired, and thereafter rent or lease such Property or other Property
that it intends to use for substantially the same purpose or purposes as the
Property sold or transferred, except for any such sale of any fixed or capital
assets by any Loan Party or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 270 days after such Loan Party or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset.

 

10.2.7.               Restrictions on Payment of Certain Debt. The Loan Parties
will not, and will not permit any of the Restricted Subsidiaries to, make,
directly or indirectly, any payment or other distribution (whether in cash,
securities or other Property) of or in respect of principal of or interest on
any Debt, or any payment or other distribution (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Debt, except:

 

(a)                 payment of Debt created under the Credit Documents;

 

(b)                 payment of regularly scheduled interest and principal
payments (including earnouts or similar obligations) and mandatory prepayments
(including prepayments under the Term Loan Agreement in respect of Excess Cash
Flow) as and when due in respect of any Debt permitted by Section 10.2.1, other
than payments in respect of Subordinated Debt prohibited by the subordination
provisions thereof;

 

(c)                extensions, refinancings, refundings, substitutions,
replacements and renewals of (x) the Term Debt, (y) the Senior Notes and (z)
other Debt to the extent permitted by Section 10.2.1(g);

 

(d)                 payment of secured Debt that becomes due as a result of the
voluntary sale or transfer of the Property securing such Debt;

 

(e)                provided that the Payment Conditions are satisfied, other
prepayments of Debt (including optional prepayment of Debt) (it being understood
and agreed that, if an irrevocable notice or contractual obligations is given
in, made or arises in respect of any payment of Debt, the foregoing conditions
only need to be satisfied at the time of the giving of such irrevocable notice
or entering into (or effectiveness of) any such contractual obligation);

 

(f)                  payment of Debt of any Loan Party or Restricted Subsidiary
to any other Loan Party or Restricted Subsidiary; provided that, if such Debt is
owed by a Loan Party to a Restricted Subsidiary that is not a Loan Party, no
Default or Event of Default has occurred which is continuing or would result
after giving effect to such payment;

 

(g)                optional prepayment of Debt (in addition to any prepayment
permitted by clause (e)) in exchange for or from (x) the net cash proceeds of
Equity Interests of Parent or (y) the proceeds of any issuance of Equity
Interests of Parent (other than Disqualified Equity Interests) or capital
contribution in respect of Equity Interests of Parent from Persons who are not
Loan Parties or Restricted Subsidiaries; provided that (i) no Default has
occurred which is continuing or would result after giving effect to such
prepayment, (ii) both immediately prior to and after giving effect to such
prepayment, no FCCR Test Event shall be in effect and (iii) such prepayment is
made substantially simultaneous with the receipt of the proceeds of such Equity
Interests or capital contribution;

 

(h)                payments with respect to the Debt incurred pursuant to
Section 10.2.1(u) and 10.2.1(z); and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



149

 

 

(i)                   other payments on Debt after the Closing Date not to
exceed the aggregate amount of $50,000,000.

 

10.2.8.               Fundamental Changes. Each Loan Party will not, and will
not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except:

 

(a)                 so long as no Default or Event of Default would result
therefrom, any Subsidiary of Parent or any other Person may be merged or
consolidated with or into a Borrower, provided that (i) a Borrower shall be the
continuing or surviving entity or (ii) if the Person formed by or surviving any
such merger, amalgamation or consolidation is not a Borrower (such Person, the
“Successor Borrower”), (A)the Successor Borrower shall be an entity organized or
existing under the laws of the country in which the non-surviving Borrower was
organized or existing or the laws of any state or province thereof, (B) the
Successor Borrower shall expressly assume all the obligations of a Borrower
under this Agreement and the other Loan Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Agent, (C) each
applicable Guarantor, unless it is the other party to such merger, amalgamation
or consolidation, shall have by a supplement hereto confirmed that its Guarantee
shall apply to the Successor Borrower’s obligations under this Agreement, (D)
each U.S. Domiciled Loan Party and each Foreign Domiciled Loan Party, as
applicable, unless it is the other party to such merger or consolidation, shall
have by a supplement to this Agreement confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, and
(E) such Borrower shall have delivered to the Agent (1) an officer’s certificate
stating that such merger, amalgamation or consolidation and such supplements to
this Agreement and the other Loan Documents preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Security
Documents and (2) if reasonably requested by the Agent, an opinion of counsel to
the effect that such merger, amalgamation or consolidation does not violate this
Agreement or any other Loan Document, and provided, further, that if the
foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, such Borrower under this Agreement;

 

(b)                any Subsidiary of Parent (other than a Borrower) or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of Parent, provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, (A)
a Restricted Subsidiary shall be the continuing or surviving entity or (B)
Parent shall take all steps necessary to cause the Person formed by or surviving
any such merger, amalgamation or consolidation (if other than a Restricted
Subsidiary) to become a Restricted Subsidiary, (ii) in the case of any merger,
amalgamation or consolidation involving one or more Guarantors, a Guarantor
shall be the continuing or surviving entity or the Person formed by or surviving
any such merger, amalgamation or consolidation (if other than a Guarantor) shall
execute a supplement or joinder to this Agreement, substantially in the form of
Exhibit G, in order to become a Guarantor under Section 5.10 and a grantor under
Section 7.1 (or in the case of a Guarantor not organized in the U.S. enter into
other Security Documents) to the extent required under Section 10.1.9, (iii) no
Default or Event of Default would result from the consummation of such merger,
amalgamation or consolidation and (iv) such Guarantor(s) shall have delivered to
the Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and such supplements and/or joinders to any Security Document
preserve the enforceability of the Guarantee and the perfection and priority of
the Liens under the Security Documents;

 

(c)                 any merger, consolidation or amalgamation in connection with
a Permitted Acquisition;

 

(d)                any Disposition of a Restricted Subsidiary permitted pursuant
to Section 10.2.5;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



150

 

 

(e)                 any Restricted Subsidiary (other than KPLLC and Elastomers)
may liquidate or dissolve if (i) the North American Loan Party Agent determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrowers and is not materially disadvantageous to the Lenders and (ii) to
the extent such Restricted Subsidiary is a Loan Party, any assets or business
not otherwise disposed of or transferred in accordance with Section 10.2.4 or
10.2.5, or, in the case of any such business, discontinued, shall be transferred
to, or otherwise owned or conducted by, another Loan Party after giving effect
to such liquidation or dissolution; and

 

(f)                 so long as no Event of Default would result therefrom
(including, without limitation, a Change of Control), Parent may merge with any
other Person; provided (i) Parent shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not Parent (any such Person, the “Successor Parent”), (A) the
Successor Parent shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof, (B) the Successor Parent shall expressly assume all the obligations of
Parent under this Agreement and the other Loan Documents to which Parent is a
party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Agent, and (C) Parent shall have delivered to the Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and any such supplement to this Agreement complies with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Parent will succeed to, and be substituted for, Parent under this Agreement.

 

(g)                A Guarantor (other than a Borrower) may be merged,
amalgamated or consolidated with or into another Guarantor (other than a
Borrower), provided that (i) a Guarantor shall be the surviving entity, (ii)
each such Guarantor shall be an entity organized or existing under the laws of
the same country, (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation, and (iv) such
surviving Guarantor shall have delivered to the Agent an officer’s certificate
stating that such merger, amalgamation or consolidation preserves the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents.

 

To the extent necessary to effectuate any liquidation or dissolution of a
Restricted Subsidiary that is a Loan Party permitted under Section 10.2.8(f),
the North American Loan Party Agent may request that the Agent and any
applicable Security Trustee release such Loan Party from all of its obligations
under the Loan Documents, and the Agent and such Security Trustee shall release
such Loan Party, provided that each of the following conditions is satisfied:
(i) the North American Loan Party Agent certifies in writing that such
liquidation or dissolution is permitted under the terms of this Agreement and
the other Loan Documents and that no Event of Default exists or would result
therefrom; (ii) such Loan Party shall have made Full Payment of all Secured
Obligations (other than contingent Guarantee Obligations in respect of the
Secured Obligations of the other Loan Parties) incurred directly by such Loan
Party prior to its release; and (iii) the Loan Parties shall have provided such
further documentation, agreements and certifications relating to the proposed
liquidation or dissolution of such Loan Party as the Agent or such Security
Trustee may reasonably request.

 

10.2.9.              Amendment of Material Documents. The Loan Parties will not,
and will not permit any of the Restricted Subsidiaries to, amend, modify, or
waive any of its rights under, (a) any agreement relating to any Subordinated
Debt, except as permitted below, or the Term Debt Documents that is not
expressly permitted under the ABL Intercreditor Agreement, (b) its Organization
Documents to the extent any such amendment, modification or waiver would be
adverse to the Lenders or (c) the Senior Notes Documents, except as permitted
below. Notwithstanding the foregoing, amendments and modifications of the Notes
Documents and agreements related to such Subordinated Debt shall be permitted to
the extent that such amendment or modification does not (i) shorten the
scheduled maturity, add amortization, accelerate the dates upon which any
amortization or other mandatory prepayments or

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



151

 

 

interest payments are due, or add additional redemption, put or prepayment
provisions (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Debt upon the occurrence of an
event of default, asset sale or a change in control shall not be deemed to
constitute a change in the stated final maturity thereof), (ii) add any Events
of Default, (iii) revise any subordination or collateral provisions in a manner
materially adverse to the Agent or Lenders, or (iv) collectively with all other
amendments, increase materially the obligations of the obligors thereunder or
confer additional rights on the holders of such Debt which are materially
adverse to the rights of the Agent or Lenders. For the avoidance of doubt, the
preceding sentence shall not prohibit an amendment or modification to the Senior
Notes Documents or agreements related to Subordinated Debt entered into to
effectuate a repayment or increase thereof otherwise permitted under this
Agreement and the terms of which (other than those necessary to effectuate such
repayment or increase) are not otherwise prohibited under clauses (i) through
(iv) of the preceding sentence.

 

10.2.10.           Supplier Financing Transactions. During a Cash Dominion
Event, the Loan Parties will not, and will not permit any of the Restricted
Subsidiaries to enter into any programs relating to Supplier Financing
Transactions with new customers without the prior written consent of Agent after
fifteen (15) days’ prior written notice.

 

10.2.11.           Accounting Changes. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, make any material change in
accounting treatment or reporting practices, except as required by GAAP.

 

10.2.12.          Restrictive Agreements. The Loan Parties will not, and will
not permit any Restricted Subsidiary to, become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date (or
any agreement evidencing any permitted renewal, extension or refinancing of an
agreement relating to Debt in effect on the Closing Date); (b) relating to Debt
permitted hereunder, so long as if such Debt is secured Debt such Debt complies
with the terms herein; (c) constituting customary restrictions on assignment in
leases and other contracts; (d) which is binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary, so
long as such contractual obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary; (e) which
represents Debt of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 10.2.1; (f) which arises in connection with any Disposition
permitted by Section 10.2.5 with respect to the assets subject to such
Disposition; (g) which are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
10.2.4 and applicable solely to such joint venture entered into in the Ordinary
Course of Business; and (h) which are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business.

 

10.2.13.           Hedge Agreements. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, enter into any Hedge Agreement,
except to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.

 

10.2.14.           Conduct of Business. The Loan Parties will not, and will not
permit any of the Restricted Subsidiaries to, engage in any business, other than
its business as conducted on the Closing Date and any line of business or
activities substantially similar, reasonably related or ancillary, complimentary
or incidental thereto.

 

10.2.15.           Transactions with Affiliates. The Loan Parties will not, and
will not permit any of the Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions with, any of its Affiliates
(other than transactions solely among Loan Parties), except (a) transactions the
consideration

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



152

 

 

for which consists solely of Equity Interests of Parent, (b) transactions that
are at prices and on terms and conditions not less favorable to such Loan Party
or Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (c) any Investment permitted by Section 10.2.4, (d) any
Debt permitted under Section 10.2.1(h) or (i), (e) any Distributions permitted
by Section 10.2.3, (f) the payment of reasonable fees to directors of any Loan
Party or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Loan Parties or their Restricted Subsidiaries in
the Ordinary Course of Business, (g) any issuances of securities of Parent or
other payments, awards or grants in cash, securities of Parent or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Loan Party’s board of directors, (h) any
contribution to the capital of Parent by any holder of its Equity Interests or
any purchase of Equity Interests of Parent and (i) transactions among Loan
Parties and Restricted Subsidiaries that are based on a reasonable allocation of
overhead and administrative expenses or transfers in accordance with Tax
transfer pricing rules.

 

10.2.16.           [Reserved].

 

10.3.         Financial Covenants. Until the Commitments have terminated and
Full Payment of all Obligations has occurred:

 

10.3.1.               Fixed Charge Coverage Ratio. Parent and its Restricted
Subsidiaries shall maintain, for each Test Period while a FCCR Test Event is in
effect, a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 commencing with the
most recent Fiscal Quarter for which financial statements were, or were required
to be, delivered hereunder prior to the occurrence of the FCCR Test Event.

 

Section 11.            EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.        Events of Default. Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise:

 

(a)          Payments. Any Borrower shall (i) default in the payment when due of
any principal of the Loans or (ii) default in the payment when due of any
interest on the Loans or any fees or any other amounts owing hereunder or under
any other Loan Document and, so long as no Cash Dominion Event exists, such
default shall continue for five (5) or more days;

 

(b)          Representations, etc. Any representation, warranty or statement
made or deemed made by any Loan Party herein or in any other Loan Document or
any certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made;

 

(c)          Covenants. Any Loan Party shall:

 

(i)                  breach or fail to perform any covenant applicable to it and
contained in Section 8.1, 8.2.4, 8.2.5, 8.5.2, 10.1.1, 10.1.2(d), 10.1.12,
10.1.13 (with respect to preservation of existence of a Borrower), 10.2 or 10.3;

 

(ii)                breach or fail to perform any other covenant applicable to
it and contained in any Loan Documents, and such breach or failure is not cured
within thirty (30) days after a Senior Officer of such Loan Party has knowledge
thereof or receives notice thereof from the Agent, whichever is sooner (unless a
longer grace period is provided for by applicable securities laws applicable to
such Person, including the Securities Act of 1933, as amended); provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by a Loan Party;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



153

 

 

(d)                 Repudiation, etc. A Guarantor repudiates, revokes or
attempts to revoke its Guarantee; a Loan Party denies or contests the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to the Agent or any Security Trustee; or any Loan
Document ceases to be in full force or effect for any reason (other than a
waiver or release by the Agent and Lenders or as a result of a transaction
permitted under Section 10.2.5 and 10.2.8);

 

(e)                 Default Under Other Agreements. Any breach or default of a
Loan Party occurs under any Material Debt or, to the extent not Material Debt,
the Term Debt, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;

 

(f)                  Judgments. Any (i) judgment or order for the payment of
money is entered against any of the Loan Parties or any Restricted Subsidiary in
an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Loan Parties and Restricted Subsidiaries,
$50,000,000 (net of insurance coverage therefor that has not been denied by the
insurer) or (ii) other non-monetary judgment or order is entered against any
Loan Party or Restricted Subsidiary that will or would be reasonably likely to
have a Material Adverse Effect, and in each case such judgments or orders shall
not have been satisfied, vacated, discharged or stayed or bonded pending
approval within sixty (60) days from the entry thereof;

 

(g)                 Bankruptcy, etc. Any Loan Party or any Restricted Subsidiary
(other than an Immaterial Subsidiary) shall commence a voluntary Insolvency
Proceeding; any Foreign Subsidiary that is a Loan Party or Restricted Subsidiary
(other than an Immaterial Subsidiary) shall commence a voluntary case,
proceeding or action under domestic or foreign law relating to bankruptcy,
judicial management, insolvency reorganization or relief of debtors legislation
of its jurisdiction of incorporation, in each case as now or hereafter in
effect, or any successor thereto; an involuntary Insolvency Proceeding is
commenced against any Loan Party or any Restricted Subsidiary (other than an
Immaterial Subsidiary) and the petition is not controverted within ten (10) days
after commencement thereof; an involuntary Insolvency Proceeding is commenced
against any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the petition is not dismissed within sixty (60) days after
commencement thereof; a Creditor Representative or similar Person is appointed
for, or takes charge of, all or substantially all of the property of any Loan
Party or any Restricted Subsidiary (other than an Immaterial Subsidiary); any
Loan Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
commences any other proceeding or action under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary); there is commenced against any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) any such proceeding or action
that remains undismissed for a period of sixty (60) days; any Loan Party or any
Restricted Subsidiary (other than an Immaterial Subsidiary) is adjudicated
insolvent or bankrupt; any order of relief or other order approving any such
case or proceeding or action is entered; any Loan Party or any Restricted
Subsidiary (other than an Immaterial Subsidiary) suffers any appointment of any
Creditor Representative or the like for it or any substantial part of its
Property to continue undischarged or unstayed for a period of sixty (60) days;
any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) makes a general assignment for the benefit of creditors; any
corporate action is taken by any Loan Party or any Restricted Subsidiary (other
than an Immaterial Subsidiary) for the purpose of effecting any of the
foregoing; any Loan Party (i) is unable or admits inability to pay its debts as
they fall due or (ii) by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its Debt; and in respect of any Dutch Kraton Borrower, a
suspension of payments (surseance van betaling) is granted;

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



154

 

 

(h)                 ERISA. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Loan Parties and the ERISA Affiliates in
an aggregate amount exceeding $50,000,000 at any time;

 

(i)                   Subordination. The subordination provisions of any
document or instrument evidencing any Subordinated Debt that constitutes
Material Debt shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the holders of such Subordinated Debt, enforceable in
accordance with their terms; or

 

(j)                  Change of Control. A Change of Control occurs.

 

11.2.         Remedies upon Default. If an Event of Default described in Section
11.1(g) occurs with respect to any Borrower or Loan Party or Restricted
Subsidiary to the extent such Loan Party or Restricted Subsidiary is not an
Immaterial Subsidiary, then to the extent permitted by Applicable Law, all
Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by the Agent or notice of any kind. In addition, or if any other Event of
Default exists, the Agent may in its discretion (and shall upon written
direction of Required Lenders) do any one or more of the following from time to
time:

 

(a)                 declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by Borrowers to the fullest extent permitted by
law;

 

(b)                 terminate, reduce or condition any Commitment, or make any
adjustment to any Borrowing Base;

 

(c)                require Loan Parties to Cash Collateralize LC Obligations,
Secured Bank Product Obligations and other Obligations that are contingent or
not yet due and payable, and, if Loan Parties fail promptly to deposit such Cash
Collateral, the Agent may (and shall upon the direction of Required Lenders)
advance the required Cash Collateral as Revolver Loans (whether or not an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied); and

 

(d)                together with the Security Trustees (as applicable), exercise
any other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC or
other similar domestic or foreign statutes. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Loan Parties to
assemble Collateral, at Loan Parties’ expense, and make it available to the
Agent and Security Trustees at a place designated by any of them; (iii) enter
any premises where Collateral is located and store Collateral on such premises
until sold (and if the premises are owned or leased by a Loan Party, the Loan
Parties agree not to charge for such storage); (iv) sell or otherwise dispose of
any Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale, with such notice as may be
required by Applicable Law, in lots or in bulk, at such locations, all as the
Agent and the Security Trustees, in their discretion, deem advisable, and (v)
upon three Business Days’ prior written notice to the Loan Parties, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Equity Interests, exchange certificates or instruments representing or
evidencing Pledged Equity Interests or Collateral for certificates of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto (including, without limitation, exchange, subscription or any
other rights, privileges, or options pertaining to any Pledged Equity
Interests), collect and receive all cash dividends, interest, principal and
other distributions made thereon and otherwise act with respect to the Pledged
Equity Interests as though the Agent or Security Trustee, as the case may be,
was the outright owner

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



155

 

 

thereof. Each Loan Party agrees that ten (10) days’ notice of any proposed sale
or other disposition of Collateral by the Agent or Security Trustees shall be
reasonable. The Agent and Security Trustees may conduct sales on any Loan
Party’s premises, without charge, and any sale may be adjourned from time to
time in accordance with Applicable Law. The Agent and Security Trustees shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and the Agent and Security Trustees may
purchase any Collateral at public or, if permitted by law, private sale and, in
lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Secured Obligations. Each Loan Party recognizes
that the Agent or applicable Security Trustee, as the case may be, may be unable
to effect a public sale of any or all the Pledged Equity Interests and may be
compelled to resort to one or more private sales thereof. Each Loan Party also
acknowledges that any private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Agent or applicable Security Trustee, as
the case may be, shall be under no obligation to delay a sale of any of the
Pledged Equity Interests for the period of time necessary to permit any Loan
Party or the issuer of the Pledged Equity Interests to register such securities
for public sale under the Securities Act of 1933, as amended, or any applicable
securities laws of the United States or any applicable securities laws of any
other country or governmental unit, or under applicable state securities laws,
even if any Loan Party and the issuer would agree to do so.

 

11.3.         License. The Agent and the Security Trustees are hereby granted an
irrevocable, non-exclusive, royalty free, paid-up License, effective only upon
and during an Event of Default if the Agent elects to exercise its remedies
pursuant to Section 11.2(d), to use, license or sub-license (only if the License
governing such licensed Intellectual Property of a third party permits such
sub-license without payment to such third party) any or all Intellectual
Property of Loan Parties, computer hardware and software, trade secrets,
brochures, customer lists, promotional and advertising materials, labels,
packaging materials and other Property, in advertising for sale, marketing,
selling, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to any Collateral to the extent necessary to
sell assets that make up the applicable Borrowing Base as permitted under
Section 11.2(d) of this Agreement.

 

11.4.         Setoff. At any time during an Event of Default, each of the Agent,
any Security Trustee, any Fronting Bank, any Lender, and any of their Affiliates
is authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Agent, such Security Trustee, such Fronting
Bank, such Lender or such Affiliate to or for the credit or the account of a
Loan Party against any Secured Obligations, irrespective of whether or not the
Agent, such Security Trustee, such Fronting Bank, such Lender or such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such Secured Obligations may be contingent or unmatured or are owed to
a branch or office of the Agent, such Security Trustee, such Fronting Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of the Agent, each
Security Trustee, each Fronting Bank, each Lender and each such Affiliate under
this Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Person may have. Each Lender agrees promptly to
notify Parent and the Agent after any such setoff and application made by such
Lender; provided, however, that failure to give such notice shall not affect the
validity of such setoff and application; provided further, that notwithstanding
anything to the contrary herein, the Secured Bank Product Provider shall have
the right to setoff in accordance with the terms of its Bank Product Documents.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



156

 

 

11.5.         Remedies Cumulative; No Waiver.

 

11.5.1.               Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Loan Parties under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of the
Agent, Security Trustees and Lenders are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Secured Obligations.

 

11.5.2.               Waivers. No waiver or course of dealing shall be
established by (b) the failure or delay of the Agent, any Security Trustee or
any Lender to require strict performance by Loan Parties with any terms of the
Loan Documents, or to exercise any rights or remedies with respect to Collateral
or otherwise; (c) the making of any Loan or issuance of any Letter of Credit
during a Default, Event of Default or other failure to satisfy any conditions
precedent; or (d) acceptance by the Agent or any Lender of any payment or
performance by a Loan Party under any Loan Documents in a manner other than that
specified therein. It is expressly acknowledged by Loan Parties that any failure
to satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date.

 

11.6.         Judgment Currency. If, for the purpose of obtaining judgment in
any court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement or any other Loan Document in any a
currency (hereinafter in this Section 11.6 called the “first currency”) into any
other currency (hereinafter in this Section 11.6 called the “second currency”),
then the conversion shall be made at the Agent’s spot rate of exchange for
buying the first currency with the second currency prevailing at the Agent’s
close of business on the Business Day next preceding the day on which the
judgment is given or (as the case may be) the order is made. Any payment made by
an Loan Party to any Credit Party or any Security Trustee pursuant to this
Agreement or any other Loan Document in the second currency shall constitute a
discharge of the obligations of any applicable Loan Parties to pay to such
Credit Party or such Security Trustee any amount originally due to the Credit
Party or Security Trustee in the first currency under this Agreement or any
other Loan Document only to the extent of the amount of the first currency which
such Credit Party or such Security Trustee is able, on the date of the receipt
by it of such payment in any second currency, to purchase, in accordance with
such Credit Party’s or such Security Trustee’s normal banking procedures, with
the amount of such second currency so received. If the amount of the first
currency falls short of the amount originally due to such Credit Party or such
Security Trustee in the first currency under this Agreement or any other Loan
Document, Loan Parties agree that they will indemnify each Credit Party and each
Security Trustee against and save such Credit Party and such Security Trustee
harmless from any shortfall so arising. This indemnity shall constitute an
obligation of each such Loan Party separate and independent from the other
obligations contained in this Agreement or any other Loan Document, shall give
rise to a separate and independent cause of action and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum or
sums in respect of amounts due to any Credit Party or any Security Trustee under
any Loan Documents or under any such judgment or order. Any such shortfall shall
be deemed to constitute a loss suffered by such Credit Party or such Security
Trustee and Loan Parties shall not be entitled to require any proof or evidence
of any actual loss. If the amount of the first currency exceeds the amount
originally due to a Credit Party or a Security Trustee in the first currency
under this Agreement or any other Loan Document, such Credit Party or such
Security Trustee shall promptly remit such excess to Loan Parties. The covenants
contained in this Section 11.6 shall survive the Full Payment of the Secured
Obligations.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



157

 

 

Section 12.            AGENT AND SECURITY TRUSTEES

 

12.1.        Appointment, Authority and Duties of Agent.

 

12.1.1.               Appointment and Authority. Each Secured Party appoints and
designates Bank of America as the Agent under all Loan Documents. The Agent may,
and each Secured Party authorizes the Agent to, on behalf of the Secured
Parties, enter into all Loan Documents to which the Agent is intended to be a
party and accept all Security Documents, for the Agent’s benefit and the Pro
Rata benefit of the Secured Parties. Each Secured Party agrees that any action
taken by the Agent, Super-Majority Lenders or Required Lenders (as applicable)
in accordance with the provisions of the Loan Documents, and the exercise by the
Agent, Super-Majority Lenders or Required Lenders (as applicable) of any rights
or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized by and binding upon all Secured Parties.
Without limiting the generality of the foregoing, the Agent, together with the
Security Trustees, as applicable, shall have the sole and exclusive authority to
(i) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection with the Loan Documents; (ii)
execute and deliver as the Agent each Loan Document, including the ABL
Intercreditor Agreement and any other intercreditor or subordination agreement
(or joinder thereto), and accept delivery of each Loan Document from any Loan
Party or other Person; (iii) act as collateral agent and security trustee, as
applicable, for Secured Parties for purposes of perfecting and administering
Liens under the Loan Documents, and for all other purposes stated therein; (iv)
manage, supervise or otherwise deal with Collateral; and (v) take any
Enforcement Action or otherwise exercise any rights or remedies with respect to
any Collateral under the Loan Documents, Applicable Law or otherwise. The duties
of the Agent shall be ministerial and administrative in nature only, and the
Agent shall not have a fiduciary relationship with any Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. The Agent alone shall be authorized by the Lenders to
determine whether any Accounts or Inventory constitute Eligible Accounts or
Eligible Inventory, whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
the Agent from liability to any Lender or other Person for any error in
judgment.

 

12.1.2.               Duties. The Agent shall not have any duties except those
expressly set forth in the Loan Documents. The conferral upon the Agent of any
right shall not imply a duty to exercise such right, unless instructed to do so
by Lenders in accordance with this Agreement.

 

12.1.3.               Agent Professionals. The Agent may perform its duties
through agents and employees. The Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. The Agent shall not be responsible for the negligence or
misconduct of any agents, employees or Agent Professionals selected by it with
reasonable care.

 

12.1.4.               Instructions of Lenders. The rights and remedies conferred
upon the Agent under the Loan Documents may be exercised without the necessity
of joinder of any other party, unless required by Applicable Law. The Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents
or Collateral, and may seek assurances to its satisfaction from the Secured
Parties of their indemnification obligations against all Claims that could be
incurred by the Agent in connection with any act. The Agent shall be entitled to
refrain from any act until it has received such instructions or assurances, and
the Agent shall not incur liability to any Person by reason of so refraining.
Instructions of Required Lenders shall be binding upon all Secured Parties, and
no Secured Party shall have any right of action whatsoever against the Agent as
a result of the Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall the Agent be required to take any action that,
in its opinion, is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to personal liability.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



158

 

 

12.2.         Dutch Kraton Security Trustee.

 

12.2.1.               Appointment of the Dutch Kraton Security Trustee.

 

(a)                 The Dutch Kraton Facility Secured Parties appoint the Dutch
Kraton Security Trustee to hold (i) any security interest created by any Foreign
Security Agreement; and (ii) the covenants and undertakings of the relevant
Foreign Security Agreements, with respect to any jurisdiction where the concept
of trust is appropriate, on trust for the Dutch Kraton Facility Secured Parties
and with respect to any jurisdiction where the concept of trust is not
appropriate, as security agent for the Dutch Kraton Facility Secured Parties,
and, in each case, the Dutch Kraton Security Trustee accepts that appointment.

 

(b)                Each Dutch Kraton Facility Secured Party (other than the
Dutch Kraton Security Trustee) hereby appoints the Dutch Kraton Security Trustee
as its representative (vertegenwoordiger / représentant) within the meaning of
article 5 of the Belgian Financial Collateral Act of 15 December 2004 in respect
of each Belgian Security Agreement relating to financial instruments and cash on
account.

 

(c)                 The Dutch Kraton Security Trustee, its subsidiaries and
associated companies may each retain for its own account and benefit any fee,
remuneration and profits paid to it in connection with (i) its activities under
the Loan Documents and (ii) its engagement in any kind of banking or other
business with any Loan Party.

 

12.2.2.               Delegation. The Dutch Kraton Security Trustee may delegate
to any Person on such terms (which may include the power to sub-delegate) and
subject to such conditions as it thinks fit, all or any of the rights, powers,
authorities and discretions vested in it by any of the Loan Documents.

 

12.2.3.               Separate Security Trustees.

 

(a)                 The Dutch Kraton Security Trustee may (whether for the
purpose of complying with any law or regulation of any overseas jurisdiction, or
for any other reason) appoint any Person to act jointly with the Dutch Kraton
Security Trustee either as a separate trustee or as a co-trustee (each an
“Appointee”) on such terms and subject to such conditions as the Dutch Kraton
Security Trustee thinks fit and with such of the rights, powers, authorities and
discretions vested in the Dutch Kraton Security Trustee by any Loan Document as
may be conferred by the instrument of appointment of the Appointee.

 

(b)                The Dutch Kraton Security Trustee may pay reasonable
remuneration to any Appointee, together with any costs and expenses (including
legal fees) reasonably incurred by the Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the European Security
Trustee.

 

12.2.4.               The Foreign Security Agreements.

 

(a)                 Each Dutch Kraton Facility Secured Party confirms its
approval of the relevant Foreign Security Agreements and of any security
interest intended to be created under it, and authorizes and instructs the Dutch
Kraton Security Trustee to execute and deliver the relevant Foreign Security
Agreements.

 

(b)                 The Dutch Kraton Security Trustee may accept without inquiry
the title (if any) which any Person may have to any assets over which security
interest is intended to be created by the relevant Foreign Security Agreements,
and shall not be liable to any other party for any defect in or failure of any
such title.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



159

 

 

(c)                 The Dutch Kraton Security Trustee shall not be (i) liable or
responsible to any Dutch Kraton Facility Secured Party for any failure to
perfect, protect, register, make any filing or give notice in respect of the
security interest intended to be created by the relevant Foreign Security
Agreements, unless that failure arises directly from its own gross negligence or
willful misconduct; (ii) obliged to insure any assets over which security
interest is intended to be created by the relevant Foreign Security Agreements,
to require any other person to maintain any such insurance, or to make any
inquiry or conduct any investigation into the legality, validity, effectiveness,
adequacy or enforceability of any insurance existing over any such asset; or
(iii) obliged to hold in its own possession the relevant Foreign Security
Agreements, title deed or other document relating to any assets over which
security interest is intended to be created by the relevant Foreign Security
Agreements.

 

12.2.5.               Security Trustee as Proprietor. Each Dutch Kraton Facility
Secured Party confirms that it does not wish to be registered as a joint
proprietor of any mortgage or charge created pursuant to the relevant European
Security Agreements and accordingly (a) authorizes the Dutch Kraton Security
Trustee to hold such mortgages and charges in its sole name as trustee for the
Dutch Kraton Facility Secured Parties; and (b) requests the land registry (or
other relevant registry) to register the Dutch Kraton Security Trustee as a sole
proprietor (or heritable creditor, as the case may be) of any such mortgage or
charge.

 

12.2.6.               Investments. Except to the extent that a Foreign Security
Agreement otherwise requires, any moneys received by the Dutch Kraton Security
Trustee under or pursuant to a Foreign Security Agreement may be (a) invested in
any investments which it may select and which are authorized by Applicable Law;
or (b) placed on deposit at any bank or institution (including itself) on such
terms as it may think fit, in each case in the name or under the control of the
Dutch Kraton Security Trustee, and those moneys, together with any accrued
income (net of any applicable Tax) shall be held by the Dutch Kraton Security
Trustee to the order of the Agent, and shall be payable to the Agent on demand.

 

12.2.7.              Dutch Kraton Facility Secured Parties’ Indemnity to the
Dutch Kraton Security Trustee. Each Dutch Kraton Facility Secured Party shall
indemnify the Dutch Kraton Security Trustee, its delegates and sub-delegates and
Appointees (each an “Indemnified Party”), within three (3) Business Days of
demand, against any cost, loss or liability incurred by the Dutch Kraton
Security Trustee or the relevant Indemnified Party (otherwise than by reason of
the gross negligence or willful misconduct of the Dutch Kraton Security Trustee
or that Indemnified Party) in acting as Dutch Kraton Security Trustee or its
delegate, sub-delegate or Appointee under the relevant Foreign Security
Agreements (except to the extent that the Dutch Kraton Security Trustee, or the
relevant Indemnified Party has been reimbursed by any Loan Party pursuant to the
relevant Foreign Security Agreements).

 

12.2.8.               Conduct of Business by the Dutch Kraton Security Trustee.
No provision of this Agreement will (a) interfere with the right of the Dutch
Kraton Security Trustee to arrange its affairs (tax or otherwise) in whatever
manner it thinks fit; (b) oblige the Dutch Kraton Security Trustee to
investigate or claim any credit, relief, remission or repayment available to it
or the extent, order and manner of any claim; or (c) oblige the Dutch Kraton
Security Trustee to disclose any information relating to its affairs (tax or
otherwise) or any computations in respect of tax.

 

12.2.9.               Liability of Dutch Kraton Security Trustee.

 

(a)                 The Dutch Kraton Security Trustee shall not nor shall any of
its officers, employees or agents from time to time be responsible for: (i) the
adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by any Loan Party or any other person given in or in
connection with the relevant Foreign Security Agreements; or (ii) the legality,
validity, effectiveness, adequacy or enforceability of the relevant Foreign
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of or in connection with the relevant
Foreign Security Agreements.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



160

 

 



 

(b)                 Without limiting Section 12.2.9(a), the Dutch Kraton
Security Trustee shall not be liable for any action taken by it or not taken by
it under or in connection with the relevant Foreign Security Agreements, unless
directly caused by its gross negligence or willful misconduct.

 

(c)                 No party (other than the Dutch Kraton Security Trustee) may
take any proceedings against any officer, employee or agent of the Dutch Kraton
Security Trustee in respect of any claim it might have against the Dutch Kraton
Security Trustee or in respect of any act or omission of any kind by that
officer, employee or agent in relation to the relevant Foreign Security
Agreements and any officer, employee or agent of the Dutch Kraton Security
Trustee may rely on this Section 12.2.9 and the provisions of the Contracts
(Rights of Third Parties) Act 1999.

 

(d)                 The Dutch Kraton Security Trustee shall not be liable for
any delay (or any related consequences) in crediting an account with an amount
required under the Loan Documents to be paid by the Dutch Kraton Security
Trustee, if the Dutch Kraton Security Trustee has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognized clearing or settlement system used by the Dutch
Kraton Security Trustee for that purpose.

 

(e)                 Without affecting the responsibility of the Loan Parties for
information supplied by them or on their behalf in connection with any Loan
Document, each Dutch Kraton Facility Secured Party confirms to the Dutch Kraton
Security Trustee that it has been, and shall continue to be, solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with the relevant Foreign Security Agreements including
but not limited to: (i) the financial condition, status and nature of the Loan
Parties; (ii) the legality, validity, effectiveness, adequacy or enforceability
of the relevant Foreign Security Agreements and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with the relevant Foreign Security Agreements; (iii) whether such
Dutch Kraton Facility Secured Party has recourse, and the nature and extent of
that recourse, against any party or any of its respective assets under or in
connection with any Loan Document, the transactions contemplated by the Foreign
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant Foreign Security Agreements; and (iv) the adequacy, accuracy and/or
completeness of any information provided by any person under or in connection
with the relevant Foreign Security Agreements, the transactions contemplated by
the relevant Foreign Security Agreements or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with the relevant Foreign Security Agreements.

 

12.2.10.          Foreign Security Agreements.

 

(a)                The Dutch Kraton Security Trustee shall accept without
investigation, requisition or objection, such title as any person may have to
the assets which are subject to the relevant Foreign Security Agreements and
shall not (i) be bound or concerned to examine or enquire into the title of any
person; (ii) be liable for any defect or failure in the title of any person,
whether that defect or failure was known to the Dutch Kraton Security Trustee or
might have been discovered upon examination or enquiry and whether capable of
remedy or not; or (iii) be liable for any failure on its part to give notice of
the relevant Foreign Security Agreements to any third party or otherwise perfect
or register the security interests created by the relevant Foreign Security
Agreements (unless such failure arises directly from the Dutch Kraton Security
Trustee’s gross negligence or willful misconduct).

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



161

 

 

(b)                 The Dutch Kraton Security Trustee shall hold the relevant
Foreign Security Agreements and all proceeds of enforcement of them on trust for
the Dutch Kraton Facility Secured Parties on the terms and conditions of this
Agreement.

 

(c)                 For the purposes of the French Security Agreements, and the
French Second Ranking Security Agreements, the Security Trustee shall be deemed
to act as mandataire in the name and on behalf of each of the secured parties
under the French Security Agreements and the French Second Ranking Security
Agreements.

 

(d)                The relevant Foreign Security Agreements shall rank as
continuing security interest for the discharge of the liabilities secured by it.

 

12.2.11.           [Reserved];

 

12.2.12.           Trust. The perpetuity period for each trust created by this
Agreement shall be 125 years.

 

12.2.13.           Parallel Debt Obligations. In order to ensure the continuing
validity of the security interests governed by Dutch law, German law or Belgian
law (a) each Dutch Kraton Dutch Domiciled Loan Party irrevocably and
unconditionally undertakes (that undertaking in respect of any amount, a
“Parallel Debt Obligation” and in respect of all of them, the “Parallel Debt
Obligations”) to pay to the Dutch Kraton Security Trustee an amount equal to and
in the same currency as all amounts from time to time due and payable by that
Dutch Kraton Dutch Domiciled Loan Party to the Lenders under the Credit
Documents (the obligations to the Lenders in respect of any amount and a certain
currency, an “Original Obligation” and its obligations to the Lenders in respect
of all of them, the “Original Obligations”); (b) the Parallel Debt Obligations
shall be separate from and independent of the Original Obligations, so that the
Dutch Kraton Security Trustee will have an independent right to demand
performance of any Parallel Debt Obligation; (c) the Parallel Debt Obligations
shall be owed to the Dutch Kraton Security Trustee in its own name and any
Foreign Security Agreement governed by Dutch law or Belgian law shall also be
expanded to secure the Parallel Debt Obligations; (d) the Lenders, the Loan
Parties and the Dutch Kraton Security Trustee acknowledge that the Dutch Kraton
Security Trustee acts in its own name and not as an agent or representative of
the Lenders and the security interests governed by Dutch law or Belgian law
created in favor of the Dutch Kraton Security Trustee will not be held on trust;
(e) other than as set out in Section 12.2.13(f), the Parallel Debt Obligations
shall not limit or affect the existence of the Original Obligations, for which
the Lenders shall have an independent right to demand performance (to the extent
permitted by this Agreement); (f) payment by the Loan Parties of any Parallel
Debt Obligation shall to the same extent decrease and be a good discharge of the
corresponding Original Obligation owing to the Lenders and payment by the Loan
Parties of any Original Obligations to the Lenders shall to the same extent
decrease and be a good discharge of the corresponding Parallel Debt Obligation
owing by it to the Dutch Kraton Security Trustee; and (g) without limiting or
affecting the Dutch Kraton Security Trustee’s right to protect, preserve or
enforce its rights under any Foreign Security Agreements governed by Dutch law
or Belgian law, the Dutch Kraton Security Trustee undertakes to the Lenders not
to exercise its rights in respect of any Parallel Debt Obligation without the
consent of the Agent. Notwithstanding clause (f) above, no Loan Party may pay
any Parallel Debt Obligation other than at the instruction of, and in the manner
determined by, the Dutch Kraton Security Trustee. For the avoidance of doubt,
the Parallel Debt Obligations will become due and payable (opeisbaar) at the
same time as the corresponding Original Obligations.

 

12.2.14.           Appointment and Retirement of Dutch Kraton Security Trustee.
The Dutch Kraton Security Trustee (a) subject to the appointment of a successor
(in consultation with the Foreign Loan Party Agent) may, and must if the Agent
requires, retire at any time from its position as Dutch Kraton Security Trustee
under the Loan Documents without assigning any reason, and (b) must give notice
of its intention to retire by giving to the other Dutch Kraton Facility Secured
Parties and the Foreign Loan Party Agent not less than thirty (30) days’ nor
more than sixty (60) days’ notice.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



162

 

 



 

12.2.15.           Appointment of Successor. The Agent may, with the approval of
the Foreign Loan Party Agent (such approval not to be unreasonably withheld)
other than during the continuation of an Event of Default, appoint a successor
to the Dutch Kraton Security Trustee, during the period of notice in Section
12.2.14. If no successor is appointed by the Agent, the Dutch Kraton Security
Trustee may appoint (after consultation with the Agent and the Foreign Loan
Party Agent) its successor. The Foreign Facility Secured Parties shall promptly
enter into any agreements that the successor may reasonably require to effect
its appointment.

 

12.2.16.           Discharge of Dutch Kraton Security Trustee. From the date
that the appointment of the successor is effected under Section 12.2.14, the
retiring Dutch Kraton Security Trustee must be discharged from any further
obligations under the Loan Documents as Dutch Kraton Security Trustee, and the
successor to the Dutch Kraton Security Trustee and each of the other Dutch
Kraton Facility Secured Parties have the same rights and obligations between
themselves as they would have had if the successor had been a party to those
Loan Documents.

 

12.3.         Agreements Regarding Collateral and Field Examination Reports.

 

12.3.1.               Lien Release. It is acknowledged that the Loan Parties
will be automatically released from their Guarantee or Foreign Cross-Guarantee,
as applicable, hereunder and from the security interests pledged by them under
the Security Documents upon consummation of transactions permitted hereunder
(including a merger, consolidation or liquidation or a permitted Disposition)
and (i) Liens to secure the Secured Obligations hereunder will be automatically
released upon sales, dispositions or other transfers by Loan Parties permitted
(x) hereunder and (y) with respect to Term Debt Priority Collateral, when
permitted pursuant to the provisions of the Term Loan Agreement and (ii) upon
the Loan Parties’ notification to the Agent, which notification may only be made
after the date on which all Obligations (as defined in the Term Loan Agreement)
(other than unasserted contingent indemnity claims) have been paid in full and
all Commitments (as defined in the Term Loan Agreement) have been terminated or
expired (the date of such request, the “Term Debt Priority Collateral Release
Date”), Liens to secure the Term Debt Priority Collateral. In the event that any
action is necessary or required to evidence any such release, the Secured
Parties irrevocably authorize the Agent and the Security Trustee to take any
such action, including,

 

(a)                to release any Lien on any property granted to or held by the
Agent or Security Trustee under any Loan Document (i) upon termination of all
Commitments and Full Payment of all Secured Obligations, (ii) that is
transferred or to be transferred as part of or in connection with any sales,
dispositions or other transfers by Loan Parties not prohibited hereunder or
under any other Loan Document or (iii) if approved, authorized or ratified in
writing in accordance with Section 14.1;

 

(b)                to release any Guarantor from its obligations under any
Guarantee if such Person ceases to be a Subsidiary or a Guarantor as a result of
a transaction permitted hereunder;

 

(c)                 to subordinate any Lien on any property granted to or held
by the Agent or Security Trustee under any Loan Document to the holder of any
Purchase Money Lien or other Lien entitled to priority hereunder or by operation
of law on such property; and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



163

 

 

(d)                 to deliver to the applicable Loan Party (or as directed by
such Loan Party) any certificates or Instruments in the possession of the Agent
or the Security Trustee or the termination of any control agreement for which
its Lien is released or subordinated.

 

Upon request by the Agent or the Security Trustee at any time, the Required
Lenders will confirm in writing the Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee, pursuant to this Section
12.3.1. In each case as specified in this Section 12.3.1, the Agent or the
Security Trustee (as applicable) will, at the applicable Loan Parties’ expense,
execute and deliver to such Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under any Guarantee, in each case in accordance with the terms of
the Loan Documents and this Section 12.3.1.

 

12.3.2.               Lien Releases; Care of Collateral.

 

(a)                 Dutch Kraton Facility Secured Parties authorize the Agent to
release or subordinate (if applicable) any Lien with respect to any Dutch Kraton
Facility Collateral (i) as required under Section 12.3.1(a) in connection with a
liquidation or dissolution permitted under Section 10.2.8(f); (ii) that does not
constitute a material part of the Dutch Kraton Facility Collateral; (iii)
following an Event of Default, in connection with an enforcement action and
realization on Dutch Kraton Facility Collateral; or (iv) with the written
consent of all Dutch Kraton Lenders. Subject to Section 14.1.1, the Dutch Kraton
Security Trustee is authorized by each of the Dutch Kraton Facility Secured
Parties to execute on behalf of itself and each such Dutch Kraton Facility
Secured Party any release of the security interests created by the relevant
Foreign Security Agreements in accordance herewith. Each Dutch Kraton Facility
Secured Party undertakes to execute such releases and other documents as may be
necessary to give effect to the releases specified herein.

 

(b)                 U.S. Facility Secured Parties authorize the Agent to release
or subordinate (if applicable) any Lien with respect to any U.S. Facility
Collateral (i) as required by Section 12.3.1. or in connection with a
liquidation or dissolution permitted under Section 10.2.8(c); (ii) that does not
constitute a material part of the U.S. Facility Collateral; (iii) following an
Event of Default, in connection with an enforcement action and realization on
U.S. Facility Collateral; or (iv) with the written consent of all U.S. Lenders.
Subject to Section 14.1.1, the Agent is authorized by each of the U.S. Facility
Secured Parties to execute on behalf of itself and each such U.S. Facility
Secured Party any release of the security interests created by the relevant
Security Document in accordance with herewith. Each U.S. Facility Secured Party
undertakes to execute such releases and other documents as may be necessary to
give effect to the releases specified herein.

 

(c)                 The Agent shall have no obligation to assure that any
Collateral exists or is owned by a Loan Party, or is cared for, protected or
insured, nor to assure that the Agent’s or any Security Trustee’s Liens have
been properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.

 

12.3.3.               Possession of Collateral.

 

(a)                 The Agent and Dutch Kraton Facility Secured Parties appoint
each Dutch Kraton Lender as agent (for the benefit of Dutch Kraton Facility
Secured Parties) for the purpose of perfecting Liens in any Dutch Kraton
Facility Collateral held or controlled by such Dutch Kraton Lender, to the
extent such Liens are perfected by possession or control.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



164

 

 

(b)                 The Agent and U.S. Facility Secured Parties appoint each
U.S. Lender as agent (for the benefit of U.S. Facility Secured Parties) for the
purpose of perfecting Liens in any U.S. Facility Collateral held or controlled
by such U.S. Lender, to the extent such Liens are perfected by possession or
control.

 

(c)                 If any Lender obtains possession or control of any
Collateral, it shall notify the Agent thereof and, promptly upon the Agent’s
request, deliver such Collateral to the Agent or the applicable Security Trustee
or otherwise deal with it in accordance with the Agent’s instructions.

 

12.3.4.               Reports. The Agent shall promptly provide to each
Applicable Lender, when complete, copies of any field audit, examination or
appraisal report prepared by or for the Agent with respect to any Loan Party or
Collateral (“Report”). Reports and other Borrower Materials may be made
available to Lenders by providing access to them on the Platform, but Agent
shall not be responsible for system failures or access issues that may occur
from time to time. Each Lender agrees (a) that neither Bank of America nor the
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that the Agent or any other Person performing any
audit or examination will inspect only specific information regarding the
Obligations or Collateral and will rely significantly upon the applicable Loan
Parties’ books and records and representations as well as upon representations
of the applicable Loan Parties’ officers and employees; and (c) to keep all
Reports and Borrower Materials confidential and strictly for such Lender’s
internal use, and not to distribute any Report or Borrower Materials (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants provided such persons are informed of the confidential nature of
such Reports and Borrower Materials and instructed to keep them confidential and
strictly for such Lender’s use) or use any Report in any manner other than
administration of the Loans and other Obligations. Each Lender shall indemnify
and hold harmless the Agent and any other Person preparing a Report from any
action such Lender may take as a result of or any conclusion it may draw from
any Report or other Borrower Materials, as well as from any Claims arising as a
direct or indirect result of the Agent furnishing a Report or any Borrower
Materials to such Lender.

 

12.4.         Reliance By Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person and upon the advice and statement of
Agent Professionals. The Agent shall have a reasonable and practicable amount of
time to act upon any instruction, notice or other communication under any Loan
Document, and shall not be liable for any delay in acting.

 

12.5.         Action Upon Default. The Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Loan Party
Agent or Required Lenders specifying the occurrence and nature thereof. Each
Secured Party agrees that, except as otherwise provided in any Loan Documents or
with the written consent of the Agent and Required Lenders, it will not take any
Enforcement Action (other than the exercise of setoff rights which setoff rights
are subject to Section 12.6), accelerate Obligations, or exercise any right that
it might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

12.6.         Ratable Sharing. If any Lender shall obtain any payment or
reduction of any Secured Obligation, whether through setoff or otherwise, in
excess of its share of such Secured Obligation, determined on a Pro Rata basis
or in accordance with Section 5.5.1, as applicable, such Lender shall
immediately (a) notify the Agent of such fact and (b) purchase from the Agent,
any Fronting Bank and the other Applicable Lenders such participations in the
affected Obligation as are necessary to cause the

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



165

 

 

purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.5.1, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to the Agent for application under Section 4.2 and it shall
provide a written statement to the Agent describing the Obligation affected by
such payment or reduction. No Lender shall set off against any Dominion Account
without the prior consent of the Agent.

 

12.7.         Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND FRONTING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
LOAN PARTIES (BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN
PARTIES UNDER ANY CREDIT DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS
THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT
ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR
FOR THE AGENT (IN THE CAPACITY OF THE AGENT). In no event shall any Lender have
any obligation hereunder to indemnify or hold harmless an Agent Indemnitee or a
Fronting Bank Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence, willful misconduct or bad faith of such Agent Indemnitee or
Fronting Bank Indemnitee (as applicable). In the Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee or Fronting Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to the Secured Parties. If the Agent is sued by any Creditor
Representative, debtor-in-possession or other Person for any alleged preference
or fraudulent transfer, then any monies paid by the Agent in settlement or
satisfaction of such proceeding, together with all interest, costs and expenses
(including attorneys’ fees) incurred in the defense of same, shall be promptly
reimbursed to the Agent by each Lender to the extent of its Pro Rata share.

 

12.8.         Limitation on Responsibilities of Agent. The Agent shall not be
liable to any Secured Party for any action taken or omitted to be taken under
the Credit Documents, except for losses directly and solely caused by the
Agent’s gross negligence or willful misconduct. The Agent does not assume any
responsibility for any failure or delay in performance or any breach by any Loan
Party, Lender or other Secured Party of any obligations under the Credit
Documents. The Agent does not make any express or implied representation,
warranty or guarantee to the Secured Parties with respect to any Secured
Obligations, Collateral, Credit Documents or Loan Party. No Agent Indemnitee
shall be responsible to the Secured Parties for any recitals, statements,
information, representations or warranties contained in any Credit Documents;
the execution, validity, genuineness, effectiveness or enforceability of any
Credit Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Secured Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Loan Party or Account Debtor. No Agent Indemnitee shall have any obligation
to any Secured Party to ascertain or inquire into the existence of any Default
or Event of Default, the observance or performance by any Loan Party of any
terms of the Credit Documents, or the satisfaction of any conditions precedent
contained in any Credit Documents, except that Agent shall confirm receipt of
the items required to be delivered to Agent pursuant to Section 6 of this
Agreement.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



166

 

 

12.9.         Successor Agent and Co-Agents.

 

12.9.1.               Resignation; Successor Agent. The Agent may resign as the
Agent upon ten (10) days’ notice to the Lenders and the Borrowers. If the Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
such successor agent is a Lender) be consented to by the Borrowers at all times
other than during the existence of an Event of Default under Section 11.1(a) or
Section 11.1(g) (which consent of the Borrowers shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Agent, the Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent, and the term “Agent” shall mean such successor
administrative agent and/or supplemental administrative agent, as the case may
be, and the retiring Agent’s appointment, powers and duties as the Agent shall
be terminated but shall continue to have the benefits of the indemnification set
forth in Sections 12.7, 12.15 and 14.2. If no successor agent has accepted
appointment as the Agent by the date which is fifteen (15) Business Days
following the retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Agent hereunder by a successor and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to such instruments or notices, as
may be necessary or desirable, or as the Required Lenders may request, in order
to continue the perfection of the Liens granted or purported to be granted by
the Loan Documents, the Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. Notwithstanding any Agent’s resignation,
the provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while the Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be the Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

 

12.9.2.               Separate Collateral Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any jurisdiction. If
the Agent believes that it may be limited in the exercise of any rights or
remedies under the Loan Documents due to any Applicable Law, the Agent may
appoint an additional Person who is not so limited, as a separate security
trustee, collateral agent or co-collateral agent. If the Agent so appoints a
security trustee, collateral agent or co-collateral agent, each right and remedy
intended to be available to the Agent under the Loan Documents shall also be
vested in such separate agent. The Secured Parties shall execute and deliver
such documents as the Agent deems appropriate to vest any rights or remedies in
such agent. If any security trustee, collateral agent or co-collateral agent
shall die or dissolve, become incapable of acting, resign or be removed, then
all the rights and remedies of such agent, to the extent permitted by Applicable
Law, shall vest in and be exercised by the Agent until appointment of a new
agent.

 

12.10.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon the Agent or any other
Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it deems
necessary concerning the Loan Documents, the Collateral and each Loan Party.
Each Secured Party further acknowledges and agrees that the other Secured
Parties and the Agent have made no representations or warranties concerning any
Loan Party, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Secured Obligations. Each Secured Party
will, independently and without reliance

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



167

 

 

upon any other Secured Party or the Agent, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, the Agent shall have no duty or responsibility
to provide any Secured Party with any notices, reports or certificates furnished
to the Agent by any Loan Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Loan Party (or any
of its Affiliates) which may come into possession of the Agent or any of the
Agent’s Affiliates.

 

12.11.    Remittance of Payments and Collections.

 

12.11.1.           Remittances Generally. All payments by any Lender to the
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by the Agent and request for payment is made by the Agent by
11:00 a.m. (Local Time) on a Business Day, payment shall be made by Lender not
later than 2:00 p.m. (Local Time) on such day, and if request is made after
11:00 a.m. (Local Time), then payment shall be made by 11:00 a.m. (Local Time)
on the next Business Day. Payment by the Agent to any Secured Party shall be
made by wire transfer, in the type of funds received by the Agent. Any such
payment shall be subject to the Agent’s right of offset for any amounts due from
such payee under the Loan Documents.

 

12.11.2.           Failure to Pay. If any Secured Party fails to pay any amount
when due by it to the Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by the
Agent as customary for interbank compensation for two Business Days and
thereafter at the Default Rate for U.S. Base Rate Loans. In no event shall Loan
Parties be entitled to receive credit for any interest paid by a Secured Party
to the Agent, nor shall any Defaulting Lender be entitled to interest on any
amounts held by the Agent pursuant to Section 4.2.

 

12.11.3.           Recovery of Payments. If the Agent pays any amount to a
Secured Party in the expectation that a related payment will be received by the
Agent from a Loan Party and such related payment is not received, then the Agent
may recover such amount from each Secured Party that received it. If the Agent
determines at any time that an amount received under any Loan Document must be
returned to a Loan Party or paid to any other Person pursuant to Applicable Law
or otherwise, then, notwithstanding any other term of any Loan Document, the
Agent shall not be required to distribute such amount to any Lender. If any
amounts received and applied by the Agent to any Secured Obligations are later
required to be returned by the Agent pursuant to Applicable Law, each Lender
shall pay to the Agent, on demand, such Lender’s Pro Rata share of the amounts
required to be returned.

 

12.12.    Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders”, “Super-Majority Lenders” or
any similar term shall include Bank of America and its Affiliates in their
capacities as Lenders. Each of Bank of America and its Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, the Loan
Parties and their Affiliates, as if Bank of America was not the Agent hereunder,
without any duty to account therefor to Lenders. In their individual capacities,
Bank of America and its Affiliates may receive information regarding the Loan
Parties, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Secured Party agrees that Bank
of America and its Affiliates shall be under no obligation to provide such
information to any Secured Party, if acquired in such individual capacity.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement

 



168

 

 

12.13.     Agent Titles. Each Lender or Affiliate thereof, other than Bank of
America, that is designated (on the cover page of this Agreement or otherwise)
by Bank of America as an “Agent”, “Arranger”, “Sole Lead Arranger”, “Sole Book
Manager” or “Documentation Agent” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

12.14.     Bank Product Providers. Each Secured Bank Product Provider that is
not a Lender, by delivery of a joinder agreement in form and substance
reasonably satisfactory to the Agent and the applicable Loan Party Agent, or as
otherwise agreed by the Agent and such Loan Party Agent, shall agree to be bound
by Section 5.3 and this Section 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Loan Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations (except those Claims determined in a final, non-appealable judgment
by a court of competent jurisdiction to result from the gross negligence or
willful misconduct of such Agent Indemnitee).

 

12.15.     Withholding Taxes. To the extent required by any Applicable Law, the
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the IRS or any other Governmental Authority
asserts a claim that the Agent did not properly withhold Tax from amounts paid
to or for the account of any Lender because (a) the appropriate form was not
delivered or was not properly executed by such Lenders (b) such Lender failed to
notify the Agent of a change in circumstance which rendered the exemption from,
or reduction of, withholding Tax ineffective or for any other reason, or (c)
such Lender otherwise failed to comply with Section 5.9, or if the Agent
reasonably determined that a payment was made to a Lender pursuant to this
Agreement without deduction or applicable withholding Tax from such payment,
such Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as Tax or otherwise, including any expenses (including
legal expenses) incurred.

 

12.16.     No Third Party Beneficiaries. This Section 12 is an agreement solely
among the Secured Parties and the Agent, and shall survive Full Payment of the
Secured Obligations. This Section 12 does not confer any rights or benefits upon
Loan Parties or any other Person. As between Loan Parties and the Agent, any
action that the Agent may take under any Loan Documents or with respect to any
Secured Obligations shall be conclusively presumed to have been authorized and
directed by the Secured Parties.

 

SECTION 13.            BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1.       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Loan Parties, the Agent, Secured Parties, and their
respective successors and permitted assigns, except that (a) no Loan Party shall
have the right to assign its rights or delegate its obligations under any Loan
Documents; and (b) any assignment by a Lender must be made in compliance with
Section 13.3. The Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3. Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender. The Agent,
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders and Fronting
Banks, and the Commitments of, and principal amounts (and stated interest) of
the Loans, Letters of Credit and other obligations owing to, each Lender or
Fronting Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error; provided
that a failure to make any such recordation, or any error in such recordation,
shall not affect the Borrowers’ obligations in respect of such Loans, Letters of
Credit or other obligations,

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  169

 

 

and the Borrowers, the Agent, the Lenders and the Fronting Banks shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as the owner of the Commitments, Loans, Letters of Credit and other obligations
recorded in the Register as owing to such Person, for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender or Fronting Bank, at any reasonable time and from time to time upon
reasonable prior notice.

 

13.2.        Participations.

 

13.2.1.    Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents without notice to
or consent of the Agent or any Loan Party. Despite any sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Borrower Group Commitments
for all purposes, all amounts payable by Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and Loan Parties within the applicable Loan Party Group
and the Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and the
Agent and the other Lenders shall not have any obligation or liability to any
such Participant. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.7 or 5.8 unless Loan
Party Agent agrees otherwise to the grant of such participating interest. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans, Letters of Credit
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

13.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents; provided that a Lender may agree with its
Participant that such Lender will not, without the consent of such Participant,
consent to any amendment, waiver or other modification which (a) forgives
principal, interest or fees, (b) reduces the stated interest rate or fees
payable with respect to any Loan or Borrower Group Commitment in which such
Participant has an interest, (c) postpones the Revolver Commitment Termination
Date in respect of a Borrower Group in which such Participant has an interest,
or any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment, or (d) releases any Loan Party, Guarantor or
substantial portion of the Collateral.

 

13.2.3.    Benefit of Setoff. Loan Parties agree that each Participant shall
have a right of setoff in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of setoff with respect to any participating
interests sold by it. By exercising any right of setoff, a Participant agrees to
share with Lenders all amounts received through its setoff, in accordance with
Section 12.6 as if such Participant were a Lender.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  170

 

 

13.3.        Assignments.

 

13.3.1.     Permitted Assignments. Subject to Section 13.3.3 below, a Lender may
assign to an Eligible Assignee any of its rights and obligations under the Loan
Documents, as long as (a) except in the case of an assignment in whole of a
Lender’s rights and obligations, each assignment is of a constant, and not a
varying, percentage of the transferor Lender’s rights and obligations under the
Loan Documents and, in the case of a partial assignment, is in a minimum
principal amount of $5,000,000 (unless otherwise agreed by the Agent in its
discretion) and integral multiples of $1,000,000 in excess of that amount; (b)
except in the case of an assignment in whole of a Lender’s rights and
obligations, the aggregate amount of the Commitments retained by the transferor
Lender is at least $5,000,000 (unless otherwise agreed by the Agent in its
discretion); (c) (i) with respect to Dutch Kraton Revolver Loans and Dutch
Kraton LC Obligations, each applicable Dutch Kraton Fronting Bank and applicable
Dutch Kraton Swingline Lender have consented thereto (which consent shall not
otherwise be unreasonably withheld or delayed) and (ii) with respect to U.S.
Revolver Loans and U.S. LC Obligations, each U.S. Fronting Bank and U.S.
Swingline Lender have consented thereto (which consent shall not otherwise be
unreasonably withheld or delayed); and (d) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording, an
Assignment and Acceptance. Nothing herein shall limit the right of a Lender to
pledge or assign any rights under the Loan Documents as collateral security to
any Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, provided, however, (1) such Lender shall
remain the holder of its Loans and owner of its interest in any Letter of Credit
for all purposes hereunder, (2) no such pledge or assignment of a security
interest shall substitute any such pledgee or assignee for such Lender as a
party hereto, (3) Borrowers, the Agent, the other Lenders and Fronting Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (4) any payment by
Loan Parties to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy Loan Parties’ obligations hereunder to
the extent of such payment, (5) no such assignment shall release the assigning
Lender from its obligations hereunder and (6) the Eligible Assignee will not be
entitled to greater benefits under Section 5.8.2 (Dutch Tax Matters) than the
assigning Lender would have been entitled unless the Loan Party Agent agrees
otherwise to the grant of such assignment.

 

13.3.2.    Effect; Effective Date. Upon delivery to the Agent of an assignment
notice in the form of Exhibit A-2 and a processing fee of $3,500 (unless
otherwise agreed by the Agent in its sole discretion), the assignment shall
become effective as specified in the notice, if it complies with this Section
13.3.2. From such effective date, the Eligible Assignee shall for all purposes
be a Lender under the Loan Documents, and shall have all rights and obligations
of a Lender thereunder. Upon consummation of an assignment, the transferor
Lender, the Agent and Loan Parties shall make appropriate arrangements for
issuance of replacement and/or new Revolver Notes, as applicable. The transferee
Lender shall comply with Sections 5.8 and 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to the Agent.

 

13.3.3.    Certain Assignees. No assignment or participation may be made to any
Loan Party, Affiliate of any Loan Party, Defaulting Lender or natural person. In
connection with any assignment by a Defaulting Lender, such assignment shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to the
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as the Agent
deems appropriate), (a) to satisfy all funding and payment liabilities then
owing by the Defaulting Lender hereunder, and (b) to acquire its Pro Rata share
of all Loans and LC Obligations. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  171

 

 

13.3.4. Replacement of Certain Lenders. If (a) a Lender (i) fails to give its
consent to any amendment, waiver or action for which consent of either all
Lenders or all affected Lenders was required and, in each case, Required Lenders
consented (any such Lender, a “Non- Consenting Lender”), (ii) is a Defaulting
Lender, or (iii) gives a notice under Section 3.5 or requests compensation under
Section 3.7 or (b) if any Borrower is required to pay additional amounts or
indemnity payments with respect to a Lender under Section 5.8, then, in addition
to any other rights and remedies that any Person may have, the Agent or a Loan
Party Agent may, by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to one or more Eligible Assignees, pursuant to appropriate Assignment
and Acceptances, within twenty (20) days after the notice. The Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if the Lender fails to execute it. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents at par, including all principal, interest and fees
through the date of assignment (but excluding any prepayment charge).

 

SECTION 14.            MISCELLANEOUS

 

14.1.        Consents, Amendments and Waivers.

 

14.1.1.     Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Required
Lenders and each Loan Party to such Loan Document; provided, however, that:

 

(a)           without the prior written consent of the Agent, no modification
shall be effective with respect to any provision in a Loan Document that relates
to any rights, duties or discretion of the Agent;

 

(b)           (i) without the prior written consent of each affected U.S.
Fronting Bank (such consent not to be unreasonably withheld), no modification
shall be effective with respect to any U.S. LC Obligations or Sections 2.3.1,
2.3.2 or 2.3.3 or any other provision in a Loan Document that relates to any
rights, duties or discretion of any U.S. Fronting Bank and (ii) without the
prior written consent of each affected Dutch Kraton Fronting Bank (such consent
not to be unreasonably withheld), no modification shall be effective with
respect to any Dutch Kraton LC Obligations or Sections 2.2.1, 2.2.2 or 2.2.3 or
any other provision in a Loan Document that relates to any rights, duties or
discretion of the Dutch Kraton Fronting Bank;

 

(c)            without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would (i)
increase the Borrower Group Commitment of such Lender; (ii) reduce the amount
of, or waive or delay payment of, any principal, interest or fees payable to
such Lender (except as provided in Section 4.2), (iii) extend any Revolver
Commitment Termination Date or the Facility Termination Date; or (iv) change the
currency in which any Loan is denominated;

 

(d)           without the prior written consent of all (i) Lenders (except any
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (A) alter Section 5.3 or waive any condition in Section
6.1; (B) amend the definitions of Pro Rata, Required Lenders or Super-Majority
Lenders; (C) amend this Section 14.1.1 or Section 5.5.1 or 12.6; (D) increase
the Maximum Facility Amount; (E) except as permitted under Section 10.2.2
subordinate the Agent’s Lien on any Collateral or subordinate any Obligation in
right payment to any other Debt; or (F) except as permitted under Section 12.3,
release all or substantially all of the Collateral; or (G) except as permitted
under Section 12.3,

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  172

 

 

release any Loan Party from liability for any Obligations except in connection
with a merger, consolidation, amalgamation or dissolution expressly permitted in
this Agreement; and (ii) U.S. Lenders (in each case except any Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would alter
Section 7.1 (except to add Collateral); and

 

(e)           without the prior written consent of the Super-Majority Lenders,
no amendment or waiver shall be effective that would (i) amend any definition of
a Borrowing Base (and the defined terms used in such definitions) or to increase
the advance rates applicable to any of the Borrowing Bases if the effect of such
amendment is to make more credit available or to add new types of Collateral
thereunder or (ii) amend the definition of Excess Availability or any definition
of Availability.

 

(f)            Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers (each, an “Extension Offer”) made from time to
time by the applicable Loan Party Agent to all applicable Lenders having
Revolver Commitments with a like commitment termination date, in each case on a
pro rata basis (based on the aggregate amounts of Commitments) and on the same
terms to each such Lender within the relevant class, the applicable Borrower are
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date and/or commitment termination of each such Lender’s Commitments of
such class, and, subject to the terms hereof, otherwise modify the terms of such
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate and/or fees payable in respect of such Commitments
(and related outstandings)) (each, an “Extension”; and each group of
Commitments, as applicable, in each case as so extended, as well as the original
Revolver Commitments (in each case not so extended), being a separate
“tranche”), so long as the following terms are satisfied:

 

(i)            no Event of Default shall have occurred and be continuing at the
time the Extension Offer is delivered to the Lenders;

 

(ii)            except as to interest rates, fees and final commitment
termination date (which shall be determined by the applicable Loan Party Agent
and set forth in the relevant Extension Offer, subject to acceptance by the
Extended Lenders (as hereinafter defined)), the Commitment of any Lender that
agrees to an Extension with respect to such Commitment (an “Extended Lender”)
extended pursuant to an Extension (an “Extended Commitment”) and the related
outstandings shall be a Commitment (or related outstandings, as the case may be)
with the same terms (or terms not less favorable to existing Lenders) as the
original Commitments (and related outstandings); provided that (1) the borrowing
and payments (except for (A) payments of interest and fees at different rates on
Extended Commitments (and related outstandings), (B) repayments required upon
the commitment termination date of the non-extending tranche of Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments) of Revolver Loans with respect to Extended Commitments after the
applicable extension date shall be made on a pro rata basis with all other
Commitments of such Borrower Group, (2) all applicable Swingline Loans and
Letters of Credit shall be participated on a pro rata basis by all applicable
Lenders with Commitments (including Extended Commitments) in accordance with
their percentage of the Commitments, (3) assignments and participations of
Extended Commitments and related Loans shall be governed by the same assignment
and participation provisions applicable to the other Commitments and Loans to
the same Borrower Group and (4) at no time shall there be Commitments hereunder
(including Extended Commitments and any existing Revolver Commitments) which
have more than four (4) different maturity dates;

 

(iii)            if the aggregate principal amount of Commitments in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  173

 

 

principal amount of Commitments offered to be extended by the applicable Loan
Party Agent pursuant to such Extension Offer, then the Loans of Lenders
respectively shall be extended ratably up to such maximum amount based on the
respective commitment amounts with respect to which such Lenders have accepted
such Extension Offer.

 

(iv)          With respect to all Extensions consummated by the Borrowers
pursuant to this Section, (A) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.1.1 or 5.2(b) and
(B) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that, the applicable Loan Party Agent may at its election
specify as a condition to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in such Loan
Party Agent’s sole discretion and may be waived by such Person) of Commitments
of any or all applicable tranches be tendered. The Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Commitments on the such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement or
any other Loan Document that may otherwise prohibit or conflict with any such
Extension or any other transaction contemplated by this Section.

 

(v)           No consent of any Lender shall be required to effectuate any
Extension, other than (A) the consent of each Lender agreeing to such Extension
with respect to its Commitments (or a portion thereof) and (B) with respect to
any Extension of the Commitments, the consent of the Fronting Bank and Swingline
Lender. All Extended Commitments and all obligations in respect thereof shall be
Obligations of the applicable Borrower Group under this Agreement and the other
Loan Documents and secured by the applicable Collateral on a pari passu basis
with all other applicable Obligations of such Borrower Group. The Lenders hereby
irrevocably authorize Agent to enter into amendments to this Agreement and the
other Loan Documents with the applicable Loan Party Agent (on behalf of the
applicable Loan Parties) as may be necessary in order to establish new tranches
or sub-tranches in respect of Commitments so extended and such technical
amendments as may be necessary in the reasonable opinion of Agent and the
applicable Loan Party Agent in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section. In
addition, if so provided in such amendment and with the consent of each Fronting
Bank, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re- allocated from the applicable Lenders
holding non-extended Commitments to Lenders holding Extended Commitments in
accordance with the terms of such amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Commitments, be deemed to be participation interests in respect of such
Commitments and the terms of such participation interests shall be adjusted
accordingly. The Agent shall promptly notify each Lender of the effectiveness of
each such amendment.

 

(vi)           In connection with any Extension, the applicable Loan Party Agent
shall provide Agent at least five (5) Business Days prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, Agent, in each
case acting reasonably to accomplish the purposes of this subsection 14.1.1(f).
This subsection 14.1.1(f) shall supersede any provisions of this Section 14.1.1
or Section 12.6 to the contrary.

 

(g)           Any amendment to this Agreement pursuant to Section 3.6 shall be
made in accordance with, and subject to the terms of, Section 3.6.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  174

 

 

Notwithstanding anything to the contrary herein, (i) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (ii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (any amendment,
waiver or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (A) the Commitment of such Lender may not
be increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iii) each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iv) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

Notwithstanding anything in this Section 14.1.1 to the contrary, (1) if the
Agent and the North American Loan Party Agent shall have jointly identified an
obvious error or any error or omission of a typographical nature, in each case,
in any provision of the Loan Documents, then the Agent and the North American
Loan Party Agent shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Agent within ten Business Days following receipt
of notice thereof and (2) this Agreement may be amended (or amended and
restated) with the written consent of only the Agent, the North American Loan
Party Agent and each Lender participating in such additional credit facility to
add one or more additional credit facilities to this Agreement for a new
jurisdiction and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents, provided
that the consent of all Lenders is required for an increase in the Maximum
Facility Amount, subject in each case to Sections 14.1.1(a) through (f).

 

14.1.2.    Limitations. The agreement of Loan Parties shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, the Agent, the Security Trustees and/or any
Fronting Bank as among themselves. Only the consent of the parties to the Fee
Letters or any agreement relating to a Bank Product shall be required for any
modification of such agreement. No party to a Secured Bank Product Document that
is not a Lender shall have any right to participate in any manner in
modification of any Loan Document. The making of any Loans during the existence
of a Default or Event of Default shall not be deemed to constitute a waiver of
such Default or Event of Default, nor to establish a course of dealing. Any
waiver or consent granted by the Agent or Lenders hereunder shall be effective
only if in writing and only for the matter specified.

 

14.1.3.    Payment for Consents. After the Closing Date, no Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

14.2.       Indemnity. IN ADDITION TO THE INDEMNIFICATION OBLIGATIONS SET FORTH
IN SECTION 5.8 OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDING CLAIMS
ASSERTED BY ANY LOAN PARTY OR OTHER

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  175

 

 

PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any
party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence, willful misconduct or bad faith of such Indemnitee, and no
Loan Party shall have any obligation to indemnify or hold harmless an Indemnitee
for disputes solely among Indemnitees and not relating to any act or omission of
any Loan Party or its Affiliates (other than any action involving the Agent, any
Security Trustee, any Fronting Bank or any Swingline Lender, in each case in its
capacity as such, in which case this indemnity shall apply with respect to each
such Person, as applicable, to the extent otherwise available). The indemnity
under this Section 14.2 shall not apply to any Taxes, other than Taxes arising
with respect to a non-Tax Claim.

 

14.3.        Notices and Communications.

 

14.3.1.    Notice Address. Subject to Section 4.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at the applicable Loan Party Agent’s address shown on the
signature pages hereof, and to any other Person at its address shown on the
signature pages hereof (or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each such notice or other communication shall be effective
only (b) if given by facsimile transmission or electronic mail, when transmitted
to the applicable facsimile number or electronic mail address, as applicable, if
confirmation of receipt is received; (c) if given by mail, three (3) Business
Days after deposit in the local mail system of the recipient, with first-class
postage pre-paid, addressed to the applicable address; or (d) if given by
personal delivery (including overnight and courier service), when duly delivered
to the notice address with receipt acknowledged. Notwithstanding the foregoing,
no notice to the Agent pursuant to Sections 2.1.4, 2.2, 2.3, 3.1.1, 3.1.2 or
4.1.1 shall be effective until actually received by the individual to whose
attention at the Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by North American Loan Party Agent shall be deemed
received by all Loan Parties.

 

14.3.2.    Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as Borrower
Materials, administrative matters, distribution of Loan Documents for execution,
and matters permitted under Section 4.1.3. The Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.

 

14.3.3.    Platform. Borrower Materials shall be delivered pursuant to
procedures approved by the Agent, including electronic delivery (if possible)
upon request by the Agent to an electronic system maintained by the Agent (the
“Platform”). A Loan Party Agent shall notify the Agent of each posting of
Borrower Materials on the Platform and the materials shall be deemed received by
the Agent only upon its receipt of such notice. Borrower Materials and other
information relating to this Agreement may be made available to Lenders on the
Platform. The Platform is provided “as is” and “as available.” The Agent does
not warrant the accuracy or completeness of any information on the Platform nor
the adequacy or functioning of the Platform, and expressly disclaims liability
for any errors or omissions in the Borrower Materials or any issues involving
the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENT WITH RESPECT TO BORROWER MATERIALS OR THE
PLATFORM. Lenders acknowledge that Borrower Materials may include material
non-public information of Loan Parties and

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  176

 

 

their Restricted Subsidiaries and should not be made available to any personnel
who do not wish to receive such information or who may be engaged in investment
or other market-related activities with respect to any Loan Party’s or
Restricted Subsidiary’s securities. No Agent Indemnitee shall have any liability
to Loan Parties, Lenders or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform or delivery of Borrower Materials
and other information through the Platform, except for such losses, claims,
damages, liabilities or expenses that are determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from the gross
negligence, willful misconduct or bad faith of such Agent Indemnitee.

 

14.3.4.    Non-Conforming Communications. The Agent and Lenders may rely upon
any communications purportedly given by or on behalf of any Loan Party even if
they were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Loan Party.

 

14.4.       Performance of Loan Parties’ Obligations. Subject to Sections 2.1.5
and 2.1.6, the Agent may, in its discretion at any time and from time to time,
at the expense of the Loan Parties of the applicable Loan Party Group, pay any
amount or do any act required of a Loan Party under any Loan Documents or
otherwise lawfully requested by the Agent to (b) enforce any Loan Documents or
collect any Obligations; (c) protect, insure, maintain or realize upon any
Collateral; or (d) defend or maintain the validity or priority of the Agent’s or
any Security Trustee’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien. All payments, costs and expenses
(including Extraordinary Expenses) of the Agent under this Section 14.4 shall be
reimbursed to the Agent by Loan Parties, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to U.S. Base Rate
Loans. Any payment made or action taken by the Agent under this Section 14.4
shall be without prejudice to any right to assert an Event of Default or to
exercise any other rights or remedies under the Loan Documents.

 

14.5.       Credit Inquiries. The Agent and Lenders may (but shall have no
obligation to) respond to usual and customary credit inquiries from third
parties concerning any Loan Party or Subsidiary.

 

14.6.       Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7.       Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.

 

14.8.       Counterparts. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
the Agent has received counterparts bearing the signatures of all parties hereto
and Section 6.1 is satisfied. Delivery of a signature page of any Loan Document
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of such agreement.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  177

 

 

14.9.        Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, oral or written, among
the parties relating to the subject matter thereof.

 

14.10.     Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for the Agent or
any other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of the Agent, Lenders or any
other Secured Party pursuant to the Loan Documents or otherwise shall be deemed
to constitute the Agent and any Secured Party to be a partnership, association,
joint venture or similar arrangement, nor to constitute control of any Loan
Party.

 

14.11.     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by the Agent, any Lender, any of their Affiliates or the Sole
Lead Arranger or other agent are arm’s-length commercial transactions between
Loan Parties and such Person; (ii) Loan Parties have consulted their own legal,
accounting, regulatory and Tax advisors to the extent they have deemed
appropriate; and (iii) Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated by
the Loan Documents; (b) each of the Agent, Lenders, their Affiliates and the
Sole Lead Arranger or other agent is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for Loan
Parties, any of their Affiliates or any other Person, and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) the Agent, Lenders, their Affiliates and
the Sole Lead Arranger or other agent may be engaged in a broad range of
transactions that involve interests that differ from those of Loan Parties and
their Affiliates, and have no obligation to disclose any of such interests to
Loan Parties or their Affiliates. To the fullest extent permitted by Applicable
Law, each Loan Party hereby waives and releases any claims that it may have
against the Agent, Lenders, their Affiliates and the Sole Lead Arranger or other
agent with respect to any breach of agency or fiduciary duty in connection with
any transaction contemplated by a Loan Document.

 

14.12.     Confidentiality. Each of the Agent, Lenders and each Fronting Bank
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, members, directors, officers, employees, agents, advisors and
representatives; provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential; (b) to the extent
requested by any governmental, regulatory or self- regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Secured
Obligations; (f) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as this Section 14.12, to any Transferee or
any actual or prospective party (or its advisors) to any Bank Product; (g) with
the consent of a Loan Party Agent; (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
14.12 or (ii) is available to the Agent, any Lender, Fronting Bank or any of
their Affiliates on a nonconfidential basis from a source other than Loan
Parties or (i) on a confidential basis to any rating agency in connection with
rating any Loan Party or its Subsidiaries. Notwithstanding the foregoing, the
Agent and Lenders may publish or disseminate general information concerning this
credit facility, including the names and addresses of Loan Parties and a general
description of Loan Parties’ businesses, and may use Loan Parties’ logos,

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  178

 

 

trademarks or product photographs in advertising materials. As used herein,
“Information” means all information received from a Loan Party or Subsidiary
relating to it or its business. Any Person required to maintain the
confidentiality of Information pursuant to this Section 14.12 shall be deemed to
have complied if it exercises a degree of care to that it accords its own
confidential information. Each of the Agent, Lenders and each Fronting Bank
acknowledges that (A) Information may include material non- public information
concerning a Loan Party or Subsidiary; (B) it has developed compliance
procedures regarding the use of material non-public information; (C) it will
handle such material non-public information in accordance with Applicable Law,
including federal, state, provincial and territorial securities laws.

 

14.13.     Electronic Signatures. This Agreement and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. Each of the
Loan Parties agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on each of the Loan Parties to the same
extent as a manual, original signature, and that any Communication entered into
by Electronic Signature, will constitute the legal, valid and binding obligation
of each of the Loan Parties enforceable against such in accordance with the
terms thereof to the same extent as if a manually executed original signature
was delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Agent and each of the Secured Parties of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into PDF format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention. The Agent and
each of the Secured Parties may, at its option, create one or more copies of any
Communication in the form of an imaged Electronic Record (“Electronic Copy”),
which shall be deemed created in the ordinary course of the such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Agent is under no obligation to accept an Electronic Signature
in any form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Agent has agreed to accept such Electronic Signature, the
Agent and each of the Secured Parties shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any Loan Party without
further verification and (b) upon the request of the Agent or any Secured Party,
any Electronic Signature shall be promptly followed by such manually executed
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.

 

14.14.     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS RELATING
TO NATIONAL BANKS).

 

14.15.     Consent to Forum.

 

14.15.1.     Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE NON- EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE COUNTY OF NEW YORK, IN ANY PROCEEDING OR DISPUTE

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  179

 

 

RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND EACH LOAN PARTY AGREES THAT ANY
SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein shall limit
the right of the Agent, any Security Trustee or any Lender to bring proceedings
against any Loan Party in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by the Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against a Loan Party in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Loan Party is domiciled, by suit on the judgment.

 

14.15.2.     Process Agent. Without prejudice to any other mode of service
allowed under any relevant law, each Foreign Borrower and each other Loan Party
organized outside the U.S. (a) irrevocably appoints the Corporation Trust
Company located at Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801, as its agent for service of process in relation to any action or
proceeding arising out of or relating to any Loan Documents, and (b) agrees that
failure by a process agent to notify such Borrower or such Loan Party of any
process will not invalidate the proceedings concerned. For purposes of clarity,
nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

 

14.15.3.     Waivers by Loan Parties. To the fullest extent permitted by
Applicable Law, each Loan Party waives (a) the right to trial by jury (which the
Agent, each Security Trustee and each Lender hereby also waives) in any
proceeding or dispute of any kind relating in any way to any Loan Documents,
Obligations or Collateral; (b) presentment, demand, protest, notice of
presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by the Agent on which a Loan Party
may in any way be liable, and hereby ratifies anything the Agent may do in this
regard; (c) notice prior to taking possession or control of any Collateral; (d)
any bond or security that might be required by a court prior to allowing the
Agent or a Security Trustee to exercise any rights or remedies; (e) the benefit
of all valuation, appraisement and exemption laws; (f) any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Loan
Party acknowledges that the foregoing waivers are a material inducement to the
Agent, each Security Trustee, each Fronting Bank and Lenders entering into this
Agreement and that the Agent, Security Trustees, each Fronting Bank and Lenders
are relying upon the foregoing in their dealings with Loan Parties. Each Loan
Party has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

14.16.     Patriot Act Notice. The Agent and Lenders hereby notify Loan Parties
that pursuant to the requirements of the Patriot Act and other applicable
anti-money laundering, anti-terrorist financing, economic or trade sanctions and
“know your client” policies, regulations, laws or rules (the Proceeds of Crime
Act and such other applicable policies, regulations, laws or rules,
collectively, including any guidelines or orders thereunder, “AML Legislation”),
the Agent and Lenders are required to obtain, verify and record certain
information that identifies each Loan Party, including its legal name, address,
Tax ID number and other similar information that will allow the Agent and
Lenders to identify it in accordance with the Patriot Act, Beneficial Ownership
Regulation and the AML Legislation. The Agent and Lenders

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  180

 

 

may require information regarding Loan Parties’ management and owners, such as
legal name, address, social security number and date of birth. Each Loan Party
shall promptly provide all such information, including supporting documentation
and other evidence, as may be reasonably requested by the Agent, any Lender or
any prospective assignee or participant of a Lender pursuant to the terms
herein, in order to comply with the Patriot Act, Beneficial Ownership Regulation
and/or the AML Legislation.

 

14.17.     Acknowledgement Regarding Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any swap or any
other agreement or instrument that is a QFC (such support, “QFC Credit Support”,
and each such QFC, a “Supported QFC”), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):Covered Party. If a
Covered Entity that is party to a Supported QFC (each, a “Covered Party”)
becomes subject to a proceeding under a U.S. Special Resolution Regime, transfer
of such Supported QFC and the benefit of such QFC Credit Support (and any
interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regimes if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. If a Covered Party or BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regimes if the Supported QFC and
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

 

14.17.2.     Definitions. As used in this Section, (a) “BHC Act Affiliate” means
an “affiliate,” as defined in and interpreted in accordance with 12 U.S.C.
§1841(k); (b) “Default Right” has the meaning assigned in and interpreted in
accordance with 12 C.F.R. §§252.81, 47.2 or 382.1, as applicable; (c) “QFC”
means a “qualified financial contract,” as defined in and interpreted in
accordance with 12 U.S.C. §5390(c)(8)(D) and (d) “Covered Entity” means any of
the following: (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

14.18.     Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Secured Obligations, or any part
thereof, is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  181

 

 

14.19.       Nonliability of Lenders. Neither the Agent, any Fronting Bank nor
any Lender undertakes any responsibility to any Loan Party to review or inform
any Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. Each Loan Party agrees, on behalf of itself and each
other Loan Party, that neither the Agent, any Fronting Bank nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, willful misconduct or bad faith of the party from which recovery is
sought. NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS, SYNDTRAK OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.

 

14.20.     Restrictions on Foreign Pledges. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, no Foreign Domiciled Loan
Party shall directly or indirectly guarantee or pledge its assets, and no shares
in excess of 65% of any Foreign Subsidiary shall be pledged (including an
indirect pledge through the pledge of the shares of a Subsidiary that is treated
as a disregarded entity for U.S. federal income tax purposes that has no
material assets other than shares in one or more Foreign Subsidiaries), in
support of the U.S. Facility Obligations, the Obligations of any U.S. Borrower
or any guarantee in support thereof. Additionally, no pledge or guarantee by any
other entity shall be required, and no proceeds resulting therefrom shall be
used, to the extent such action would result in a controlled foreign corporation
(with respect to which a U.S. Borrower is a “United States shareholder” within
the meaning of subpart F of the Code) holding “United States property” (pursuant
to the rules of Section 956(d) of the Code). For the avoidance of doubt, the
parties hereto agree that notwithstanding anything herein or in any other Loan
Documents to the contrary, with respect to all Loan Documents, a payment
(whether money, property or setoff) (x) by (or on behalf of) a Foreign
Subsidiary, (y) resulting from enforcement of a Lien granted by, or in respect
of, a Foreign Subsidiary or (z) by any Loan Party with respect to a Foreign
Subsidiary’s Obligations, shall not be applied to satisfy an obligation under
the U.S. Facility Obligations or a guarantee thereof (whether directly or
indirectly, including by setoff) and shall not serve as Collateral therefor.

 

14.21.     NO ORAL AGREEMENTS. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

14.22.     ABL Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Agreement and each other Loan Document, the Liens, security
interests and rights granted pursuant to this Agreement or any other Loan
Document shall be subject to the terms, provisions and conditions of (and the
exercise of any right or remedy by the Agent hereunder or thereunder shall be
subject to the terms and conditions of), the ABL Intercreditor Agreement. In the
event of any conflict between this Agreement and any other Loan Document or the
ABL Intercreditor Agreement, as the case may be, the ABL Intercreditor Agreement
shall control and no right, power, or remedy granted to the Agent hereunder or
under any other Loan Document shall be exercised by the Agent and no direction
shall be given by the Agent, in contravention of the ABL Intercreditor
Agreement. With respect to any requirement herein or in any other Loan Document
for any Loan Party to deliver originals of certificated Equity Interests,

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  182

 

 

Instruments, or similar documents constituting Collateral which is Term Debt
Priority Collateral, such requirements shall be deemed satisfied to the extent
the requirements to deliver the same to the Term Agent in accordance with the
ABL Intercreditor Agreement and the Term Debt Documents are in effect and are
satisfied by such Loan Party. To the extent that any covenants, representations
or warranties set forth in this Agreement or any other Loan Document are untrue
or incorrect solely as a result of the delivery to or grant of possession or
control to, the Term Agent in accordance with this Section 14.22, such
representation or warranty shall not be deemed to be untrue or incorrect for
purposes of this Agreement or such other Loan Document. Each of the Lenders
hereby acknowledges that it has received and reviewed the ABL Intercreditor
Agreement and agrees to be bound by the terms thereof as if such Lender was a
signatory thereto. Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 13.1) hereby acknowledges that Bank of America is acting
under the ABL Intercreditor Agreement as the “Initial ABL Collateral Agent” Each
Lender (and each Person that becomes a Lender hereunder pursuant to Section
13.1) hereby authorizes and directs the Agent to enter into the ABL
Intercreditor Agreement on behalf of such Lender and agrees that the Agent, in
its various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the ABL Intercreditor Agreement.

 

14.23. Amendment and Restatement. This Agreement amends and restates in its
entirety the Existing Credit Agreement. This Agreement and the other Loan
Documents govern the present relationship between the Loan Parties, Agent and
Lenders. This Agreement, however, is in no way intended, nor shall it be
construed to affect, replace, impair or extinguish the creation, attachment,
perfection or priority of the security interests in, and other Liens on, the
Collateral, which security interests and other Liens each of the Loan Parties by
this Agreement, acknowledges, reaffirms and confirms to Agent and Lenders. In
addition, except as otherwise provided herein, all monetary obligations and
liabilities and indebtedness created or existing under, pursuant to, or as a
result of, the Existing Credit Agreement, other than Excluded Swap Obligations
(the “Existing Credit Agreement Obligations”) shall continue in existence within
the definition of “Obligations” under this Agreement, which obligations,
liabilities and indebtedness the Loan Parties, by this Agreement, acknowledge
reaffirm and confirm. Nothing herein shall be construed to be a novation or
extinguishment of the Existing Credit Agreement Obligations. The Loan Parties
agree that any outstanding commitment or other obligation to make advances or
otherwise extend credit or credit support to any Loan Party pursuant to the
Existing Credit Agreement is superseded by, and renewed and consolidated under,
this Agreement. The Loan Parties represent and warrant that none of them have
assigned or otherwise transferred any rights arising under the Existing Credit
Agreement.

 

To the extent not amended and restated as of the Closing Date, the Loan
Documents executed in connection with the Existing Credit Agreement and in
effect prior to the Closing Date (the “Existing Credit Documents”) (i) shall
continue in full force and effect, (ii) are hereby ratified, reaffirmed and
confirmed in all respects, and (iii) shall, for the avoidance of doubt,
constitute “Loan Documents” under this Agreement. The terms of the Loan
Documents relating to the terms of the Existing Credit Documents that have been
amended and restated as of the Closing Date shall govern for any period
occurring on or after the Closing Date and the terms of such Existing Credit
Documents prior to their amendment and restatement shall govern for any period
beginning before the Closing Date and ending on the day immediately preceding
the Closing Date. In furtherance of the foregoing, (a) each reference in any
Loan Document to the “Loan Agreement” or any other Loan Document that is being
amended and restated as of the Closing Date, is hereby amended, mutatis
mutandis, as applicable in the context, to be a reference to, and shall
thereafter mean, this Agreement or such other amended and restated Loan
Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (b) the definition of any term
defined in any Loan Document by reference to the terms defined in the “Loan
Agreement” or any other Loan Document that is being amended and restated as of
the Closing Date, is hereby amended to be defined by reference to the defined
term in this Agreement or such

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  183

 

 

other amended and restated Loan Document as applicable (as each may be amended,
modified or supplemented and in effect from time to time). It is acknowledged
and agreed that this Agreement is an “ABL Credit Agreement” for all purposes
under the ABL Intercreditor Agreement, and, as of the date hereof, is the only
“ABL Credit Agreement” in existence for purpose of the ABL Intercreditor
Agreement, and the Agent is the “ABL Collateral Agent” for all purposes under
the ABL Intercreditor Agreement. The Loan Parties agree that, with respect to
the French Security Agreements and the French Second Ranking Security
Agreements, to the extent that the Secured Obligations are higher than the
Existing Credit Agreement Obligations, each reference in the French Security
Agreements to the “Loan Agreement”, shall be a reference to the Existing Credit
Agreement and each reference in the French Second Ranking Security Agreements to
the “Loan Agreement” shall be a reference to this Loan Agreement. The French
Second Ranking Security Agreements shall secure the difference between the
Secured Obligations and the Existing Credit Agreement Obligations.

 

In order to induce Lenders to enter into this Agreement on the Closing Date,
each Loan Party hereby represents, warrants and covenants to Lenders that it has
determined that each Loan Party will benefit specifically and materially from
the amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement on the Closing Date and that each Loan Party requested and bargained
for the structure and terms of and security for the Loans contemplated by this
Agreement on the Closing Date.

 

The amount of each Dutch Kraton Lender’s Dutch Kraton Revolver Commitment and
each U.S. Lender’s U.S. Revolver Commitment, as of the Closing Date, shall be as
set forth on Schedule 2.1.1(a) and 2.1.1(b), respectively, and Agent and each
Lender shall cooperate in good faith to make all payments and fundings which
Agent and the Lenders must make to reallocate the Revolver Commitments and the
Obligations in respect thereof among the Lenders in accordance with their
respective Revolver Commitments as set forth on Schedule 2.1.1(a) and 2.1.1(b),
as applicable. On the Closing Date, all outstanding loans under the Existing
Credit Agreement made by any Person that is a “Lender” under the Existing Credit
Agreement immediately prior to the Closing Date who is not a Lender party to
this Agreement (each, an “Exiting Lender”) shall be repaid in full and the
commitments and other obligations and rights of such Exiting Lender shall be
terminated (except that such Exiting Lender shall continue to be entitled to the
benefits specified in the Existing Credit Agreement and the other Loan Documents
of a Lender which assigned 100% of its interests under the Existing Credit
Agreement, with respect to facts and circumstances occurring prior to the
Closing Date).

 

14.24.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Secured Party that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Secured Party that is an Affected Financial Institution;
and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

 



  184

 

 

  such shares or other instruments of ownership will be accepted by it in lieu
of any rights with respect to any such liability under this Agreement or any
other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

14.25.     Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, Disposition or transfer, or
similar term, shall be deemed to apply to a Division Transaction (or the
unwinding of such a Division Transaction), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, Disposition or
transfer, or similar term, as applicable, to, of or with a separate Person.
Notwithstanding anything to the contrary in this Agreement, (i) any division of
a limited liability company shall constitute a separate Person hereunder, and
each resulting division of any limited liability company that, prior to such
division, is a Subsidiary, a Guarantor, a Loan Party, a joint venture or any
other like term shall remain a Subsidiary, a Guarantor, a Loan Party, a joint
venture, or other like term, respectively, after giving effect to such division,
to the extent required under this Agreement, and any resulting divisions of such
Persons shall remain subject to the same restrictions and corresponding
exceptions applicable to the pre-division predecessor of such divisions, (ii) in
no event shall Parent be permitted to effectuate a Division Transaction and
(iii) if any Subsidiary shall consummate a Division Transaction permitted under
this Agreement in accordance with the foregoing, such Subsidiary shall be
required, promptly after the effectiveness of such division, to comply with the
requirements set forth in Section 10.1.9 to the extent applicable.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

[Kraton] Second A&R Loan, Security and Guarantee Agreement 

 

  185

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

  KRATON POLYMERS U.S. LLC   KRATON CHEMICAL, LLC,   each as a U.S. Borrower and
a Guarantor         By: /s/ James L. Simmons     Name: James L. Simmons   Title:
Senior Vice President, General Counsel and Secretary         KRATON CORPORATION
  KRATON POLYMERS LLC   KRATON POLYMERS CAPITAL CORPORATION   ELASTOMERS
HOLDINGS LLC   AZ CHEM US HOLDINGS INC.   AZ CHEM US INC.,   each as a Guarantor
        By: /s/ James L. Simmons     Name: James L. Simmons   Title: Senior Vice
President, General Counsel and Secretary         AZ CHEM HOLDINGS LP,   as a
Guarantor         By: AZ Chem Partners II LLC, its general partner   By: Kraton
Polymers LLC, its sole member         By: /s/ James L. Simmons     Name: James
L. Simmons   Title: Senior Vice President, General Counsel and Secretary      

[Signature Page to Second Amended and Restated Loan, Security and Guaranty
Agreement]

 

 

 

 

  AZ CHEM INTERMEDIATE LP,   as a Guarantor         By: AZ Chem Partners I LLC,
its general partner   By: AZ Chem Holdings LP, its sole member   By: AZ Chem
Partners II LLC, its general partner   By: Kraton Polymers LLC, its sole member
        By: /s/ James L. Simmons     Name: James L. Simmons   Title: Senior Vice
President, General Counsel and Secretary         AZ CHEM PARTNERS I LLC,   as a
Guarantor         By: AZ Chem Holdings LP, its sole member   By: AZ Chem
Partners II LLC, its general partner   By: Kraton Polymers LLC, its sole member
        By: /s/ James L. Simmons     Name: James L. Simmons   Title: Senior Vice
President, General Counsel and Secretary         AZ CHEM PARTNERS II LLC,   as a
Guarantor         By: Kraton Polymers LLC, its sole member         By: /s/ James
L. Simmons     Name: James L. Simmons   Title: Senior Vice President, General
Counsel and Secretary

  

 

 

 

  KRATON POLYMERS NEDERLAND B.V.,   as a Dutch Kraton Borrower and a Dutch
Kraton Facility   Guarantor         By: /s/ James L. Simmons     Name: James L.
Simmons   Title: Authorised Signatory         KRATON POLYMERS HOLDINGS B.V.,  
as a Dutch Kraton Facility Guarantor         By: /s/ James L. Simmons     Name:
James L. Simmons   Title: Authorised Signatory         KRATON POLYMERS RESEARCH
B.V.,   as a Dutch Kraton Facility Guarantor         By: /s/ James L. Simmons  
  Name: James L. Simmons   Title: Authorised Signatory         K.P. INVESTMENT
B.V.,   as a Dutch Kraton Facility Guarantor         By: /s/ James L. Simmons  
  Name: James L. Simmons   Title: Authorised Signatory   Address for Notices:
 
Kraton Corporation
John F. Kennedy Blvd., Suite 300
Houston, Texas, USA 77032
Attention: General Counsel
Facsimile: 281-504-4827
 
with a copy to:
 
Baker & McKenzie LLP
700 Louisiana Street, Suite 3000
Houston, Texas 77002
Attention: Michael Hamilton
Facsimile: 713 427 5099    

 

[Signature Page to Second Amended and Restated Loan, Security and Guaranty
Agreement]

 

 

 

 

  AGENT AND LENDERS:       BANK OF AMERICA, N.A., as Agent, as Sole   Lead
Arranger and Sole Book Manager and a U.S.   Lender         By:     /s/ Hance
VanBeber     Name: Hance VanBeber   Title: Senior Vice President         Bank of
America, N.A.     901 Main Street, 11th Floor TX 1-492-11-23     Dallas, TX
75202     Attn: Hance VanBeber     Telecopy: 312.453.4719           with a copy
(which shall not constitute notice) to:           Holland & Knight LLP     200
Crescent Court Suite 1600     Dallas, Texas 75201     Attn: James C. Chadwick  
  Telecopy: 214.964.9501

 

Signature Page to Second Amended and Restated Loan, Security and Guaranty
Agreement

 

 

 

 

  BANK OF AMERICA, N.A., (acting through its   London, England Branch), as a
Dutch Kraton   Lender         By: /s/ Hance VanBeber     Name: Hance VanBeber  
Title: Senior Vice President         Bank of America, N.A.     901 Main Street,
11th Floor TX 1-492-11-23     Dallas, TX 75202     Attn: Hance VanBeber    
Telecopy: 312.453.4719           with a copy (which shall not constitute notice)
to:           Holland & Knight LLP     200 Crescent Court Suite 1600     Dallas,
Texas 75201     Attn: James C. Chadwick     Telecopy: 214.964.9501

 

Signature Page to Second Amended and Restated Loan, Security and Guaranty
Agreement

 

 

 

 

  JPMorgan Chase Bank, N.A., a U.S. Lender         By: /s/ Andrew Rossman    
Name: Anderw Rossman     Title: Vice President

 

Signature Page to Second Amended and Restated Loan, Security and Guaranty
Agreement

 

 

 

 

  JPMorgan Chase Bank, N.A., London Branch, a   Dutch Lender         By: /s/
Kennedy A. Capin     Name: Kennedy A. Capin   Title: Authorized Officer

 

 

 

 

  WELLS FARGO BANK NATIONAL   ASSOCIATION, as a U.S. Lender         By: /s/
Chance Hausler     Name: Chance Hausler   Title: Director         1100 Abernathy
Road, Suite 1600   Atlanta, GA 30328   Attn: Chance Hausler   Telecopy:
855-569-5635

 

 

 

 

  WELLS FARGO BANK NATIONAL   ASSOCIATION, London Branch, as a Dutch Kraton
Lender         By: /s/ Patricia Del Busto     Name: Patricia Del Busto   Title:
Authorized Signatory         1100 Abernathy Road, Suite 1600   Atlanta, GA 30328
  Attn: Chance Hausler   Telecopy: 855-569-5635

 

 

 

 

  BMO HARRIS BANK N.A., as a U.S. Lender         By: /s/ Mike Ehlert     Name:
Mike Ehlert   Title: ManagingDirector         BMO Harris Bank / Bank of Montreal
  111 West Monroe, Floor 20th   Chicago, IL 60603   Attn: Michael Sessa   Email:
Michael.Sessa@bmo.com   Phone: 718-312-9183

 

 

 

 

  BANK OF MONTREAL, LONDON BRANCH,   as a Dutch Kraton Lender         By: /s/
Tom Woolgar     Name: Tom Woolgar   Title: ManagingDirector         BMO Harris
Bank / Bank of Montreal   111 West Monroe, Floor 20th   Chicago, IL 60603  
Attn: Michael Sessa   Email: Michael.Sessa@bmo.com   Phone: 718-312-9183        
BANK OF MONTREAL, LONDON BRANCH,   as a Dutch Kraton Lender         By: /s/
Scott Matthews     Name: Scott Matthews   Title: ManagingDirector         BMO
Harris Bank / Bank of Montreal   111 West Monroe, Floor 20th   Chicago, IL 60603
  Attn: Michael Sessa   Email: Michael.Sessa@bmo.com   Phone: 718-312-9183

 

 

 

 

  DEUTSCHE BANK AG NEW YORK   BRANCH, as a Dutch Kraton Lender and a U.S.  
Lender         By: /s/ Michael Strobel     Name: Michael Strobel   Title: Vice
President         Email: michael-p.strobel@db.com   Phone: 212-250-0939        
By: /s/ Yumi Okabe     Name: Yumi Okabe   Title: Vice President         Email:
yumi.okabe@db.com   Phone: +44 (20) 754-19412

 

 

 

 

Schedule 2.1.1(a)

Dutch Kraton Revolver Commitment

 

Lender   Revolver Commitment   Bank of America, N.A.   $ 22,100,000.00  
JPMorgan Chase Bank, N.A., London Branch   $ 13,000,000.00   Wells Fargo Bank,
National Association, London Branch   $ 13,000,000.00   Bank of Montreal, London
Branch   $ 10,400,000.00   Deutsche Bank AG, New York Branch   $ 6,500,000.00  
Total   $ 65,000,000.00  

 

 

 

 

Schedule 2.1.1(b)

U.S. Revolver Commitment

 

Lender   Revolver Commitment   Bank of America, N.A.   $ 62,900,000.00  
JPMorgan Chase Bank, N.A.   $ 37,000,000.0,   Wells Fargo Bank National
Association   $ 37,000,000.00   BMO Harris Bank N.A.   $ 29,600,000.00  
Deutsche Bank AG, New York Branch   $ 18,500,000.0,0   Total   $ 185,000,000.00
 

 



 